Exhibit 10.1

AMENDMENT NO. 1

AMENDMENT NO. 1, dated as of March 12, 2018 (this “Amendment”), to (i) the
Second Amended and Restated Asset-Based Revolving Credit Agreement, dated as of
December 21, 2015, by and among ALBERTSONS COMPANIES, INC., a Delaware
corporation (“Lead Borrower”), the other Borrowers from time to time party
thereto, the Guarantors party thereto, the parties thereto from time to time as
lenders, whether by execution of the ABL Credit Agreement (as defined below) or
an Assignment and Acceptance (each individually, a “Lender” and collectively,
“Lenders” as further defined in the ABL Credit Agreement (as defined below)) and
BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent (in each
case, as defined in the ABL Credit Agreement) (as amended, supplemented, amended
and restated or otherwise modified from time to time, the “ABL Credit
Agreement”) and (ii) the Security Agreement (as defined in the ABL Credit
Agreement.

W I T N E S S E T H

WHEREAS, pursuant to the ABL Credit Agreement, the Lenders agreed to make, and
have made, certain loans and other extensions of credit to the Lead Borrower.

WHEREAS, Section 10.01 of the ABL Credit Agreement provides that Lead Borrower
may, with the consent of the Required Lenders, amend certain provisions of the
ABL Credit Agreement or any other Loan Document, including the amendments
provided for herein;

WHEREAS, each Lender that executes and delivers a signature page hereto (each
such Lender, a “Consenting Lender”) and the Administrative Agent are willing to
agree to this Amendment on the terms set forth herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the ABL Credit Agreement.

SECTION 2. Amendments to ABL Credit Agreement and Security Agreement.

 

  (a) The ABL Credit Agreement is, effective as of the Amendment No. 1 Effective
Date (as defined below), hereby amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in the pages of the ABL
Credit Agreement attached as Exhibit A hereto.

 

  (b) The Security Agreement is, effective as of the Amendment No. 1 Effective
Date hereby amended by inserting the phrase “and, if the Rite Aid Acquisition is
consummated, any assets of Rite Aid (but, not for the avoidance of doubt, any of
its Subsidiaries that become Loan Parties) for so long as the Rite Aid Existing
Notes remain outstanding” immediately after the words “NAI Restricted
Collateral” appearing in clause (m) of the definition of “Excluded Property”
included therein.



--------------------------------------------------------------------------------

SECTION 3. Conditions to Effectiveness of Amendment. This Amendment shall become
effective on the date (the “Amendment No. 1 Effective Date”) that the following
conditions have been satisfied:

(a) the Administrative Agent shall have received a counterpart of this
Amendment, executed and delivered by a duly authorized officer of each Loan
Party; and

(b) the Administrative Agent shall have received counterparts of this Amendment,
executed and delivered by Consenting Lenders constituting the Required Lenders.

SECTION 4. Representations and Warranties. The Lead Borrower hereby represents
and warrants that (a) each of the representations and warranties made by any
Loan Party in or pursuant to the Loan Documents shall be, after giving effect to
this Amendment, true and correct in all material respects as if made on and as
of the Amendment No. 1 Effective Date, except to the extent such representations
and warranties expressly relate to an earlier time, in which case such
representations and warranties were true and correct in all material respects as
of such earlier time (except in the event such representation or warranty is by
its terms qualified by “materiality” or “material adverse effect” in which case
such representation or warranty is true and correct in all respects); provided
that each reference to the ABL Credit Agreement therein shall be deemed to be a
reference to the ABL Credit Agreement after giving effect to this Amendment,
(b) prior to and after giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing and (c) no event shall have
occurred and no condition shall exist that has or may reasonably be likely to
have a Material Adverse Effect.

SECTION 5. Effects on Loan Documents. Except as specifically amended herein, all
Loan Documents shall continue to be in full force and effect and are hereby in
all respects ratified and confirmed. Except as otherwise expressly provided
herein, the execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or any Agent
under any of the Loan Documents, nor constitute a waiver of any provision of the
Loan Documents. This Amendment shall not constitute a novation of the ABL Credit
Agreement or Security Agreement.

SECTION 6. GOVERNING LAW; WAIVER OF JURY TRIAL. THIS AMENDMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH
AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. EACH PARTY HERETO HEREBY
AGREES AS SET FORTH FURTHER IN SECTIONS 10.14 AND 10.15 OF THE ABL CREDIT
AGREEMENT AS IF SUCH SECTION WAS SET FORTH IN FULL HEREIN.

SECTION 7. Loan Document. This Amendment shall constitute a “Loan Document” for
all purposes of the ABL Credit Agreement and the other Loan Documents.

SECTION 8. Amendments; Execution in Counterparts; Notice. This Amendment shall
not constitute an amendment or waiver of any other provision of the ABL Credit
Agreement not referred to herein and shall not be construed as a waiver or
consent to any further or future action on the part of the Loan Parties that
would require a waiver or consent of the Required Lenders or the Administrative
Agent. Except as expressly amended hereby, the provisions of the ABL Credit
Agreement are and shall remain in full force and effect. Each of the Lead
Borrower and the other Loan Parties party hereto confirms and ratifies that the
Obligations under the Loan Documents are and remain secured pursuant to the
Collateral Documents and pursuant to all other instruments and documents
executed and delivered by the Lead Borrower or such other Loan Party, as the
case may be, as security for the Obligations under the Loan Documents. This
Amendment may be executed in any number of counterparts and by the different
parties hereto on separate counterparts, including by means of facsimile or
electronic transmission, each of which when so executed and delivered shall be
an original, but all of which shall together constitute one and the same
instrument.

[Remainder of page intentionally left blank]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

ALBERTSONS COMPANIES, INC. By:  

s/ Robert B. Dimond

  Name:   Robert B. Dimond   Title:   Executive Vice President and Chief
Financial Officer ALBERTSON’S LLC By:  

/s/ Robert B. Dimond

  Name:   Robert B. Dimond   Title:   Executive Vice President & Chief Financial
Officer NEW ALBERTSONS L.P. By:  

/s/ Robert B. Dimond

  Name:   Robert B. Dimond   Title:   Executive Vice President & Chief Financial
Officer SAFEWAY INC. By:  

/s/ Robert Gordon

  Name:   Robert A. Gordon   Title:   Executive Vice President, General Counsel
& Secretary

 

Signature Page to ABL Amendment No. 1



--------------------------------------------------------------------------------

UNITED SUPERMARKETS, L.L.C. By:  

/s/ Bradley R. Beckstrom

  Name:   Bradley R. Beckstrom   Title:   Group Vice President, Real Estate &  
  Business Law & Assistant Secretary

 

Signature Page to ABL Amendment No. 1



--------------------------------------------------------------------------------

SPIRIT ACQUISITION HOLDINGS LLC By:  

/s/ Bradley R. Beckstrom

  Name:   Bradley R. Beckstrom   Title:   Group Vice President, Real Estate &  
  Business Law & Assistant Secretary

 

Signature Page to ABL Amendment No. 1



--------------------------------------------------------------------------------

ABS FINANCE CO., INC. ACME MARKETS, INC. AMERICAN DRUG STORES LLC AMERICAN
PARTNERS, L.P. AMERICAN PROCUREMENT AND LOGISTICS COMPANY LLC AMERICAN STORES
COMPANY, LLC APLC PROCUREMENT, INC. ASC MEDIA SERVICES, INC. ASP REALTY, LLC
CLIFFORD W. PERHAM, INC. JETCO PROPERTIES, INC. JEWEL COMPANIES, INC. JEWEL FOOD
STORES, INC. LUCKY STORES LLC OAKBROOK BEVERAGE CENTERS, INC. SHAW’S REALTY CO.
SHAW’S SUPERMARKETS, INC. SSM HOLDINGS COMPANY STAR MARKETS COMPANY, INC. STAR
MARKETS HOLDINGS, INC. WILDCAT MARKETS OPCO LLC NAI SATURN EASTERN LLC
COLLINGTON SERVICES LLC GIANT OF SALISBURY, INC. ALBERTSONS COMPANIES SPECIALTY
CARE, LLC MEDCART SPECIALTY CARE, LLC By:  

/s/ Gary Morton

  Name:   Gary Morton   Title:   Vice President, Treasurer & Assistant Secretary
SHAW’S REALTY TRUST By:  

/s/ Gary Morton

  Name:   Gary Morton   Title:   Trustee

 

Signature Page to ABL Amendment No. 1



--------------------------------------------------------------------------------

FRESH HOLDINGS LLC AMERICAN FOOD AND DRUG LLC EXTREME LLC NEWCO INVESTMENTS, LLC
NHI INVESTMENT PARTNERS, LP AMERICAN STORES PROPERTIES LLC JEWEL OSCO SOUTHWEST
LLC SUNRICH MERCANTILE LLC ABS REAL ESTATE HOLDINGS LLC ABS REAL ESTATE INVESTOR
HOLDINGS LLC ABS REAL ESTATE OWNER HOLDINGS LLC ABS MEZZANINE I LLC ABS TX
INVESTOR GP LLC ABS FLA INVESTOR LLC ABS TX INVESTOR LP ABS SW INVESTOR LLC ABS
RM INVESTOR LLC ABS DFW INVESTOR LLC ASP SW INVESTOR LLC ABS TX LEASE INVESTOR
GP LLC ABS FLA LEASE INVESTOR LLC ABS TX LEASE INVESTOR LP ABS SW LEASE INVESTOR
LLC ABS RM LEASE INVESTOR LLC ASP SW LEASE INVESTOR LLC AFDI NOCAL LEASE
INVESTOR LLC ABS NOCAL LEASE INVESTOR LLC ASR TX INVESTOR GP LLC ASR TX INVESTOR
LP ABS REALTY INVESTOR LLC ASR LEASE INVESTOR LLC By:  

/s/ Bradley R. Beckstrom

  Name:   Bradley R. Beckstrom   Title:   Group Vice President, Real Estate &
Business Law, and Assistant Secretary

 

Signature Page to ABL Amendment No. 1



--------------------------------------------------------------------------------

GOOD SPIRITS LLC By:  

/s/ Bradley R. Beckstrom

  Name:   Bradley R. Beckstrom   Title:   Group Vice President, Real Estate &  
  Business Law & Assistant Secretary

 

Signature Page to ABL Amendment No. 1



--------------------------------------------------------------------------------

ABS REALTY LEASE INVESTOR LLC ABS MEZZANINE II LLC ABS TX OWNER GP LLC ABS FLA
OWNER LLC ABS TX OWNER LP ABS TX LEASE OWNER GP LLC ABS TX LEASE OWNER LP ABS SW
OWNER LLC ABS SW LEASE OWNER LLC LUCKY (DEL) LEASE OWNER LLC SHORTCO OWNER LLC
ABS NOCAL LEASE OWNER LLC LSP LEASE LLC ABS RM OWNER LLC ABS RM LEASE OWNER LLC
ABS DFW OWNER LLC ASP SW OWNER LLC ASP SW LEASE OWNER LLC NHI TX OWNER GP LLC
EXT OWNER LLC NHI TX OWNER LP SUNRICH OWNER LLC NHI TX LEASE OWNER GP LLC ASR
OWNER LLC EXT LEASE OWNER LLC NHI TX LEASE OWNER LP ASR TX LEASE OWNER GP LLC
ASR TX LEASE OWNER LP ABS MEZZANINE III LLC ABS CA-O LLC ABS CA-GL LLC ABS ID-O
LLC ABS ID-GL LLC ABS MT-O LLC ABS MT-GL LLC ABS NV-O LLC ABS NV-GL LLC By:  

/s/ Bradley R. Beckstrom

  Name:   Bradley R. Beckstrom   Title:   Group Vice President, Real Estate &
Business Law, and Assistant Secretary

 

Signature Page to ABL Amendment No. 1



--------------------------------------------------------------------------------

ABS OR-O LLC ABS OR-GL LLC ABS UT-O LLC ABS UT-GL LLC ABS WA-O LLC ABS WA-GL LLC
ABS WY-O LLC ABS WY-GL LLC ABS CA-O DC1 LLC ABS CA-O DC2 LLC ABS ID-O DC LLC ABS
OR-O DC LLC ABS UT-O DC LLC ABS DFW LEASE OWNER LLC By:  

/s/ Bradley R. Beckstrom

  Name:   Bradley R. Beckstrom   Title:   Group Vice President, Real Estate &
Business Law, and Assistant Secretary

 

Signature Page to ABL Amendment No. 1



--------------------------------------------------------------------------------

USM MANUFACTURING L.L.C. LLANO LOGISTICS, INC. By:  

/s/ Bradley R. Beckstrom

  Name:   Bradley R. Beckstrom   Title:   Group Vice President, Real Estate &
Business Law & Assistant Secretary

 

Signature Page to ABL Amendment No. 1



--------------------------------------------------------------------------------

SAFEWAY NEW CANADA, INC. SAFEWAY CORPORATE, INC. SAFEWAY STORES 67, INC. SAFEWAY
DALLAS, INC. SAFEWAY STORES 78, INC. SAFEWAY STORES 79, INC. SAFEWAY STORES 80,
INC. SAFEWAY STORES 85, INC. SAFEWAY STORES 86, INC. SAFEWAY STORES 87, INC.
SAFEWAY STORES 88, INC. SAFEWAY STORES 89, INC. SAFEWAY STORES 90, INC. SAFEWAY
STORES 91, INC. SAFEWAY STORES 92, INC. SAFEWAY STORES 96, INC. SAFEWAY STORES
97, INC. SAFEWAY STORES 98, INC. SAFEWAY DENVER, INC. SAFEWAY STORES 44, INC.
SAFEWAY STORES 45, INC. SAFEWAY STORES 46, INC. SAFEWAY STORES 47, INC. SAFEWAY
STORES 48, INC. SAFEWAY STORES 49, INC. SAFEWAY STORES 58, INC. SAFEWAY SOUTHERN
CALIFORNIA, INC. SAFEWAY STORES 28, INC. SAFEWAY STORES 42, INC. SAFEWAY STORES
71, INC. SAFEWAY STORES 72, INC. SSI – AK HOLDINGS, INC. DOMINICK’S
SUPERMARKETS, LLC DOMINICK’S FINER FOODS, LLC RANDALL’S FOOD MARKETS, INC.
SAFEWAY GIFT CARDS, LLC SAFEWAY HOLDINGS I, LLC GROCERYWORKS.COM, LLC By:  

/s/ Laura A. Donald

  Name:   Laura A. Donald   Title:   Vice President & Assistant Secretary

 

Signature Page to ABL Amendment No. 1



--------------------------------------------------------------------------------

GROCERYWORKS.COM OPERATING COMPANY, LLC THE VONS COMPANIES, INC. STRATEGIC
GLOBAL SOURCING, LLC GFM HOLDINGS LLC RANDALL’S HOLDINGS, INC. SAFEWAY AUSTRALIA
HOLDINGS, INC. SAFEWAY CANADA HOLDINGS, INC. AVIA PARTNERS, INC. SAFEWAY
PHILTECH HOLDINGS, INC. CONSOLIDATED PROCUREMENT SERVICES, INC. CARR-GOTTSTEIN
FOODS CO. SAFEWAY HEALTH INC. LUCERNE FOODS, INC. EATING RIGHT LLC LUCERNE DAIRY
PRODUCTS LLC LUCERNE NORTH AMERICA LLC O ORGANICS LLC DIVARIO VENTURES LLC CAYAM
ENERGY, LLC GFM HOLDINGS I, INC. By:  

/s/ Laura A. Donald

  Name:   Laura A. Donald   Title:   Vice President & Assistant Secretary

 

Signature Page to ABL Amendment No. 1



--------------------------------------------------------------------------------

GENUARDI’S FAMILY MARKETS LP By: GFM HOLDINGS LLC, its general partner By:  

/s/ Laura A. Donald

  Name:   Laura A. Donald   Title:   Vice President & Assistant Secretary

 

Signature Page to ABL Amendment No. 1



--------------------------------------------------------------------------------

RANDALL’S FOOD & DRUGS LP By: RANDALL’S FOOD MARKETS, INC., its general partner
By:  

/s/ Laura A. Donald

  Name:   Laura A. Donald   Title:   Vice President & Assistant Secretary

 

Signature Page to ABL Amendment No. 1



--------------------------------------------------------------------------------

RANDALL’S MANAGEMENT COMPANY,
INC. RANDALL’S BEVERAGE COMPANY, INC. By:  

/s/ Laura A. Donald

  Name:   Laura A. Donald   Title:   Vice President & Assistant Secretary

 

Signature Page to ABL Amendment No. 1



--------------------------------------------------------------------------------

RANDALL’S INVESTMENTS, INC. By:  

/s/ Elizabeth A. Harris

  Name:   Elizabeth A. Harris   Title:   Vice President & Secretary

 

Signature Page to ABL Amendment No. 1



--------------------------------------------------------------------------------

ALBERTSON’S STORES SUB LLC By:  

/s/ Bradley R. Beckstrom

  Name:   Bradley Beckstrom   Title:   Group Vice President, Real Estate &
Business Law & Assistant Secretary

 

Signature Page to ABL Amendment No. 1



--------------------------------------------------------------------------------

AB MANAGEMENT SERVICES CORP. AB REAL ESTATE COMPANY LLC By:  

/s/ Robert B. Dimond

  Name:   Robert Dimond   Title:   Executive Vice President & Chief Financial
Officer

 

Signature Page to ABL Amendment No. 1



--------------------------------------------------------------------------------

NAI HOLDINGS GP LLC By:  

/s/ Robert B. Dimond

  Name:   Robert Dimond   Title:   Executive Vice President & Chief Financial
Officer

 

Signature Page to ABL Amendment No. 1



--------------------------------------------------------------------------------

DINEINFRESH, INC. By:  

/s/ Laura A. Donald

  Name:   Laura A. Donald   Title:   Group Vice President, Corporate Law &
Assistant Secretary

 

Signature Page to ABL Amendment No. 1



--------------------------------------------------------------------------------

ALBERTSON’S STORES SUB HOLDINGS LLC By:  

/s/ Bradley R. Beckstrom

  Name:   Bradley Beckstrom   Title:   Group Vice President, Real Estate &    
Business Law & Assistant Secretary AB ACQUISITION LLC By:  

/s/ Bradley R. Beckstrom

  Name:   Bradley Beckstrom   Title:   Group Vice President, Real Estate &    
Business Law & Assistant Secretary

 

Signature Page to ABL Amendment No. 1



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Richard D. Hill, Jr.

  Name:   Richard D. Hill, Jr.   Title:   Managing Director

 

Signature Page to ABL Amendment No. 1



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Consenting Lender By:  

/s/ Richard D. Hill Jr.

  Name:   Richard D. Hill, Jr.   Title:   Managing Director

 

Signature Page to ABL Amendment No. 1



--------------------------------------------------------------------------------

Bank of Hawaii, as a Consenting Lender By:  

/s/ Rod Peroff

Name: Rod Peroff Title:   Vice President

 

 

Signature Page to ABL Amendment No. 1



--------------------------------------------------------------------------------

Bank of Montreal, as a Consenting Lender By:  

/s/ Craig Thistlethwaite

Name: Craig Thistlethwaite Title:   Managing Director

 

Signature Page to ABL Amendment No. 1



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Consenting Lender By:  

/s/ Nick Guzzardo

Name: Nick Guzzardo Title:   Assistant Vice President

 

Signature Page to ABL Amendment No. 1



--------------------------------------------------------------------------------

CIT FINANCE, LLC, as a Consenting Lender By:  

/s/ Anthony Masci

Name: Anthony Masci Title:   Director

 

Signature Page to ABL Amendment No. 1



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Consenting Lender By:  

/s/ William O’Daly

Name: William O’Daly Title:   Authorized Signatory By:  

/s/ D. Andrew Maletta

Name: D. Andrew Maletta Title:   Authorized Signatory

 

Signature Page to ABL Amendment No. 1



--------------------------------------------------------------------------------

Deutsche Bank AG New York Branch, as a Consenting Lender By:  

/s/ Marguerite Sutton

Name: Marguerite Sutton Title:   Vice President By:  

/s/ Alicia Schug

Name: Alicia Schug Title:   Vice President

 

 

Signature Page to ABL Amendment No. 1



--------------------------------------------------------------------------------

Fifth Third Bank, as a Consenting Lender By:  

/s/ Kristina M. Miller

Name: Kristina M. Miller Title:   Senior Vice President

 

 

Signature Page to ABL Amendment No. 1



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Consenting Lender By:  

/s/ Chris Lam

Name: Chris Lam Title:   Authorized Signatory

 

 

Signature Page to ABL Amendment No. 1



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as a Consenting Lender By:  

/s/ Jake Dowden

Name: Jake Dowden Title:   Vice President

 

Signature Page to ABL Amendment No. 1



--------------------------------------------------------------------------------

MUFG Union Bank, N.A., as a Consenting Lender By:  

/s/ John McDevitt

Name: John McDevitt Title:   Director

 

Signature Page to ABL Amendment No. 1



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Consenting Lender By:  

/s/ Sari Garrick

Name: Sari Garrick Title:   Senior Vice President

 

Signature Page to ABL Amendment No. 1



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Consenting Lender By:  

/s/ John Bruzzese

Name: John Bruzzese Title:   Attorney in fact

 

Signature Page to ABL Amendment No. 1



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Consenting Lender By:  

/s/ Seth Meier

Name: Seth Meier Title:   Director

 

Signature Page to ABL Amendment No. 1



--------------------------------------------------------------------------------

TD BANK, N.A., as a Consenting Lender By:  

/s/ Edmundo Kahn

Name: Edmundo Kahn Title:   Vice-President

 

Signature Page to ABL Amendment No. 1



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Consenting Lender By:  

/s/ Christopher D. Fudge

Name: Christopher D. Fudge Title:   Vice President

 

Signature Page to ABL Amendment No. 1



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Consenting Lender By:  

/s/ Jason Shanahan

Name: Jason Shanahan Title:   VP

 

Signature Page to ABL Amendment No. 1



--------------------------------------------------------------------------------

Exhibit A



--------------------------------------------------------------------------------

EXECUTION VERSIONEXHIBIT A

 

 

 

SECOND AMENDED AND RESTATED

ASSET-BASED REVOLVING CREDIT AGREEMENT

Dated as of December 21, 2015

as amended on March 12, 2018

among

Albertsons Companies, LLCInc.

as the Lead Borrower

for

The Borrowers Named Herein

The Guarantors Named Herein

Bank of America, N.A.,

as Administrative Agent and Collateral Agent

and

The Lenders Party Hereto

Bank of America, N.A.

Citigroup Global Markets Inc.

Wells Fargo Bank, National Association

PNC Capital Markets LLC

U.S. Bank National Association

Credit Suisse Securities (USA) LLC

Goldman Sachs Bank USA

Morgan Stanley Senior Funding, Inc.

Deutsche Bank Securities Inc.

SunTrust Robinson Humphrey, Inc.1

SunTrust Bank2

RBC Capital Markets13

Barclays Bank PLC

BMO Capital Markets Corp

MUFG Union Bank, N.A.

as Joint Lead Arrangers, Joint Bookrunners and Co-Syndication Agents

TD Bank, N.A.

as Co-Documentation Agent

 

 

 

 

1  SunTrust Robinson Humphrey, Inc. is acting as a Joint Lead Arranger and Joint
Bookrunner and not as a Co-Syndication Agent.

2  SunTrust Bank is acting as a Co-Syndication Agent and not as a Joint Lead
Arranger or Joint Bookrunner.

 

13  RBC Capital Markets is a marketing name for the capital markets activities
of Royal Bank of Canada and its affiliates.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01

   Defined Terms      1  

1.02

   Other Interpretive Provisions      7174  

1.03

   Accounting Terms      7274  

1.04

   Rounding      7275  

1.05

   Times of Day      7275  

1.06

   Pro Forma Calculations      7275  

1.07

   Letter of Credit Amounts      7376  

1.08

   Certifications      7376  

1.09

   Effect of Restatement      7376  

1.10

   Agreements with Respect to Other Liabilities and Existing Letters of Credit
under the Existing NAI ABL Credit Agreement      77  

ARTICLE II

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01

   Committed Loans; Reserves      7477  

2.02

   Borrowings, Conversions and Continuations of Committed Loans      7578  

2.03

   Letters of Credit      7780  

2.04

   Swing Line Loans      8487  

2.05

   Prepayments      8790  

2.06

   Termination or Reduction of Commitments      8892  

2.07

   Repayment of Loans      8992  

2.08

   Interest      8992  

2.09

   Fees      9093  

2.10

   Computation of Interest and Fees      9093  

2.11

   Evidence of Debt      9093  

2.12

   Payments Generally; Administrative Agent’s Clawback      9194  

2.13

   Sharing of Payments by Lenders      9295  

2.14

   Settlement Amongst Lenders      9396  

2.15

   Increase in Commitments      9497  

2.16

   Extensions of Commitments      9699  

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY;

 

APPOINTMENT OF LEAD BORROWER

 

3.01

   Taxes      98101  

3.02

   Illegality      101104  

3.03

   Inability to Determine Rates      101104  

3.04

   Increased Costs; Reserves on LIBOR Rate Loans      102105  

3.05

   Compensation for Losses      103106  

3.06

   Mitigation Obligations; Replacement of Lenders      103106  

3.07

   Survival      104107  

3.08

   Designation of Lead Borrower as Borrowers’ Agent      104107  

 

-i-



--------------------------------------------------------------------------------

          Page  

ARTICLE IV

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01

   Conditions of Initial Credit Extension      104107  

4.02

   Conditions to All Credit Extensions      107110  

4.03

   Conditions to Credit Extensions on Rite Aid Acquisition Closing Date      111
 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

5.01

   Existence, Qualification and Power      108113  

5.02

   Authorization; No Contravention      108114  

5.03

   Governmental Authorization; Other Consents      108114  

5.04

   Binding Effect      108114  

5.05

   Financial Statements; No Material Adverse Effect      109114  

5.06

   Litigation      109115  

5.07

   No Default      109115  

5.08

   Ownership of Property; Liens      109115  

5.09

   Environmental Compliance      110116  

5.10

   Taxes      110116  

5.11

   ERISA Compliance      110116  

5.12

   Subsidiaries; Equity Interests      111117  

5.13

   Margin Regulations; Investment Company Act      111117  

5.14

   Disclosure      112117  

5.15

   Compliance with Laws      112118  

5.16

   Intellectual Property; Licenses, Etc.      112118  

5.17

   Labor Matters      112118  

5.18

   Security Documents      113119  

5.19

   Solvency      114119  

5.20

   Deposit Accounts; Credit Card Arrangements      114119  

5.21

   [Reserved]      114120  

5.22

   [Reserved]      114120  

5.23

   Material Contracts      114120  

5.24

   [Reserved]      114120  

5.25

   Pharmaceutical Laws      114120  

5.26

   HIPAA Compliance      115120  

5.27

   Compliance With Health Care Laws      115121  

5.28

   [Reserved]      116121  

5.29

   Notices from Farm Products Sellers, etc.      116122  

5.30

   USA PATRIOT Act Notice      116122  

5.31

   Office of Foreign Assets Control      116122  

5.32

   Use of Proceeds      117122  

5.33

   Anti-Money Laundering      117122  

5.34

   FCPA      117123  

 

-ii-



--------------------------------------------------------------------------------

          Page  

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

6.01

   Financial Statements      117123  

6.02

   Certificates; Other Information      119125  

6.03

   Notices      120126  

6.04

   Payment of Obligations      120126  

6.05

   Preservation of Existence, Etc.      121126  

6.06

   Maintenance of Properties      121127  

6.07

   Maintenance of Insurance      121127  

6.08

   Compliance with Laws      121127  

6.09

   Books and Records; Accountants      122127  

6.10

   Inspection Rights      122128  

6.11

   Additional Loan Parties      123128  

6.12

   Cash Management      123129  

6.13

   Information Regarding the Collateral      125131  

6.14

   Physical Inventories      126131  

6.15

   [Reserved]      126132  

6.16

   Further Assurances      126132  

6.17

   [Reserved]      126132  

6.18

   [Reserved]      127132  

6.19

   ERISA      127132  

6.20

   Post-Closing Collateral Actions      127132  

ARTICLE VII

 

NEGATIVE COVENANTS

 

7.01

   Liens      127133  

7.02

   Investments      127133  

7.03

   Indebtedness; Disqualified Stock      127133  

7.04

   Fundamental Changes      127133  

7.05

   Dispositions      129134  

7.06

   Restricted Payments      129134  

7.07

   Prepayments of Indebtedness      131137  

7.08

   Change in Nature of Business      132137  

7.09

   Transactions with Affiliates      132138  

7.10

   Burdensome Agreements      135141  

7.11

   Use of Proceeds      136142  

7.12

   Amendment of Material Documents      136142  

7.13

   Fiscal Year/Quarter      137142  

7.14

   Deposit Accounts; Credit Card Processors      137143  

7.15

   [Reserved] 137Limitations on Activities of Rite Aid      143  

7.16

   Consolidated Fixed Charge Coverage Ratio      137143  

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

8.01

   Events of Default      137144  

8.02

   Remedies Upon Event of Default      139146  

8.03

   Application of Funds      140147  

8.04

   Cure Rights      142148  

 

-iii-



--------------------------------------------------------------------------------

          Page  

ARTICLE IX

 

ADMINISTRATIVE AGENT

 

9.01

   Appointment and Authority      143149  

9.02

   Rights as a Lender      143150  

9.03

   Exculpatory Provisions      143150  

9.04

   Reliance by Agents      144151  

9.05

   Delegation of Duties      145151  

9.06

   Resignation of Agents      145151  

9.07

   Non-Reliance on Administrative Agent and Other Lenders      146152  

9.08

   No Other Duties, Etc.      146152  

9.09

   Administrative Agent May File Proofs of Claim      146152  

9.10

   Collateral and Guaranty Matters      147153  

9.11

   Notice of Transfer      147154  

9.12

   Reports and Financial Statements      148154  

9.13

   Agency for Perfection      148155  

9.14

   Indemnification of Agents      148155  

9.15

   Relation Among Lenders      149155  

9.16

   Defaulting Lender      149155  

9.17

   Withholding Tax      151157  

9.18

   Intercreditor Agreements      151157  

9.19

   Disqualified Institutions      158  

9.20

   ERISA Representation.      158  

ARTICLE X

 

MISCELLANEOUS

 

10.01

   Amendments, Etc.      151160  

10.02

   Notices; Effectiveness; Electronic Communications      153162  

10.03

   No Waiver; Cumulative Remedies      155163  

10.04

   Expenses; Indemnity; Damage Waiver      155163  

10.05

   Payments Set Aside      157165  

10.06

   Successors and Assigns      157166  

10.07

   Treatment of Certain Information; Confidentiality      161169  

10.08

   Right of Setoff      162170  

10.09

   Interest Rate Limitation      162170  

10.10

   Counterparts; Integration; Effectiveness      162170  

10.11

   Survival      162171  

10.12

   Severability      163171  

10.13

   Replacement of Lenders      163171  

10.14

   Governing Law; Jurisdiction; Etc.      164172  

10.15

   Waiver of Jury Trial      165173  

10.16

   No Advisory or Fiduciary Responsibility      165173  

10.17

   USA Patriot Act      165174  

10.18

   Time of the Essence      166174  

10.19

   Press Releases      166174  

10.20

   Additional Waivers      166174  

10.21

   No Strict Construction      167175  

 

-iv-



--------------------------------------------------------------------------------

          Page  

10.22

   Attachments      167176  

10.23

   Conflict of Terms      168176  

10.24

   Acknowledgement and Consent to Bail-In of EEA Financial Institutions      176
 

SIGNATURES

        S-1  

 

-v-



--------------------------------------------------------------------------------

SCHEDULES

 

1.01A

   Albertson’s Borrowers

1.01B

   NAI Borrowers

1.02

   Accounting Periods

1.03

   Real Estate Subsidiaries

1.04

   Unrestricted Subsidiaries

1.05

   L/C Issuer Sublimit

2.01

   Commitments and Applicable Percentages

2.03(a)

   Existing Letters of Credit

4.01

   Restatement Effective Date Documents

5.01

   Loan Parties Organizational Information

5.06

   Litigation

5.09

   Environmental Matters

5.12

   Subsidiaries; Other Equity Investments

5.16

   Intellectual Property Matters

5.18

   Collective Bargaining Agreements

5.20(a)

   DDAs

5.20(b)

   Credit Card Arrangements

5.23

   Material Contracts

5.27

   Participation Agreements

6.02

   Financial and Collateral Reporting

6.20

   Post-Closing Matters

7.01

   Existing Liens

7.02

   Existing Investments

7.03

   Existing Indebtedness

7.09

   Existing Affiliate Transactions

10.02

   Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

Form of

 

A

   Committed Loan Notice

B

   Swing Line Loan Notice

C-1

   Revolving Note

C-2

   Swing Line Note

D

   Assignment and Assumption

E

   Borrowing Base Certificate

F

   Solvency Certificate

G

   U.S. Tax Compliance Certificate

H

   Intercreditor Agreement

I

   Facility Guaranty

J

   Security Agreement

 

-vi-



--------------------------------------------------------------------------------

ASSET-BASED REVOLVING CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED ASSET-BASED REVOLVING CREDIT AGREEMENT
(“Agreement”) is entered into as of December 21, 2015 among Albertsons
Companies, LLCInc., a Delaware limited liability companycorporation (the “Lead
Borrower”), the Persons named on Schedule 1.01A hereto (the “Albertson’s
Borrowers”), the Persons named on Schedule 1.01B hereto (the “NAI Borrowers”
and, together with the Lead Borrower, the Albertson’s Borrowers and each other
Person that becomes a Borrower hereunder in accordance with the terms hereof,
collectively, the “Borrowers”), the Guarantors, each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”) and Bank
of America, N.A. as Administrative Agent and Collateral Agent.

PRELIMINARY STATEMENTS

WHEREAS, Albertson’s Holdings LLC (“”Albertson’s Holdings”), the Albertson’s
Borrowers, Bank of America, N.A., as Administrative Agent, and certain Lenders
are party to that certain Amended and Restated Asset-Based Revolving Credit
Agreement dated as of January 30, 2015 (the “Existing Albertson’s ABL Credit
Agreement”), and the NAI Holdings, LLC (“NAI Holdings”), NAI Borrowers, Bank of
America, N.A., as Administrative Agent and certain Lenders are party to that
certain Asset-Based Revolving Credit Agreement dated as of January 24, 2014 (as
amended and restated on January 30, 2015 and as amended and supplemented by an
increase joinder on July 30, 2015, the “Existing NAI ABL Credit Agreement”, and
together with the Existing Albertson’s ABL Credit Agreement, the “Existing ABL
Credit Agreements”) and NAI Holdings, New Albertson’s Inc., (“NAI”), Citibank,
N.A. as Administrative Agent and certain Lenders are party to that certain Term
Loan Agreement, dated as of June 27, 2014 (the “Existing NAI TLB Credit
Agreement”, and together with the Existing NAI ABL Credit Agreement, the
“Existing NAI Credit Agreements” and together with the Existing Albertson’s ABL
Credit Agreement, the “Existing Credit Agreements”).

WHEREAS, on the date hereof,December 21, 2015, Albertson’s Holdings will
mergemerged with and into the Lead Borrower (with the Lead Borrower as the
successor to Albertson’s Holdings) and contemporaneously herewiththerewith NAI
Holdings will mergemerged into the Lead Borrower, and in connection therewith,
the parties hereto have agreed to amend and restate the Existing Albertson’s ABL
Credit Agreement in order to replace the credit facilities under the Existing
ABL Credit Agreements with the facilities provided in this Agreement.

WHEREAS, the signature pages of NAINew Albertson’s Inc. and its subsidiaries
that have becomebecame party to this Agreement will bewere deemed to constitute
a joinder to this Agreement.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“2037 ASC Debentures” means the 7.50% Debentures due May 2037 issued under the
ASC Indenture outstanding on the Restatement Effective Date in an aggregate
principal amount not to exceed $143,000.

“2037 ASC Debenture Obligations” has the meaning set forth in the Security
Agreement.



--------------------------------------------------------------------------------

“A&P Transactions” means the acquisition by Acme Markets, Inc. of 71 stores,
including inventory, and the assumption of related operating leases, from The
Great Atlantic & Pacific Tea Company and its subsidiaries in a transaction
pursuant to Section 363 of the Bankruptcy Code of the United States.

“AB LLC” means AB Acquisition LLC, a Delaware limited liability company.

“ABL Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.

“Accelerated Borrowing Base Delivery Event” means either (i) the occurrence and
continuance of any Event of Default, or (ii) the failure of the Borrowers to
maintain an Excess Availability Percentage at least equal to twelve and a half
percent (12.5%) for at least five (5) consecutive Business Days. For purposes of
this Agreement, the occurrence of an Accelerated Borrowing Base Delivery Event
shall be deemed continuing (i) so long as such Event of Default has not been
waived, and/or (ii) if the Accelerated Borrowing Base Delivery Event arises as a
result of the Borrowers’ failure to achieve the Excess Availability Percentage
as required hereunder, until the Excess Availability Percentage has exceeded
twelve and a half percent (12.5%) for thirty (30) consecutive calendar days, in
which case an Accelerated Borrowing Base Delivery Event shall no longer be
deemed to be continuing for purposes of this Agreement. The termination of an
Accelerated Borrowing Base Delivery Event as provided herein shall in no way
limit, waive or delay the occurrence of a subsequent Accelerated Borrowing Base
Delivery Event in the event that the conditions set forth in this definition
again arise.

“Accommodation Payment” has the meaning provided in Section 10.20(d).

“Account” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation whether or not constituting “accounts” as
defined in the UCC, whether or not earned by performance, (a) for property that
has been or is to be sold, leased, licensed, assigned, or otherwise disposed of,
(b) for services rendered or to be rendered, or (c) arising out of the use of a
credit or charge card or information contained on or for use with the card. The
term “Account” includes Health-Care-Insurance Receivables (as defined in the
UCC).

“Accounting Period” means, subject to Section 7.13, the Lead Borrower’s four
(4) week accounting periods as set forth on Schedule 1.02 hereto.

“ACH” means automated clearing house transfers.

“Acquisition” means, with respect to any Person (a) a purchase of a Controlling
interest in the Equity Interests of any other Person, (b) a purchase or other
acquisition of all or substantially all of the assets or properties of another
Person or of any business unit of another Person, (c) any merger or
consolidation of such Person with any other Person or other transaction or
series of transactions resulting in the acquisition of all or substantially all
of the assets, or a Controlling interest in the Equity Interests, of any Person,
or (d) any acquisition of any Store locations or other operating assets of any
Person (other than Stores received in an exchange or acquired with the proceeds
of a Disposition described in clause (q) of the definition of “Permitted
Dispositions”), in each case, for which the aggregate consideration payable in
connection with such acquisition or group of transactions which are part of a
common plan is $75,000,000 or more.

“Additional Commitment Lender” has the meaning provided in Section 2.15(d).

“Additional Commitments” has the meaning provided in Section 2.15(a).

 

-2-



--------------------------------------------------------------------------------

“Adjusted LIBOR Rate” means, with respect to any LIBOR Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of one percent (1%)) equal to the LIBOR Rate for such Interest
Period multiplied by the Statutory Reserve Rate. The Adjusted LIBOR Rate will be
adjusted automatically as to all LIBOR Borrowings then outstanding as of the
effective date of any change in the Statutory Reserve Rate.

“Adjusted Payment Conditions” means, at the time of determination with respect
to any specified transaction or payment, that (a) no Default or Event of Default
then exists or would arise as a result of entering into such transaction or the
making of such payment, and (b) either (x)(i) before and after giving effect to
such transaction or payment, the Excess Availability Percentage will be equal to
or greater than twelve and a half percent (12.5%) as at such date and on a pro
forma basis for the preceding ninety (90) calendar day period, and (ii) the pro
forma Consolidated Fixed Charge Coverage Ratio calculated for the most recently
ended trailing thirteen (13) four (4) week Accounting Period for which financial
statements were required to be delivered pursuant to Section 6.01 hereof, after
giving effect to such transaction or payment shall be greater than 1.00:1.00 or
(y) before and after giving effect to such transaction or payment, the Excess
Availability Percentage will be equal to or greater than seventeen and a half
percent (17.5%) as at such date and on a pro forma basis for the preceding
ninety (90) calendar day period. Prior to undertaking any transaction or payment
which is subject to the Adjusted Payment Conditions, the Loan Parties shall
deliver to the Administrative Agent an officer’s certificate (1) confirming that
no Default or Event of Default then exists or would arise as a result of
entering into such transaction or the making of such payment and (2) setting
forth calculations showing satisfaction of the conditions contained in clause
(b) above which shall be reasonably satisfactory to the Administrative Agent.;
provided that no certificate shall be required to be delivered to the
Administrative Agent with respect to (i) any transaction or payment or series of
related transactions or payments involving consideration of less than
$25,000,000 or (ii) if the Excess Availability Percentage condition set forth in
clause (b)(y) of the previous sentence would be satisfied substituting thirty
percent (30%) for seventeen and a half percent (17.5%), any transaction or
payment involving consideration of less than $200,000,000.

“Adjustment Date” means the first day of each Quarterly Accounting Period,
commencing with the first such day following the first full Quarterly Accounting
Period ending after the Restatement Effective Date.

“Administrative Agent” means Bank of America, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent
hereunder.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Lead
Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, (a) another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified, (b) any director, officer,
managing member, partner, trustee, or beneficiary of that Person, and (c) any
Person which beneficially owns or holds ten percent (10%) or more of any class
of Voting Stock of such Person.

“Affiliated Debt Fund” means a Sponsor Affiliated Lender that is a bona fide
diversified debt fund that is primarily engaged in, or advises funds or other
investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
or securities in the ordinary course.

 

-3-



--------------------------------------------------------------------------------

“Agent(s)” means, individually, the Administrative Agent, the Collateral Agent,
the Arrangers, the Co-Syndication Agents and the Co-Documentation Agents and
collectively means all of them.

“Agent Parties” has the meaning provided in Section 10.02(c).

“Aggregate Commitments” means the Commitments of all the Lenders. As of the
Restatement Effective Date, the Aggregate Commitments total $4,000,000,000.

“Agreement” means this Credit Agreement.

“Albertson’s” means Albertson’s LLC, a Delaware limited liability company.

“Albertson’s Credit Card” means any private label credit card issued by any Loan
Party to customers or prospective customers.

“Albertson’s Group” means, collectively, the Lead Borrower and its Subsidiaries
(but excluding, for all purposes other than the financial statements,
Unrestricted Subsidiaries).

“Albertson’s Private Label Accounts” means mean all Accounts (including rights
to payment of finance charges, interest or fees) due to any Loan Party pursuant
to an Albertson’s Credit Card and any revolving charge accounts maintained by
any Loan Party for any of its retail customers.

“Allocable Amount” has the meaning provided in Section 10.20(d).

“Amendment No. 1” means Amendment No. 1 to this Agreement, dated as of March 12,
2018, by and among the Loan Parties, the Administrative Agent and the Lenders
and other parties thereto.

“Amendment No. 1 Effective Date” has the meaning set forth in Amendment No. 1.

“Applicable Lenders” means the Required Lenders, all affected Lenders, or all
Lenders, as the context may require.

“Applicable Margin” means:

(a) From and after the Restatement Effective Date until the first Adjustment
Date, the percentages set forth in Level II of the pricing grid below; and

(b) From and after the first Adjustment Date and on each Adjustment Date
thereafter, the Applicable Margin shall be determined from the following pricing
grid based upon the Average Daily Excess Availability Percentage for the most
recent Quarterly Accounting Period ended immediately preceding such Adjustment
Date; provided, however, if any Borrowing Base Certificates are at any time
restated or otherwise revised (including as a result of an audit) or if the
information set forth in any Borrowing Base Certificates otherwise proves to be
false or incorrect such that the Applicable Margin would have been higher than
was otherwise in effect during any period, without constituting a waiver of any
Default or Event of Default arising as a result thereof, interest due under this
Agreement shall be immediately recalculated at such other rate for any
applicable periods and shall be due and payable within ten (10) Business Days
after demand from the Administrative Agent if such other rate would have been
higher.

 

-4-



--------------------------------------------------------------------------------

Level

  

Average Daily Excess

Availability Percentage

   LIBOR
Margin    Base Rate
Margin I    Greater than or equal to 66%    1.25%    0.25% II    Less than 66%
but greater than or equal to 20%    1.50%    0.50% III    Less than 20%    1.75%
   0.75%

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
of any Class represented by such Lender’s Commitment at such time. If the
commitment of each Lender to make Loans and the obligation of each L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 2.06 or
Section 8.02 or if the Aggregate Commitments of a Class have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means, at any time of calculation, (a) with respect to
Commercial Letters of Credit, a per annum rate equal to 50% of the Applicable
Margin for Loans which are LIBOR Rate Loans, and (b) with respect to Standby
Letters of Credit, a per annum rate equal to the Applicable Margin for Loans
which are LIBOR Rate Loans.

“Appraised Value” means (a) with respect to Eligible Inventory, Eligible
Perishable Inventory and Eligible Pharmacy Inventory, the appraised orderly
liquidation value, net of costs and expenses to be incurred in connection with
any such liquidation, which value is expressed as a percentage of Cost of such
Eligible Inventory, Eligible Perishable Inventory or Eligible Pharmacy Inventory
as set forth in the Loan Parties’ inventory stock ledger, which value shall be
determined from time to time by the most recent appraisal undertaken by an
independent appraiser engaged by the Administrative Agent and (b) with respect
to the Loan Parties’ Scripts, the average per-script net orderly liquidation
value of the Loan Parties’ Scripts as set forth in the most recent appraisal of
the Loan Parties’ Scripts conducted by an independent appraiser reasonably
satisfactory to the Administrative Agent.

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages any Fund that is a Lender.

“Arranger(s)” means Bank of America, N.A., Citigroup Global Markets Inc., Wells
Fargo Bank, National Association, PNC Capital Markets LLC, U.S. Bank National
Association, Credit Suisse Securities (USA) LLC, Goldman Sachs Bank USA, Morgan
Stanley Senior Funding, Inc., Deutsche Bank Securities Inc., SunTrust Robinson
Humphrey, Inc., RBC Capital Markets24, Barclays Bank PLC, BMO Capital Markets
Corp and MUFG Union Bank, N.A. in their capacities as joint lead arrangers and
joint bookrunners.

“ASC” shall mean American Stores Company LLC, a Delaware limited liability
company and a wholly-owned indirect Subsidiary of the Lead Borrower.

 

24  RBC Capital Markets is a marketing name for the capital markets activities
of Royal Bank of Canada and its affiliates.

 

-5-



--------------------------------------------------------------------------------

“ASC/NAI Notes Refinancing Indebtedness” shall mean any Indebtedness of the Lead
Borrower in the form of one or more series of notes or loans issued, incurred or
otherwise obtained in exchange for, or to extend, renew, replace, repurchase,
retire or refinance, in whole or part, existing ASC Notes or NAI Notes, or any
then-existing ASC/NAI Notes Refinancing Indebtedness (“ASC/NAI Refinanced
Debt”); provided that (i) such Indebtedness has a maturity no earlier, and a
Weighted Average Life to Maturity equal to or greater, than 91 days after the
latest Maturity Date at the time such Indebtedness is incurred, (ii) such
Indebtedness shall not have a greater principal amount (or accreted value, if
applicable) than the principal amount (or accreted value, if applicable) of the
ASC/NAI Refinanced Debt plus accrued interest, fees, premiums (including
customary tender premiums) and penalties thereon and reasonable fees and
expenses associated with the refinancing, (iii) the terms and conditions of such
Indebtedness (except with respect to pricing, rate floors, discounts, premiums
and optional prepayment or redemption terms) are (taken as a whole) no more
restrictive or burdensome on the Loan Parties than the comparable provisions in
this Agreement and otherwise reflect market terms and conditions at the time of
incurrence of such Indebtedness (provided that a certificate of a Responsible
Officer delivered to the Administrative Agent at least five (5) Business Days
prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the requirement
of this clause (iii) shall be conclusive evidence that such terms and conditions
satisfy such requirement unless the Administrative Agent notifies the Lead
Borrower within such five (5) Business Day period that it disagrees with such
determination (including a description of the basis upon which it disagrees)),
and (iv) such ASC/NAI Refinanced Debt shall be repaid, repurchased, retired,
defeased or satisfied and discharged, and all accrued interest, fees, premiums
(if any) and penalties in connection therewith shall be paid, on the date such
ASC/NAI Notes Refinancing Indebtedness is issued, incurred or obtained.

“ASC Indenture” shall mean the Indenture, dated as of May 1, 1995, between ASC
and Wells Fargo Bank, National Association (as successor to the First National
Bank of Chicago), as supplemented by Supplemental Indenture No. 1 dated as of
January 23, 2004, Supplemental Indenture No. 2 dated as of July 6, 2005,
Supplemental Indenture No. 3 dated as of July 21, 2008, Supplemental Indenture
No. 4 dated as of March 21, 2013, and Supplemental Indenture No. 5 dated as of
January 22, 2014, as amended, supplemented or otherwise modified as of the
Restatement Effective Date or in accordance with the terms hereof.

“ASC Notes” shall mean the notes (including the 2037 ASC Debentures) issued by
ASC pursuant to the ASC Indenture prior to the Restatement Effective Date.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds administered, advised or managed by the
same entity or entities that are Affiliates of one another.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, in respect of any Capital Lease
Obligation of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

 

-6-



--------------------------------------------------------------------------------

“Audited Financial Statements” shall mean the audited consolidated financial
statements of AB LLC and its subsidiaries as of February 28, 2015 and for the 53
weeks then ended.

“Auto-Extension Letter of Credit” has the meaning provided in
Section 2.03(b)(iii).

“Availability Period” means the period from and including the Restatement
Effective Date to the earliest of (a) the day immediately preceding the Maturity
Date, (b) the date of termination of the Aggregate Commitments pursuant to
Section 2.06, and (c) the date of termination of the commitment of each Lender
to make Loans and of the obligation of each L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.

“Availability Reserves” means, without duplication of any other Reserves or
items that are addressed or excluded through eligibility criteria, such reserves
as the Administrative Agent implements on the Restatement Effective Date and
from time to time determines in its Permitted Discretion as being appropriate,
based on events, conditions, or circumstances which arose after the Original
Closing Date or of which the Administrative Agent first became aware after the
Original Closing Date, (a) to reflect the impediments to the Agents’ ability to
realize upon the Collateral, (b) to reflect claims and liabilities that the
Administrative Agent determines will need to be satisfied in connection with the
realization upon the Collateral, (c) to reflect criteria, events, conditions,
contingencies or risks which adversely affect the value of any component of the
Borrowing Base, or (d) to reflect that a Default or an Event of Default then
exists. Without limiting the generality of the foregoing, Availability Reserves
may include, in the Administrative Agent’s Permitted Discretion (but are not
limited to), reserves based on (i) any rental payments, service charges or other
amounts due or to become due to lessors of real property to the extent Inventory
or records are located in or on such property or such records are needed to
monitor or otherwise deal with the Collateral (other than for locations where
Administrative Agent has received a Collateral Access Agreement executed and
delivered by the owner and lessor of such real property); provided that, the
Availability Reserves established pursuant to this clause (i) as to retail store
locations that are leased shall not exceed at any time the aggregate of amounts
payable for the next one (1) month to the lessors of such retail store
locations, and only with respect to retail store locations in those States where
any right of the lessor to Inventory may be pari passu with or have priority
over the Lien of Administrative Agent therein; (ii) customs duties, and other
costs to release Inventory which is being imported into the United States;
(iii) outstanding Taxes and other governmental charges, including, without
limitation, ad valorem, real estate, personal property, sales, and other Taxes
or claims of the PBCG (in each case to the extent such Taxes and other
governmental charges are due and payable (except if being contested in good
faith in appropriate proceedings and for which adequate reserves have been
taken)) which have priority over the Liens of the Collateral Agent in the
Collateral; (iv) salaries, wages and benefits due to employees of any Borrower;
(v) Customer Credit Liabilities; (vi) customer deposits; (vii) reserves for
reasonably anticipated changes in Appraised Value between appraisals;
(viii) warehousemen’s or bailee’s charges and other Permitted Encumbrances which
may have priority over the Liens of the Collateral Agent in the Collateral,
(ix) amounts due to vendors on account of consigned goods; (x) Cash Management
Reserves; (xi) Bank Product Reserves; (xii) payables to vendors entitled to the
benefits of PACA or PASA, or any similar statute or regulation; and
(xiii) obligations with respect to money orders and lottery proceeds. The amount
of any Availability Reserve established by the Administrative Agent shall have a
reasonable relationship to the event, condition or other matter which is the
basis for such reserve as determined by the Administrative Agent in good faith.

“Average Daily Excess Availability Percentage” means the average of the Excess
Availability Percentages for each day of the immediately preceding Quarterly
Accounting Period.

 

-7-



--------------------------------------------------------------------------------

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Bank Product Reserves” means such reserves as the Administrative Agent from
time to time determines in its Permitted Discretion as being appropriate to
reflect the liabilities and obligations of the Loan Parties with respect to Bank
Products then provided or outstanding.

“Bank Products” means any services or facilities provided to any Loan Party
(including, if the Rite Aid Acquisition Closing Date occurs, Rite Aid and any of
its Subsidiaries that become Loan Parties) by any Agent, any Arranger, any
Lender, or any of their respective Affiliates (or any Person that was an Agent,
an Arranger, a Lender, or an Affiliate of an Agent, an Arranger or a Lender at
the time it entered into such Bank Products or, with respect to (i) Bank
Products entered into prior to the Restatement Effective Date, on the
Restatement Effective Date and (ii) Bank Products provided to Rite Aid and its
Subsidiaries that become Loan Parties on the Rite Aid Acquisition Closing Date,
on the Rite Aid Acquisition Closing Date), including, without limitation, on
account of (a) Swap Contracts and (b) purchase cards, but excluding Cash
Management Services and the Term Loans.

“Banker’s Acceptance” means a time draft or bill of exchange or other deferred
payment obligation relating to a Commercial Letter of Credit which has been
accepted by the L/C Issuer.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the rate of interest in effect for such day as publicly announced from
time to time by Bank of America as its “prime rate”; (b) the Federal Funds Rate
for such day, plus 0.50%; and (c) the LIBOR Rate plus 1.0%. The “prime rate” is
a rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in Bank of America’s
prime rate, the Federal Funds Rate or the LIBOR Rate, respectively, shall take
effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Blocked Account” has the meaning provided in Section 6.12(a)(ii).

“Blocked Account Agreement” means with respect to a deposit account established
by a Loan Party, an agreement, in form and substance reasonably satisfactory to
the Collateral Agent, establishing control (as defined in the UCC) of such
account by the Collateral Agent and whereby the bank maintaining such account
agrees, upon the occurrence and during the continuance of a Dominion Trigger
Event, to comply only with the instructions originated by the Collateral Agent
without the further consent of any Loan Party.

 

-8-



--------------------------------------------------------------------------------

“Blocked Account Bank” means each bank with whom deposit accounts are maintained
in which any funds of any of the Loan Parties from one or more DDAs are
concentrated pursuant to Section 6.12(b), (c) or (d), other than any bank with
whom a Blocked Account Agreement is not required to be, executed in accordance
with the terms hereof.

“Board of Directors” means, with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers or managing member of such
Person, (iii) in the case of any partnership, the Board of Directors of the
general partner of such Person and (iv) in any other case, the functional
equivalent of the foregoing.

“Borrower Materials” means materials and/or information provided by or on behalf
of the Loan Parties hereunder.

“Borrowers” has the meaning provided in the introductory paragraph hereto. At
the request of the Lead Borrower and with the consent of the Administrative
Agent, any Restricted Subsidiary of the Lead Borrower that is a Domestic
Subsidiary may be designated as a Borrower, subject to (i) executing and
delivering a joinder agreement to this Agreement and such other documents as the
Administrative Agent reasonably requests in which case such Borrower shall be
jointly and severally liable with the other Borrowers for all Obligations under
this Agreement and (ii) the Administrative Agent shall have received all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the USA PATRIOT Act reasonably requested by the
Lenders.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Borrowing Base” means, at any time of calculation, an amount equal to:

(a) 90% multiplied by the face amount of Eligible Credit Card Receivables; plus

(b) 90% multiplied by the face amount of Eligible Pharmacy Receivables (net of
Receivables Reserves applicable thereto); plus

(c) the lesser of (i) 85% multiplied by the Appraised Value of Scripts
multiplied by the number of such Scripts, or (ii) the Script Cap; plus

(d) the Cost of Eligible Inventory (exclusive of Perishable Inventory and
Eligible Pharmacy Inventory), net of Inventory Reserves, multiplied by 90%
multiplied by the Appraised Value of Eligible Inventory (exclusive of Perishable
Inventory and Eligible Pharmacy Inventory); plus

(e) the Cost of Eligible Pharmacy Inventory, net of Inventory Reserves,
multiplied by 90% multiplied by the Appraised Value of Eligible Pharmacy
Inventory; plus

(f) the lesser of (i) the Cost of Eligible Perishable Inventory, multiplied by
90% multiplied by the Appraised Value of Eligible Perishable Inventory, or
(ii) the Perishables Cap; minus

(g) the then amount of all Availability Reserves; minus.

(h) the then amount of any Maturing Indebtedness Reserves. ; minus

 

-9-



--------------------------------------------------------------------------------

(i) from and after the Rite Aid Acquisition Closing Date, the then outstanding
amount of any Permitted FILO Indebtedness;

For avoidance of doubt, for so long as any Rite Aid Existing Notes remain
outstanding, no assets of Rite Aid (other than, for the avoidance of doubt, any
Subsidiary of Rite Aid that is a Loan Party) shall be included in determining
the Borrowing Base.

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit E hereto (with such changes therein as may be reasonably requested by
the Administrative Agent to reflect the components of and reserves against the
Borrowing Base as provided for hereunder from time to time), executed and
certified as accurate and complete by a Responsible Officer of the Lead Borrower
which shall include appropriate exhibits, schedules, supporting documentation,
and additional reports as reasonably requested by the Administrative Agent.

“Business Day” means any day other than Saturday, Sunday, or other day on which
commercial banks are authorized or required to close under the laws of, or are
in fact closed in, the state where the Agent’s office is located, except that if
determination of Business Day shall relate to any LIBOR Rate Loans the term
Business Day shall also exclude any day on which banks are closed for dealings
in dollar deposits in the London interbank market or other applicable LIBOR Rate
market.

“Capital Expenditures” means, without duplication and with respect to the
Albertson’s Group for any period, all expenditures made (whether made in the
form of cash or other property) or costs incurred for the acquisition or
improvement of fixed or capital assets of the Albertson’s Group (excluding
normal replacements and maintenance which are properly charged to current
operations), in each case that are (or should be) set forth as capital
expenditures in a Consolidated statement of cash flows of the Albertson’s Group
for such period, in each case prepared in accordance with GAAP; provided that
Capital Expenditures shall not include (i) expenditures by the Albertson’s Group
in connection with the Safeway Acquisition and Permitted Acquisitions, (ii) any
such expenditure made to restore, replace or rebuild property, to the extent
such expenditure is made with (x) Net Proceeds from a Disposition or
(y) insurance proceeds, condemnation awards or damage recovery proceeds relating
to any such damage, loss, destruction or condemnation and (iii) any such
expenditure funded or financed with the proceeds of Permitted Indebtedness
(other than any revolving indebtedness).

“Capital Lease Obligation” means, at the time any determination thereof is to be
made, the amount of the liability in respect of a capital lease that would at
such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) in accordance with GAAP.

“Captive Insurance Subsidiary” means any Restricted Subsidiary of any Borrower
that is subject to regulation as an insurance company (or any Subsidiary
thereof).

“Casa Ley” means Casa Ley, S.A. de C.V.

“Cash Collateral Account” means a deposit or securities account established by
one or more of the Loan Parties with Bank of America in the name of the
Collateral Agent (or as the Collateral Agent shall otherwise direct) and under
the sole and exclusive dominion and control of the Collateral Agent, in which
deposits are required to be made in accordance with Section 2.03(g) or 8.02(c).

“Cash Collateralize” has the meaning provided in Section 2.03(g). Derivatives of
such term have corresponding meanings.

 

-10-



--------------------------------------------------------------------------------

“Cash Management Reserves” means such reserves as the Administrative Agent, from
time to time, determines in its Permitted Discretion reflecting the reasonably
anticipated liabilities and obligations of the Loan Parties with respect to Cash
Management Services then provided or outstanding.

“Cash Management Services” means any cash management services or facilities
provided to any Loan Party (including, if the Rite Aid Acquisition Closing Date
occurs, Rite Aid and any of its Subsidiaries that become Loan Parties) by any
Agent, any Arranger or, any Lender, or any of their respective Affiliates (or
any Person that was an Agent, an Arranger, a Lender, or an Affiliate of an
Agent, an Arranger, or a Lender at the time it entered intoprovided such Cash
Management Services or, with respect to (i) Cash Management Services entered
into prior to the Restatement Effective Date, on the Restatement Effective Date
and (ii) Cash Management Services provided to Rite Aid and its Subsidiaries that
become Loan Parties on the Rite Aid Acquisition Closing Date, on the Rite Aid
Acquisition Closing Date), including, without limitation: (a) ACH transactions,
(b) controlled disbursement services, or treasury, depository, overdraft, and
electronic funds transfer services, (c) foreign exchange facilities, (d) credit
card processing services, and (e) credit or debit cards.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“Change in Law” means the occurrence, after the Restatement Effective Date, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline. directive or
other published administrative guidance (whether or not having the force of law)
by any Governmental Authority. It is understood and agreed that (i) the
Dodd–Frank Wall Street Reform and Consumer Protection Act (Public Law 111-203,
H.R. 4173), all Laws relating thereto and all interpretations and applications
thereof and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall, for
the purpose of this Agreement, be deemed to be adopted subsequent to the
Restatement Effective Date.

“Change of Control” means an event or series of events by which:

(a) prior to the earlier of (x) consummation of a Qualified IPO or (y) the Rite
Aid Acquisition Closing Date, Permitted Holders (of the type referred to in
clauses (i) and (iii) of the definition thereof) fail to own directly or
indirectly, in the aggregate, more than fifty percent (50%) of the voting power
of the total outstanding voting Equity Interests of the Lead Borrower; or

(b) from and after the earlier of (x) consummation of a Qualified IPO or (y) the
Rite Aid Acquisition Closing Date, any Person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision) including any group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act), other than any Permitted Holder, acquires directly or indirectly,
in a single transaction or in a related series of transactions, by way of
merger, consolidation or other business combination or purchase of beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act, or any
successor provision), directly or indirectly more than 50% of the total voting
power of the voting Equity Interests of the Lead Borrower; or

(b) the sale, lease, transfer, conveyance or other disposition (other than by
way of merger, consolidation or other business combination transaction), in one
or a series of related transactions, of all or substantially all of the assets
of the Lead Borrower and its Restricted Subsidiaries taken as a whole to a
Person, other than a Restricted Subsidiary or any Permitted Holder.

 

-11-



--------------------------------------------------------------------------------

“Class,” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are the Loans pursuant to the
initial Credit Extension, Loans pursuant to Additional Commitments or Extended
Loans, (b) any Commitment, refers to whether such Commitment is a Commitment in
respect of Loans pursuant to the initial Credit Extension or a Commitment in
respect of a Class of Loans to be made pursuant to an Increase Joinder or an
Extension Amendment and (c) any Lender, refers to whether such Lender has a Loan
or Commitment with respect to a particular Class of Loans or Commitments. Loans
pursuant to Additional Commitments and Extended Loans that have different terms
and conditions shall be construed to be in different Classes.

“Co-Documentation Agent” means TD Bank, N.A.

“Co-Syndication Agents” means Bank of America, N.A., Citigroup Global Markets
Inc., Wells Fargo Bank, National Association, PNC Capital Markets LLC, U.S. Bank
National Association, Inc., Credit Suisse Securities (USA) LLC, Goldman Sachs
Bank USA, Morgan Stanley Senior Funding, Inc., Deutsche Bank Securities Inc.,
SunTrust Robinson Humphrey, Inc., RBC Capital Markets, LLC, Barclays Bank PLC,
BMO Capital Markets Corp and MUFG Union Bank, N.A.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means any and all “Collateral” as defined in any applicable
Security Document and all other property that is or is intended under the terms
of the Security Documents to be subject to Liens in favor of the Collateral
Agent, which will exclude, for the avoidance of doubt, Excluded Property
(including all Real Estate).

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Agents executed by (a) a bailee or other Person in
possession of Collateral, (b) a mortgagee in connection with Indebtedness
secured by a mortgage on Real Estate, or (c) any landlord of Real Estate leased
by any Loan Party (except any Stores), in each case, pursuant to which such
Person (i) acknowledges the Collateral Agent’s Lien on the Collateral,
(ii) releases or subordinates such Person’s Liens in the Collateral held by such
Person or located on such Real Estate, (iii) provides the Collateral Agent with
access to the Collateral held by such bailee or other Person or located in or on
such Real Estate, (iv) as to any landlord, provides the Collateral Agent with a
reasonable time to Dispose of the Collateral, or remove the Collateral from such
Real Estate, and (v) makes such other agreements with the Collateral Agent as
the Agents may reasonably require.

“Collateral Agent” means Bank of America, acting in such capacity for its own
benefit and the benefit of the other Credit Parties, and its successors
hereunder.

“Collection Account” has the meaning provided in Section 6.12(e).

“Commercial Letter of Credit” means any letter of credit or similar instrument
(including, without limitation, Bankers’ Acceptances) issued for the purpose of
providing the primary payment mechanism in connection with the purchase of any
materials, goods or services by a Loan Party in the ordinary course of business
of such Loan Party.

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to

 

-12-



--------------------------------------------------------------------------------

exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Committed Borrowing” means a borrowing consisting of Committed Loans of the
same Type and Class and, in the case of LIBOR Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.

“Committed Loan” has the meaning provided in Section 2.01(a).

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
Conversion of Committed Loans from one Type to the other, or (c) a continuation
of LIBOR Rate Loans, pursuant to Section 2.02(b), which, if in writing, shall be
substantially in the form of Exhibit A.

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.

“Consolidated EBITDA” means, at any date of determination, an amount equal to
the Consolidated Net Income of the Albertson’s Group for the most recently
completed Measurement Period plus, without duplication, to the extent the same
was deducted in calculating such Consolidated Net Income:

(1) Consolidated Taxes; plus

(2) Consolidated Interest Charges; plus

(3) Consolidated Non-cash Charges; plus

(4) the amount of management, monitoring, consulting and advisory fees and
related expenses paid to the Sponsor (or any accruals relating to such fees and
related expenses) during such period to the extent otherwise permitted under
Section 7.09; plus

(5) the Original Closing Date Transaction Payments, the Safeway Transaction
Payments and, the Eastern Division Transaction Payments and the Rite Aid
Transaction Payments; plus

(6) any premiums, expenses or charges (other than Consolidated Non-cash Charges)
related to any issuance of Equity Interests (including the IPO), Investment,
Acquisition, Disposition, recapitalization or the incurrence or repayment or
amendment of Indebtedness permitted to be incurred hereunder (including a
refinancing thereof) (whether or not successful or meeting the dollar amount
thresholds specified herein), including (i) such fees, expenses or charges
related to the issuance of Indebtedness, (ii) any amendment or other
modification of this Agreement or other Indebtedness, and (iii) commissions,
discounts, yield, premium or other fees and charges (including any interest
expense) related to any Qualified Receivables Financing; plus

(7) the amount of loss on sale of receivables and related assets to a
Receivables Subsidiary in connection with a Qualified Receivables Financing;
plus

(8) any costs or expense incurred pursuant to any management equity plan or
stock option plan or other management or employee benefit plan or agreement or
any stock subscription

 

-13-



--------------------------------------------------------------------------------

or shareholder agreement, to the extent that such costs or expenses are funded
with cash proceeds contributed to the capital of the Lead Borrower or the net
cash proceeds of an issuance of Equity Interests of the Lead Borrower (other
than Disqualified Stock); plus

(9) the amount of any minority interest expense consisting of income of a
Subsidiary attributable to minority equity interests of third parties in any
non-wholly owned Subsidiary deducted in such period in calculating Consolidated
Net Income, net of any cash distributions made to such third parties in such
period; plus

(10) the amount of “run-rate” cost savings, operating expense reductions,
restructuring charges and expenses and cost-saving synergies projected by the
Lead Borrower in good faith to be realized as a result of actions taken or
expected to be taken within 18 months of the end of such period (calculated on a
pro forma basis as though such cost savings, operating expense reductions,
restructuring charges and expenses and cost-saving synergies had been realized
on the first day of such period), net of the amount of actual benefits realized
during such period from such actions; provided that (1) such cost savings,
operating expense reductions, restructuring charges and expenses and cost-saving
synergies are reasonably identifiable and factually supportable (2) no cost
savings, operating expense reductions, restructuring charges and expenses and
cost-saving synergies may be added pursuant to this clause (l0) to the extent
duplicative of any expenses or charges relating thereto that are either excluded
in computing Consolidated Net Income or included (i.e., added back) in computing
Consolidated EBITDA for such period (3) such adjustments may be incremental to
(but not duplicative of) pro forma adjustments made pursuant to Section 1.06 and
(4) the aggregate amount of cost savings, operating expense reductions and cost
saving synergies added pursuant to this clause (l0) shall not exceed (A) 25.0%
of Consolidated EBITDA for such four-quarter period plus (B) the amount of any
such cost savings, operating expense reductions, restructuring charges and
expenses and cost-savings synergies that would be permitted to be included in
financial statements prepared in accordance with Regulation S-X under the
Securities Act during such four-quarter period; plus

 

(11) following a Qualified IPO or the Rite Aid Acquisition Closing Date, Public
Company Costs; plus

 

(12) any unusual, non-recurring or extraordinary expenses, losses or charges;

less, without duplication, (i) non-cash income or gain increasing Consolidated
Net Income for such period, excluding any such items to the extent they
represent (1) the reversal in such period of an accrual of, or reserve for,
potential cash expense in a prior period, (2) any non-cash gains with respect to
cash actually received in a prior period to the extent such cash did not
increase Consolidated Net Income in a prior period or (3) items representing
ordinary course accruals of cash to be received in future periods; plus (ii) any
net gain from discontinued operations or net gains from the disposal of
discontinued operations to the extent increasing Consolidated Net Income.

In addition, to the extent not already included in the Consolidated Net Income
of Albertson’s Group, notwithstanding anything to the contrary in the foregoing,
Consolidated EBITDA shall include the amount of net cash proceeds received by or
contributed to the Borrowers and their Restricted Subsidiaries from business
interruption insurance.

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) Consolidated EBITDA for the specified period minus
(ii) Capital Expenditures made during such period, minus (iii) the aggregate
amount of Federal, state, local and foreign income taxes paid in cash by the
Albertson’s Group during such period to (b) Debt Service Charges for such
period, in each case, of or by the Albertson’s Group, all as determined on a
Consolidated basis in accordance with GAAP.

 

-14-



--------------------------------------------------------------------------------

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, including, without
limitation, all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Swap Contracts or agreements governing hedging obligations, but excluding
any non-cash or deferred interest or Swap Contract or hedging obligation costs
and (b) the portion of rent expense with respect to such period under Capital
Lease Obligations that is treated as interest in accordance with GAAP, in each
case of or by the Albertson’s Group for the most recently completed Measurement
Period, all as determined on a Consolidated basis in accordance with GAAP.

“Consolidated Net Income” means, for any Measurement Period, the aggregate of
the Net Income of the Albertson’s Group for such period, determined on a
Consolidated basis in accordance with GAAP; provided, however, that:

(1) any net after-tax extraordinary, nonrecurring or unusual gains or losses
shall be excluded;

(2) the Net Income for such period shall not include the cumulative effect of a
change in accounting principles during such period;

(3) any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the Lead Borrower) shall be excluded;

(4) any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness shall
be excluded;

(5) the Net Income for such period of any Person that is not a Subsidiary of
such Person, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting, shall be included only to the extent of the amount
of dividends or distributions or other payments paid in cash (or to the extent
converted into cash) to the referent Person or a Restricted Subsidiary thereof
in respect of such period;

(6) an amount equal to the maximum amount of tax distributions permitted to be
made to the holders of Equity Interests of such Person or any parent company of
such Person in respect of such period in accordance with Section 7.06(i) shall
be included as though such amounts had been paid as income taxes directly by
such Person for such period;

(7) (a) the non-cash portion of “straight-line” rent expense shall be excluded
and (b) the cash portion of “straight-line” rent expense which exceeds the
amount expensed in respect of such rent expense shall be included;

(8) unrealized gains and losses relating to hedging transactions and
mark-to-market of Indebtedness denominated in foreign currencies resulting from
the application of ASC 830 shall be excluded;

 

-15-



--------------------------------------------------------------------------------

(9) the income (or loss) of any non-consolidated entity during such Measurement
Period in which any other Person has a joint interest shall be excluded, except
to the extent of the amount of cash dividends or other distributions actually
paid in cash to any of the Albertson’s Group during such period, and

(10) the income (or loss) of a Subsidiary during such Measurement Period and
accrued prior to the date it becomes a Subsidiary of any of the Albertson’s
Group or is merged into or consolidated with any of the Albertson’s Group or
that Person’s assets are acquired by any of the Albertson’s Group shall be
excluded.

“Consolidated Non-cash Charges” means, with respect to the Albertson’s Group for
any period, the aggregate depreciation, amortization, impairment, compensation,
rent and other non-cash expenses of such Person and its Subsidiaries reducing
Consolidated Net Income of such Person for such period on a consolidated basis
and otherwise determined in accordance with GAAP (including non-cash charges
resulting from purchase accounting in connection with the Transactions, the
Safeway Transaction, the A&P Transaction, the Rite Aid Transaction or with any
other Acquisition or Disposition that is consummated after the Original Closing
Date), but excluding (i) any such charge which consists of or requires an
accrual of, or cash reserve for, anticipated cash charges for any future period
and (ii) the non-cash impact of recording the change in fair value of any
embedded derivatives under ASC 815 and related interpretations as a result of
the terms of any agreement or instrument to which such Consolidated Non-cash
Charges relate.

“Consolidated Taxes” means, with respect to the Albertson’s Group on a
consolidated basis for any period, provision for taxes based on income, profits
or capital, including, without limitation, state franchise and similar taxes and
including, without duplication, an amount equal to the amount of tax
distributions actually made to the holders of Equity Interests of such Person or
any direct or indirect parent of such Person in respect of such period in
accordance with Section 7.06(i), which shall be included as though such amounts
had been paid as income taxes directly by such Person.

“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Contribution Indebtedness” means Indebtedness, Disqualified Stock or Preferred
Stock of the Lead Borrower or any of its Subsidiaries in an aggregate principal
amount not greater than the aggregate amount of cash contributions made to the
capital of the Lead Borrower, provided that:

(1) such Contribution Indebtedness shall be Indebtedness with a stated maturity
later than the stated maturity of the Committed Loans at such time, and

(2) such Contribution Indebtedness (a) is incurred within 210 days after the
making of such cash contributions and (b) is so designated as Contribution
Indebtedness.

“Convert,” “Conversion” and “Converted” each refers to a conversion of Committed
Loans of one Type into Committed Loans of the other Type.

“Corrective Extension Amendment” has the meaning specified in Section 2.16(e).

 

-16-



--------------------------------------------------------------------------------

“Cost” means the lower of cost or market value of Inventory, based upon the
Borrowers’ accounting practices used in preparation of the Lead Borrower’s
financial statements, which practices are in effect on the Restatement Effective
Date (or as may be modified in accordance with changes in GAAP or industry
standard). “Cost” does not include inventory capitalization costs or other
non-purchase price charges (such as freight) used in the Borrowers’ calculation
of cost of goods sold.

“Covenant Trigger Event” means either (a) the occurrence and continuance of any
Event of Default, (b) the failure of the Borrowers to maintain Excess
Availability Percentage of at least 10% at any time or (c) Excess Availability
is less than $250,000,000 at any time. For purposes of this Agreement, the
occurrence of a Covenant Trigger Event shall be deemed continuing (i) so long as
such Event of Default is continuing and has not been waived and/or (ii) if the
Covenant Trigger Event arises as a result of the Borrowers’ failure to achieve
Excess Availability or Excess Availability Percentage as required hereunder,
until the date Excess Availability Percentage shall have been not less than 10%
for thirty (30) consecutive days and Excess Availability shall have been not
less than $250,000,000 for thirty (30) consecutive days. The termination of a
Covenant Trigger Event as provided herein shall in no way limit, waive or delay
the occurrence of a subsequent Covenant Trigger Event in the event that the
conditions set forth in this definition again arise.

“Credit Card Issuer” means any Person (other than a Loan Party) who issues or
whose members issue credit cards or debit cards, including, without limitation,
MasterCard or VISA bank credit or debit cards or other bank credit or debit
cards issued through MasterCard International, Inc., Visa, U.S.A., Inc. or Visa
International and American Express, Discover, Diners Club, Carte Blanche and
other non-bank credit or debit cards, including, without limitation, credit or
debit cards issued by or through American Express Travel Related Services
Company, Inc. or Discover Financial Services, Inc.

“Credit Card Notifications” has the meaning provided in Section 6.12(a)(i).

“Credit Card Processor” means any servicing or processing agent or any factor or
financial intermediary who facilitates, services, processes or manages the
credit authorization, billing transfer and/or payment procedures with respect to
any Loan Party’s sales transactions involving credit card or debit card
purchases by customers using credit cards or debit cards issued by any Credit
Card Issuer.

“Credit Card Receivables” means each right to payment, whether or not it
constitutes a “payment intangible” or an “Account” (as defined in the UCC)
together with all income, payments and proceeds thereof, owed by a Credit Card
Issuer or by a Credit Card Processor to a Loan Party resulting from purchases by
a customer of a Loan Party using credit or debit cards issued by such issuer in
connection with the sale of goods by a Loan Party, or services performed by a
Loan Party, in each case in the ordinary course of its business.

“Credit Extensions” mean each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender and
its Affiliates which provide Bank Products or Cash Management Services to the
Loan Parties or any of their Subsidiaries, (ii) each Agent, (iii) each L/C
Issuer, (iv) each Arranger, (v) each beneficiary of each indemnification
obligation undertaken by any Loan Party under any Loan Document, Bank Product or
Cash Management Service, (vi) any other Person to whom Obligations under this
Agreement and other Loan Documents are owing, and (vii) the successors and
assigns of each of the foregoing, and (b) collectively, all of the foregoing.

“Cure Amount” has the meaning specified in Section 8.04(a).

 

-17-



--------------------------------------------------------------------------------

“Cure Expiration Date” has the meaning provided in Section 8.04(a).

“Cure Right” has the meaning provided in Section 8.04(a).

“Customer Credit Liabilities” means at any time, the aggregate remaining value
at such time of (a) outstanding gift certificates and gift cards of the
Borrowers entitling the holder thereof to use all or a portion of the
certificate or gift card to pay all or a portion of the purchase price for any
Inventory, and (b) outstanding merchandise credits of the Borrowers.

“DDA” means each checking, savings or other demand deposit account maintained by
any of the Loan Parties. All funds in each DDA shall be conclusively presumed to
be Collateral and proceeds of Collateral and the Agents and the Lenders shall
have no duty to inquire as to the source of the amounts on deposit in any DDA.

“Debt Refinancing” means all obligations under each of the Existing NAI Credit
Agreements shall have been repaid, and all outstanding commitments under each of
the Existing NAI Credit Agreements shall have been terminated, in each case on
or prior to the Restatement Effective Date, and all Liens securing each of the
Existing NAI Credit Agreements shall have been released.

“Debt Service Charges” means for any Measurement Period, the sum of
(a) Consolidated Interest Charges paid in cash or required to be paid in cash
for such Measurement Period (net of interest income for such Measurement
Period), plus (b) the scheduled principal payments required to be made in cash
on account of Indebtedness (excluding the Obligations, and any Synthetic Lease
Obligations, but including, without limitation, the principal portion of
scheduled payments of Capital Lease Obligations) for such Measurement Period, in
each case determined on a Consolidated basis for the Albertson’s Group in
accordance with GAAP.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that, with the giving of any notice or
passage of time or both would constitute an Event of Default.

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans, plus (iii) 2% per
annum; provided, however, that with respect to a LIBOR Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus 2% per annum.

“Defaulting Lender” means, subject to Section 9.16(f), any Lender that, as
determined by the Administrative Agent, (a) has failed to fund any portion of
the Committed Loans, participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder (other than as a result of a
good faith dispute), (b) has notified any Borrower or the Administrative Agent
that it does not intend to comply with its funding obligations or has made a
public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit,
(c) has otherwise failed to pay over to the Administrative Agent, any L/C Issuer
or any Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due (other than as a result of a good faith
dispute), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law or a Bail-In
Action, (ii) had a receiver, conservator, trustee, administrator, assignee for

 

-18-



--------------------------------------------------------------------------------

the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.

“Designated Acquisition” means any Acquisition that is not, in accordance with
the agreement governing such Acquisition, subject to a financing contingency and
that has been designated by the Lead Borrower in writing to the Agent as a
“Designated Acquisition” which designation shall include a description of any
Indebtedness (the “Designated Indebtedness”) expected to be incurred to finance
such Designated Acquisition.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject or target of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, assignment, exclusive
license, lease or other disposition (including any sale and leaseback
transaction) (whether in one transaction or in a series of transactions) of any
property by any Person, including (i) any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith and (ii) any sale, transfer, assignment,
or other disposition of any Equity Interests of another Person, but, for the
avoidance of doubt, not the issuance by such Person of its Equity Interests.

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable (other than solely
for Equity Interests that do not constitute Disqualified Stock), pursuant to a
sinking fund obligation or otherwise, or redeemable (other than solely for
Equity Interests that do not constitute Disqualified Stock) at the option of the
holder thereof, in whole or in part, in each case, on or prior to the date that
is 91 days after the date set forth in clause (a) of the definition of Maturity
Date; provided, however, that (a) only the portion of such Equity Interests
which so matures or is mandatorily redeemable, is so convertible or exchangeable
or is so redeemable at the option of the holder thereof prior to such date shall
be deemed to be Disqualified Stock and (b) with respect to any Equity Interests
issued to any employee or to any plan for the benefit of employees of the Lead
Borrower or its Subsidiaries or by any such plan to such employees, such Equity
Interest shall not constitute Disqualified Stock solely because it may be
required to be repurchased by the Lead Borrower or its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, resignation, death or disability and if any class of
Equity Interest of such Person by its terms authorizes such Person to satisfy
its obligations thereunder by delivery of an Equity Interest that is not
Disqualified Stock, such Equity Interests shall not be deemed to be Disqualified
Stock. Notwithstanding the preceding sentence, any Equity Interest that would
constitute Disqualified Stock solely because the holders thereof have the right
to require the Lead Borrower or its Subsidiaries to repurchase such Equity
Interest upon the occurrence of a change of control or an asset sale shall not
constitute Disqualified Stock.

“Divested Properties” means the stores required to be divested, transferred or
otherwise sold by the Albertson’s Group in connection with a Permitted
Acquisition or similar Investment pursuant to an agreement with or order issued
by the Department of Justice, the Federal Trade Commission or similar regulatory
authority; provided, however, that the Divested Properties shall not constitute
all or substantially all of the properties or assets of the Lead Borrower and
its Subsidiaries.

“Dollars” and “$” mean lawful money of the United States.

 

-19-



--------------------------------------------------------------------------------

“Domestic Subsidiary” means any Subsidiary of a Borrower that is organized under
the Laws of the United States, any state thereof or the District of Columbia.

“Dominion Trigger Event” means either (a) the occurrence and continuance of any
Event of Default or (b) the failure of the Borrowers to maintain Testing Excess
Availability of at least the greater of (x) 10.0% of the Loan Cap and
(y) $250,000,000, in each case, for five (5) consecutive Business Days. For
purposes of this Agreement, the occurrence of a Dominion Trigger Event shall be
deemed continuing (i) so long as such Event of Default is continuing and has not
been waived and/or (ii) if the Dominion Trigger Event arises as a result of the
Borrowers’ failure to achieve Testing Excess Availability as required hereunder,
until the date Testing Excess Availability shall have been at least equal to the
greater of (x) 10.0% of the Loan Cap and (y) $250,000,000, in each case, for
thirty (30) consecutive days; provided a Dominion Trigger Event may be
discontinued only once in any period of thirteen (13) consecutive four (4) week
Accounting Periods notwithstanding that the Event of Default has been waived or
is no longer continuing or that Testing Excess Availability shall have been not
less than the amounts required above for thirty (30) consecutive days. The
termination of a Dominion Trigger Event as provided herein shall in no way
limit, waive or delay the occurrence of a subsequent Dominion Trigger Event in
the event that the conditions set forth in this definition again arise.

“Earn-Out Obligations” means, with respect to any Acquisition, all obligations
of any Loan Party or any Subsidiary thereof to make any cash earn-out payment,
performance payment or similar obligation that is payable only in the event
certain future performance goals are achieved with respect to the assets or
business acquired pursuant to the documentation relating to such Acquisition,
but excluding any working capital adjustments, indemnity obligations or payments
for services or licenses provided by such sellers in such Acquisition.

“Eastern Division Acquisition” shall mean the purchase of the Eastern Division
Acquired Assets.

“Eastern Division Acquired Assets” shall mean the assets, operations and real
estate relating to the stores constituting the Eastern Division of Safeway Inc.
purchased by NAI pursuant to the Eastern Division APA.

“Eastern Division APA” shall mean the Asset Purchase Agreement, entered into
contemporaneously with the closing of the Safeway Acquisition, by and between
the NAI, Safeway Inc. and the other parties thereto pursuant to which NAI and
its Subsidiaries purchased the Eastern Division Acquired Assets.

“Eastern Division Transaction Payments” shall mean transaction closing costs and
related fees and expenses paid to the Sponsor and to the management of the
Albertson’s Group in connection with the closing of the Eastern Division
Acquisition.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

-20-



--------------------------------------------------------------------------------

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means, subject to Section 10.06(b) hereof, (a) a Credit
Party or any of its Affiliates; (b) a bank, insurance company, or entity engaged
in the business of making commercial loans, which Person, together with its
Affiliates, has a combined capital and surplus in excess of $250,000,000; (c) an
Approved Fund; (d) any Person to whom a Credit Party assigns its rights and
obligations under this Agreement as part of an assignment and transfer of such
Credit Party’s rights in and to a material portion of such Credit Party’s
portfolio of asset based credit facilities, and (e) any other Person (other than
a natural person) approved by the Administrative Agent, provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include a Loan
Party or any of the Loan Parties’ Affiliates or Subsidiaries or any competitor
of a Loan Party identified in writing by the Lead Borrower to the Administrative
Agent five Business Days prior to the effective time of the applicable
assignment or participation, or is a Person identified as an ineligible
transferee on a written list of such Persons that is delivered by the Lead
Borrower to the Administrative Agent prior to the Restatement Effective Date
(each a “Disqualified Institution”), provided further that the Administrative
Agent shall have the right, and the Lead Borrower hereby expressly authorizes
the Administrative Agent, to provide the list of Disqualified Institutions to
any Lender upon request by such Lender, provided further that, notwithstanding
the foregoing, Sponsor Affiliated Lenders may hold up to ten percent (10%) of
the Aggregate Commitments and of the Obligations.

“Eligible Credit Card Receivables” means at the time of any determination
thereof, each Credit Card Receivable that satisfies the following criteria at
the time of creation and continues to meet the same at the time of such
determination: such Credit Card Receivable (i) has been earned by performance
and represents the bona fide amounts due to a Loan Party from a Credit Card
Issuer and/or a Credit Card Processor, and in each case originated in the
ordinary course of business of such Loan Party, and (ii) in each case is
acceptable to the Administrative Agent in its Permitted Discretion, and is not
ineligible for inclusion in the calculation of the Borrowing Base pursuant to
any of clauses (a) through (i) below. Without limiting the foregoing, to qualify
as an Eligible Credit Card Receivable, an Account shall indicate no Person other
than a Loan Party as payee or remittance party. In determining the amount to be
so included, the face amount of an Account shall be reduced by, without
duplication of any Reserve or of any of clauses (a) through (i) below or
otherwise, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that a Loan Party may be obligated to rebate to
a customer, a Credit Card Processor or Credit Card Issuer pursuant to the terms
of any agreement or understanding); provided that setoffs of fees and
chargebacks of the applicable Credit Card Issuer or Credit Card Processor in the
ordinary course of business (or as a result of changes in the policies of the
applicable Credit Card Issuer or Credit Card Processor applicable to its
customers generally) shall not reduce the face amount of an Account and (ii) the
aggregate amount of all cash received in respect of such Account but not yet
applied by the Loan Parties to reduce the amount of such Credit Card Receivable.
Any Credit Card Receivable included within any of the following categories shall
not constitute an Eligible Credit Card Receivable but only as long as such
Credit Card Receivable falls within any of the following categories:

(a) Credit Card Receivables which do not constitute an “Account” or a “payment
intangible” (as defined in the UCC);

(b) Credit Card Receivables that have been outstanding for more than five
(5) Business Days from the date of sale;

 

-21-



--------------------------------------------------------------------------------

(c) Credit Card Receivables (i) that are not subject to a perfected
first-priority security interest in favor of the Collateral Agent (it being the
intent that chargebacks in the ordinary course by Credit Card Processors or
Credit Card Issuers shall not be deemed violative of this clause) (other than
Permitted Encumbrances not having priority over the Lien of the Collateral
Agent), or (ii) with respect to which a Loan Party does not have good and valid
title thereto, free and clear of any Lien (other than Liens granted to the
Collateral Agent pursuant to the Security Documents and Permitted Encumbrances
not having priority over the Lien of the Collateral Agent);

(d) Credit Card Receivables which are disputed, are with recourse, or with
respect to which a claim, counterclaim, offset or chargeback (other than offset
of fees and chargebacks of the applicable Credit Card Processor or Credit Card
Issuer in the ordinary course (or as a result of changes in the policies of the
applicable Credit Card Processor applicable to its customers generally)) has
been asserted (to the extent of such disputed amount, claim, counterclaim,
offset or chargeback);

(e) Credit Card Receivables as to which the Credit Card Processor has the right
under certain circumstances existing as of any date of determination to require
a Loan Party to repurchase the Accounts from such Credit Card Processor;

(f) Credit Card Receivables due from a Credit Card Processor or Credit Card
Issuer of the applicable credit card which is the subject of any bankruptcy or
insolvency proceedings;

(g) Credit Card Receivables which are not a valid, legally enforceable
obligation of the applicable issuer with respect thereto;

(h) Credit Card Receivables which do not conform in all material respects to all
representations, warranties or other provisions in the Loan Documents relating
to Credit Card Receivables;

(i) Credit Card Receivables which the Administrative Agent determines in its
Permitted Discretion to be uncertain of collection due to the creditworthiness
of the applicable Credit Card Issuer or Credit Card Processor; or

(j) Credit Card Receivables which are subject to any receivables financing
facility or securitization arrangement, including any Receivables Financing.

“Eligible Inventory” means, as of the date of determination thereof, without
duplication, items of Inventory of a Loan Party that are finished goods,
merchantable and readily saleable to the public in the ordinary course of the
Loan Parties’ business that, except as otherwise agreed by the Administrative
Agent in its Permitted Discretion, (A) complies in all material respects with
each of the representations and warranties respecting Inventory made by the Loan
Parties in the Loan Documents, and (B) is not excluded as ineligible by virtue
of one or more of the criteria set forth below. The following items of Inventory
shall not be included in Eligible Inventory, but only so long as such Inventory
falls within any of the following categories:

(a) Inventory that is not solely owned by a Loan Party or a Loan Party does not
have good and valid title thereto;

(b) Inventory that is leased by or is on consignment to a Loan Party or which is
consigned by a Loan Party to a Person which is not a Loan Party;

 

-22-



--------------------------------------------------------------------------------

(c) Inventory that is not located in the United States of America (excluding
territories or possessions of the United States);

(d) Inventory that is not at a location that is owned or leased by a Loan Party,
except (i) Inventory in transit between such owned or leased locations, or
(ii) to the extent that (x) the Loan Parties have furnished the Administrative
Agent with any UCC financing statements or other documents that are necessary to
perfect its security interest in such Inventory at such location, and (y) if
requested by the Administrative Agent, the Loan Parties have used commercially
reasonable efforts to cause the Person owning any such location to enter into a
Collateral Access Agreement on terms reasonably satisfactory to the
Administrative Agent (failing which the Administrative Agent may establish an
Availability Reserve in such amounts as it deems appropriate from time to time);

(e) Inventory that is located in a distribution center leased by a Loan Party
unless the Loan Parties have used commercially reasonable efforts to cause the
applicable lessor to deliver to the Collateral Agent a Collateral Access
Agreement (failing which the Administrative Agent may establish an Availability
Reserve in such amounts as it deems appropriate from time to time);

(f) Inventory that is comprised of goods which (i) are damaged, defective,
“seconds,” or otherwise unmerchantable, (ii) are to be returned to the vendor,
(iii) are obsolete or slow moving, work-in-process, raw materials, or that
constitute spare parts, samples, promotional, marketing, bags, labels, packaging
and shipping materials or supplies used or consumed in a Loan Party’s business,
(iv) are not in compliance in all material respects with all standards imposed
by any Governmental Authority having regulatory authority over such Inventory,
its use or sale, or (v) are bill and hold goods;

(g) Inventory that is not subject to a perfected first-priority (subject to
Permitted Encumbrances not having priority over the Lien of the Collateral
Agent) security interest in favor of the Collateral Agent;

(h) [Reserved];

(i) Inventory that is not insured in compliance with the provisions of this
Agreement;

(j) Inventory that has been sold but not yet delivered or as to which a Borrower
has accepted a deposit;

(k) Inventory that is subject to any licensing, patent, royalty, trademark,
trade name or copyright agreement with any third party from which any Loan Party
or any of its Subsidiaries has received notice of a dispute in respect of any
such agreement, and such dispute limits the Administrative Agent’s ability to
sell such Inventory; or

(l) Inventory acquired in a Permitted Acquisition which is not of the type
usually sold in the ordinary course of the Loan Parties’ business, unless and
until the Collateral Agent has completed or received (A) an appraisal of such
Inventory from appraisers satisfactory to the Collateral Agent and establishes
an advance rate and Inventory Reserves (if applicable) therefor, and otherwise
agrees that such Inventory shall be deemed Eligible Inventory, and (B) such
other due diligence as the Agents may require, all of the results of the
foregoing to be reasonably satisfactory to the Agents.

 

-23-



--------------------------------------------------------------------------------

“Eligible Medicaid Accounts” means, as of the date of determination thereof,
Medicaid Accounts, as to which (i) the claim for reimbursement related to such
Account has been submitted to the appropriate Fiscal Intermediary or a Third
Party Payor who is responsible for submitting the claim to the Fiscal
Intermediary, in accordance with the applicable regulations under Medicaid
within thirty (30) days from the date the related goods were sold or services
were rendered, (ii) the person to whom the goods were sold or the services
rendered is an eligible Medicaid recipient at the time such goods are sold or
such services are rendered and such eligibility has been verified by the Loan
Party making such sale or providing such service, (iii) such Account is owed to
a Loan Party who is not known to be under any investigation under any Health
Care Law (other than the periodic audits or reviews conducted by a Fiscal
Intermediary in the ordinary course of business) or subject to any action or
proceeding concerning the status of such Loan Party as a certified Medicaid
provider (other than routine surveys and site visits) and/or the payments under
Medicaid to such Loan Party have not been contested, suspended, delayed,
deferred or otherwise postponed due to any investigation, action or proceeding
by any Fiscal Intermediary, the U.S. Justice Department or any other
Governmental Authority, (iv) the amount of such Account does not exceed the
amounts to which the Loan Party making such sale or providing such service is
entitled as reimbursement for such eligible Medicaid recipient under applicable
Medicaid regulations, (v) all authorization and billing procedures and
documentation required in order for the Loan Party making such sale or providing
such service to be reimbursed and paid on such Account by the Fiscal
Intermediary have been properly completed and satisfied to the extent required
in order for such Loan Party to be so reimbursed and paid and (vi) the terms of
the sale or service giving rise to such Accounts and all practices of such Loan
Party with respect to such Accounts comply in all material respects with
applicable Law.

“Eligible Medicare Accounts” means, as of the date of determination thereof, as
to Medicare Accounts, as to which (i) the claim for reimbursement related to
such Account has been submitted to the appropriate Fiscal Intermediary, or a
Third Party Payor who is responsible for submitting the claim to the Fiscal
Intermediary, in accordance with the applicable regulations under Medicare
within thirty (30) days from the date the related goods were sold or services
were rendered, (ii) the person to whom the goods were sold or the services were
rendered is an eligible Medicare beneficiary at the time such goods are sold or
such services were rendered and such eligibility has been verified by the Loan
Party making such sale or providing such service, (iii) such Account is owed to
a Loan Party who is not known to be under any investigation under any Health
Care Law (other than the periodic audits or reviews conducted by a Fiscal
Intermediary in the ordinary course of business) or subject to any action or
proceeding concerning the status of such Loan Party as a Medicare supplier
(other than routine surveys and site visits) and/or the payments under Medicare
to such Loan Party have not been contested, suspended, delayed, deferred or
otherwise postponed due to any investigation, action or proceeding by any Fiscal
Intermediary, the U.S. Justice Department or any other Governmental Authority,
(iv) the amount of such Account does not exceed the amounts to which the Loan
Party making such sale or providing such service is entitled as reimbursement
for such eligible Medicare beneficiary under applicable Medicare regulations;
(v) all authorization and billing procedures and documentation required in order
for the Loan Party making such sale or providing such service to be reimbursed
and paid on such Account by the Fiscal Intermediary have been properly completed
and satisfied to the extent required for such Loan Party to be so reimbursed and
paid; and (vi) the terms of the sale or service giving rise to such Accounts and
all practices of such Loan Party with respect to such Accounts comply in all
material respects with applicable Law.

“Eligible Perishable Inventory” means, as of the date of determination thereof,
Perishable Inventory that satisfies each of the requirements of Eligible
Inventory.

“Eligible Pharmacy Inventory” means Eligible Inventory which is Pharmaceutical
Inventory.

“Eligible Pharmacy Receivables” means each Pharmacy Receivable that satisfies
the following criteria at the time of creation and continues to meet the same at
the time of such determination: such Pharmacy Receivable (i) has been earned by
performance and represents the bona fide amounts due to a

 

-24-



--------------------------------------------------------------------------------

Loan Party from Third Party Payors, and other Persons reasonably acceptable to
the Administrative Agent, and in each case originated in the ordinary course of
business of the applicable Loan Party, (ii) is non-recourse to the Loan Parties
and has been adjudicated or is otherwise due to a Loan Party for pharmacy
related services, and (iii) is not ineligible for inclusion in the calculation
of the Borrowing Base pursuant to any of the clauses below. Without limiting the
foregoing, to qualify as an Eligible Pharmacy Receivable, a Pharmacy Receivable
shall indicate no Person other than a Loan Party as payee or remittance party.
In determining the amount to be so included, the face amount of a Pharmacy
Receivable shall be reduced by, without duplication, to the extent not reflected
in such face amount, (i) the amount of all accrued and actual discounts, claims,
credits or credits pending, promotional program allowances, price adjustments,
finance charges, processing fees or other allowances (including any amount that
the applicable Loan Party may be obligated to rebate to a customer, or to pay to
the Third Party Payors, direct customers or other Persons pursuant to the terms
of any agreement or understanding (written or oral)) and (ii) the aggregate
amount of all cash received in respect of such Pharmacy Receivable but not yet
applied by the applicable Loan Party to reduce the amount of such Pharmacy
Receivable. Unless otherwise approved from time to time in writing by the
Administrative Agent, none of the following Pharmacy Receivables shall be an
Eligible Pharmacy Receivable but only so long as such Pharmacy Receivables falls
within any of the following categories:

(a) Pharmacy Receivables that have been outstanding for more than sixty
(60) days after the electronic transaction posting date for them;

(b) Pharmacy Receivables due from any Third Party Payor to the extent that fifty
percent (50%) or more of all Pharmacy Receivables from such Third Party Payor
are not Eligible Pharmacy Receivables under clause (a) above;

(c) Pharmacy Receivables to the extent that the aggregate amount of such
Accounts owing by a single account debtor constitute more than twenty-five
(25%) percent (or such higher percent as the Administrative Agent from time to
time approve in writing) of the aggregate amount of all otherwise Eligible
Pharmacy Receivables (but the portion of the Accounts not in excess of the
applicable percentage shall not be deemed to be ineligible solely by virtue of
this clause (c));

(d) Pharmacy Receivables which do not constitute an “Account” (as defined in the
UCC);

(e) Pharmacy Receivables (i) that are not subject to a perfected first-priority
security interest in favor of the Collateral Agent, senior in priority to all
other Liens other than Permitted Encumbrances which have priority over the Liens
of the Collateral Agent by operation of applicable Law, or (ii) with respect to
which a Loan Party does not have good and valid title thereto;

(f) Pharmacy Receivables which are disputed, are with recourse, or with respect
to which a claim, counterclaim, offset or chargeback has been asserted (to the
extent of such claim, counterclaim, offset or chargeback);

(g) Pharmacy Receivables constituting Eligible Medicare Accounts or Eligible
Medicaid Accounts, or owed by Governmental Authorities to the extent that they
exceed $100,000,000 in the aggregate;

(h) Pharmacy Receivables due from a Third Party Payor who is not duly authorized
to conduct business in the United States of America or which is the subject of
any bankruptcy or insolvency proceeding, has had a trustee or receiver appointed
for all or a substantial part of its property, has made an assignment for the
benefit of creditors or has suspended its business;

 

-25-



--------------------------------------------------------------------------------

(i) Pharmacy Receivables which are acquired in a Permitted Acquisition unless
and until the Collateral Agent has completed an appraisal and audit of such
Pharmacy Receivables and otherwise agree that such Pharmacy Receivables shall be
deemed Eligible Pharmacy Receivables;

(j) Pharmacy Receivables as to which (i) the Loan Party making the sale giving
rise to such Pharmacy Receivables does not have a valid and enforceable
agreement with the Third Party Payor providing for payment to such Loan Party or
there is a default thereunder that could be a basis for such Third Party Payor
ceasing or suspending any payments to such Loan Party, or (ii) the prescription
drugs sold giving rise to such Pharmacy Receivables are not of the type that are
covered under the agreement with the Third Party Payor or the party receiving
such goods is not entitled to coverage under such agreement, (iii) the Loan
Party making the sale giving rise to such Pharmacy Receivables has not received
confirmation from such Third Party Payor that the party receiving the
prescription drugs is entitled to coverage under the terms of the agreement with
such Third Party Payor and the Loan Party is entitled to reimbursement for such
Pharmacy Receivables, (iv) the amount of such Pharmacy Receivables exceeds the
amounts to which the Loan Party making such sale is entitled to reimbursement
for the prescription drugs sold under the terms of such agreements (but solely
to the extent of such excess), (v) there are contractual or statutory
limitations or restrictions on the rights of the Loan Party making such sale to
assign its rights to payment arising as a result thereof or to grant any
security interest therein which limitations or restrictions have not been
satisfied or waived, (vi) all authorization and billing procedures and
documentation required in order for the Loan Party making such sale to be
reimbursed and paid on such Pharmacy Receivables by the Third Party Payor have
not been properly completed and satisfied to the extent required for such Loan
Party to be so reimbursed and paid, and (vii) the terms of the sale giving rise
to such Pharmacy Receivables and all practices of such Loan Party with respect
to such Pharmacy Receivables do not comply in all material respects with
applicable federal, state, and local laws and regulations;

(k) Pharmacy Receivables which do not conform in all material respects to all
representations, warranties, covenants, or other provisions in the Loan
Documents relating to Pharmacy Receivables;

(l) Pharmacy Receivables which the Administrative Agent determines in its
Permitted Discretion to be uncertain of collection due to the creditworthiness
of the Third Party Payor;

(m) Pharmacy Receivables which are subject to any receivables financing facility
or securitization arrangement, including any Receivables Financing; or

(n) Pharmacy Receivables constituting Medicaid Accounts or Medicare Accounts
that are not Eligible Medicaid Accounts or Eligible Medicare Accounts,
respectively.

“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution, the protection of the
environment or the release of any materials into the environment, including
those related to Hazardous Materials, air emissions and waste water discharges.

“Environmental Liability” means any liability, obligation, damage, loss, claim,
action, suit, judgment, order, fine, penalty, fee, expense, or cost, contingent
or otherwise (including any liability for damages, natural resource damages,
costs of environmental remediation, regulatory oversight fees, fines, penalties
or indemnities), of any Loan Party or any of their respective Subsidiaries
resulting from or based

 

-26-



--------------------------------------------------------------------------------

upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equipment” has the meaning set forth in the UCC.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership interests in) such Person, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership interests in) such
Person, all of the securities convertible into or exchangeable for shares of
capital stock of (or other ownership interests in) such Person or warrants,
rights or options for the purchase or acquisition from such Person of such
shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Lead Borrower within the meaning of Section 414(b)
or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Lead Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by a Borrower or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is insolvent
or in reorganization (within the meaning of Title IV of ERISA); (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; (f) with respect to a Pension Plan, a
failure to satisfy the minimum funding standard under Section 412 of the Code or
Section 302 of ERISA, whether or not waived, a failure to make by its due date a
required installment under Section 430(j) of the Code with respect to a Pension
Plan or a failure to make a required contribution to a Multiemployer Plan; (g) a
determination that a Pension Plan is, or is expected to be, in “at-risk” status
(as defined in Section 430(i)(4) of the Code or Section 303(i)(4) of ERISA); or
(h) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon a Borrower or
any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” has the meaning specified in Section 8.01. An Event of
Default shall be deemed to be continuing unless and until that Event of Default
has been duly waived as provided in Section 10.01 hereof or cured with the
consent of the Required Lenders.

“Excess Availability” means, as of any date of determination thereof by the
Administrative Agent, the result, if a positive number, of:

(a) the Loan Cap minus

 

-27-



--------------------------------------------------------------------------------

(b) the Total Outstandings.

In calculating Excess Availability at any time and for any purpose under this
Agreement, the Lead Borrower shall certify to the Administrative Agent that all
accounts payable and Taxes are being paid in accordance with customary
practices, except for amounts being disputed in good faith by appropriate
proceedings.

“Excess Availability Condition” means, at the time of determination with respect
to any Disposition, that (a) no Default or Event of Default then exists or would
arise as a result of such Disposition, (b) before and after giving pro forma
effect to such Disposition, the Excess Availability Percentage will be equal to
or greater than twenty-two and a half percent (22.5%) and (c) after giving
effect to such Disposition, the Excess Availability Percentage is projected to
be equal to or greater than twenty-two and a half percent (22.5%) for the
following six (6) four (4) week Accounting Periods. Prior to undertaking any
transaction which is subject to the Excess Availability Condition, the Loan
Parties shall deliver to the Administrative Agent an officer’s certificate
(1) confirming that no Default or Event of Default then exists or would arise as
a result of entering into such transaction or the making of such payment and
(2) setting forth calculations showing satisfaction of the conditions contained
in clause (b) above (which, with respect to projected Excess Availability, shall
be on a basis (including, without limitation, giving due consideration to
results for prior periods) reasonably satisfactory to the Administrative Agent).
; provided that no certificate shall be required to be delivered to the
Administrative Agent with respect to (i) any Disposition involving assets with a
Fair Market Value of less than $25,000,000 or (ii) if the Excess Availability
Percentage conditions set forth in clauses (b) and (c) of the previous sentence
would be satisfied substituting thirty percent (30%) for twenty-two and a half
percent (22.5%), any Disposition involving assets with a Fair Market Value of
less than $200,000,000.

“Excess Availability Percentage” means the percentage obtained by dividing
Excess Availability by the Loan Cap.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Contributions” means the net cash proceeds, property or assets
received by the Loan Parties or their respective Restricted Subsidiaries from
contributions to the common equity capital of the Lead Borrower (other than
proceeds in connection with a Cure Right).

“Excluded Property” has the meaning ascribed to such term in the Security
Agreement.

“Excluded Subsidiary” means (a) at the Lead Borrower’s option, any Subsidiary
that is not a wholly owned Subsidiary of the Lead Borrower, (b) any Captive
Insurance Subsidiary, (c) any Foreign Subsidiary or any Domestic Subsidiary that
is a Subsidiary of a Foreign Subsidiary that is a CFC, (d) any Domestic
Subsidiary that is treated as a disregarded entity for U.S. federal income tax
purposes and that has no material assets other than the stock of one or more
Foreign Subsidiaries that are CFCs, (e) any not-for-profit Subsidiary, (f) each
Immaterial Subsidiary, (g) any other Subsidiary with respect to which, in the
reasonable judgment of the Administrative Agent and the Lead Borrower, the
burden or cost (including any adverse tax consequences) of providing the
guarantee shall outweigh the benefits to be obtained by the Lenders therefrom,
(h) each Unrestricted Subsidiary, (i) any Subsidiary acquired following the
Original Closing Date that is prohibited from guaranteeing the Obligations by
applicable Law or Contractual Obligations that are in existence at the time of
acquisition and not entered into in contemplation thereof or if guaranteeing the
Obligation would require governmental (including regulatory) consent, approval,
license or authorization (unless such consent, approval license or authorization
has been obtained), (j) each Real Estate Subsidiary; and (k) any special purpose
securitization vehicle (or similar entity), including any Receivables
Subsidiary; provided that no Subsidiary that guarantees Term Loan Facility
Indebtedness (other than the Real Estate Financing Loan Parties) shall be deemed
to be an Excluded Subsidiary at any time such guarantee is in effect.

 

-28-



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving to any “keepwell, support or
other agreement” for the benefit of such Guarantor and any and all guarantees of
such Guarantor’s Swap Obligations by other Loan Parties) at the time such
guarantee or grant of a security interest by such Guarantor becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guarantee or security interest is or becomes excluded in accordance with the
first sentence of this definition.

“Excluded Taxes” means, with respect to the Agents, any Lender, any L/C Issuer
or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document,
(a) taxes imposed on or measured by such recipient’s net income (however
denominated), franchise taxes and branch profits taxes, in each case imposed by
a jurisdiction as a result of such recipient being organized or having its
principal office located in or, in the case of any Lender, having its applicable
Lending Office located in, such jurisdiction or as a result of any other present
or former connection between such recipient and such jurisdiction (other than a
connection arising from such recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to, and/or enforced, any Loan Documents, or sold or assigned any interest in any
Loan, Letter of Credit or Loan Document), (b) in the case of a Lender (other
than any Lender becoming a party hereto pursuant to a request by any Loan Party
under Section 10.13), any U.S. federal withholding tax that is imposed on
amounts payable to such Lender pursuant to a law in effect at the time such
Lender becomes a party hereto (or designates a new Lending Office), except to
the extent that such Lender (or its assignor, if any) was entitled, immediately
prior to the designation of a new Lending Office (or assignment), to receive
additional amounts from the Loan Parties with respect to such withholding tax
pursuant to Section 3.01, (c) any taxes attributable to such Lender’s failure to
comply with Section 3.01(e), (d) any U.S. federal withholding taxes imposed
under FATCA and (e) any U.S. federal backup withholding taxes under section 3406
of the Code.

“Executive Order” has the meaning provided in Section 5.31.

“Existing Class” has the meaning provided in Section 2.16(a).

“Existing Commitment” has the meaning provided in Section 2.16(a).

“Existing Albertson’s Credit Agreement” has the meaning set forth in the
preamble hereto.

“Existing Credit Agreements” has the meaning set forth in the preamble hereto.

“Existing Letters of Credit” has the meaning provided in Section 2.03(a)(vi).

“Existing Loans” has the meaning provided in Section 2.16(a).

 

-29-



--------------------------------------------------------------------------------

“Existing NAI ABL Credit Agreement” has the meaning set forth in the preamble
hereto.

“Existing NAI TLB Credit Agreement” has the meaning set forth in the preamble
hereto.

“Existing Notes” shall mean the Senior Secured Notes, the NAI Notes, the ASC
Notes, the Safeway Notes and the Safeway Debentures.

“Existing Safeway Debentures” means, to the extent not otherwise retired,
repurchased, redeemed, discharged or defeased, Safeway’s 7.45% Debentures due
2027 and 7.25% Debentures due 2031.

“Existing Safeway Notes” means, to the extent not otherwise retired,
repurchased, redeemed, discharged or defeased, Safeway’s 5.00% Senior Notes due
2019, 3.95% Notes due 2020,2020 and 4.75% Senior Notes due 2021, 3.40% Senior
Notes due 2016 and 6.35% Senior Notes due 2017.2021.

“Extended Class” has the meaning provided in Section 2.16(a).

“Extended Commitments” has the meaning provided in Section 2.16(a).

“Extended Loans” has the meaning provided in Section 2.16(a).

“Extending Lender” has the meaning provided in Section 2.16(b).

“Extension Amendment” has the meaning provided in Section 2.16(c).

“Extension Date” has the meaning provided in Section 2.16(d).

“Extension Election” has the meaning provided in Section 2.16(b).

“Extension Request” has the meaning provided in Section 2.16(a).

“Extension Series” means all Extended Loans that are established pursuant to the
same Extension Amendment (or any subsequent Extension Amendment to the extent
such Extension Amendment expressly provides that the Extended Loans provided for
therein are intended to be a part of any previously established Extension
Series) and that provide for the same interest margins, extension fees, if any,
and amortization schedule.

“Facility Guaranty” means the amended and restated guarantee made by the
Guarantors in favor of the Agents and the other Credit Parties as of the
Restatement Effective Date in form of Exhibit I hereto.

“Fair Market Value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction, as determined by the
Lead Borrower in its good faith discretion. Fair Market Value may be (but need
not be) conclusively established by means of an officer’s certificate or
resolutions of the Board of Directors of the Lead Borrower setting out such Fair
Market Value as determined by such Officer or such Board of Directors in good
faith.

“Farm Products” means crops, livestock, supplies used or produced in a farming
operation and products of crops or livestock and including farm products as such
term is defined in the Food Security Act and the UCC.

 

-30-



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code as in effect on the
Original Closing Date (and as amended or successor version thereof that is
substantively comparable and not materially more onerous to comply with), any
current or future United States Treasury Department regulations or other
official administrative interpretations thereof, any agreements entered into
pursuant to Section 1471(b) of the current Code (or any amended or successor
version described above) and any intergovernmental agreements (and any related
laws or official administrative guidance) implementing the foregoing.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent; provided further that to the extent the Federal Funds Rate as determined
pursuant to this definition would otherwise be less than zero, then the Federal
Funds Rate shall be deemed to be zero.

“Fee Letter” means the second amended and restated fee agreement, dated as of
April 4, 2014, by and among the Lead Borrower, the Administrative Agent and the
other parties thereto.

“FILO Intercreditor Agreement” means an intercreditor agreement, in form and
substance reasonably satisfactory to the Administrative Agent, by and among the
Collateral Agent, the Administrative Agent and the collateral agent and
administrative agent for the holders of any Permitted FILO Indebtedness
providing, among other things, that the Liens under the Security Documents
securing the Obligations and the Liens securing such Permitted FILO Indebtedness
are of equal priority but that any proceeds from enforcement of the Loan
Documents or the agreements governing such Permitted FILO Indebtedness and any
payments on account of any Obligations or Permitted FILO Indebtedness received
after any payment or bankruptcy Event of Default shall first be applied to the
payment in full of all amounts described in clauses First through Ninth of
Section 8.03 (and, to the extent of any Cash Management Reserves and Hedging
Reserves therefor, amounts described in clauses Tenth and Eleventh of
Section 8.03) prior to being applied to any obligations relating to such
Permitted FILO Indebtedness.

“Fiscal Intermediary” means any qualified insurance company or other Person that
has entered into an ongoing relationship with any Governmental Authority to make
payments to payees under Medicare, Medicaid or any other Federal, State or local
public health care or medical assistance program pursuant to any of the Health
Care Laws.

“Fiscal Month” means any four (4) week Accounting Period of the Lead Borrower.

“Fiscal Year” means, subject to Section 7.13, any period of 13 consecutive
Accounting Periods ending on the closest Saturday to February 28th (or
February 29th, as the case may be) of each calendar year.

“Food Security Act” means the Food Security Act of 1985, 7 U.S.C. Section 1631
et. seq., as the same now exists or may hereafter from time to time be amended,
modified, recodified or supplemented, together with all rules and regulations
thereunder.

“Foreign Lender” means any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Code.

 

-31-



--------------------------------------------------------------------------------

“Foreign Subsidiary” means any Subsidiary of a Borrower which is not a Domestic
Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means any nation or government, any state, county,
provincial, municipal, local or other political subdivision thereof, any central
bank (or similar monetary or regulatory authority) thereof, and any agency,
authority or instrumentality (including any bilateral or multilateral agency
authority or instrumentality formed by treaty) exercising executive,
legislative, judicial, regulatory, administrative, military, peacekeeping or
police powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness,
(ii) to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness or other obligation of the
payment or performance of such Indebtedness, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness, or (iv) entered into for the purpose of
assuring in any other manner the obligee in respect of such Indebtedness of the
payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness of any other Person, whether or not such
Indebtedness or other obligation is assumed by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien); provided that the term “Guarantee” shall not include endorsements of
checks, drafts and other items for payment of money for collection or deposit in
the ordinary course of business. The amount of any Guarantee shall be deemed to
be an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.

“Guarantor” means (i) each Subsidiary of the Lead Borrower existing on the
Restatement Effective Date that is not a Borrower hereunder (other than an
Excluded Subsidiary) and (ii) each other Subsidiary of the Lead Borrower that
shall be required to execute and deliver a Facility Guaranty pursuant to
Section 6.11 after the Restatement Effective Date.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature which in each case are regulated pursuant to,
or which could not reasonably be expected to result in liability under any
Environmental Law.

 

-32-



--------------------------------------------------------------------------------

“Health Care Laws” means all federal, state and local laws, rules, regulations,
interpretations, guidelines, ordinances and decrees primarily relating to
patient healthcare, any health care provider, medical assistance and cost
reimbursement program, as now or at any time hereafter in effect, including, but
not limited to, the Social Security Act, the Social Security Amendments of 1972,
the Medicare-Medicaid Anti-Fraud and Abuse Amendments of 1977, the Medicare and
Medicaid Patient and Program Protection Act of 1987, HIPAA, the Federal False
Claim Act, the Federal Anti-Kickback Statute, and the Patient Protection and
Affordable Care Act, as amended.

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as amended by the Health Information, Technology, Economic and Clinical Health
Act of 2009 (HITECH), as the same now exists or may hereafter from time to time
be amended, modified, recodified or supplemented, together with all rules and
regulations thereunder.

“HIPAA Compliance Date” has the meaning specified in Section 5.26.

“HIPAA Compliance Plan” has the meaning specified in Section 5.26.

“HIPAA Compliant” has the meaning specified in Section 5.26 hereto.

“Honor Date” has the meaning provided in Section 2.03(c)(i).

“Immaterial Subsidiary” means each Restricted Subsidiary designated in writing
by the Lead Borrower to the Administrative Agent at any time or from time to
time as an Immaterial Subsidiary, that, as of the last day of the Fiscal Year of
the Lead Borrower most recently ended or, if organized or acquired after the end
of such Fiscal Year, at the date of designation, had revenues or total assets
for such year in an amount that is less than 2% of the consolidated revenues or
total assets, as applicable, of the Lead Borrower and its Restricted
Subsidiaries for such year (which, for any Immaterial Subsidiary or proposed
Immaterial Subsidiary organized or acquired since such date, shall be determined
on a pro forma basis as if such Subsidiary were in existence or acquired on such
date); provided that all such Immaterial Subsidiaries, taken together, as of the
last day of the Fiscal Year of the Lead Borrower most recently ended, shall not
have revenues or total assets for such year in an amount that is equal to or
greater than 5% of the consolidated revenues or total assets, as applicable, of
the Lead Borrower and its Restricted Subsidiaries for such year (which, for any
Immaterial Subsidiary or proposed Immaterial Subsidiary organized or acquired
since such date, shall be determined on a pro forma basis as if such Subsidiary
were in existence on such date). Any Restricted Subsidiary that executes a
Guarantee of the Obligations shall not be deemed an Immaterial Subsidiary and
shall be excluded from the calculations above.

“Increase Effective Date” has the meaning provided in Section 2.15(d).

“Increase Joinder” has the meaning provided in Section 2.15(f).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

 

-33-



--------------------------------------------------------------------------------

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade payables and similar obligations) which
purchase price is due more than one year after the later of the date of placing
the property in service or taking delivery and title thereto;

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse; provided, however, that the amount of such Indebtedness will be the
lesser of the Fair Market Value of such asset at such date of determination, and
the amount of such Indebtedness of such other Person;

(f) all Attributable Indebtedness of such Person;

(g) all obligations of such Person in respect of Disqualified Stock; and

(h) to the extent not otherwise included, any obligation of such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the Indebtedness
of another Person of the type described in clauses (a) through (f) (other than
by endorsement of negotiable instruments for collection in the ordinary course
of business);

provided, that obligations under or in respect of Receivables Financings shall
be deemed not to constitute Indebtedness. The amount of any net obligation under
any Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any Indebtedness that has been defeased
or for which funds have been irrevocably deposited with the applicable trustee
for redemption shall be deemed to be $0. Accrual of interest, the accretion of
accreted value, the amortization or accretion of original issue discount, the
payment of interest in the form of additional Indebtedness with the same terms,
the accretion of liquidation preference and increases in the amount of
Indebtedness outstanding solely as a result of fluctuations in the exchange rate
of currencies will not be deemed to be Indebtedness. Guarantees of, or
obligations in respect of letters of credit bankers’ acceptances or similar
instruments relating to, or Liens securing, Indebtedness which is otherwise
included in the determination of a particular amount of Indebtedness shall not
be included in the determination of such amount of Indebtedness, provided that
the Indebtedness represented by such guarantee or letter of credit, as the case
may be, was in compliance with this covenant. Indebtedness that is cash
collateralized shall not be deemed to be Indebtedness hereunder to the extent of
such cash collateralization.

“Indemnified Taxes” means all Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Independent Financial Advisor” means an accounting, appraisal or investment
banking firm of nationally recognized standing.

“Information” has the meaning specified in Section 10.07.

“Intellectual Property” means United States and non-United States: (a) patents
and patent applications; (b) trademarks, service marks, trade names, trade
dress, business names, designs, logos, indicia of origin, and other source
and/or business identifiers; (c) Internet domain names and associated websites;
(d) copyrights, including copyrights in computer software; (e) industrial
designs, databases, data,

 

-34-



--------------------------------------------------------------------------------

trade secrets, know-how, technology, unpatented inventions and other
confidential or proprietary information; (f) all registrations or applications
for registrations which have heretofore been or may hereafter be issued thereon
throughout the world; (g) all tangible and intangible property embodying the
copyrights and unpatented inventions (whether or not patentable); (h) license
agreements related to any of the foregoing and income therefrom; (i) books,
records, writings, computer tapes or disks, flow diagrams, specification sheets,
computer software, source codes, object codes, executable code, data, databases
and other physical manifestations, embodiments or incorporations of any of the
foregoing; (j) all other intellectual property; and (k) all common law and other
rights throughout the world in and to all of the foregoing.

“Intercreditor Agreement” means each of (a) the intercreditor agreement dated as
of January 30, 2015, by and among the Collateral Agent, the Term Loan Agent, the
other agents party thereto (if any), the Borrowers and the Guarantors, as may be
amended, supplemented, waived or otherwise modified from time to time in
accordance with the terms hereof and thereof, and (b) one or more other
intercreditor agreements entered into pursuant to Section 9.18 with the
representative for the lenders under any Indebtedness secured by any Permitted
Encumbrances on Collateral on usual and customary terms and conditions
reasonably acceptable to the Collateral Agent.

“Interest Coverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated EBITDA to (b) Consolidated Interest Charges, in each case, of
the Albertson’s Group for the most recently ended Measurement Period on or prior
to such date.

“Interest Payment Date” means, (a) as to any Loan of any Class other than a Base
Rate Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided, however, that if any Interest Period for a LIBOR Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the first
Business Day of each month and the Maturity Date.

“Interest Period” means, as to each LIBOR Rate Loan, the period commencing on
the date such LIBOR Rate Loan is disbursed or Converted to or continued as a
LIBOR Rate Loan and ending on the date one, two, three or six months thereafter
(or with the consent of all applicable Lenders, nine or twelve months
thereafter), as selected by the Lead Borrower in its Committed Loan Notice;
provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;

(iii) no Interest Period shall extend beyond the Maturity Date for the Class of
Loans of which such LIBOR Rate Loan is part; and

(iv) notwithstanding the provisions of clause (iii), no Interest Period shall
have a duration of less than one (1) month, and if any Interest Period
applicable to a LIBOR Borrowing would be for a shorter period, such Interest
Period shall not be available hereunder.

 

-35-



--------------------------------------------------------------------------------

For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent Conversion or continuation of such Borrowing.

“Inventory” has the meaning given that term in the UCC, and shall also include,
without limitation, all: (a) goods which (i) are leased by a Person as lessor,
(ii) are held by a Person for sale or lease or to be furnished under a contract
of service, (iii) are furnished by a Person under a contract of service, or
(iv) consist of raw materials, work in process, or materials used or consumed in
a business; (b) goods of said description in transit; (c) goods of said
description which are returned, repossessed or rejected; and (d) packaging,
advertising, and shipping materials related to any of the foregoing.

“Inventory Reserves” means, without duplication of any other Reserves or items
that are otherwise addressed or excluded through eligibility criteria, such
reserves as may be established from time to time by the Administrative Agent in
the Administrative Agent’s Permitted Discretion with respect to the
determination of the saleability, at retail, of the Eligible Inventory or which
reflect such other factors as affect the market value of the Eligible Inventory
to the extent not taken into account in determining the cost of liquidation of
such Eligible Inventory. Without limiting the generality of the foregoing,
Inventory Reserves may, in the Administrative Agent’s Permitted Discretion,
include (but are not limited to) reserves based on:

(a) Obsolescence;

(b) Shrink;

(c) Imbalance;

(d) Change in Inventory character;

(e) Change in Inventory composition;

(f) Change in Inventory mix;

(g) Mark-downs (both permanent and point of sale);

(h) Retail mark-ons and mark-ups inconsistent with prior period practice and
performance, industry standards, current business plans or advertising calendar
and planned advertising events; and

(i) Out-of-date and/or expired Inventory.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person in another Person, whether by means of (a) the
purchase or other acquisition of Equity Interests of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or interest in, another Person,
(c) any Acquisition, or (d) any other investment of money or capital in another
Person in order to obtain a profitable return. For purposes of covenant
compliance, the amount of any outstanding Investment shall be the amount
actually invested, without adjustment for subsequent increases or decreases in
the value of such Investment, net of any repayments thereof.

“IRS” means the United States Internal Revenue Service.

 

-36-



--------------------------------------------------------------------------------

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by each L/C Issuer and any Borrower (or any Subsidiary) or in favor of each
L/C Issuer and relating to any such Letter of Credit.

“Joinder Agreement” means an agreement, in form reasonably satisfactory to the
Administrative Agent (it being understood that the form provided prior to the
Amendment No. 1 Effective Date is satifactory), pursuant to which, among other
things, a Person becomes a party to, and bound by the terms of, this Agreement
and/or the other Loan Documents in the same capacity and to the same extent as
either a Borrower or a Guarantor.

“Laws” means each international, foreign, Federal, state or local statute,
treaty, rule, guideline, regulation, ordinance, code and administrative or
judicial precedent or authority, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and each applicable administrative
order, directed duty, license, or authorization and permit of or any agreement
with any Governmental Authority, in each case whether or not having the force of
law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means each Lender with an L/C Issuer Sublimit in its capacity as an
issuer of Letters of Credit hereunder, or any successor or additional issuer of
Letters of Credit hereunder (which successor or additional issuer may only be a
Lender or Affiliate of a Lender which has agreed in writing to be an L/C Issuer
and which is selected by the Lead Borrower and acceptable to the Administrative
Agent in its reasonable discretion, in which case all or any portion of any
existing L/C Issuer’s L/C Issuer Sublimit (as agreed between the Lead Borrower,
the Administrative Agent and such new L/C Issuer) may be transferred to such new
L/C Issuer). Each L/C Issuer may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of the applicable L/C Issuer, in
which case the term “L/C Issuer” shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate.

“L/C Issuer Sublimit” means (i) with respect to any L/C Issuer listed on
Schedule 1.05, the amount set forth opposite such L/C Issuer’s name on such
Schedule as the same may be reduced from time to time pursuant to the terms of
this Agreement and (ii) with respect to any other L/C Issuer, the amount
specified to be such L/C Issuer’s “L/C Issuer Sublimit” at the time such L/C
Issuer becomes an L/C Issuer (as contemplated by the definition of “L/C
Issuer”), as the same may be reduced from time to time pursuant to the terms of
this Agreement; provided that with the consent of the Lead Borrower and the
Administrative Agent not to be unreasonably withheld or delayed, any L/C Issuer
may assign in whole or part a portion of its L/C Issuer Sublimit to any other
Lender who consents to such assignment.

 

-37-



--------------------------------------------------------------------------------

“L/C Obligations” means, as at any date of determination and without
duplication, the aggregate undrawn amount available to be drawn under all
outstanding Letters of Credit plus the aggregate of all Unreimbursed Amounts,
including all L/C Borrowings. For purposes of computing the amounts available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.07. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, Rule 3.13 of the ISP, or because a drawing was presented
under such Letter of Credit on or prior to the last date permitted for
presentation thereunder but has not yet been honored or dishonored, such Letter
of Credit shall be deemed to be “outstanding” in the amount so remaining
available to be drawn.

“Lead Borrower” has the meaning set forth in the preamble hereto.

“Lease” means any written agreement, pursuant to which a Loan Party is entitled
to the use or occupancy of any real property for any period of time.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender and (or if implied by the
context, or) an L/C Issuer.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Lead Borrower and
the Administrative Agent.

“Letter of Credit” means each Banker’s Acceptance, each Standby Letter of Credit
and each Commercial Letter of Credit issued hereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Expiration Date” means the day that is two days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means an amount equal to $1,975,000,000. The Letter
of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments. A permanent reduction of the Aggregate Commitments shall not
require a corresponding pro rata reduction in the Letter of Credit Sublimit;
provided, however, that if the Aggregate Commitments are reduced to an amount
less than the Letter of Credit Sublimit, then the Letter of Credit Sublimit
shall be reduced to an amount equal to (or, at Lead Borrower’s option, less
than) the Aggregate Commitments (with each such reduction to result in a pro
rata reduction in the L/C Issuer Sublimit of each L/C Issuer).

“LIBOR Borrowing” means a Borrowing comprised of LIBOR Rate Loans.

“LIBOR Rate” means:

(a) for any Interest Period with respect to a LIBOR Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Reuters screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and

 

-38-



--------------------------------------------------------------------------------

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;

provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice; provided, further that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise determined by the Administrative Agent and (ii) to the extent the
LIBOR Rate as determined pursuant to clause (a) or (b) above would otherwise be
less than zero, then the LIBOR Rate shall be deemed to be zero.

“LIBOR Rate Loan” means a Committed Loan that bears interest at a rate based on
the Adjusted LIBOR Rate.

“Lien” means any interest in property securing an obligation owed to, or a claim
by, a Person other than the owner of the property, whether such interest is
based on common law, statute or contract. The term “Lien” shall also include
reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases and other title exceptions and encumbrances
affecting property. For the purpose of this Agreement, each Person shall be
deemed to be the owner of any property that it has acquired or holds subject to
a conditional sale agreement or other arrangement pursuant to which title to the
property has been retained by or vested in some other Person for security
purposes. In no event shall the term “Lien” be deemed to include any license of
Intellectual Property unless such license contains a grant of a security
interest in such Intellectual Property.

“Liquidation” means the exercise by the Administrative Agent or Collateral Agent
of those rights and remedies accorded to such Agents under the Loan Documents
and applicable Laws as a creditor of the Loan Parties with respect to the
realization on the Collateral, including (after the occurrence and during the
continuation of an Event of Default) the conduct by the Loan Parties acting with
the consent of the Administrative Agent, of any public, private or
“going-out-of-business,” “store closing” or other similar sale or any other
disposition of the Collateral for the purpose of liquidating the Collateral.
Derivations of the word “Liquidation” (such as “Liquidate”) are used with like
meaning in this Agreement.

“Loan” means an extension of credit by a Lender to the Borrowers under Article
II in the form of a Committed Loan or a Swing Line Loan.

“Loan Account” has the meaning assigned to such term in Section 2.11(a).

“Loan Cap” means, at any time of determination, the lesser of (a) the Aggregate
Commitments or (b) the Borrowing Base.

“Loan Documents” means this Agreement, each Note, each Issuer Document, all
Borrowing Base Certificates, the Blocked Account Agreements, the Credit Card
Notifications, the Security Documents, the Intercreditor Agreement, upon
execution thereof, the FILO Intercreditor Agreement, the Facility Guaranty, each
Joinder Agreement and any other instrument or agreement now or hereafter
executed and delivered in connection herewith, each as amended from time to
time.

“Loan Parties” means, collectively, the Borrowers and each Guarantor.

 

-39-



--------------------------------------------------------------------------------

“Management Services Agreements” means (i) the Management Services Agreement by
and between AB Management Services Corp and Albertson’s LLC as in effect on the
Restatement Effective Date and (ii) the Management Services Agreement by and
between AB Management Services Corp. and New Albertson’s Inc. as in effect on
the Restatement Effective Date, in each case, as the same may be hereafter
amended, modified, supplemented, extended renewed, restated, or replaced, in
each case so long as not materially adverse to the Lenders.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities,
or financial condition of the Loan Parties and their Subsidiaries, taken as a
whole; (b) a material impairment of the rights and remedies of the Agent or any
Lender under the Loan Documents, or of the ability of the Loan Parties, taken as
a whole, to perform their obligations under the Loan Documents; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against the Loan Parties, taken as a whole, of this Agreement or
the Security Documents.

“Material Contract” means, with respect to any Person, each contract (other than
the Loan Documents) to which such Person is a party as to which the breach,
nonperformance, or cancellation by any party thereto would have a Material
Adverse Effect.

“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Loan Parties in an aggregate principal amount exceeding $150,000,000. For
purposes of determining the amount of Material Indebtedness at any time, (a) the
amount of the obligations in respect of any Swap Contract at such time shall be
calculated at the Swap Termination Value thereof, (b) undrawn committed or
available amounts shall be excluded, and (c) all amounts owing to all creditors
under any combined or syndicated credit arrangement shall be included.

“Maturing Indebtedness Reserve” shall mean, as of any date, with respect to any
installment(s) of principal of Indebtedness described in clauses (a) and (d) of
the definition of “Indebtedness” in excess of $500,000,000 with scheduled
maturity dates within 60 days after such date, a reserve equal to the
outstanding principal amount of such installments that are due within 60 days
after such date. For the avoidance of doubt, a Maturing Indebtedness Reserve
shall not be established with respect to any principal installment of
Indebtedness prior to the 60th day preceding the scheduled maturity date of such
installment.

“Maturity Date” means (i) with respect to the Loans arising under the initial
Commitments hereunder that have not been extended pursuant to Section 2.16, the
date that is the fifth anniversary after the Restatement Effective Date (the
“Original Loan Maturity Date”), (ii) with respect to any tranche of Extended
Loans, the final maturity date as specified in the applicable Extension
Amendment and (iii) with respect to any Loans arising under the Additional
Commitments, the final maturity date as specified in the applicable Increase
Joinder.

“Maximum Rate” has the meaning provided therefor in Section 10.09.

“Measurement Period” means, at any date of determination, the most recently
completed four (4) consecutive Quarterly Accounting Periods of the Lead Borrower
for which financial statements were required to have been delivered pursuant to
Section 6.01 hereof.

“Medicaid” means the health care program jointly financed and administered by
the federal and state governments under Title XIX of the Social Security Act.

“Medicaid Account” means any Accounts of Loan Parties arising pursuant to goods
sold or services rendered by Loan Parties to eligible Medicaid beneficiaries to
be paid by a Fiscal Intermediary or by the United States of America acting under
the Medicaid program, any State or the District of Columbia acting pursuant to a
health plan adopted pursuant to Title XIX of the Social Security Act or any
other Governmental Authority under Medicaid.

 

-40-



--------------------------------------------------------------------------------

“Medicare” means the health care program under Title XVIII of the Social
Security Act.

“Medicare Account” means any Accounts of Borrowers or Guarantors arising
pursuant to goods sold or services rendered by Borrowers or Guarantors to
eligible Medicare beneficiaries to be paid by a Fiscal Intermediary or by the
United States of America acting under the Medicare program or any other
Governmental Authority under Medicare.

“Merger” means the transactions whereby Albertson’s Holdings LLC and NAI LLC are
merged with and into the Lead Borrower with the Lead Borrower remaining as the
surviving company.

“MoneyGram” means MoneyGram Payment Systems, Inc., together with its successors
and assigns.

“MoneyGram Agreement” means that certain Master Trust Agreement, from time to
time in effect, by and between the Lead Borrower and MoneyGram.

“Monthly Reporting Period” means each period commencing when the Borrowers have
failed to maintain an Excess Availability Percentage at least equal to twelve
and a half percent (12.5%) for at least five (5) consecutive Business Days and
ending on the first date thereafter when the Borrowers have maintained an Excess
Availability Percentage at least equal to twelve and a half percent (12.5%) for
five (5) consecutive Business Days.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Lead Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

“NAI” means New Albertsons L.P. (as successor by conversion to New Albertson’s,
Inc., an Ohio corporation).

“NAI Indenture” means the Indenture, dated as of May 1, 1992, between NAI and
U.S. Bank National Association, as trustee, as successor trustee to Morgan
Guaranty Trust Company of New York, as supplemented by Supplemental Indenture
No. 1 dated as of May 7, 2004, Supplemental Indenture No. 2 dated as of June 1,
2006, and Supplemental Indenture No. 3 dated as of December 29, 2008 (as
amended, supplemented or otherwise modified as of the Restatement Effective Date
or in accordance with the terms hereof).

“NAI Notes” shall mean the notes issued by NAI under the NAI Indenture prior to
the Restatement Effective Date.

“NAI Purchase Agreement” means the Stock Purchase Agreement dated as of
January 10, 2013 by and among SVU, AB LLC, and NAI.

“Net Income” means, with respect to the Albertson’s Group, the net income (loss)
of such Person, determined in accordance with GAAP and before any reduction in
respect of Preferred Stock dividends.

 

-41-



--------------------------------------------------------------------------------

“Net Proceeds” means with respect to any Disposition by any Loan Party, or any
casualty or other insured damage to, or any taking under power of eminent domain
or by condemnation or similar proceeding of (and payments in lieu thereof), any
property or asset of a Loan Party, the excess, if any, of (i) the sum of cash
and Cash Equivalents received by any Loan Party in connection with such
transaction (including any cash or Cash Equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount of,
premium or penalty, if any, interest and other amounts on any Indebtedness that
is secured by the applicable asset by a Lien permitted hereunder which is senior
to the Collateral Agent’s Lien on such asset and that is required to be repaid
(or for which an escrow is required to be established for the future repayment
thereof) in connection with such transaction (other than Indebtedness under the
Loan Documents or under any Bank Products or Cash Management Services) or
Indebtedness or other obligations of any Restricted Subsidiary that is disposed
of in such transaction, plus (B) the reasonable and customary out-of-pocket fees
and expenses incurred by such Loan Party in connection with such transaction
(including, without limitation, appraisals, and brokerage, legal, advisor, title
and recording or transfer tax expenses and commissions) paid by any Loan Party
to third parties (other than Affiliates) plus (C) amounts provided as a reserve
against any liabilities (x) under any indemnification obligation or purchase
price adjustment associated with such Disposition or (y) related to any of the
applicable assets and retained by a Loan Party including, without limitation,
Pension Plan and other post-employment benefit liabilities and liabilities
related to environmental matters or against any indemnification obligations
(provided that to the extent and at the time any such amounts are released from
such reserve, such amounts shall constitute Net Proceeds), plus (D) in the case
of any Disposition by, or any casualty or other insured damage to, or any taking
under power of eminent domain or by condemnation or similar proceeding of, any
property or asset of, a non-wholly owned Loan Party, the pro rata portion of the
Net Proceeds thereof (calculated without regard to this clause (D)) attributable
to non-controlling interests or not available for distribution to or for the
account of a Loan Party as a result thereof, plus (E) taxes paid or reasonably
estimated to be payable as a result thereof.

“Non-Consenting Lender” has the meaning provided therefor in Section 10.01.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means (a) a promissory note made by the Borrowers in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C-1,
and (b) the Swing Line Note, as each may be amended, supplemented or modified
from time to time.

“Obligations” means (a) all advances to, and debts (including principal,
interest, fees, costs, and expenses), liabilities, covenants, and indemnities
of, any Loan Party arising under any Loan Document or otherwise with respect to
any Loan or Letter of Credit (including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral
therefor), whether direct or indirect, absolute or contingent, due or to become
due, now existing or hereafter arising and including interest, fees, costs,
expenses and indemnities that accrue after the commencement by or against any
Loan Party or any Subsidiary thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest, fees costs, expenses and indemnities are allowed claims in such
proceeding, and (b) any Other Liabilities; provided, that the Obligations of any
Guarantor shall not include any Excluded Swap Obligations of such Guarantor.

“OFAC” has the meaning specified in Section 5.31.

“OID” has the meaning specified in Section 2.15(e)(ii).

 

-42-



--------------------------------------------------------------------------------

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, and (d) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party or which is applicable to its Equity Interests and all other
arrangements relating to the Control or management of such Person.

“Original Closing Date” means March 21, 2013.

“Original Closing Date Transaction Payments” means transaction payments and
related fees and expenses paid to the Sponsor and to management of Albertson’s
LLC in connection with the transactions that were consummated on the Original
Closing Date.

“Other Liabilities” means any obligation on account of (a) any Cash Management
Services furnished to any of the Loan Parties and/or (b) any Bank Product
furnished to any of the Loan Parties, as each may be amended from time to time,
but in each case only if and to the extent that the provider of such Bank
Product or Cash Management Service has furnished the Administrative Agent with
notice thereof as required under Section 9.12 hereof; provided, that the Other
Liabilities of any Guarantor shall not include any Excluded Swap Obligations of
such Guarantor.

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery, enforcement, registration of, or otherwise with respect to, this
Agreement or any other Loan Document, excluding, however, any such amounts
imposed as a result of an assignment (“Assignment Taxes”), but only to the
extent such Assignment Taxes (i) do not relate to an assignment made at the
request of the Lead Borrower pursuant to Section 10.13 and (ii) are imposed as a
result of a present or former connection between the assignor or assignee and
the jurisdiction imposing such Tax (other than a connection arising from such
assignor or assignee having executed, delivered, become a party to, performed
its obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrowers of
Unreimbursed Amounts.

“Overadvance” means a Credit Extension to the extent that, immediately after its
having been made, Excess Availability is less than zero.

“PACA” means the Perishable Agriculture Commodities Act, 1930 and all
regulations promulgated thereunder, as amended from time to time.

“Participant” has the meaning specified in Section 10.06(d).

 

-43-



--------------------------------------------------------------------------------

“Participant Register” has the meaning specified in Section 10.06(d).

“PASA” means the Packers and Stockyard Act, 1921 and all regulations promulgated
thereunder, as amended from time to time.

“Patriot Act” has the meaning provided in Section 10.17.

“Payment Conditions” means, at the time of determination with respect to a
Restricted Payment pursuant to Section 7.06(f), that (a) no Default or Event of
Default then exists or would arise as a result of the making of such payment,
and (b) either (x)(i) before and after giving effect to such payment, the Excess
Availability Percentage will be equal to or greater than fifteen percent
(15.0%) as at such date and on a pro forma basis for the preceding ninety
(90) calendar day period and (ii) the pro forma Consolidated Fixed Charge
Coverage Ratio calculated on a trailing thirteen (13) four (4) week Accounting
Period basis for which financial statements were required to be delivered
pursuant to Section 6.01 hereof, after giving effect to such payment shall be
greater than 1.00:1.00 or (y) before and after giving effect to such payment,
the Excess Availability Percentage will be equal to or greater than twenty
percent (20.0%) as at such date and on a pro forma basis for the preceding
ninety (90) calendar day period. Prior to undertaking any transaction or payment
which is subject to the Payment Conditions, the Loan Parties shall deliver to
the Administrative Agent an officer’s certificate (1) confirming that no Default
or Event of Default then exists or would arise as a result of the making of such
payment and (2) setting forth calculations showing satisfaction of the
conditions contained in clause (b) above which shall be reasonably satisfactory
to the Administrative Agent; provided that no certificate shall be required to
be delivered to the Administrative Agent with respect to any Restricted Payment
(i) involving consideration of less than $25,000,000 or (ii) in an amount less
than $200,000,000 if the Excess Availability Percentage condition set forth in
clause (b)(y) of the previous sentence would be satisfied substituting thirty
percent (30%) for twenty percent (20.0%).

“PBGC” means the Pension Benefit Guaranty Corporation.

“PCAOB” means the Public Company Accounting Oversight Board.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by a Borrower or any
ERISA Affiliate or to which a Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

“Perfection Certificate” has the meaning set forth in the Security Agreement.

“Perishable Inventory” means Inventory included in the following categories as
reported by the Loan Parties consistent with then-current industry practices:
bakeries, produce, floral, dairy, fresh seafood, meat and deli.

“Perishables Cap” means at any time of calculation, an amount not to exceed 25%
of the Borrowing Base (without giving effect to the Script Cap or the Reserve
for the amount of Permitted FILO Indebtedness then outstanding).

“Permitted Acquisition” means an Acquisition of property and assets or
businesses of any Person or of assets constituting a business unit, a line of
business or division of such Person in which all of the following conditions are
satisfied:

 

-44-



--------------------------------------------------------------------------------

(a) no Default or Event of Default shall have occurred and be continuing or
would result therefrom (other than in respect of any Permitted Acquisition made
pursuant to a legally binding commitment entered into at a time when no Default
exists or would result therefrom);

(b) Any acquired or newly formed Subsidiary shall not be liable for any
Indebtedness except for Permitted Indebtedness;

(c) The Loan Parties shall have satisfied the Adjusted Payment Conditions;

(d) Such Acquisition shall have been approved by the Board of Directors of the
Person (or similar governing body if such Person is not a corporation) which is
the subject of such Acquisition and such Person shall not have announced that it
will oppose such Acquisition or shall not have commenced any action which
alleges that such Acquisition shall violate applicable Law; and

(e) If the Person which is the subject of such Acquisition will be maintained as
a Restricted Subsidiary of a Loan Party, or if the assets acquired in an
Acquisition will be transferred to a Restricted Subsidiary which is not then a
Loan Party, such Restricted Subsidiary and the Loan Parties holding its Equity
Interests shall, to the extent required thereunder, comply with the requirements
of Section 6.11 within 30 days after the consummation of such Acquisition.

“Permitted Cure Security” means any Equity Interest of the Lead Borrower other
than any Disqualified Stock; provided that any such Equity Interests issued for
purposes of exercising a Cure Right pursuant to Section 8.04 that are not common
Equity Interests shall be on terms and conditions reasonably acceptable to the
Administrative Agent.

“Permitted Discretion” means the Administrative Agent’s good faith credit
judgment acting in accordance with the Administrative Agent’s past practices for
asset-based lending in the retail industry and based upon any factor or
circumstance which it reasonably believes in good faith: (a) will or is
reasonably likely to adversely affect the value of the Collateral, the
enforceability or priority of the Collateral Agent’s Liens thereon in favor of
the Credit Parties or the amount which the Collateral Agent and the Credit
Parties would likely receive (after giving consideration to delays in payment
and costs of enforcement) in the liquidation of such Collateral; (b) that any
collateral report or financial information delivered to the Administrative Agent
by or on behalf of the Loan Parties is incomplete, inaccurate or misleading in
any material respect; (c) will or is reasonably likely to materially increase
the likelihood of a bankruptcy, reorganization or other insolvency proceeding
involving any Loan Party; or (d) will or is reasonably likely to create a
Default or Event of Default. Notwithstanding the foregoing, it shall not be
within Permitted Discretion for the Administrative Agent to establish Reserves
which are duplicative of each other whether or not such reserves fall under more
than one reserve category.

“Permitted Disposition” means any of the following:

(a) Dispositions of (i) inventory in the ordinary course of business, (ii) goods
held for sale in the ordinary course of business and (iii) other assets
(including allowing any registrations or any applications for registration of
any immaterial Intellectual Property to lapse or become abandoned) having Fair
Market Value not exceeding $200,000,000 in the aggregate per Fiscal Year for any
such Dispositions in the ordinary course of business;

(b) non-exclusive licenses of Intellectual Property of a Loan Party or any of
its Subsidiaries, provided that such licenses shall not interfere with the
ability of the Administrative Agent to exercise any of its rights and remedies
with respect to any of the Collateral or have a material adverse effect on the
value of the Intellectual Property;

 

-45-



--------------------------------------------------------------------------------

(c) licenses for the conduct of licensed departments within the Loan Parties’
Stores and leases or other occupancy agreements for banks and for other uses
customarily located in the Loan Parties’ Stores, in each case in the ordinary
course of business, but only to the extent that such licenses, leases and
occupancy agreements do not have a Material Adverse Effect on the operations of
such Stores;

(d) Dispositions of Equipment (including abandonment of or other failures to
maintain and preserve) so long as after giving effect to such Disposition, no
Default or Event of Default shall exist or have occurred and be continuing;

(e) Dispositions among the Loan Parties or by any Restricted Subsidiary to a
Loan Party;

(f) Dispositions by any Restricted Subsidiary which is not a Loan Party to
another Restricted Subsidiary that is not a Loan Party;

(g) contributions of real property by a Loan Party to a Real Estate Subsidiary,
provided that the Loan Parties have caused such Real Estate Subsidiary to enter
into a Collateral Access Agreement on terms reasonably satisfactory to the
Administrative Agent in the event that a Loan Party or any Subsidiary will
occupy such Real Estate and maintain Collateral thereon;

(h) any Disposition which constitutes a Permitted Investment, Restricted Payment
permitted under Section 7.06 or Permitted Encumbrance (or an enforcement
thereof), and any transaction permitted by Section 7.04;

(i) Dispositions by any Loan Party or any Restricted Subsidiary of its right,
title and interest in and to any Real Estate and related fixtures, including,
without limitation, Dispositions to any other Restricted Subsidiary or in
connection with sale-leaseback transactions provided that the Loan Parties shall
have used commercially reasonable efforts to cause the Person (if not a Loan
Party) acquiring such Real Estate to enter into a Collateral Access Agreement on
terms reasonably satisfactory to the Administrative Agent in the event that a
Loan Party or any Subsidiary will occupy such Real Estate and maintain
Collateral thereon;

(j) Dispositions of the Equity Interests of any Real Estate Financing Loan Party
or Unrestricted Subsidiary;

(k) (i) Dispositions consisting of the compromise, settlement or collection of
accounts receivable in the ordinary course of business and consistent with past
practice and (ii) sales of assets received by a Borrower or any Subsidiary upon
foreclosure of a Permitted Encumbrance;

(l) Dispositions consisting of (i) leases, assignments or subleases in the
ordinary course of business, including leases of closed Stores, and (ii) the
grant of any license or sublicense of patents, trademarks, know-how and any
other intellectual property or other general intangibles; provided that such
grant of license or sublicense shall not prohibit the sale or liquidation of
property of the type included in the Borrowing Base;

(m) Dispositions of cash and Permitted Investments described in clauses
(a) through (f) of the definition of “Permitted Investments,” in each case on
ordinary business terms;

 

-46-



--------------------------------------------------------------------------------

(n) Dispositions of other assets outside of the ordinary course of business,
provided that after giving effect to such Disposition the Excess Availability
Condition shall have been satisfied (it being understood and agreed that the Net
Proceeds from such Dispositions may be used to repay the Obligations in order to
satisfy the Excess Availability Condition);

(o) (i) a sale of accounts receivable and related assets of the type specified
in the definition of “Receivables Financing” to a Receivables Subsidiary in a
Qualified Receivables Financing or in factoring or similar transactions, and
(ii) a transfer of accounts receivable and related assets of the type specified
in the definition of “Receivables Financing” (or a fractional undivided interest
therein) by a Receivables Subsidiary in a Qualified Receivables Financing or in
factoring or similar transactions;

(p) Dispositions of obsolete, surplus or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business and Dispositions in the
ordinary course of business of property no longer used or useful in the conduct
of the business of a Borrower or any of its Subsidiaries;

(q) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property (including to the extent allowable under
Section 1031 of the Code, any exchange of like property (excluding any boot
thereon) for use in a Similar Business);

(r) any exchange of assets for assets or services (other than current assets)
related to a similar business of comparable or greater market value or
usefulness to the business of the Albertson’s Group as a whole, as determined in
good faith by the Lead Borrower;

(s) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(t) any Disposition of Excluded Property (or the Equity Interests of Persons
substantially all of the assets of which constitute Excluded Property);

(u) Dispositions of the assets of, and the Equity Interests in Casa Ley;

(v) any Disposition of (i) Divested Properties and/or (ii) assets of Rite Aid
and its Subsidiaries pursuant to the WBA Asset Purchase Agreement (as defined in
the Rite Aid Acquisition Agreement);

(w) any disposition of Equity Interests of a Restricted Subsidiary pursuant to
an agreement or other obligation with or to a Person (other than a Borrower or a
Restricted Subsidiary) from whom such Restricted Subsidiary was acquired, or
from whom such Restricted Subsidiary acquired its business and assets (having
been newly formed in connection with such acquisition), made as part of such
acquisition and in each case comprising all or a portion of the consideration in
respect of such sale or acquisition;

(y) any surrender or waiver of contract rights or the settlement, release or
surrender of contract, tort or other claims of any kind; and

(z) the unwinding of any Swap Contract pursuant to its terms.

 

-47-



--------------------------------------------------------------------------------

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 6.04 (other than clause (a)(iv) of such section);

(b) Carriers’, warehousemen’ s, mechanics’, materialmen’ s, repairmen’s and
other like Liens imposed by applicable Laws, arising in the ordinary course of
business and securing obligations that are not overdue by more than thirty
(30) days or are being contested in compliance with Section 6.04 (other than
clause (a)(iv) of such section);

(c) (i) Pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations, other than any Lien imposed by ERISA and
(ii) Liens in connection with the Settlement Agreement consisting of a security
deposit of $75,000,000 in cash; provided, however, that Permitted Encumbrances
shall not include any pledges or deposits to secure California workers’
compensation self-insurance liabilities of, or originally incurred by, SVU, NAI
or any of their current or former Subsidiaries attributable to periods prior to
the Original Closing Date;

(d) Pledges and deposits to secure or relating to the performance of bids, trade
contracts, government contracts and leases (other than Indebtedness), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business;

(e) (i) Liens in respect of judgments that would not constitute an Event of
Default hereunder, and (ii) notices of lis pendens and associated rights related
to litigation being contested in good faith by appropriate proceedings that have
the effect of preventing the forfeiture or sale of the property or assets
subject to such notices and rights and for which adequate reserves have been
made to the extent required by GAAP;

(f) (i) Easements, covenants, conditions, restrictions, building code laws,
zoning restrictions, rights-of-way and similar encumbrances on real property
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or materially interfere with the ordinary
conduct of business of the Loan Parties taken as a whole and such other minor
title defects or survey matters that are disclosed by current surveys that, in
each case, do not materially interfere with the current use of the real
property, and (ii) mortgages, liens, security interests, restrictions,
encumbrances or any other matters of record that have been placed by any
government, statutory or regulatory authority, developer, landlord or other
third party (in each case, other than a Loan Party or any Restricted Subsidiary)
on property over which a Loan Party or any Restricted Subsidiary of a Loan Party
has easement rights or on any leased property with respect to which a Loan Party
or a Restricted Subsidiary is the tenant and subordination or similar
arrangements relating thereto and (iii) any condemnation or eminent domain
proceedings affecting any real property;

(g) Liens existing on the Restatement Effective Date and listed on Schedule 7.01
and any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased (other than as permitted as “Permitted Indebtedness”), (iii) the
direct or any contingent obligor with respect thereto is not changed, and
(iv) any renewal or extension of the obligations secured or benefited thereby is
otherwise permitted hereunder) (provided that clauses (i) and (iii) shall not
apply to Indebtedness incurred to refinance, refund, extend, renew or replace
the Existing Notes);

 

-48-



--------------------------------------------------------------------------------

(h) Liens on fixed or capital assets acquired by any Loan Party securing
Indebtedness permitted under clause (c) of the definition of Permitted
Indebtedness so long as such Liens shall not extend to any other property or
assets of the Loan Parties, other than replacements thereof and additional and
accessions to such property and the products and proceeds thereof;

(i) Liens pursuant to any Loan Documents (including Liens securing the 2037 ASC
Debentures);

(j) Landlords’ and lessors’ Liens in respect of rent not in default for more
than any applicable grace period, not to exceed thirty (30) days;

(k) Possessory Liens in favor of brokers and dealers arising in connection with
the acquisition or disposition of Investments owned as of the Restatement
Effective Date and Permitted Investments, provided that such liens (a) attach
only to such Investments and (b) secure only obligations arising in connection
with the acquisition or disposition of such Investments and not any obligation
in connection with margin financing;

(l) Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, liens in favor of securities intermediaries, rights
of setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds maintained with depository institutions and securities
intermediaries;

(m) Liens arising from precautionary UCC filings regarding “true” operating
leases or, to the extent permitted under the Loan Documents, the consignment of
goods to a Loan Party or Liens on equipment of the Borrowers and their
Subsidiaries granted in the ordinary course of business to a client or supplier
at which such equipment is located;

(n) Voluntary Liens on property (other than property of the type included in the
Borrowing Base) in existence at the time such property is acquired pursuant to a
Permitted Acquisition or other Permitted Investment (or other acquisition or
investment not prohibited hereunder) or is otherwise merged or consolidated with
a Restricted Subsidiary or on such property of a Restricted Subsidiary of a Loan
Party in existence at the time such Restricted Subsidiary is acquired pursuant
to a Permitted Acquisition or other Permitted Investment (or other acquisition
or investment not prohibited hereunder) or is otherwise merged or consolidated
with a Restricted Subsidiary; provided that such Liens are not incurred in
connection with or in anticipation of such Permitted Acquisition or other
Permitted Investment or other acquisition or investment not prohibited hereunder
or merger or consolidation and do not attach to any other assets of any Loan
Party or any Restricted Subsidiary;

(o) Liens in favor of customs and revenues authorities imposed by applicable
Laws arising in the ordinary course of business in connection with the
importation of goods and securing obligations (i) that are not overdue by more
than thirty (30) days, or (ii)(A) that are being contested in good faith by
appropriate proceedings, (B) the applicable Loan Party or Restricted Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP and (C) such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation;

(p) Liens consisting of claims under PACA or PASA;

(q) [Reserved]; solely in the case of Liens on the assets of Rite Aid (but not
any of its Subsidiaries), Liens securing the Rite Aid Existing Notes;

 

-49-



--------------------------------------------------------------------------------

(r) Liens securing Indebtedness permitted pursuant to clauses (t) of the
definition of “Permitted Indebtedness”; provided such Liens on the assets
comprising ABL Priority Collateral are junior to those securing the Obligations
and subject at all times to the Intercreditor Agreement;

(s) Liens or rights of setoff against credit balances of Loan Parties or
Restricted Subsidiaries with Credit Card Issuers or Credit Card Processors or
amounts owing by such Credit Card Issuers or Credit Card Processors to such Loan
Party or Restricted Subsidiary in the ordinary course of business, but not Liens
on or rights of setoff against any other property or assets of Loan Parties or
Restricted Subsidiaries to secure the obligations of Loan Parties or Restricted
Subsidiaries to the Credit Card Issuers or Credit Card Processors as a result of
fees and chargebacks;

(t) Security interests in investments in purchasing cooperatives permitted by
the definition of Permitted Investments, which are granted to the applicable
cooperative to secure obligations of a Loan Party to such cooperative arising in
connection with purchases from such cooperative or other customary transactions
between such Loan Party and such cooperative;

(u) The security or other interests of MoneyGram in the Trust Funds, which are
granted to MoneyGram to secure the obligations of the Loan Parties arising under
the MoneyGram Agreement; provided that such security interest of MoneyGram in
the Trust Funds is subordinate to that of the Administrative Agent and does not
extend to any of the property of the Loan Parties other than the Trust Funds;

(v) Liens described in Schedule B of the mortgage policies insuring mortgages
securing Term Loan Facility Indebtedness (which, for the avoidance of doubt,
shall include Liens on real property described in Schedule 10.1 (or any similar
schedule) to the Term Loan Credit Agreement);

(w) Liens solely on any cash earnest money deposits made by a Borrower or any of
its Restricted Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder or consisting of an agreement to sell any property
(including liens on assets deemed to arise as a result thereof);

(x) Liens on accounts receivable and related assets of the type specified in the
definition of “Receivables Financing” arising in connection with a Qualified
Receivables Financing;

(y) [Reserved];

(z) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;

(aa) deposits made in the ordinary course of business to secure liability to
insurance carriers and Liens arising by operation of law or contract on
insurance policies and the proceeds thereof to secure premiums thereunder, and
Liens, pledges and deposits in the ordinary course of business securing
liability for premiums or reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefits of) insurance carriers;

 

-50-



--------------------------------------------------------------------------------

(bb) any interest or title of a lessor, sublessor, licensor or sublicensor under
leases, subleases, licenses or sublicenses (including software and other
technology licenses) entered into by a Borrower or any of its Subsidiaries in
the ordinary course of business;

(cc) Liens on the assets of, and Equity Interests in, Real Estate Financing Loan
Parties pursuant to a Qualified Real Estate Financing Facility;

(dd) Liens in favor of any Loan Party (other than, for so long as any Rite Aid
Existing Notes remain outstanding, Liens on ABL Priority Collateral in favor of
Rite Aid);

(ee) Liens incurred by a Restricted Subsidiary that is not a Loan Party securing
any Permitted Indebtedness of a Restricted Subsidiary that is not a Loan Party;

(ff) [Reserved];from and after the Rite Aid Acquisition Closing Date, Liens on
the Collateral securing Permitted FILO Indebtedness;

(gg) Liens not otherwise permitted by any one or more of the foregoing clauses;
provided that (i) the aggregate principal amount of obligations secured thereby
does not exceed the greater of $750,000,0001,250,000,000 and 3.005.00% of Total
Assets at any time, and (ii) if any such Lien is granted over any of the ABL
Priority Collateral, such Lien must be subject to the Intercreditor Agreement
and junior in all respects to the Liens in favor of the Obligations under this
Agreement;

(hh) Liens securing Senior Secured Notes incurred pursuant to clause (w) of the
definition of “Permitted Indebtedness,” and Permitted Refinancings thereof so
long as such Liens are subject to an intercreditor agreement in form and
substance reasonably satisfactory to the Collateral Agent and such Liens on ABL
Priority Collateral are junior to the Liens securing the Obligations under this
Agreement;

(ii) Liens securing Existing Safeway Notes and Existing Safeway Debentures
permitted under clause (x) of the definition of “Permitted Indebtedness,” and
Permitted Refinancings thereof so long as such Liens are subject to an
intercreditor agreement in form and substance reasonably satisfactory to the
Collateral Agent and such Liens on ABL Priority Collateral are junior to the
Liens securing the Obligations under this Agreement;

(jj) Liens on cash deposits, securities or other property in deposit or
securities accounts in connection with the redemption, defeasance, repurchase or
other discharge of any notes issued by the Lead Borrower or any of its
Subsidiaries to the extent not prohibited by Section 7.07 of this Agreement;

(kk) Liens on the assets of, or Equity Interests in Casa Ley;

(ll) any encumbrance or restriction (including put and call arrangements) with
respect to Equity Interests of any joint venture or similar arrangement pursuant
to any joint venture or similar agreement;

(mm) Liens on Excluded Property;

(nn) Liens securing Indebtedness permitted pursuant to clauses (d), (e), (l),
(m), (n) (to the extent the related Permitted Indebtedness is permitted to be
secured), (o) and (p) of the definition of “Permitted Indebtedness”;

 

-51-



--------------------------------------------------------------------------------

(oo) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in the foregoing clauses (g), (n) and (r); provided, however, that
(x) such new Lien shall be limited to all or part of the same property that was
encumbered by the original Lien (plus improvements on such property) or could
have been encumbered by the original Lien (provided, that this clause (x) shall
not apply to Indebtedness incurred to refinance, refund, extend, renew or
replace the Existing Safeway Notes or Existing Safeway Debentures (or any
successive refinancings, refundings, extensions, renewals or replacements
thereof)), and (y) the Indebtedness secured by such Lien at such time is not
increased to any amount greater than the sum of (A) the outstanding principal
amount or, if greater, committed amount of the Indebtedness described under such
clause at the time the original Lien became a Permitted Encumbrance, plus
accretion of original issue discount, and (B) an amount necessary to pay any
fees and expenses, including premiums, related to such refinancing, refunding,
extension, renewal or replacement; provided that nothing contained above in this
subsection (oo) shall prevent a Borrower or any Restricted Subsidiary from
pledging any asset to secure any Indebtedness (including refinancing
Indebtedness) of Safeway and its Subsidiaries, so long as Safeway and its
Subsidiaries were otherwise permitted to incur or maintain such Indebtedness
under the terms of this Agreement; provided, further that such Liens with
respect to the foregoing clauses (r), (y) and (ff) are subject to an
intercreditor agreement in form and substance reasonably satisfactory to the
Collateral Agent and such Liens on ABL Priority Collateral are junior to the
Liens securing the Obligations under this Agreement;

(pp) Liens on cash collateral deposited into any escrow account issued in
connection with any Permitted Acquisition pursuant to customary escrow
arrangements reasonably satisfactory to the Administrative Agent to the extent
such cash collateral represents the proceeds of financing and additional amounts
to pay accrued interest on and/or the redemption price of the financing;

(qq) Liens on Collateral securing ASC/NAI Notes Refinancing Indebtedness;
provided such Liens on the ABL Priority Collateral are junior to the Liens
securing the Obligations and subject at all times to an intercreditor agreement
in form and substance satisfactory to the Collateral Agent; and

(rr) Liens on ASC’s rights, title, and interest in the SVU Escrow Account in
favor of SVU and the trustee under the ASC Indenture.

“Permitted FILO Indebtedness” means (i) Indebtedness under the Rite Aid FILO
Facility and (ii) any other Indebtedness that is incurred under an “ABL Credit
Agreement” (as defined in the Intercreditor Agreement referred to in clause
(a) of the definition thereof) that is subject to a FILO Intercreditor Agreement
so long as (x) such Indebtedness, either in whole or in part, has a final
maturity no earlier than Rite Aid FILO Facility as in effect on the Rite Aid
Acquisition Closing Date and does not have scheduled amortization in excess of
1% of the original principal amount thereof or have mandatory prepayment
requirements that are more onerous than the Rite Aid FILO Facility as in effect
on the Rite Aid Acquisition Closing Date and (y) the aggregate principal amount
of all Permitted FILO Indebtedness outstanding at any time does not exceed the
sum of (x) $1,500,000,000 plus (y) the excess of (I) $500,000,000 minus (II))
the amount of Additional Commitments established after (but not on) the Rite Aid
Acquisition Closing Date.

“Permitted Holders” shall mean (i) the Sponsors and any other Funds or managed
accounts advised or managed by any Sponsor or any of a Sponsor’s Affiliates,
(ii) any person that has no material assets other than the capital stock of the
Lead Borrower, a parent of the Lead Borrower or capital stock of a Person

 

-52-



--------------------------------------------------------------------------------

engaged in a Similar Business and, directly or indirectly, holds or acquires
100% of the total voting power of the Voting Stock of the Lead Borrower, and of
which no other Person or group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act, or any successor provision), other than
any Permitted Holder specified in clause (i) above, holds more than 50% of the
total voting power of the Voting Stock thereof, and (iii) any group (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any
successor provision) the members of which include any Permitted Holder specified
in clause (i) above and that, directly or indirectly, hold or acquire beneficial
ownership of the Voting Stock of the Lead Borrower (a “Permitted Holder Group”),
so long as (1) each member of the Permitted Holder Group has voting rights
proportional to the percentage of ownership interests held or acquired by such
member and (2) no Person or other “group” (other than a Permitted Holder
specified in clause (i) above) beneficially owns more than 50% on a fully
diluted basis of the Voting Stock held by the Permitted Holder Group.

“Permitted Indebtedness” means each of the following:

(a) Indebtedness outstanding on the Restatement Effective Date and listed on
Schedule 7.03 and any Permitted Refinancing thereof:;

(b) Indebtedness among the Lead Borrower and its Restricted Subsidiaries;
provided that all such Indebtedness of any Loan Party owed to any Restricted
Subsidiary that is not a Loan Party shall be subordinated to the Obligations in
a manner reasonably satisfactory to the Administrative Agent; provided, further,
that any subsequent issuance or transfer of any Equity Interests or any other
event which results in any Restricted Subsidiary lending such Indebtedness
ceasing to be a Restricted Subsidiary or any other subsequent transfer of any
such Indebtedness (except to a Borrower or another Restricted Subsidiary) shall
be deemed, in each case, to be an incurrence of such Indebtedness;

(c) without duplication of Indebtedness described in clause (g) below, purchase
money Indebtedness of any Loan Party incurred after the Restatement Effective
Date to finance the acquisition, lease, construction or improvement of any fixed
or capital assets, including Attributable Indebtedness under Capital Lease
Obligations and Synthetic Lease Obligations, and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and Permitted Refinancings
thereof, provided, however, that (i) the aggregate principal amount of
Indebtedness permitted by this clause (c) shall not exceed the greater of
$1,500,000,000 and 6.00% of the Total Assets at the time of incurrence,
(ii) such Indebtedness is incurred prior to or within two hundred and seventy
days (270) after such acquisition, lease, construction or improvement (other
than Permitted Refinancing thereof), and (iii) such Indebtedness does not exceed
the cost of acquisition, lease, construction or improvement of such fixed or
capital assets;

(d) obligations (contingent or otherwise) of any Loan Party or any Restricted
Subsidiary thereof existing or arising under any Swap Contract, provided that
such obligations are (or were) entered into by such Person in the ordinary
course of business for the purpose of directly mitigating risks associated with
fluctuations in interest rates or foreign exchange rates, and not for purposes
of speculation or taking a “market view”;

(e) obligations in respect of self-insurance and obligations (including
reimbursement obligations with respect to letters of credit and bank guarantees)
in respect of performance, bid, appeal and surety bonds and similar instruments
and performance and completion guarantees and similar obligations, in each case,
incurred in the ordinary course of business;

 

-53-



--------------------------------------------------------------------------------

(f) [Reserved];Permitted FILO Indebtedness and any Permitted Refinancing thereof
(it being understood that such Permitted FILO Indebtedness may be funded
pursuant to escrow or similar arrangements; provided that, except to the extent
permitted by clause (pp) of the definition of “Permitted Encumbrances”, such
Indebtedness shall not be secured by any Collateral unless and until the Rite
Aid Acquisition Closing Date shall have occurred);

(g) Indebtedness with respect to the deferred purchase price for any Permitted
Acquisition or other Permitted Investment, provided that such Indebtedness
(other than Earn-Out Obligations) does not require the payment in cash of
principal (other than in respect of working capital adjustments) prior to the
Maturity Date, has a final maturity which extends beyond the Maturity Date, and
is subordinated to the Obligations on terms reasonably acceptable to the Agents;
provided, further, that any such Indebtedness constituting Earn-Out Obligations
is paid within 30 days after such amount becomes due;

(h) Indebtedness of any Person that becomes a Restricted Subsidiary of a Loan
Party in a Permitted Acquisition, Permitted Investment (or other acquisition not
prohibited hereunder), which Indebtedness is existing at the time such Person
becomes a Restricted Subsidiary of a Loan Party (other than Indebtedness
incurred solely in contemplation of such Person’s becoming a Restricted
Subsidiary of a Loan Party) and Permitted Refinancings thereof;

(i) the Obligations;

(j) Indebtedness arising from indemnification obligations in favor of SVU
pursuant to the NAI Purchase Agreement;

(k) Subordinated Indebtedness;

(l) Indebtedness arising pursuant to appeal bonds or similar instruments
required in connection with judgments that do not result in a Default or Event
of Default;

(m) obligations in respect of letters of credit existing as of the Restatement
Effective Date to secure obligations of the type described in clauses (c) and
(d) of the definition of “Permitted Encumbrances”;

(n) Guarantees of Indebtedness described in this definition;

(o) Indebtedness incurred by a Receivables Subsidiary in a Qualified Receivables
Financing that is non-recourse (except for Standard Securitization Undertakings)
to a Borrower or any of its Subsidiaries (other than such Receivables
Subsidiary);

(p) Indebtedness with respect to all obligations and liabilities, contingent or
otherwise, in respect of letters of credit, acceptances and similar facilities
incurred in the ordinary course of business, including, without limitation,
letters of credit in respect of workers’ compensation claims, health, disability
or other employee benefits (whether current or former) or property, casualty or
liability insurance or self-insurance, or other Indebtedness with respect to
reimbursement-type obligations regarding workers’ compensation claims;

(q) Indebtedness to current or former officers, managers, consultants, directors
and employees, their respective estates, spouses or former spouses to finance
the purchase or redemption of Equity Interests of the Lead Borrower or any other
direct or indirect parent of a Borrower permitted by Section 7.06;

 

-54-



--------------------------------------------------------------------------------

(r) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(s) (A) obligations under Cash Management Services and other Indebtedness in
respect of netting services, automatic clearinghouse arrangements or
(B) Indebtedness arising from the honoring of a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness is
extinguished within ten Business Days of its incurrence;

(t) Term Loan Facility Indebtedness and any Permitted Refinancing thereof;

(u) Indebtedness of Real Estate Financing Loan Parties under a Qualified Real
Estate Financing Facility and Permitted Refinancings thereof;

(v) [Reserved];Indebtedness in respect of the Rite Aid Existing Notes and any
Permitted Refinancing thereof;

(w) Senior Secured Notes and Permitted Refinancings thereof;

(x) Indebtedness in respect of Existing Safeway Notes and Existing Safeway
Debentures and Permitted Refinancings thereof;

(y) [Reserved];

(z) Indebtedness secured by cash deposits, securities or other property in
deposit or securities accounts in connection with the redemption, defeasance,
repurchase or other discharge of any notes to the extent not prohibited by
Section 7.07 of this Agreement;

(aa) Indebtedness not specifically described herein in an aggregate principal
amount not to exceed the greater of (x) $1,000,000,000 or (y) 4.00% of the Total
Assets at the time of such incurrence at any time outstanding;

(bb) the ASC Notes, the NAI Notes and Permitted Refinancing thereof;

(cc) Indebtedness of a Borrower or any Restricted Subsidiary incurred in the
ordinary course of business under guarantees of Indebtedness of suppliers,
licensees, franchisees or customers in an aggregate amount not to exceed
$300,000,000 at any one time outstanding;

(dd) Indebtedness of Foreign Subsidiaries of a Borrower in an amount not to
exceed the greater of (x) $1,000,000,000 or (y) 4.00% of the Total Assets of all
Foreign Subsidiaries at the time of such incurrence and any Permitted
Refinancing thereof;

(ee) to the extent constituting Indebtedness, obligations in respect of
(i) customer deposits and advance payments received in the ordinary course of
business; (ii) letters of credit, bankers’ acceptances, guarantees or other
similar instruments or obligations issued or relating to liabilities or
obligations incurred in the ordinary course of business and (iii) any customary
cash management, cash pooling or netting or setting off arrangements or
automatic clearinghouse arrangements in the ordinary course of business;

(ff) Contribution Indebtedness and any Permitted Refinancing thereof;

 

-55-



--------------------------------------------------------------------------------

(gg) ASC/NAI Notes Refinancing Indebtedness; and

(hh) Indebtedness owing by Casa Ley whether or not owing to the Borrower (or any
Restricted Subsidiary and Permitted Refinancings thereof).

For purposes of determining compliance with this definition of “Permitted
Indebtedness,” in the event that an item of Indebtedness meets the criteria of
more than one of the categories of Indebtedness described in clauses (a) through
(hh) above, the Lead Borrower shall, in its sole discretion, classify and
reclassify or later divide, classify or reclassify such item of Indebtedness (or
any portion thereof) and will only be required to include the amount and type of
such Indebtedness in one or more of the above clauses; provided that (i) all
Indebtedness outstanding under the Loan Documents will at all times be deemed to
be outstanding in reliance only on the exception in clause (i) above, and
(ii) all Term Loan Facility Indebtedness outstanding on the Restatement
Effective Date will be deemed to be outstanding in reliance only on the
exception in clause (t) above.

“Permitted Investments” means each of the following:

(a) as long as no Dominion Trigger Event is then in effect at the time of the
making of such Investment or would arise therefrom (collectively, “Cash
Equivalents”) (including the subsequent monetization thereof):

(i) U.S. dollars, pounds sterling, euros, the national currency of any
participating member state of the European Union or, in the case of any Foreign
Subsidiary that is a Restricted Subsidiary, such local currencies held by it
from time to time in the ordinary course of business;

(ii) securities issued or directly and fully guaranteed or insured by the
government of the United States or any country that is a member of the European
Union or any agency or instrumentality thereof in each case with maturities not
exceeding two years from the date of acquisition;

(iii) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances, in each case with maturities not exceeding one year, and overnight
bank deposits, in each case with any commercial bank having capital and surplus
in excess of $500,000,000, or the foreign currency equivalent thereof, and whose
long-term debt is rated “A” or the equivalent thereof by Moody’s or S&P (or
reasonably equivalent ratings of another internationally recognized ratings
agency);

(iv) repurchase obligations for underlying securities of the types described in
clauses (ii) and (iii) above entered into with any financial institution meeting
the qualifications specified in clause (iii) above;

(v) commercial paper issued by a corporation (other than an Affiliate of the
Lead Borrower) rated at least “A-1” or the equivalent thereof by Moody’s or S&P
(or reasonably equivalent ratings of another internationally recognized ratings
agency) and in each case maturing within one year after the date of acquisition;

(vi) readily marketable direct obligations issued by any state of the United
States of America or any political subdivision thereof having one of the two
highest rating categories obtainable from either Moody’s or S&P (or reasonably
equivalent ratings of another internationally recognized ratings agency) in each
case with maturities not exceeding two years from the date of acquisition;

 

-56-



--------------------------------------------------------------------------------

(vii) Indebtedness issued by Persons (other than the Sponsor or any of its
Affiliates) with a rating of “A” or higher from S&P or “A-2” or higher from
Moody’s in each case with maturities not exceeding two years from the date of
acquisition; and

(viii) investment funds investing at least 95% of their assets in securities of
the types described in clauses (i) through (vii) above.

(b) Investments (x) existing on the Restatement Effective Date, and set forth on
Schedule 7.02, (y) made pursuant to binding commitments (whether or not subject
to conditions) in effect on the Restatement Effective Date and set forth on
Schedule 7.02 or (z) that replace, refinance, refund, renew or extend any
Investment described under either of the immediately preceding clauses (x) or
(y) but not any increase in the amount thereof unless required by the terms of
the Investment or otherwise permitted hereunder;

(c) (i) Investments in the Lead Borrower and its Restricted Subsidiaries;
provided that Investments by Loan Parties in Restricted Subsidiaries that are
not Loan Parties pursuant to this clause (c)(i) shall be subject to compliance
with the Adjusted Payment Conditions and (ii) Investments by Loan Parties in
Restricted Subsidiaries that are not Loan Parties up to $100,000,000;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e) Guarantees constituting Permitted Indebtedness;

(f) Investments by any Loan Party in Swap Contracts permitted hereunder;

(g) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with customers and suppliers,
in each case in the ordinary course of business;

(h) loans or advances to officers, directors and employees of any Loan Party (or
any direct or indirect parent thereof) or any of its Subsidiaries (i) for
reasonable and customary business-related travel, entertainment, relocation and
analogous ordinary business purposes and (ii) for any other purposes not
described in the foregoing clause (i); provided that the aggregate principal
amount outstanding at any time under clause (ii) above shall not exceed
$50,000,00075,000,000;

(i) advances of payroll payments to employees in the ordinary course of business
and Investments made pursuant to employment and severance arrangements of
officers and employees in the ordinary course of business and transactions
pursuant to stock option plans and employee benefit plans and arrangements in
the ordinary course of business;

(j) (i) Investments constituting Permitted Acquisitions and (ii) the acquisition
of any property locations from any Person for which the aggregate consideration
payable in connection with such acquisition is less than $250,000,000;

 

-57-



--------------------------------------------------------------------------------

(k) Investments consisting of deposits, prepayments and other credits to
suppliers in the ordinary course of business;

(l) obligations of retail account debtors to any Borrower or Guarantor arising
from Albertson’s Private Label Accounts;

(m) the endorsement of instruments for collection or deposit in the ordinary
course of business;

(n) as long as no Dominion Trigger Event exists at the time of the making of
such Investment or would arise therefrom, intercompany loans and advances by any
Loan Party to the Real Estate Subsidiaries in an aggregate amount outstanding at
any time not to exceed $100,000,000, resulting from payments made by such Loan
Party on account of expenses and liabilities (other than Indebtedness) of the
Real Estate Subsidiaries incurred in the ordinary course of business (including
in respect of maintenance and repairs of Real Estate), so long as each such loan
or advance is repaid upon the earlier to occur of (i) ninety (90) days after the
date such Loan Party pays such expense or liability or (ii) the date such Real
Estate Subsidiary is no longer a Subsidiary of any Loan Party;

(o) investments arising from the contribution of Real Estate of a Loan Party to
the Real Estate Subsidiaries on or after the Restatement Effective Date;

(p) Investments in the Equity Interests of, or in obligations of, a purchasing
or distribution cooperative of which a Loan Party is a member in the ordinary
course of its business;

(q) Investments consisting of non-cash consideration received in connection with
the Permitted Dispositions;

(r) any Investment in a Receivables Subsidiary or any Investment by a
Receivables Subsidiary in any other Person in connection with a Qualified
Receivables Financing, including Investments of funds held in accounts permitted
or required by the arrangements governing such Qualified Receivables Financing
or any related Indebtedness;

(s) Investments consisting of (i) purchases, redemptions or other acquisitions
of the ASC Notes or the NAI Notes or any Permitted Refinancing in respect
thereof, or (ii) cash, securities or other property in deposit or securities
accounts created in connection with the defeasance or satisfaction of the ASC
Notes or the NAI Notes or any Permitted Refinancing in respect thereof, in each
case with respect to the foregoing subclauses (i) and (ii), in accordance with
the terms hereof and, in each case, to the extent not prohibited by
Section 7.07;

(t) Investments of a Restricted Subsidiary acquired after the Restatement
Effective Date or of an entity merged into or consolidated with a Restricted
Subsidiary in accordance with the definition of Unrestricted Subsidiary after
the Restatement Effective Date to the extent that such Investments were not made
in contemplation of such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation;

(u) any Investment consisting of intercompany current liabilities in connection
with the cash management, tax and accounting operations of the Albertson’s Group
or any transaction permitted under Section 7.09;

 

-58-



--------------------------------------------------------------------------------

(v) other Investments not specifically described herein (other than the purchase
or other acquisition of property and assets or businesses of any Person or of
assets constituting a business unit, a line of business or division of such
Person or Equity Interests in a Person that, upon the consummation thereof, will
be a Restricted Subsidiary (including as a result of a merger or
consolidation)); provided that the Loan Parties shall have satisfied the
Adjusted Payment Conditions;

(w) [Reserved];subject to satisfaction of the conditions set forth in
Section 4.03, the Rite Aid Acquisition and Investments made in connection
therewith pursuant to the Rite Aid Acquisition Agreement;

(x) Investments consisting of (i) purchases, redemptions or other acquisitions
of any notes issued by a Borrower or any of its Subsidiaries, or (ii) cash,
securities or other property in deposit or securities accounts created in
connection with the redemption, defeasance, repurchase, satisfaction or
discharge of any such notes or any Permitted Refinancing in respect thereof, in
each case, in accordance with Section 7.07;

(y) any Investment made with (a) Wellness Center Assets having a Fair Market
Value not in excess of $300,000,000 or (b) Excluded Property, including, in each
case, any such Investment made in an Unrestricted Subsidiary or joint venture
(or similar entity);

(z) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other Persons;

(aa) Investments consisting of purchases and acquisitions of inventory,
supplies, materials and equipment or purchases of contract rights or licenses or
leases of intellectual property, in each case in the ordinary course of
business;

(bb) Investments made in connection with the Transactions;

(cc) Investments by an Unrestricted Subsidiary entered into prior to the day
such Unrestricted Subsidiary is redesignated as a Restricted Subsidiary and not
entered into in contemplation thereof;

(dd) Investments in receivables owing to the Lead Borrower or any Restricted
Subsidiary created or acquired in the ordinary course of business;

(ee) to the extent constituting an Investment, Permitted Encumbrances or
Permitted Indebtedness;

(ff) Investments consisting of earnest money deposits required in connection
with a purchase agreement, or letter of intent, or other acquisitions to the
extent not otherwise prohibited hereunder; and

(gg) contributions to a “rabbi” trust for the benefit of employees or other
grantor trust subject to claims of creditors in the case of a bankruptcy of the
Lead Borrower or any of its Subsidiaries; and

(hh) Investments the payment for which consists of the Equity Interests of the
Lead Borrower (other than Disqualified Stock) or any direct or indirect parent
of the Lead Borrower.

 

-59-



--------------------------------------------------------------------------------

provided, however, that notwithstanding the foregoing, after the occurrence and
during the continuance of a Dominion Trigger Event, (i) no new Investments of
the type specified in clause (a) shall be permitted unless either (A) no Loans
are then outstanding, or (B) the Investment is a temporary Investment pending
expiration of an Interest Period for a LIBOR Rate Loan, the proceeds of which
Investment will be applied to the Obligations after the expiration of such
Interest Period, and (ii) to the extent not already subject to the perfected
security interest of the Collateral Agent under the Security Documents, such
Investments are pledged to the Collateral Agent as additional collateral for the
Obligations pursuant to such agreements as may be reasonably required by the
Collateral Agent.

“Permitted Overadvance” means an Overadvance made by the Administrative Agent,
in its Permitted Discretion, which:

(a) is made to maintain, protect or preserve the Collateral and/or the Credit
Parties’ rights under the Loan Documents or which is otherwise for the benefit
of the Credit Parties; or

(b) is made to enhance the likelihood of, or to maximize the amount of,
repayment of any Obligation; or

(c) is made to pay any other amount chargeable to any Loan Party hereunder; and

(d) together with all other Permitted Overadvances then outstanding, shall not
(i) exceed five percent (5%) of the Borrowing Base at any time or (ii) unless a
Liquidation is occurring, remain outstanding for more than forty-five
(45) consecutive Business Days, unless the Required Lenders otherwise agree;

provided however, that the foregoing shall not (i) modify or abrogate any of the
provisions of Section 2.03 regarding the Lender’s obligations with respect to
Letters of Credit, or (ii) result in any claim or liability against the
Administrative Agent (regardless of the amount of any Overadvance) for
Unintentional Overadvances, and such Unintentional Overadvances shall not reduce
the amount of Permitted Overadvances allowed hereunder, and further provided
that in no event shall the Administrative Agent make an Overadvance, if after
giving effect thereto, the principal amount of the Credit Extensions would
exceed the Aggregate Commitments (as in effect prior to any termination of the
Commitments pursuant to Section 2.06 hereof).

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement or extension of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed,
replaced or extended except by an amount equal to unpaid accrued interest and
premium (including any customary tender premiums) thereon plus other amounts
paid, and fees and expenses reasonably incurred, in connection with such
modification, refinancing, refunding, renewal, replacement or extension and by
an amount equal to any existing commitments unutilized thereunder, (b) such
modification, refinancing, refunding, renewal, replacement or extension has a
final maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being modified, refinanced, refunded,
renewed, replaced or extended (measured at the time such modification,
refinancing, refunding, renewal, replacement or extension occurs); provided that
the requirements of this clause (b) shall not apply to any modification,
refinancing, refunding, renewal, replacement or extension of any Rite Aid
Existing Notes so long as the Indebtedness resulting from such modification,
refinancing, refunding, renewal, replacement or extension does not have a final
maturity prior to 91 days after the Maturity Date of all Commitments then in
effect or a Weighted Average Life to Maturity that is shorter than the period
from the date of such modification, refinancing, refunding, renewal,

 

-60-



--------------------------------------------------------------------------------

replacement or extension to the date that is 91 days after the Maturity Date of
all Commitments then in effect, (c) at the time thereof, no Event of Default
shall have occurred and be continuing, (d) to the extent such Indebtedness being
modified, refinanced, refunded, renewed, replaced or extended is subordinated in
right of payment to the Obligations, such modification, refinancing, refunding,
renewal, replacement or extension is subordinated in right of payment to the
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended; provided that a certificate of a
Responsible Officer delivered to the Administrative Agent stating that the Lead
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement and (e) such modification,
refinancing, refunding, renewal, replacement or extension is incurred by the
Person who is the obligor or guarantor of, and shall not have greater guarantees
or security than, the Indebtedness being modified, refinanced, refunded,
renewed, replaced or extended (except in the case of the Existing Notes).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.

“Pharmaceutical Inventory” means all Inventory consisting of products that can
be dispensed only on order of a licensed professional.

“Pharmaceutical Laws” means federal, state and local laws, rules or regulations,
codes, orders, decrees, judgments or injunctions issued, promulgated, approved
or entered, relating to dispensing, storing or distributing prescription
medicines or products, including laws, rules or regulations relating to the
qualifications of Persons employed to do the same.

“Pharmacy Receivables” means Accounts arising from the sale of prescription
drugs or other Inventory which can be dispensed only through an order of a
licensed professional.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established or maintained by a Borrower or, with respect
to any such plan that is subject to Section 412 of the Code or Title IV of
ERISA, any ERISA Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Preferred Stock” means any Equity Interest with preferential right of payment
of dividends or upon liquidation, dissolution, or winding up.

“Prepayment Event” means:

(a) any Disposition of any property or asset of a Loan Party of the type
included in the Borrowing Base; provided that unless a Dominion Trigger Event is
continuing any such Dispositions generating Net Proceeds not in excess of
$100,000,000, or consisting of sales of Inventory in the ordinary course of
business shall not be a Prepayment Event;

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of property or asset of
a Loan Party of the type included in the Borrowing Base; provided that unless a
Dominion Trigger Event is continuing any such transaction generating Net
Proceeds not in excess of $100,000,000 shall not be a Prepayment Event,

 

-61-



--------------------------------------------------------------------------------

unless in either case of clause (a) or (b), (i) the proceeds therefrom are
required to be paid to the holder of a Lien on such property or asset having
priority over the Lien of the Collateral Agent or (ii) prior to the occurrence
of a Dominion Trigger Event, the proceeds therefrom are utilized for purposes of
replacing or repairing the assets in respect of which such proceeds, awards or
payments were received within 12 months of the occurrence of the disposition of,
damage to or loss of, the assets being Disposed of, repaired or replaced, or
committed to be so utilized within such period and are actually utilized within
the later of such 12-month period or 6 months after such commitment.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Company Costs” shall mean (a) costs, expenses and disbursements
associated with, related to or incurred in anticipation of, or preparation for
compliance with (x) the requirements of the Sarbanes-Oxley Act of 2002 and the
rules and regulations promulgated in connection therewith, (y) the provisions of
the Securities Act and the Exchange Act, as applicable to companies with equity
or debt securities held by the public, and (z) the rules of national securities
exchange companies with listed equity or debt securities, (b) costs and expenses
associated with investor relations, shareholder meetings and reports to
shareholders or debtholders and listing fees, and (c) directors’ compensation,
fees, indemnification, expense reimbursement (including legal and other
professional fees, expenses and disbursements), and directors’ and officers’
insurance.

“Qualified IPO” means the issuance by the Lead Borrower or any direct or
indirect parent of the Lead Borrower of its common Equity Interests (i) pursuant
to an effective registration statement (other than a Form S-8) filed with the
SEC in accordance with the Securities Act of 1933 or (ii) after which the common
Equity Interests of the Lead Borrower or any direct or indirect parent of the
Lead Borrower are listed on an internationally recognized securities exchange or
dealer quotation system.

“Qualified Real Estate Financing Facility” means (i) any credit facility made
available to a Real Estate Subsidiary that is non-recourse to a Borrower or any
of its other Subsidiaries (other than Real Estate Subsidiaries party to such
credit facility) and secured by the Real Estate of Real Estate Subsidiaries and
(ii) any sale and leaseback of Real Estate of Real Estate Subsidiaries, as the
same may be amended, supplemented, waived or otherwise modified from time to
time or refunded, refinanced, restructured, replaced, renewed, repaid, increased
or extended from time to time.

“Qualified Receivables Financing” means any Receivables Financing of a
Receivables Subsidiary that meets the following conditions:

(1) the board of directors of the Lead Borrower shall have determined in good
faith that such Qualified Receivables Financing (including financing terms,
covenants, termination events and other provisions) is in the aggregate
economically fair and reasonable to the Lead Borrower and the Receivables
Subsidiary,

(2) all sales of accounts receivable and related assets to and by the
Receivables Subsidiary are made at Fair Market Value, and

(3) the financing terms, covenants, termination events and other provisions
thereof shall be market terms (as determined in good faith by the Lead Borrower)
and may include Standard Securitization Undertakings.

The grant of a security interest in any accounts receivable of the Albertson’s
Group (other than a Receivables Subsidiary) to secure the Obligations shall not
be deemed a Qualified Receivables Financing.

 

-62-



--------------------------------------------------------------------------------

“Quarterly Accounting Period” means any period of three (3) or four
(4) consecutive Accounting Periods designated as a “Quarterly Accounting Period”
on Schedule 1.02 hereto.

“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.

“Real Estate Financing Loan Parties” means any Real Estate Subsidiaries that are
borrowers or guarantors under a Qualified Real Estate Financing Facility.

“Real Estate Subsidiary” means any Restricted Subsidiary of the Lead Borrower
that (a) does not engage in any business other than (i) owning or leasing real
property or (ii) owning directly or indirectly the Equity Interests of the
Restricted Subsidiaries described in clause (i), or a holding company of any
such Subsidiary. As of the Restatement Effective Date, the Persons listed on
Schedule 1.03 constitute all of the Real Estate Subsidiaries.

“Receivables Financing” means any transaction or series of transactions pursuant
to which the Albertson’s Group may sell, convey or otherwise transfer to (a) a
Receivables Subsidiary (in the case of a transfer by the Albertson’s Group), and
(b) any other Person (in the case of a transfer by a Receivables Subsidiary), or
may grant a security interest in, any accounts receivable (whether now existing
or arising in the future) of a Borrower or any of its Subsidiaries, and any
assets related thereto including, without limitation, all collateral securing
such accounts receivable, all contracts and all guarantees or other obligations
in respect of such accounts receivable, proceeds of such accounts receivable and
other assets which are customarily transferred or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving accounts receivable and any hedging obligations pursuant
to a Swap Contract entered into by such Borrower or any such Subsidiary in
connection with such accounts receivable.

“Receivables Repurchase Obligation” means any obligation of a seller of
receivables in a Qualified Receivables Financing to repurchase receivables
arising as a result of a breach of a representation, warranty or covenant or
otherwise, including as a result of a receivable or portion thereof becoming
subject to any asserted defense, dispute, off-set or counterclaim of any kind as
a result of any action taken by, any failure to take action by or any other
event relating to the seller.

“Receivables Reserves” means, without duplication of any other Reserves or items
that are otherwise addressed or excluded through eligibility criteria, such
Reserves as may be established from time to time by the Administrative Agent in
the Administrative Agent’s Permitted Discretion with respect to the
determination of the collectability in the ordinary course of Eligible Pharmacy
Receivables, including, without limitation, on account of dilution.

“Receivables Subsidiary” means a wholly owned Subsidiary of the Lead Borrower
(or other Person formed for the purposes of engaging in a Qualified Receivables
Financing with the Lead Borrower or one of its Subsidiaries in which the Lead
Borrower or any of its Subsidiaries makes an Investment and to which the Lead
Borrower or any of its Subsidiaries transfers accounts receivable and related
assets) which engages in no activities other than in connection with the
Receivables Financing, all proceeds thereof and all rights (contractual or
other), collateral and other assets relating thereto, and any business or
activities incidental or related to such business and which is designated by the
board of directors of Lead Borrower (as provided below) as a Receivables
Subsidiary and:

 

-63-



--------------------------------------------------------------------------------

(a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (i) is guaranteed by the Lead Borrower or any of its
Restricted Subsidiaries (excluding guarantees of obligations (other than the
principal of, and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings), (ii) is recourse to or obligates the Lead Borrower or any of its
Restricted Subsidiaries (other than a Receivables Subsidiary) in any way other
than pursuant to Standard Securitization Undertakings, or (iii) subjects any
property or asset of the Lead Borrower or any of its Restricted Subsidiaries,
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
other than pursuant to Standard Securitization Undertakings,

(b) with which neither the Lead Borrower nor any of its Restricted Subsidiaries
has any material contract, agreement, arrangement or understanding other than on
terms which the Lead Borrower reasonably believes to be no less favorable to the
Lead Borrower or such Subsidiary than those that might be obtained at the time
from Persons that are not Affiliates of the Lead Borrower or such Subsidiary,
and

(c) to which neither the Lead Borrower nor any of its Restricted Subsidiaries
has any obligation to maintain or preserve such entity’s financial condition or
cause such entity to achieve certain levels of operating results.

Any such designation by the board of directors of the Lead Borrower or such
other Person shall be evidenced to the Administrative Agent by delivery to the
Administrative Agent of a certified copy of the resolution of the board of
directors of the Lead Borrower or such other Person giving effect to such
designation and a certificate executed by a Responsible Officer certifying that
such designation complied with the foregoing conditions.

“Register” has the meaning specified in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Albertson’s Group as prescribed by the
Securities Laws.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Reports” has the meaning provided in Section 9.12(b).

“Request for Credit Extension” means (a) with respect to a Borrowing, Conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, at least two Lenders
holding more than 50% of the Aggregate Commitments or, if the commitment of each
Lender to make Loans and the obligation of each L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, at least two Lenders
holding in the aggregate more than 50% of the Total Outstandings (with the
aggregate amount of each Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Lender for
purposes of this definition); provided that the Commitment of, and the portion
of the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Reserves” means all (if any) Inventory Reserves, Availability Reserves, and
Receivables Reserves.

 

-64-



--------------------------------------------------------------------------------

“Responsible Officer” means the chief executive officer, president, chief
financial officer, vice president, treasurer or assistant treasurer, or
secretary or assistant secretary of a Loan Party (or any individual performing
substantially similar functions regardless of his or her title) or any of the
other individuals designated in writing to the Administrative Agent by an
existing Responsible Officer of a Loan Party as an authorized signatory of any
certificate or other document to be delivered hereunder. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restatement Effective Date” means the date on which the conditions precedent
set forth in Section 4.01 of this Agreement are satisfied.

“Restatement Effective Date Transaction Payments” means the transactions
payments and related fees and expenses paid to the Sponsor and to the management
of the Albertson’s Group in connection with the consummation of the Restatement
Effective Date Transactions.

“Restatement Effective Date Transactions” means (i) the Debt Refinancing,
(ii) the Merger, (iii) the incurrence of the initial Credit Extensions
hereunder, (iv) the incurrence of the incremental term loans under the Term Loan
Credit Agreement on the Restatement Effective Date and (v) the payment of fees
and expenses (including OID and upfront fees) in connection with the foregoing
of up to $25,000,000.

“Restricted Payment” means the declaration or payment of any dividend or other
distribution (whether in cash, securities or other property) on account of any
Equity Interests of the Lead Borrower or any Restricted Subsidiary, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
defeasance, acquisition, cancellation, termination of, or other acquisition for
value of, any such Equity Interests.

“Restricted Subsidiary” means, at any time, any direct or indirect Subsidiary of
the Lead Borrower that is not then an Unrestricted Subsidiary; provided that
upon an Unrestricted Subsidiary ceasing to be an Unrestricted Subsidiary, such
Subsidiary shall be included in the definition of “Restricted Subsidiary.”

“Rite Aid” means Rite Aid Corporation, a Delaware corporation (and any successor
thereto).

“Rite Aid Acquisition” means the direct or indirect acquisition of 100% of the
Equity Interests of Rite Aid by the Lead Borrower pursuant to the Rite Aid
Acquisition Agreement.

“Rite Aid Acquisition Agreement” means the Agreement and Plan of Merger, dated
as of February 18, 2018, by and among Rite Aid, the Lead Borrower, Ranch
Acquisition II LLC, a Delaware limited liability company and a wholly-owned
direct subsidiary of the Lead Borrower and Ranch Acquisition Corp., a Delaware
corporation and a wholly-owned direct subsidiary of Ranch Acquisition II LLC.

“Rite Aid Acquisition Bridge/Bond Financing” means senior secured loans and/or
senior secured notes described in the Rite Aid Commitment Letter resulting in up
to $1,500,000,000 aggregate amount of gross proceeds to the Lead Borrower.

“Rite Aid Acquisition Closing Date” means the date of consummation of the Rite
Aid Acquistion and the satisfaction of the conditions set forth in Section 4.03.

“Rite Aid Closing Date Loan Party” means Rite Aid and each of its Subsidiaries
that are not Excluded Subsidiaries on the closing date of the Rite Aid
Acquisition.

 

-65-



--------------------------------------------------------------------------------

“Rite Aid Commitment Letter” means the Amended and Restated Commitment Letter,
dated as of March 12, 2018, by and among the Lead Borrower, Bank of America,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, Credit Suisse AG, Credit
Suisse Securities (USA) LLC, Goldman Sachs Bank USA and the other financial
institutions party thereto.

“Rite Aid Existing Notes” means the (i) 7.7% Senior Notes due 2027 and
(ii) 6.875% fixed rate senior notes due 2028, in each case, of Rite Aid
outstanding on the Amendment No. 1 Effective Date that remain outstanding on the
closing date of the Rite Aid Acquisition.

“Rite Aid FILO Facility” means the “ABL FILO Facility” contemplated by the Rite
Aid Commitment Letter (except with respect to interest rates, fees and optional
prepayment premiums which may be different than those contemplated by the Rite
Aid Commitment Letter).

“Rite Aid Transaction Payments” means transaction payments and related fees and
expenses paid in connection with the Rite Aid Acquisition.

“Rite Aid Transactions” means (i) the Rite Aid Acquisition, (ii) the Loan
Parties entry into and borrowing under the Rite Aid FILO Facility and the Rite
Aid Acquisition Bridge/Bond Financing, the effectiveness of $1,000,000,000 of
Additional Commitments under this Agreement and the making of any Loans and
issuance of any Letters of Credit hereunder on the Rite Aid Acquisition Closing
Date, (iii) the Refinancing (as defined in the Rite Aid Commitment Letter),
(iv) the payment of fees and expenses in connection with the foregoing and
(v) the other transactions contemplated to occur in connection with the
foregoing pursuant to the Rite Aid Acquisition Agreement and Rite Aid Commitment
Letter.

“S&P” means Standard & Poor’sS&P Global Ratings Services, a division of The
McGraw-Hill Companies, Inc.Standard and Poor’s Financial Services LLC and any
successor thereto.

“Safeway” means Safeway Inc., a Delaware corporation.

“Safeway Acquisition” means the acquisition of Safeway and its Subsidiaries
pursuant to the Safeway Merger Agreement.

“Safeway Merger Agreement” means the Agreement and Plan of Merger dated as of
March 6, 2014, by and among AB LLC, Albertson’s Holdings LLC, Albertson’s LLC,
Saturn Acquisition Merger Sub, Inc., and Safeway.

“Safeway Transaction Payments” means transaction payments and related fees and
expenses paid to the Sponsor and to the management of the Albertson’s Group in
connection with the consummation of the Safeway Acquisition.

“Safeway Transactions” means the “Restatement Date Transactions” as defined in
the Existing Albertson’s ABL Credit Agreement.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

-66-



--------------------------------------------------------------------------------

“Script Cap” means at any time of calculation, an amount not to exceed 30% of
the Borrowing Base (without giving effect to the Perishables Cap or the Reserve
for the amount of Permitted FILO Indebtedness then outstanding).

“Scripts” means the pharmaceutical customer list owned and controlled by each
Loan Party relating to certain items and services, including, without
limitation, any drug price data, drug eligibility data, clinical drug
information and health information of a pharmaceutical customer that is not
protected under Sections 1171 through 1179 of the Social Security Act or other
applicable Law.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

“Security Agreement” means the Amended and Restated Security Agreement dated as
of the Restatement Effective Date among the Loan Parties and the Collateral
Agent in the form of Exhibit J hereto.

“Security Documents” means the Security Agreement, the Blocked Account
Agreements, the Credit Card Notifications, and each other security agreement or
other instrument or document executed and delivered by any Loan Party to the
Collateral Agent pursuant to this Agreement or any other Loan Document granting
a Lien to secure any of the Obligations.

“Senior Secured Notes” means the 7.750% Senior Secured Notes due 2022 of the
Lead Borrower (as successor to Albertson’s Holding LLC) and Safeway.

“Settlement Agreement” means that certain Settlement Agreement, dated as of
March 21, 2013 by and among SVU, the self-insured direct and indirect
subsidiaries of SVU named therein, the California Self-Insurers Security Fund AB
LLC, Albertson’s LLC, the NAI Entities (as defined therein) and the other
parties thereto.

“Settlement Agreement Amendment” means that certain Collateral Substitution
Agreement effective as of January 21, 2014 among certain of the parties to the
Settlement Agreement.

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Albertson’s Group as of that date determined in
accordance with GAAP.

“Settlement Date” has the meaning provided in Section 2.14(a).

“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.

“Similar Business” means any business conducted or proposed to be conducted by
the Lead Borrower and its Restricted Subsidiaries on the Restatement Effective
Date or any business that is similar, reasonably related, incidental, ancillary
or complementary thereto, or is a reasonable extension, development or expansion
thereof.

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) at fair valuation, all of the properties and assets of
such Person are greater than the sum of the debts, including contingent
liabilities, of such Person, (b) the present fair saleable value of the
properties and assets of such Person will be greater than the amount that would
be required to pay the probable liability of

 

-67-



--------------------------------------------------------------------------------

such Person on its debts and other liabilities, subordinated, contingent or
otherwise, as they become absolute and matured, (c) such Person is able to
realize upon its properties and assets and pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (d) such Person does not intend to, and does not believe that it
will, incur debts beyond such Person’s ability to pay as such debts mature, and
(e) such Person is not engaged in a business or a transaction, and is not about
to engage in a business or transaction, for which such Person’s properties and
assets would constitute unreasonably small capital after giving due
consideration to the prevailing practices in the industry in which such Person
is engaged. The amount of all guarantees at any time shall be computed as the
amount that, in light of all the facts and circumstances existing at the time,
can reasonably be expected to become an actual or matured liability.

“Specified Existing Commitment Class” has the meaning specified in
Section 2.16(a).

“Specified Transaction” means any incurrence or repayment of Indebtedness (other
than for working capital purposes) or Investment or capital contribution that
results in a Person becoming a Restricted Subsidiary or an Unrestricted
Subsidiary, any acquisition or any disposition that results in a Restricted
Subsidiary ceasing to be a Subsidiary of the Lead Borrower, any Investment
constituting an acquisition of assets constituting a business unit, line of
business or division of another Person, or any Disposition of a business unit,
line of business or division of the Lead Borrower or a Restricted Subsidiary, in
each case whether by merger, consolidation, amalgamation or otherwise.

“Sponsor” means, individually and collectively, (a) Cerberus Capital Management
L.P., (b) Lubert-Adler Real Estate Fund V, L.P., (c) Klaff Realty, L.P.,
(d) Schottenstein Stores Corporation, and (e) Kimco Realty Corporation.

“Sponsor Affiliated Lender” means financial institutions (including commercial
finance companies), investment funds or managed accounts with respect to which
any Sponsor or an Affiliate of such Sponsor is an Affiliate or an advisor or
manager in the ordinary course of business, provided, that, (a) no Sponsor
Affiliated Lender shall have any right to (i) attend (including by telephone)
any meeting or discussions (or portion thereof) among the Administrative Agent
or any Lender to which representatives of the Loan Parties are not invited, and
(ii) receive any information or material prepared by, or for the use of, the
Administrative Agent or any Lender (including, without limitation any commercial
finance examinations or appraisals) or any communication by or among
Administrative Agent and/or one or more Lenders, except to the extent such
information or materials have been made available to any Loan Party or its
representatives (and in any case, other than the right to receive notices of
prepayments and other administrative notices in respect of its Loans), or
(iii) make or bring (or participate in, other than as a passive participant in
or recipient of its pro rata benefits of) any claim, in its capacity as a
Lender, against the Administrative Agent or any other Lender or any of their
respective Affiliates with respect to any duties or obligations or alleged
duties or obligations of the Administrative Agent or any other such Lender under
the Loan Documents and (b) each Sponsor Affiliated Lender (other than an
Affiliated Debt Fund) shall be deemed to have voted in the same proportion as
Lenders that are not Sponsor Affiliated Lenders in connection with any
amendment, waiver or consent hereunder, except that (1) the Commitment of a
Sponsor Affiliated Lender may not be increased or extended without the consent
of such Lender and (2) Sponsor Affiliated Lenders shall be entitled to vote in
connection with any amendment, waiver or consent hereunder that adversely
affects the Sponsor Affiliated Lender disproportionately as compared to other
affected Lenders. For clarity, except as provided in clause (b) above, if any
action requires the consent of any “affected Lender,” the Sponsor Affiliated
Lender shall be deemed to have consented to such action.

 

-68-



--------------------------------------------------------------------------------

“Standard Securitization Undertakings” means representations, warranties,
covenants, indemnities and guarantees of performance entered into by the
Albertson’s Group which the Lead Borrower has determined in good faith to be
customary in a Receivables Financing including, without limitation, those
relating to the servicing of the assets of a Receivables Subsidiary, it being
understood that any Receivables Repurchase Obligation shall be deemed to be a
Standard Securitization Undertaking.

“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit.

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent is subject, for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. LIBOR Rate Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Store” means any retail store (which may include any real property, and the
fixtures, equipment, inventory and other property related thereto) operated, or
to be operated, by any Loan Party.

“Store Account” means any account at a bank that is used solely for receiving
store receipts from a Store (together with any other deposit accounts at any
time established or used by any Loan Party for receiving such store receipts
from any Store).

“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations pursuant to
subordination provisions in form and on terms reasonably approved in writing by
the Administrative Agent.

“Subsidiary” or “subsidiary” means, with respect to any Person, any corporation,
limited liability company, limited liability partnership or other limited or
general partnership, trust, association or other business entity of which an
aggregate of at least a majority of the outstanding Equity Interests or other
interests entitled to vote in the election of the board of directors of such
corporation (irrespective of whether, at the time, Equity Interests of any other
class or classes of such corporation shall have or might have voting power by
reason of the happening of any contingency), managers, trustees or other
controlling persons, or an equivalent controlling interest therein, of such
Person is, at the time, directly or indirectly, owned by such Person and/or one
or more subsidiaries of such Person.

“SVU” means SUPERVALU INC., a Delaware corporation.

“SVU Escrow Account” means the escrow account at JPMorgan Chase Bank, N.A.,
governed by the terms of that certain escrow agreement dated as of March 21,
2013 among NAI, SVU and the escrow agent thereunder wherein monies are pledged
in favor of the trustee under the ASC Indenture.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap

 

-69-



--------------------------------------------------------------------------------

transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

“Swap Obligation” means any obligation under a Swap Contract.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Note” means the promissory note of the Borrowers substantially in
the form of Exhibit C-2, payable to the Swing Line Lender or its registered
assigns, evidencing the Swing Line Loans made by the Swing Line Lender.

“Swing Line Sublimit” means an amount equal to the lesser of
(a) $200,000,000250,000,000 and (b) the Aggregate Commitments. The Swing Line
Sublimit is part of, and not in addition to, the Aggregate Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

-70-



--------------------------------------------------------------------------------

“Term Loan Agent” means Credit Suisse AG, Cayman Islands Branch, in its capacity
as administrative agent and collateral agent under the Term Loan Documents, or
any successor administrative agent or collateral agent under the Term Loan
Documents.

“Term Loan Credit Agreement” means the Second Amended and Restated Credit
Agreement, dated as of August 25, 2014 and effective January 30, 2015, among the
Albertson’s Holdings, Saturn Acquisition Merger Sub, Inc., the other
co-borrowers from time to time party thereto, the lenders party thereto from
time to time and Credit Suisse AG, Cayman Islands Branch, as administrative
agent and collateral agent thereunder, thereto with the related documents
thereto, as amended, extended, renewed, restated, refunded, replaced,
refinanced, supplemented, modified or otherwise changed (in whole or in part,
and without limitation as to amount, terms, conditions, covenants and other
provisions) from time to time, and any one or more agreements (and related
documents) governing Indebtedness, including indentures, incurred to refinance,
substitute, supplement, replace or add to (including increasing the amount
available for borrowing or adding or removing any Person as a borrower, issuer
or guarantor thereunder, in whole or in part), the borrowings and commitments
then outstanding or permitted to be outstanding under such Term Loan Credit
Agreement or one or more successors to the Term Loan Credit Agreement or one or
more new credit agreements and whether with the same or any other agent, lender
or group of lenders or holders. Without limiting the generality of the
foregoing, the term “Term Loan Credit Agreement” shall include any agreement or
instrument (1) changing the maturity of any Indebtedness incurred thereunder or
contemplated thereby, (2) adding Subsidiaries of the Lead Borrower as additional
borrowers or guarantors thereunder, (3) increasing the amount of Indebtedness
incurred thereunder or available to be borrowed thereunder or (4) otherwise
altering the terms and conditions thereof.

“Term Loan Documents” means the “Loan Documents” as defined in the Term Loan
Credit Agreement, as the same may be amended, amended and restated,
supplemented, waived or otherwise modified from time to time or refunded,
refinanced, restructured, replaced, renewed, repaid, increased or extended from
time to time (other than any agreement, document or instrument that expressly
provides that it is not intended to be and is not a Term Loan Document).

“Term Loan Facility Indebtedness” means (I) Indebtedness of the Loan Parties in
respect of the Term Loans or other Indebtedness in an aggregate principal amount
not to exceed (A) $7,500,000,000 (minus the amount of any Permitted Refinancing
thereof except for any increased amount contemplated by the definition of
“Permitted Refinancing”) plus (B) the sum of (x) $1,500,000,000 plus (y) an
unlimited amount subject to, immediately after giving pro forma effect thereto
and to the use of the proceeds thereof, (i) no Event of Default shall be
continuing or result therefrom and (ii) the Interest Coverage Ratio on a pro
forma basis is not less than 2.00:1.00; provided that if any such Indebtedness
is subordinated in right of payment with the Obligations, such Indebtedness
shall contain subordination provisions reasonably satisfactory to the
Administrative Agent and (II) Rite Aid Acquisition Bridge/Bond Financing
(provided that, in the event the Rite Aid Acquisition Agreement terminates prior
to the consummation of the Rite Aid Acquisition, this clause (II) shall not be
available following the 30th day after such date of termination).

“Term Loans” means Indebtedness under the Term Loan Credit Agreement.

“Termination Date” means the earliest to occur of (i) the latest Maturity Date
of any Class of Loans, (ii) the date on which the maturity of the Obligations is
accelerated (or deemed accelerated) and the Commitments are irrevocably
terminated (or deemed terminated) in accordance with Article VIII, or (iii) the
termination of the remaining Commitments in accordance with the provisions of
Section 2.06 hereof.

 

-71-



--------------------------------------------------------------------------------

“Testing Excess Availability” means the sum of (a) Excess Availability plus
(b) the lesser of (i) 2.5% of the Aggregate Commitments at such time and
(ii) the amount by which the Borrowing Base exceeds the Aggregate Commitments at
such time.

“Third Party Payors” means any private health insurance company that is
obligated to reimburse or otherwise make payments to pharmacies which sell
prescription drugs to eligible patients under Medicare, Medicaid or any
insurance contract with such private health insurer.

“Total Assets” means the total consolidated assets of the Albertson’s Group, as
shown on the most recent financial statements of the Lead Borrower that the
Administrative Agent has received in accordance with Section 6.01 hereof or,
prior to the delivery of any financial statements pursuant to Section 6.01
hereof, Section 4.01(e); provided that Total Asset shall be deemed to be
$25,000,000,000 until the date occurring after the Restatement Effective Date on
which the Administrative Agent has received the most recent financial statements
in accordance with Section 6.01(a) hereof.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations; provided that for purposes of Section 2.09(a), the Total
Outstandings shall not include the outstanding amount of any Swing Line Loans.

“Trading with the Enemy Act” has the meaning set forth in Section 5.31.

“Transactions” means “Transactions” as defined in the Existing Albertson’s ABL
Credit Agreement.

“Transition Services Agreement” means the Transition Services Agreement, as in
effect on the Restatement Effective Date by and between the Lead Borrower and
SVU as the same may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

“Trust Funds” has the same meaning assigned to it in the MoneyGram Agreement (as
in effect on the Restatement Effective Date).

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a LIBOR Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York,
and any successor statute, as in effect from time to time (except that terms
used herein which are defined in the Uniform Commercial Code as in effect in the
State of New York on the Restatement Effective Date shall continue to have the
same meaning notwithstanding any replacement or amendment of such statute except
as Agent may otherwise determine); provided, however, that at any time, if by
reason of mandatory provisions of law, any or all of the perfections or priority
of Agent’s security interest in any item or portion of the Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “UCC” shall mean the Uniform Commercial
Code as in effect in such other jurisdictions and any successor statute, as in
effect from time to time, for purposes of the provisions hereof relating to such
perfection or priority or for purposes of definitions relating to such
provisions.

“UFCA” has the meaning specified in Section 10.20(d).

“UFTA” has the meaning specified in Section 10.20(d).

“Unintentional Overadvance” means an Overadvance which, to the Administrative
Agent’s knowledge, did not constitute an Overadvance when made but which has
become an Overadvance resulting from changed circumstances beyond the control of
the Credit Parties, including, without limitation, a reduction in the Appraised
Value of property or assets included in the Borrowing Base or misrepresentation
by the Loan Parties.

 

-72-



--------------------------------------------------------------------------------

“United States” and “U.S.” mean the United States of America.

“Unaudited Financial Statements” shall mean the unaudited financial statements
of AB Acquisition LLC as of September 12, 2015 and for the 28 weeks then ended.

“United States Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(2)(iii).

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (i) as of the Restatement Effective Date, each
Subsidiary of the Lead Borrower listed on Schedule 1.04, (ii) any Subsidiary of
the Lead Borrower designated by the Board of Directors of the Lead Borrower as
an Unrestricted Subsidiary pursuant to this definition subsequent to the
Restatement Effective Date, (iii) each Receivables Subsidiary, and (iv) any
Subsidiary of an Unrestricted Subsidiary.

The Lead Borrower may at any time after the Restatement Effective Date designate
any Restricted Subsidiary an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (i) immediately before and
after such designation, no Default shall have occurred and be continuing,
(ii) after giving effect to such designation on a pro forma basis, (a) the
Consolidated Fixed Charge Coverage Ratio for the Measurement Period most
recently ended on or prior to the date of such designation is at least 1.00 to
1.00 and (b) Excess Availability Percentage is at least 15% and (iii) no
Restricted Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” for the purpose of the Term Loan Facility Indebtedness,
the Senior Secured Notes, Permitted Unsecured Refinancing Debt, Permitted First
Priority Refinancing Debt, and Permitted Junior Priority Refinancing Debt (each
as defined in and incurred in compliance with the terms of the Term Loan Credit
Agreement). Other than with respect to Subsidiaries designated as Unrestricted
Subsidiaries on the Restatement Effective Date, the designation of any
Restricted Subsidiary as an Unrestricted Subsidiary after the Restatement
Effective Date shall constitute an Investment by the Lead Borrower therein at
the date of designation in an amount equal to the Fair Market Value of the Lead
Borrower’s and its Subsidiaries’ investment therein. Other than with respect to
Subsidiaries designated as Unrestricted Subsidiaries on the Restatement
Effective Date designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute (i) the incurrence at the time of designation of any
Investment, Indebtedness or Liens of such Subsidiary existing at such time and
(ii) a return on any Investment by the Lead Borrower in such Unrestricted
Subsidiary pursuant to the preceding sentence in an amount equal to the Fair
Market Value at the date of such designation of the Borrowers’ Investment in
such Subsidiary.

“U.S. Lender” means any Lender that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“Voting Stock” means with respect to any Person, (a) one (1) or more classes of
Equity Interests of such Person having general voting powers to elect at least a
majority of the board of directors, managers or trustees of such Person,
irrespective of whether at the time Equity Interests of any other class or
classes have or might have voting power by reason of the happening of any
contingency, and (b) any Equity Interests of such Person convertible or
exchangeable without restriction at the option of the holder thereof into Equity
Interests of such Person described in clause (a) of this definition.

 

-73 -



--------------------------------------------------------------------------------

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the quotient obtained by dividing (i) the sum of the products of the
number of years from the date of determination to the date of each successive
scheduled principal payment of such Indebtedness multiplied by the amount of
such payment, by (ii) the sum of all such payments.

“Wellness Center Assets” means the personal property assets comprising the
wellness centers of the Lead Borrower and its Subsidiaries.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein or
in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, unless otherwise expressly provided, the word “from” means “from
and including”; the words “to” and “until” each mean “to but excluding”; and the
word “through” means “to and including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with,

 

-74-



--------------------------------------------------------------------------------

GAAP, applied on a consistent basis, as in effect from time to time, except as
otherwise specifically prescribed herein and without including the effect of any
changes to lease accounting that requires the assets and liabilities arising
under operating leases to be recognized in any statement of financial position.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Lead Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Lead Borrower shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Lead Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

1.04 Rounding. Any financial ratios required to be maintained by the Loan
Parties pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern Time (daylight or standard, as applicable).

1.06 Pro Forma Calculations.

(a) Notwithstanding anything to the contrary herein, the Interest Coverage Ratio
and Consolidated Fixed Charge Coverage Ratio shall be calculated in the manner
prescribed by this Section 1.06.

(b) For purposes of calculating the Interest Coverage Ratio and Consolidated
Fixed Charge Coverage Ratio, Specified Transactions (and the incurrence or
repayment of any Indebtedness in connection therewith) that have been made
(i) during the applicable Measurement Period and (ii) subsequent to such
Measurement Period and prior to or simultaneously with the event for which the
calculation of any such ratio is made shall be calculated on a pro forma basis
assuming that all such Specified Transactions (and any increase or decrease in
Consolidated EBITDA and the component financial definitions used therein
attributable to any Specified Transaction) had occurred on the first day of the
applicable Measurement Period. If since the beginning of any applicable
Measurement Period any Person that subsequently became a Restricted Subsidiary
or was merged, amalgamated or consolidated with or into the Lead Borrower or any
of its Subsidiaries since the beginning of such Measurement Period shall have
made any Specified Transaction that would have required adjustment pursuant to
this Section 1.06, then the Interest Coverage Ratio and Consolidated Fixed
Charge Coverage Ratio shall be calculated to give pro forma effect thereto in
accordance with this Section 1.06.

(c) Whenever pro forma effect is to be given to a Specified Transaction, the pro
forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Lead Borrower and may include, without duplication,
cost savings, operating expense reductions, restructuring charges and expenses
and cost-saving synergies resulting from such Investment, acquisition,
disposition, merger, consolidation or discontinued operation or other
transaction, in each case calculated in the manner described in the definition
of Consolidated EBITDA.

 

-75-



--------------------------------------------------------------------------------

(d) Interest on a Capital Lease Obligation shall be deemed to accrue at an
interest rate reasonably determined by a responsible financial or accounting
officer of the Lead Borrower to be the rate of interest implicit in such Capital
Lease Obligation in accordance with GAAP. Interest on Indebtedness that may
optionally be determined at an interest rate based upon a factor of a prime or
similar rate, a London interbank offered rate, or other rate, shall be
determined to have been based upon the rate actually chosen, or if none, then
based upon such optional rate chosen as the Lead Borrower or Subsidiary may
designate.

(e) Notwithstanding anything in this Agreement to the contrary, with respect to
any Designated Acquisition and the incurrence of any Designated Indebtedness or
Lien in connection therewith, compliance with the Adjusted Payment Conditions
test required by this Agreement for such Designated Acquisition or such
Designated Indebtedness shall be determined on the date the definitive
acquisition agreement for such Designated Acquisition is entered into and, only
with respect to the tests described in clause (b)(x)(i) and (b)(y) of the
definition of “Adjusted Payment Conditions”, at the time of closing of such
Designated Acquisition and incurrence of such Designated Indebtedness and,
thereafter until consummation of such Designated Acquisition or the termination
of such definitive agreement relating to such Designated Acquisition, all other
incurrence tests under this Agreement shall be required to be complied with on
an actual basis without giving effect to such Designated Acquisition and on a
pro forma basis after giving effect to such Designated Acquisition and the
incurrence of such Designated Indebtedness.

1.07 Letter of Credit Amounts. Unless otherwise specified, all references herein
to the amount of a Letter of Credit at any time shall be deemed to be the Stated
Amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms of any Issuer Documents
related thereto, provides for one or more automatic increases in the Stated
Amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum Stated Amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum Stated Amount is in effect at such time.

1.08 Certifications. All certifications to be made hereunder by an officer or
representative of a Loan Party shall be made by such Person in his or her
capacity solely as an officer or a representative of such Loan Party, on such
Loan Party’s behalf, and not in such Person’s individual capacity.

1.09 Effect of Restatement. On the Restatement Effective Date, this Agreement
shall amend, restate and supersede of the Existing Albertson’s Credit Agreement
in its entirety and all commitments of the Lenders thereunder shall terminate
and be replaced by the Commitments hereunder; provided that all Obligations
outstanding under the Existing Albertson’s Credit Agreement shall remain
outstanding as Obligations hereunder until paid in accordance herewith (and this
Agreement shall not constitute a novation or forgiveness of any such Obligations
under the Existing Albertson’s Credit Agreement). Any references in any Loan
Document to the “Credit Agreement” (or any similar term) shall refer to this
Agreement.

 

-76-



--------------------------------------------------------------------------------

1.10 Agreements with Respect to Other Liabilities and Existing Letters of Credit
under the Existing NAI ABL Credit Agreement. The parties hereto acknowledge and
agree that (x) all “Obligations” constituting “Other Liabilities” under the
Existing NAI ABL Credit Agreement are no longer secured under the Existing NAI
ABL Credit Agreement and shall constitute “Other Liabilities” hereunder and be
secured as “Other Liabilities” under and in accordance with this Agreement and
the other Loan Documents and (y) all “Obligations” in respect of the Existing
Letters of Credit under the Existing NAI ABL Credit Agreement are no longer
secured under the Existing NAI ABL Credit Agreement and shall constitute
“Obligations” hereunder and be secured under and in accordance with this
Agreement and the other Loan Documents.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Committed Loans; Reserves.

(a) Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans in Dollars (each such loan, a “Committed Loan”) to the
Borrowers from time to time, on any Business Day during the Availability Period,
in an aggregate amount not to exceed at any time outstanding the lesser of
(x) the amount of such Lender’s Commitment, or (y) such Lender’s Applicable
Percentage of the Borrowing Base; subject in each case to the following
limitations:

(i) after giving effect to any Committed Borrowing, the Total Outstandings shall
not exceed the Loan Cap,

(ii) after giving effect to any Committed Borrowing, the aggregate Outstanding
Amount of the Committed Loans of any Lender, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Lender’s Commitment, and

(iii) the Outstanding Amount of all L/C Obligations shall not at any time exceed
the Letter of Credit Sublimit.

Within the limits of each Lender’s Commitment, and subject to the other terms
and conditions hereof, the Borrowers may borrow under this Section 2.01, prepay
under Section 2.05, and reborrow under this Section 2.01. Committed Loans may be
Base Rate Loans or LIBOR Rate Loans, as further provided herein.

(b) The Administrative Agent shall have the right, at any time and from time to
time after the Restatement Effective Date in its Permitted Discretion to
establish, modify or eliminate Reserves upon three (3) Business Days’ prior
written notice to the Lead Borrower (during which period the Administrative
Agent shall be available to discuss in good faith any such proposed Reserve with
the Lead Borrower and the Loan Parties may take such action as may be required
so that the event, condition or matter that is the basis for such Reserve or
modification no longer exists); provided that no such prior notice shall be
required for (1) changes to any Reserves resulting solely by virtue of
mathematical calculations of the amount of the Reserve in accordance with the
methodology of calculation previously utilized (such as, but not limited to,
rent and Customer Credit Liabilities), or (2) changes to Reserves or
establishment of additional Reserves if it would be reasonably likely that a
Material Adverse Effect to the Lenders would occur were such Reserve not changed
or established prior to the expiration of such three (3) Business Day period, or
(3) changes to Reserves when a Default or Event of Default exists. Promptly
after the Administrative Agent has knowledge that the event, condition or matter
which is the basis for the establishment of a Reserve no longer exists, the
Administrative Agent shall eliminate such Reserve.

 

-77-



--------------------------------------------------------------------------------

2.02 Borrowings, Conversions and Continuations of Committed Loans.

(a) Committed Loans (other than Swing Line Loans) shall be either Base Rate
Loans or LIBOR Rate Loans as the Lead Borrower may request subject to and in
accordance with this Section 2.02. All Swing Line Loans shall be only Base Rate
Loans. Subject to the other provisions of this Section 2.02, Committed
Borrowings of more than one Type may be incurred at the same time.

(b) Each Committed Borrowing, each Conversion of Committed Loans from one Type
to the other, and each continuation of LIBOR Rate Loans shall be made upon the
Lead Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than 12:00 p.m. (i) three Business Days prior to the requested
date of any Borrowing of, Conversion to or continuation of LIBOR Rate Loans or
of any Conversion of LIBOR Rate Loans to Base Rate Loans, and (ii) one Business
Day prior to the requested date of any Borrowing of Base Rate Loans. Each
telephonic notice by the Lead Borrower pursuant to this Section 2.02(b) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Lead Borrower. Each Borrowing of, Conversion to or continuation
of LIBOR Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof. Except as provided in Sections 2.03(c)
and 2.04(c), each Borrowing of or Conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
Each Committed Loan Notice (whether telephonic or written) shall specify
(i) whether the Lead Borrower is requesting a Committed Borrowing, a Conversion
of Committed Loans from one Type to the other, or a continuation of LIBOR Rate
Loans, (ii) the requested date of the Borrowing, Conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Committed Loans to be borrowed, Converted or continued, (iv) the Class and Type
of Committed Loans to be borrowed or to which existing Committed Loans are to be
Converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Lead Borrower fails to specify a Type of Committed Loan
in a Committed Loan Notice or if the Lead Borrower fails to give a timely notice
requesting a Conversion or continuation, then the applicable Committed Loans
shall be made as, or Converted to, Base Rate Loans. Any such automatic
Conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable LIBOR Rate Loans.
If the Lead Borrower requests a Borrowing of, Conversion to, or continuation of
LIBOR Rate Loans in any such Committed Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month. Notwithstanding anything to the contrary herein, a Swing Line Loan may
not be Converted to a LIBOR Rate Loan.

(c) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the relevant Class of the amount of its
Applicable Percentage of the applicable Class of Committed Loans, and if no
timely notice of a Conversion or continuation is provided by the Lead Borrower,
the Administrative Agent shall notify each Lender of the details of any
automatic Conversion to Base Rate Loans described in Section 2.02(b). In the
case of a Committed Borrowing, each Lender shall make the amount of its
Committed Loan available to the Administrative Agent in immediately available
funds at the Administrative Agent’s Office not later than 1:00 p.m. on the
Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01) (or, in the case
of a Borrowing on the Rite-Aid Acquisition Closing Date, Section 4.03), the
Administrative Agent shall use reasonable efforts to make all funds so received
available to the Borrowers in like funds by no later than 4:00 p.m. on the day
of receipt by the Administrative Agent either by (i) crediting the account of
the Lead Borrower on the books of Bank of America with the amount of such funds
or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Lead Borrower; provided, however, that if, on the date the Committed Loan
Notice with respect to such

 

-78-



--------------------------------------------------------------------------------

Borrowing is given by the Lead Borrower, there are L/C Borrowings outstanding,
then the proceeds of such Borrowing, first, shall be applied to the payment in
full of any such L/C Borrowings, and second, shall be made available to the
Borrowers as provided above.

(d) The Administrative Agent, without the request of the Lead Borrower, may
advance any interest, fee, service charge, expenses, or other payment to which
any Credit Party is entitled from the Loan Parties pursuant hereto or any other
Loan Document and may charge the same to the Loan Account notwithstanding that
an Overadvance may result thereby, except that with respect to any third-party
fees and expenses, the Administrative Agent shall only make such an advance in
the event that the Borrowers, after receipt of an invoice therefor, fail to make
such payment when due. The Administrative Agent shall advise the Lead Borrower
of any such advance or charge promptly after the making thereof. Such action on
the part of the Administrative Agent shall not constitute a waiver of the
Administrative Agent’s rights and the Borrowers’ obligations under
Section 2.05(c). Any amount which is added to the principal balance of the Loan
Account as provided in this Section 2.02(d) shall bear interest at the interest
rate then and thereafter applicable to Base Rate Loans.

(e) Except as otherwise provided herein, a LIBOR Rate Loan may be continued or
Converted only on the last day of an Interest Period for such LIBOR Rate Loan.
During the existence of an Event of Default, no Loans may be requested as,
Converted to or continued as LIBOR Rate Loans without the consent of the
Required Lenders.

(f) The Administrative Agent shall promptly notify the Lead Borrower and the
Lenders of the interest rate applicable to any Interest Period for LIBOR Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Lead Borrower and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

(g) After giving effect to all Committed Borrowings, all Conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten (10) Interest Periods
in effect with respect to LIBOR Rate Loans.

(h) The Administrative Agent, the Lenders, the Swing Line Lender and each L/C
Issuer shall have no obligation to make any Loan or to provide any Letter of
Credit if an Overadvance would result. The Administrative Agent may, in its
discretion, make Permitted Overadvances without the consent of the Borrowers,
the Lenders, the Swing Line Lender and each L/C Issuer and the Borrowers and
each Lender shall be bound thereby. Any Permitted Overadvance may constitute a
Swing Line Loan. A Permitted Overadvance is for the account of the Borrowers and
shall constitute a Base Rate Loan and an Obligation and shall be repaid by the
Borrowers in accordance with the provisions of Section 2.05(c). The making of
any such Permitted Overadvance on any one occasion shall not obligate the
Administrative Agent or any Lender to make or permit any Permitted Overadvance
on any other occasion or to permit such Permitted Overadvances to remain
outstanding. The making by the Administrative Agent of a Permitted Overadvance
shall not modify or abrogate any of the provisions of Section 2.03 regarding the
Lenders’ obligations to purchase participations with respect to Letters of
Credit or of Section 2.04 regarding the Lenders’ obligations to purchase
participations with respect to Swing Line Loans. The Administrative Agent shall
have no liability for, and no Loan Party or Credit Party shall have the right
to, or shall, bring any claim of any kind whatsoever against the Administrative
Agent with respect to Unintentional Overadvances regardless of the amount of any
such Overadvance(s).

 

-79-



--------------------------------------------------------------------------------

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance (among other things) upon the agreements of the Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Restatement Effective Date until the Letter of Credit Expiration
Date, to issue Letters of Credit for the account of the Borrowers, and to amend
or extend Letters of Credit previously issued by it, in accordance with
Section 2.03(b) below, and (2) to honor drawings under the Letters of Credit
issued by it; and (B) the Lenders severally agree to participate in Letters of
Credit issued for the account of the Borrowers and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Outstandings shall not exceed the Loan Cap,
(y) the aggregate Outstanding Amount of the Committed Loans of any Lender, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Commitment, and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit. Each request by the Lead Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrowers that
the L/C Credit Extension so requested complies with the conditions set forth in
the proviso to the preceding sentence. Within the foregoing limits, and subject
to the terms and conditions hereof, the Borrowers’ ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrowers may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

(ii) No L/C Issuer shall issue any Letter of Credit, if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders and the applicable L/C Issuer have
approved such expiry date; or

(B) [Reserved]; or

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless either such Letter of Credit is Cash
Collateralized on or prior to the date of issuance of such Letter of Credit (or
such later date as to which the Administrative Agent and the applicable L/C
Issuer may agree) or all the Lenders have approved such expiry date.

(iii) No L/C Issuer shall issue any Letter of Credit without the prior consent
of the Administrative Agent (and even with such consent shall not be obligated
to issue such Letter of Credit unless otherwise consented to by such L/C Issuer
in its sole discretion) if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Restatement Effective Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Restatement
Effective Date and which such L/C Issuer in good faith deems material to it;

 

-80-



--------------------------------------------------------------------------------

(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C) such Letter of Credit is to be denominated in a currency other than Dollars;
provided that if such L/C Issuer, in its discretion, issues a Letter of Credit
denominated in a currency other than Dollars, all reimbursements by the
Borrowers of the honoring of any drawing under such Letter of Credit shall be
paid in the currency in which such Letter of Credit was denominated;

(D) such Letter of Credit contains any provisions for automatic reinstatement of
the Stated Amount after any drawing thereunder;

(E) a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Lender is at such time a Defaulting Lender hereunder, except as provided
in Section 9.16;

(F) the aggregate Outstanding Amount of L/C Obligations in respect of Letters of
Credit issued by such L/C Issuer would exceed such L/C Issuer’s L/C Issuer
Sublimit; or

(G) such Letter of Credit is a commercial letter of credit or banker’s
acceptance unless such L/C Issuer generally issues such type of instruments for
other borrowers.

(iv) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof or if the beneficiary of such Letter of Credit does not
accept the proposed amendment to such Letter of Credit.

(v) Each L/C Issuer shall have all of the benefits and immunities (A) provided
to the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
Article IX included such L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to such L/C Issuer.

(vi) The letters of credit set forth on Schedule 2.03(a) (the “Existing Letters
of Credit”) have been established and issued by applicable L/C Issuer indicated
thereon for the account of the Lead Borrower or any of its Restricted
Subsidiaries pursuant to the Existing Credit Agreements, and shall be deemed to
have been issued under this Agreement on the Restatement Effective Date.
Additionally, notwithstanding anything to the contrary in this Agreement, if any
Person that is an L/C Issuer hereunder has issued any letter of credit under any
other agreement (other than this Agreement) for the account of the Lead Borrower
or any Person that becomes a Restricted Subsidiary then, so long as such letter
of credit otherwise is then in a form that would be permitted to be issued as a
Letter of Credit hereunder and subject to the limitations set forth in
Section 2.03(a)(i), if agreed to in writing by the Administrative Agent, the
applicable L/C Issuer, and the Lead Borrower, such letter of credit shall be
deemed to be a Letter of Credit issued by such L/C Issuer under this Agreement
for the account of the Borrowers on the date specified in such writing.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Lead Borrower delivered to the applicable L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the

 

-81-



--------------------------------------------------------------------------------

Lead Borrower. Such Letter of Credit Application must be received by the
applicable L/C Issuer and the Administrative Agent not later than 12:00 p.m. at
least two Business Days (or such other date and time as the Administrative Agent
and the applicable L/C Issuer may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the applicable L/C Issuer: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the applicable L/C Issuer may reasonably require. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail reasonably satisfactory
to the applicable L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the applicable
L/C Issuer may reasonably require. Additionally, the Lead Borrower shall furnish
to the applicable L/C Issuer and the Administrative Agent such other documents
and information pertaining to such requested Letter of Credit issuance or
amendment, including any Issuer Documents, as the applicable L/C Issuer or the
Administrative Agent may reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Lead Borrower and, if not, the applicable L/C Issuer
will provide the Administrative Agent with a copy thereof. Unless the applicable
L/C Issuer has received written notice from any Lender, the Administrative Agent
or any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the applicable L/C Issuer shall, on
the requested date, issue a Letter of Credit for the account of the applicable
Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with the applicable L/C Issuer’s usual and customary business
practices. Immediately upon the issuance or amendment of each Letter of Credit,
each Lender shall be deemed to (without any further action), and hereby
irrevocably and unconditionally agrees to, purchase from the applicable L/C
Issuer, without recourse or warranty, a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Applicable Percentage
times the Stated Amount of such Letter of Credit. Upon any change in the
Commitments under this Agreement, it is hereby agreed that with respect to all
L/C Obligations, there shall be an automatic adjustment to the participations
hereby created to reflect the new Applicable Percentages of the assigning and
assignee Lenders.

(iii) If the Lead Borrower so requests in any applicable Letter of Credit
Application, each L/C Issuer may, in its sole and absolute discretion, agree to
issue a Standby Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit such L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Standby Letter of Credit) by giving prior notice to the beneficiary thereof
not later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Standby Letter of Credit is issued.
Unless otherwise directed by the applicable L/C Issuer, the Lead Borrower shall
not be required to make a specific request to such L/C Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) applicable L/C Issuer
to permit the extension of such Standby Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date; provided,
however, that the applicable L/C Issuer shall not permit any such extension if
(A) such L/C Issuer has determined that it would not be permitted at such time
to issue such

 

-82-



--------------------------------------------------------------------------------

Standby Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clauses (ii) or (iii) of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the Lead Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing such L/C Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Lead Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Lead Borrower and the Administrative Agent thereof on or prior to the Honor Date
(as defined below); provided, however, that any failure to give or delay in
giving such notice shall not relieve the Borrowers of their obligation to
reimburse such L/C Issuer and the Lenders with respect to any such payment. No
later than 11:00 a.m. on the first Business Day after the later of the date of
any payment by the applicable L/C Issuer under a Letter of Credit (each such
date, an “Honor Date”) or the date that such L/C Issuer notifies the Lead
Borrower of such drawing, the Borrowers shall reimburse the applicable L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing. If the Borrowers fail to so reimburse such L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Lender’s Applicable Percentage thereof. In such event, the Borrowers
shall be deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02(b) for the principal amount of
Base Rate Loans, but subject to the amount of the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02 (other than
the delivery of a Committed Loan Notice). Any notice given by an L/C Issuer or
the Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Lender shall upon any notice from the Administrative Agent pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the applicable L/C Issuer at the Administrative Agent’s Office in an
amount equal to its Applicable Percentage of the Unreimbursed Amount not later
than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrowers in such amount. The
Administrative Agent shall remit the funds so received to the applicable L/C
Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrowers shall be
deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

 

-83-



--------------------------------------------------------------------------------

(iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit issued by it, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of such L/C
Issuer.

(v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the applicable L/C Issuer for amounts drawn under Letters of Credit
issued by it, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against such L/C Issuer, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Lead Borrower of a Committed Loan
Notice). No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrowers to reimburse an L/C Issuer for the amount of any
payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of an L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), such L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to such L/C Issuer at a rate
per annum equal to the greater of the Federal Funds Rate and a rate determined
by such L/C Issuer in accordance with banking industry rules on interbank
compensation plus any administrative, processing or similar fees customarily
charged by such L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed Loan included in the relevant Committed
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of an L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Borrowers or otherwise, including proceeds of cash collateral applied thereto by
the Administrative Agent pursuant to Section 2.03(g)), the Administrative Agent
will distribute to such Lender its Applicable Percentage thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of such L/C Issuer its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

-84-



--------------------------------------------------------------------------------

(e) Obligations Absolute. The obligation of the Borrowers to reimburse each L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrowers or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), such L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrowers or any of
their Subsidiaries; or

(vi) the fact that any Event of Default shall have occurred and be continuing.

Notwithstanding the foregoing, any such reimbursement by the Borrowers shall be
without prejudice and shall not constitute a waiver of any claim that the
Borrowers may have against any L/C Issuer, the Administrative Agent or the
Lenders arising out of or relating to any Letter of Credit, which shall in each
case be subject to the limitations on liability for any L/C Issuer or the
Administrative Agent set forth in Section 2.03(f).

The Lead Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Lead Borrower’s instructions or other irregularity, the
Lead Borrower will promptly notify the applicable L/C Issuer. The Borrowers
shall be conclusively deemed to have waived any such claim against such L/C
Issuer and its correspondents unless such notice is given as aforesaid.

 

-85-



--------------------------------------------------------------------------------

(f) Role of L/C Issuer. Each Lender and the Borrowers agree that, in paying any
drawing under a Letter of Credit, no L/C Issuer shall have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of any L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct as determined in a final non-appealable judgment of a court of
competent jurisdiction; (iii) any error, omission, interruption, loss or delay
in transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit or any error in interpretation of technical
terms; or (iv) the due execution, effectiveness, validity or enforceability of
any document or instrument related to any Letter of Credit or Issuer Document.
The Borrowers hereby assume all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrowers’ pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of any
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of any L/C Issuer shall be liable
or responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrowers may have a claim against an L/C Issuer,
and such L/C Issuer may be liable to the Borrowers, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers which the Borrowers prove were caused by such L/C
Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, each L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary (or such L/C Issuer may refuse to
accept and make payment upon such documents if such documents are not in strict
compliance with the terms of such Letter of Credit), and such L/C Issuer shall
not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

(g) Cash Collateral. Upon the written request of the Administrative Agent or the
applicable L/C Issuer, if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrowers shall, in each
case, within one Business Day after such request, Cash Collateralize the then
Outstanding Amount of all L/C Obligations. Sections 2.05 and 8.02(c) set forth
certain additional requirements to deliver Cash Collateral hereunder. For
purposes of this Section 2.03, Section 2.05 and Section 8.02(c), “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the applicable L/C Issuers and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances in an
amount equal to 103% of the Outstanding Amount of all L/C Obligations, pursuant
to documentation in form and substance reasonably satisfactory to the
Administrative Agent and such L/C Issuers (which documents are hereby consented
to by the Lenders). The Borrowers hereby grant to the Collateral Agent a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing to secure all Obligations. Such cash
collateral shall be maintained in blocked, non-interest bearing deposit accounts
at Bank of America, except that Permitted Investments of the type listed in
clause (a) of the definition thereof may be made at the request of the Lead
Borrower at the option and in the sole discretion of the Administrative Agent
(and at the Borrowers’ risk and expense); interest or profits, if any, on such
investments shall accumulate in such account. If at any time the Administrative
Agent reasonably determines that any funds held as cash collateral are subject
to any right or claim of any Person other than the Administrative Agent or that
the total amount of such funds is less than the aggregate Outstanding Amount of
all L/C Obligations, the Borrowers will, forthwith upon

 

-86-



--------------------------------------------------------------------------------

demand by the Administrative Agent, pay to the Administrative Agent, as
additional funds to be deposited as cash collateral, an amount equal to the
excess of (x) such aggregate Outstanding Amount over (y) the total amount of
funds, if any, then held as cash collateral that the Administrative Agent
reasonably determines to be free and clear of any such right and claim. Upon the
drawing of any Letter of Credit for which funds are on deposit as cash
collateral, such funds shall be applied, to the extent permitted under
applicable Law, to reimburse the applicable L/C Issuer and, to the extent not so
applied, shall thereafter be applied, to the extent permitted under applicable
Law, to satisfy other Obligations.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Lead Borrower when a Letter of Credit is issued,
(i) the rules of the ISP shall apply to each Standby Letter of Credit, and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance shall apply to each Commercial Letter of Credit.

(i) Letter of Credit Fees. The Borrowers shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Rate times the daily Stated Amount under each such
Letter of Credit (whether or not such maximum amount is then in effect under
such Letter of Credit). For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of the Letter of Credit shall be
determined in accordance with Section 1.07. Letter of Credit Fees shall be
(i) due and payable on the tenth Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand, and (ii) computed on a quarterly basis in arrears.
Notwithstanding anything to the contrary contained herein, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate as
provided in Section 2.08(b) hereof.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrowers shall pay directly to the applicable L/C Issuer for its own
account a fronting fee (i) with respect to each Commercial Letter of Credit, at
a rate equal to 0.125% per annum, computed on the amount of such Letter of
Credit, and payable upon the issuance or amendment thereof, and (ii) with
respect to each Standby Letter of Credit, at a rate equal to 0.125% per annum,
computed on the daily amount available to be drawn under such Letter of Credit
and on a quarterly basis in arrears. Such fronting fees shall be due and payable
on the tenth Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of the Letter of Credit shall be determined in
accordance with Section 1.06. In addition, the Borrowers shall pay directly to
the applicable L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the applicable L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make loans (each such loan, a “Swing Line
Loan”) to the Borrowers from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of

 

-87-



--------------------------------------------------------------------------------

the Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans,
when aggregated with the Applicable Percentage of the Outstanding Amount of
Committed Loans and L/C Obligations of the Lender acting as Swing Line Lender,
may exceed the amount of such Lender’s Commitment; provided, however, that after
giving effect to any Swing Line Loan, (i) the Total Outstandings shall not
exceed Loan Cap, and (ii) the aggregate Outstanding Amount of the Committed
Loans of any Lender at such time, plus such Lender’s Applicable Percentage of
the Outstanding Amount of all L/C Obligations at such time, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans at such
time shall not exceed such Lender’s Commitment, and provided, further, that the
Borrowers shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan, and provided further that the Swing Line Lender
shall not be obligated to make any Swing Line Loan at any time when any Lender
is at such time a Defaulting Lender hereunder, unless the Swing Line Lender has
entered into satisfactory arrangements with the Borrowers or such Lender to
eliminate the Swing Line Lender’s risk with respect to such Lender. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan shall bear interest only
at a rate based on the Base Rate. Immediately upon the making of a Swing Line
Loan, each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender’s Applicable
Percentage multiplied by the amount of such Swing Line Loan. The Swing Line
Lender shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the Swing Line Lender in connection with Swing Line Loans made by it
or proposed to be made by it as if the term “Administrative Agent” as used in
Article IX included the Swing Line Lender with respect to such acts or
omissions, and (B) as additionally provided herein with respect to the Swing
Line Lender.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the Lead
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Lead Borrower. Promptly after receipt by the Swing Line Lender of
any telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with
the Administrative Agent (by telephone or in writing) that the Administrative
Agent has also received such Swing Line Loan Notice and, if not, the Swing Line
Lender will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent at the request of the Required
Lenders prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender may, not later than 4:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrowers either by (i) crediting the account of the Lead
Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to the Swing Line Lender by the Lead Borrower; provided, however, that
if, on the date of the proposed Swing Line Loan, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and second, shall be made available
to the Borrowers as provided above.

 

-88-



--------------------------------------------------------------------------------

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
(and with respect to any Swing Line Loans that is outstanding on the date that
is one week after the funding thereof, shall) request, on behalf of the
Borrowers (which hereby irrevocably authorize the Swing Line Lender to so
request on their behalf), that each Lender make a Base Rate Loan in an amount
equal to such Lender’s Applicable Percentage of the amount of Swing Line Loans
then outstanding. Such request shall be made in writing (which written request
shall be deemed to be a Committed Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Commitments and the
conditions set forth in Section 4.02. The Swing Line Lender shall furnish the
Lead Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Lender shall make an
amount equal to its Applicable Percentage of the amount specified in such
Committed Loan Notice available to the Administrative Agent in immediately
available funds for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Committed
Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrowers in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

(iv) Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrowers or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrowers to repay Swing
Line Loans, together with interest as provided herein.

 

-89-



--------------------------------------------------------------------------------

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage of such payment (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
risk participation was funded) in the same funds as those received by the Swing
Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line Loans on
the first Business Day of each month and the Maturity Date. Until each Lender
funds its Base Rate Loan or risk participation pursuant to this Section 2.04 to
refinance such Lender’s Applicable Percentage of any Swing Line Loan, interest
in respect of such Applicable Percentage shall be solely for the account of the
Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

2.05 Prepayments.

(a) The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent not later than
12:00 p.m. (A) three Business Days prior to any date of prepayment of LIBOR Rate
Loans and (B) on the date of prepayment of Base Rate Loans; (ii) any prepayment
of LIBOR Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding. Each such notice shall specify the
date and amount of such prepayment and the Class(es) and Type(s) of Loans to be
prepaid and, if LIBOR Rate Loans, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Lead Borrower, the Borrowers shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a LIBOR Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Each
such prepayment shall be applied to the Committed Loans of the Lenders in
accordance with their respective Applicable Percentages.

(b) The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Swing Line Lender (with a copy to the Administrative Agent), at any time or from
time to time, voluntarily prepay Swing Line Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the Swing
Line Lender and the Administrative Agent not later than 1:00 p.m. on the date of
the prepayment. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Lead Borrower, the Borrowers shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.

 

-90-



--------------------------------------------------------------------------------

(c) If for any reason the Total Outstandings at any time exceed the Loan Cap as
then in effect, the Borrowers shall immediately prepay the Loans and L/C
Borrowings and/or Cash Collateralize the L/C Obligations (other than L/C
Borrowings) in an aggregate amount equal to such excess; provided, however, that
the Borrowers shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(c) unless after the prepayment in full of the
Loans the Total Outstandings exceed the Loan Cap as then in effect.

(d) The Borrowers shall prepay the Loans and Cash Collateralize the L/C
Obligations in accordance with the provisions of Section 6.12 hereof.

(e) The Borrowers shall prepay the Loans and Cash Collateralize the L/C
Obligations in an amount equal to the Net Proceeds paid in cash received by a
Loan Party on account of a Prepayment Event, irrespective of whether a Dominion
Trigger Event then exists and is continuing, provided, however, unless a
Dominion Trigger Event has occurred and is continuing, Borrowers shall only be
required to prepay the Loans and Cash Collateralize the L/C Obligations with Net
Proceeds arising from a Prepayment Event in an amount equal to the lesser of
(i) such Net Proceeds or (ii) the amounts advanced or available to be advanced
against the assets subject to the Prepayment Event based upon the applicable
advance rates in the Borrowing Base.

(f) Prepayments made pursuant to Section 2.05(c), (d) and (e) above, first,
shall be applied ratably to the L/C Borrowings and the Swing Line Loans, second,
shall be applied ratably to the outstanding Committed Loans, third, shall be
used to Cash Collateralize the remaining L/C Obligations; and, fourth, the
amount remaining, if any, after the prepayment in full of all L/C Borrowings,
Swing Line Loans and Committed Loans outstanding at such time and the Cash
Collateralization of the remaining L/C Obligations in full may be retained by
the Borrowers for use in the ordinary course of its business. Upon the drawing
of any Letter of Credit that has been Cash Collateralized, the funds held as
Cash Collateral shall be applied (without any further action by or notice to or
from the Borrowers or any other Loan Party) to reimburse the applicable L/C
Issuer or the Lenders, as applicable. Subject to the foregoing, outstanding Base
Rate Loans shall be prepaid before outstanding LIBOR Rate Loans are prepaid. Any
prepayment of LIBOR Rate Loans pursuant to this Section 2.05 made other than on
the last day of an Interest Period applicable thereto, shall be accompanied by
payment of all breakage costs payable under Section 3.05 associated therewith.
In order to avoid such breakage costs, as long as no Event of Default has
occurred and is continuing, at the request of the Lead Borrower, the
Administrative Agent shall hold all amounts required to be applied to LIBOR Rate
Loans in the Cash Collateral Account and will apply such funds to the applicable
LIBOR Rate Loans at the end of the then pending Interest Period therefor
(provided that the foregoing shall in no way limit or restrict the
Administrative Agent’s rights upon the subsequent occurrence of an Event of
Default).

(g) Prepayments made pursuant to this Section 2.05 shall not reduce the
Aggregate Commitments hereunder.

(h) Any notice of a prepayment to be made with the proceeds from the incurrence
of Indebtedness or in connection with the closing of another transaction
(including any notice of termination or reduction of Commitments made pursuant
to Section 2.06 below) may state that such prepayment, termination or reduction
is conditioned on the consummation of such incurrence or other transaction, and
no Default or Event of Default shall occur if such prepayment, termination or
reduction is not made because such condition is not satisfied.

 

-91-



--------------------------------------------------------------------------------

2.06 Termination or Reduction of Commitments.

(a) The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Administrative Agent, terminate the Commitments of any Class, the Letter of
Credit Sublimit or the Swing Line Sublimit or from time to time permanently
reduce the Commitments of any Class, the Letter of Credit Sublimit or the Swing
Line Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than 12:00 p.m. three Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Borrowers shall not terminate or reduce (A) the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments,
(B) the Letter of Credit Sublimit if, after giving effect thereto, the
Outstanding Amount of L/C Obligations not fully Cash Collateralized hereunder
would exceed the Letter of Credit Sublimit, and (C) the Swing Line Sublimit if,
after giving effect thereto, and to any concurrent payments hereunder, the
Outstanding Amount of Swing Line Loans hereunder would exceed the Swing Line
Sublimit.

(b) If, after giving effect to any reduction of the Aggregate Commitments, the
Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of the
Aggregate Commitments, such Letter of Credit Sublimit or Swing Line Sublimit
shall be automatically reduced by the amount of such excess.

(c) The Administrative Agent will promptly notify the Lenders of any termination
or reduction of the Letter of Credit Sublimit, Swing Line Sublimit or the
Aggregate Commitments under this Section 2.06. Upon any reduction of the
Aggregate Commitments, the Commitment of each Lender shall be reduced by such
Lender’s Applicable Percentage of such reduction amount. All fees (including,
without limitation, commitment fees and Letter of Credit Fees) and interest in
respect of the Aggregate Commitments accrued until the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination.

2.07 Repayment of Loans.

(a) The Borrowers shall repay to the Lenders on the Maturity Date of each Class
of Loans the aggregate principal amount of Committed Loans of such Class
outstanding on such date.

(b) To the extent not previously paid, the Borrowers shall repay the outstanding
balance of the Swing Line Loans on the Termination Date.

2.08 Interest.

(a) Subject to the provisions of Section 2.08(b) below, (i) each LIBOR Rate Loan
shall bear interest, on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Adjusted LIBOR Rate for such
Interest Period plus the Applicable Margin for such Class of Loans; (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Margin; and (iii) each Swing Line Loan shall bear interest
on the outstanding principal amount thereof from the applicable borrowing date
at a rate per annum equal to the Base Rate plus the Applicable Margin.

(b) (i) if any amount payable under any Loan Document is not paid when due
(after the expiration of any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by Law while such Event of Default
is continuing.

(ii) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

 

-92-



--------------------------------------------------------------------------------

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees.

(a) The Commitment Fee. In addition to certain fees described in subsections
(i) and (j) of Section 2.03, the Borrowers shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to (i) 0.25% multiplied by the average daily amount by
which the Aggregate Commitments exceed the Total Outstandings if such average
daily excess amount over the most recently ended Quarterly Accounting Period as
a percentage of the Aggregate Commitments is less than 50% or (ii) 0.375%
multiplied by the average daily amount by which the Aggregate Commitments exceed
the Total Outstandings if such average daily excess amount over the most
recently ended Quarterly Accounting Period as a percentage of the Aggregate
Commitments is greater than or equal to 50%; provided that the commitment fee
shall be 0.375% for the period prior to the first Adjustment Date. The
commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the tenth
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the Restatement Effective
Date, and on the last day of the Availability Period.

(b) Other Fees. The Borrowers shall pay to the (i) Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letter and (ii) Arrangers the fees separately agreed to by such
Arrangers and the Lead Borrower pursuant to that certain engagement letter dated
as of December 1, 2015. Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

2.10 Computation of Interest and Fees. All computations of interest for Base
Rate Loans shall be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed. All other computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed. Interest
shall accrue on each Loan for the day on which the Loan is made, and shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid, provided that any Loan that is repaid on the same day on which
it is made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by the Administrative Agent (the “Loan Account”)
in the ordinary course of business. In addition, each Lender may record in such
Lender’s internal records, an appropriate notation evidencing the date and
amount of each Loan from such Lender, the Class thereof, each payment and
prepayment of principal of any such Loan, and each payment of interest, fees and
other amounts due in connection with the Obligations due to such Lender. The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrowers and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of

 

-93-



--------------------------------------------------------------------------------

such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto. Upon receipt of an
affidavit of a Lender as to the loss, theft, destruction or mutilation of such
Lender’s Note and upon cancellation of such Note, the Borrowers will issue, in
lieu thereof, a replacement Note in favor of such Lender, in the same principal
amount thereof and otherwise of like tenor.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff;
provided, however, that any such payments by the Borrowers shall be without
prejudice and shall not constitute a waiver of any claim that the Borrowers may
have against the Administrative Agent or any Lender hereunder. Except as
otherwise expressly provided herein, all payments by the Borrowers hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the Administrative Agent after 2:00
p.m. shall, at the option of the Administrative Agent, be deemed received on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue until such next succeeding Business Day. If any payment (other than
with respect to payment of a LIBOR Loan) to be made by the Borrowers shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of LIBOR Rate Loans (or in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or in the case of a Borrowing of Base Rate Loans, that such Lender
has made such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to the
Borrowers a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Committed Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation plus any administrative processing or similar
fees customarily charged by the Administrative Agent in connection

 

-94-



--------------------------------------------------------------------------------

with the foregoing, and (B) in the case of a payment to be made by the
Borrowers, the interest rate applicable to Base Rate Loans. if the Borrowers and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period, if
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing. Any payment by the
Borrowers shall be without prejudice to any claim the Borrowers may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Lead Borrower prior to
the time at which any payment is due to the Administrative Agent for the account
of the Lenders or an L/C Issuer hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or such L/C Issuer, as the case may be,
the amount due. In such event, if the Borrowers have not in fact made such
payment, then each of the Lenders or such L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

A notice of the Administrative Agent to any Lender or the Lead Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof (subject to the
provisions of the last paragraph of Section 4.02 hereof), the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments hereunder are several and not joint. The failure of
any Lender to make any Committed Loan, to fund any such participation or to make
any payment hereunder on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its
Committed Loan, to purchase its participation or to make its payment hereunder.

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders. If any Credit Party shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of, interest on, or other amounts with respect to, any of the
Obligations resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Obligations greater than its pro rata share thereof as
provided herein (including as in contravention of the priorities of payment set
forth in Section 8.03), then the Credit

 

-95-



--------------------------------------------------------------------------------

Party receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Obligations owing to the other Credit Parties, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Credit Parties ratably and in the priorities set forth in
Section 8.03, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Loan Parties pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Committed Loans
or subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to the Borrowers or any Subsidiary thereof (as to which
the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under Law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against such Loan Party rights of
setoff and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of such Loan Party in the amount of such
participation.

2.14 Settlement Amongst Lenders.

(a) The amount of each Lender’s Applicable Percentage of outstanding Loans
(including outstanding Swing Line Loans) shall be computed weekly (or more
frequently in the Administrative Agent’s discretion) and shall be adjusted
upward or downward based on all Loans (including Swing Line Loans) and
repayments of Loans (including Swing Line Loans) received by the Administrative
Agent as of 3:00 p.m. on the first Business Day (such date, the “Settlement
Date”) following the end of the period specified by the Administrative Agent.

(b) The Administrative Agent shall deliver to each of the Lenders promptly after
a Settlement Date a summary statement of the amount of outstanding Committed
Loans and Swing Line Loans for the period and the amount of repayments received
for the period. As reflected on the summary statement, (i) the Administrative
Agent shall transfer to each Lender its Applicable Percentage of repayments, and
(ii) each Lender shall transfer to the Administrative Agent (as provided below)
or the Administrative Agent shall transfer to each Lender, such amounts as are
necessary to insure that, after giving effect to all such transfers, the amount
of Committed Loans made by each Lender shall be equal to such Lender’s
Applicable Percentage of all Committed Loans outstanding as of such Settlement
Date. If the summary statement requires transfers to be made to the
Administrative Agent by the Lenders and is received prior to 1:00 p.m. on a
Business Day, such transfers shall be made in immediately available funds no
later than 3:00 p.m. that day; and, if received after 1:00 p.m., then no later
than 3:00 p.m. on the next Business Day. The obligation of each Lender to
transfer such funds is irrevocable, unconditional and without recourse to or
warranty by the Administrative Agent. If and to the extent any Lender shall not
have so made its transfer to the Administrative Agent, such Lender agrees to pay
to the Administrative Agent, forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Administrative Agent, equal to the greater of the Federal Funds Rate and
a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation plus any administrative, processing, or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing.

 

-96-



--------------------------------------------------------------------------------

2.15 Increase in Commitments.

(a) Request for Increase. Provided no Default or Event of Default then exists or
would arise therefrom, upon notice to the Administrative Agent (which shall
promptly notify the Lenders), the Lead Borrower may from time to time after the
Restatement Effective Date, request an increase in the Aggregate Commitments
(each, an “Additional Commitment”) by an amount (for all such requests) not
exceeding $1,500,000,000 in the aggregate; provided that (i) any such request
for an increase shall be in a minimum amount of $35,000,000, and (ii) the Lead
Borrower may make a maximum of five (5) such requests. At the time of sending
such notice, the Lead Borrower (in consultation with the Administrative Agent)
shall specify the time period within which each Lender is requested to respond
(which shall in no event be less than ten Business Days from the date of
delivery of such notice to the Lenders).

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall promptly notify the Lead Borrower and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase, to the extent that the existing Lenders decline to increase
their Commitments, or decline to increase their Commitments to the amount
requested by the Lead Borrower, the Administrative Agent, in consultation with
the Lead Borrower, will use its commercially reasonable efforts to arrange for
other Eligible Assignees to become a Lender hereunder and to issue Commitments
in an amount equal to the amount of the Additional Commitments requested by the
Lead Borrower and not accepted by the existing Lenders (and the Lead Borrower
may also invite additional Eligible Assignees to become Lenders), provided,
however, that without the consent of the Administrative Agent and the Lead
Borrower, at no time shall the Commitment of any Additional Commitment Lender be
less than $5,000,000; provided, further, that the Lead Borrower may elect to
implement Additional Commitments for which Lenders and other Eligible Assignees
have agreed to increase or issue Commitments notwithstanding that the aggregate
amount thereof is less than the amount originally requested; provided, further,
that, with respect to up to $1,000,000,000 of Additional Commitments to be
provided pursuant to the Rite Aid Commitment Letter on the Rite Aid Acquisition
Closing Date, the procedural requirements of clauses (a), (b) and (c) above
shall not apply, and such Additional Commitments may be provided by the
financial institutions that are parties to the Rite Aid Acquisition Commitment
Letter or by any other Eligible Assignee approved by the Lead Borrower that is
reasonably satisfactory to the Administrative Agent.

(d) Effective Date and Allocations. If the Aggregate Commitments are increased
in accordance with this Section, the Administrative Agent, in consultation with
the Lead Borrower, shall determine the effective date (the “Increase Effective
Date”) and the final allocation of such increase. The Administrative Agent shall
promptly notify the Lead Borrower and the Lenders and other Eligible Assignees
being allocated an Additional Commitment (each, an “Additional Commitment
Lender”) of the final allocation of such increase and the Increase Effective
Date and on the Increase Effective Date (i) the Aggregate Commitments under, and
for all purposes of, this Agreement shall be increased by the aggregate amount
of such Additional Commitments, and (ii) Schedule 2.01 shall be deemed modified,
without further action, to reflect the revised Commitments and Applicable
Percentages of the Lenders.

(e) Required Terms. The terms and provisions of Loans made pursuant to
Additional Commitments shall be, as set forth in the applicable Increase
Joinder, provided, however, that:

 

-97-



--------------------------------------------------------------------------------

(i) the maturity date of the Loans made pursuant to the Additional Commitments
shall not be earlier than the Original Loan Maturity Date;

(ii) the Applicable Margins for the Loans made pursuant to the Additional
Commitments shall be determined by the Lead Borrower and the Additional
Commitment Lenders; provided that in the event that the all-in-yield for any
Loans made pursuant to Additional Commitments is greater than that applicable to
the Loans made pursuant to the initial Commitments, then the Applicable Margins
for the Loans made pursuant to the initial Commitments shall be increased to the
extent necessary so that the all-in-yield for the Loans made pursuant to the
Additional Commitments are equal to the all-in-yield for the Loans made pursuant
to the initial Commitments; provided, further, that in determining the
all-in-yield, (x) original issue discount or upfront fees payable by the Lead
Borrower to the Lenders in the primary syndication of any Class of Commitments
shall be excluded and (y) customary arrangement or commitment fees payable to
the Arrangers (or their respective Affiliates) or to one or more arrangers (or
their respective Affiliates) of the Additional Commitments shall be excluded to
the extent they are not shared with all Lenders; and

(iii) except as set forth in clauses (i) and (ii) above, the Loans pursuant to
the Additional Commitments shall have the same terms (including, for the
avoidance of doubt, the guarantees and security) as the Loans pursuant to the
original Commitments.

(f) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, (i) the Lead Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date signed by
a Responsible Officer of such Loan Party (A) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (B) in the case of the Borrowers, certifying that, before and after giving
effect to such increase, (1) the representations and warranties contained in
Article V and the other Loan Documents are true and correct in all material
respects on and as of the Increase Effective Date, except (A) to the extent that
such representations and warranties are qualified by materiality, in which case
such representations and warranties shall be true and correct in all respects,
(B) specifically refer to an earlier date, in which case they are true and
correct in all material respects as of such earlier date, and (C) except that
for purposes of this Section 2.15, the representations and warranties contained
in subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 and (2) no Default or Event of Default then exists or would result
therefrom, (ii) the Borrowers, the Administrative Agent, and any Additional
Commitment Lender shall have executed and delivered a joinder to the Loan
Documents (the “Increase Joinder”) in such form as the Administrative Agent
shall reasonably require; (iii) the Borrowers shall have paid such fees and
other compensation to the Additional Commitment Lenders as the Lead Borrower and
such Additional Commitment Lenders shall agree; (iv) the Borrowers shall have
paid such arrangement fees to the Administrative Agent as the Lead Borrower and
the Administrative Agent may agree; (v) if reasonably requested by the
Administrative Agent, the Borrowers shall deliver to the Administrative Agent
and the Lenders an opinion or opinions, in form and substance reasonably
satisfactory to the Administrative Agent, from counsel to the Borrowers
reasonably satisfactory to the Administrative Agent and dated such date;
(vi) the Borrowers and the Additional Commitment Lenders shall have delivered
such other instruments, documents and agreements as the Administrative Agent may
reasonably have requested; (vii) no Default or Event of Default exists; and
(viii) such increase shall comply with the terms and limitations of
documentation governing Indebtedness of the Borrowers and their respective
Restricted Subsidiaries at such time. The Borrowers shall prepay any Committed
Loans outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Committed Loans ratable with any revised Applicable Percentages
arising from any nonratable increase in the Commitments under this Section.
Notwithstanding the foregoing, the conditions set forth in this clause (f) shall
not apply with respect to up to $1,000,000,000 of Additional Commitments
provided on the Rite Aid Acquisition Closing Date.

 

-98-



--------------------------------------------------------------------------------

(g) Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.

2.16 Extensions of Commitments.

(a) The Borrowers may at any time and from time to time request (which such
request shall be offered equally to all Lenders of such Class) that all or a
portion of the Commitments of any Class or the Extended Commitments of any Class
(and, in each case, including any previously extended Commitments), existing at
the time of such request (each, an “Existing Commitment” and any related
revolving credit loans under any such facility, “Existing Loans”; each Existing
Commitment and related Existing Loans together being referred to as an “Existing
Class”) be converted or exchanged to extend the termination date thereof and the
scheduled maturity date(s) of any payment of principal with respect to all or a
portion of any principal amount of Existing Loans related to such Existing
Commitments (any such Existing Commitments which have been so extended,
“Extended Commitments” and any related revolving credit loans, “Extended Loans”;
each Extended Commitment and related Extended Loans together being referred to
as an “Extended Class”) and to provide for other terms consistent with this
Section 2.16. Prior to entering into any Extension Amendment with respect to any
Extended Commitments, the Borrowers shall provide a notice to the Administrative
Agent (who shall provide a copy of such notice to each of the Lenders of the
applicable Class of Existing Commitments) (an “Extension Request”) setting forth
the proposed terms of the Extended Commitments to be established thereunder,
which terms shall be identical in all material respects to those applicable to
the Existing Commitments from which they are to be extended (the “Specified
Existing Commitment Class”) except that (w) all or any of the final maturity
dates of such Extended Commitments may be delayed to later dates than the final
maturity dates of the Existing Commitments of the Specified Existing Commitment
Class, (x)(A) the interest rates, interest margins, rate floors, upfront fees,
funding discounts, original issue discounts and prepayment premiums with respect
to the Extended Commitments may be different from those for the Existing
Commitments of the Specified Existing Commitment Class and/or (B) additional
fees and/or premiums may be payable to the Lenders providing such Extended
Commitments in addition to or in lieu of any of the items contemplated by the
preceding clause (A) and (y)(1) the undrawn revolving credit commitment fee rate
with respect to the Extended Commitments may be different from those for the
Specified Existing Commitment Class and (2) the Extension Amendment may provide
for other covenants and terms that apply to any period after the Maturity Date
of the Specified Existing Commitment Class; provided that, notwithstanding
anything to the contrary in this Section 2.16 or otherwise, (I) the borrowing
and repayment (other than in connection with a permanent repayment and
termination of commitments) of the Extended Loans under any Extended Commitments
shall be made on a pro rata basis with any borrowings and repayments of the
Existing Loans of the Specified Existing Commitment Class (the mechanics for
which may be implemented through the applicable Extension Amendment and may
include technical changes related to the borrowing and repayment procedures of
the Specified Existing Commitment Class), (II) assignments and participations of
Extended Commitments and Extended Loans shall be governed by the assignment and
participation provisions set forth in Section 10.06 and (III) permanent
repayments of Extended Loans (and corresponding permanent reduction in the
related Extended Commitments) shall be permitted as may be agreed between the
Borrowers and the Lenders thereof. No Lender shall have any obligation to agree
to have any of its Loans or Commitments of any Existing Class converted or
exchanged into Extended Loans or Extended Commitments pursuant to any Extension
Request. Any Extended Commitments of any Extension Series shall constitute a
separate Class of revolving credit commitments from Existing Commitments of the
Specified Existing Commitment Class and from any other Existing Commitments
(together with any other Extended Commitments so established on such date).

 

-99-



--------------------------------------------------------------------------------

(b) The Lead Borrower shall provide the applicable Extension Request to the
Administrative Agent at least five (5) Business Days (or such shorter period as
the Administrative Agent may determine in its sole discretion) prior to the date
on which Lenders under the Existing Class are requested to respond, and shall
agree to such procedures, if any, as may be established by, or acceptable to,
the Administrative Agent, in each case acting reasonably, to accomplish the
purpose of this Section 2.16. Any Lender (an “Extending Lender”) wishing to have
all or a portion of its Existing Commitments of an Existing Class subject to
such Extension Request converted or exchanged into an Extended Class shall
notify the Administrative Agent (an “Extension Election”) on or prior to the
date specified in such Extension Request of the amount of its Existing
Commitments which it has elected to convert or exchange into an Extended Class
(subject to any minimum denomination requirements imposed by the Administrative
Agent). In the event that the aggregate amount of Existing Commitments subject
to Extension Elections exceeds the amount requested for the Extended Class
pursuant to the Extension Request, Existing Commitments subject to Extension
Elections shall be converted to or exchanged to an Extended Class on a pro rata
basis (subject to such rounding requirements as may be established by the
Administrative Agent) based on the amount of Existing Commitments included in
each such Extension Election or as may be otherwise agreed to in the applicable
Extension Amendment. Notwithstanding the conversion of any Existing Commitment
into an Extended Commitment, unless expressly agreed by the holders of each
affected Existing Commitment of the Specified Existing Commitment Class (as well
as the Swing Line Lender and L/C Issuers), such Extended Commitment shall not be
treated more favorably than all Existing Commitments of the Specified Existing
Commitment Class for purposes of the obligations of a Lender in respect of Swing
Line Loans under Section 2.04 and Letters of Credit under Section 2.03, except
that the applicable Extension Amendment may provide that the last day for making
Swing Line Loans and/or issuing Letters of Credit may be extended and the
related obligations to issue Letters of Credit may be continued (pursuant to
mechanics to be specified in the applicable Extension Amendment) so long as the
Swing Line Loans and/or applicable L/C Issuer, as applicable, has consented to
such extensions (it being understood that no consent of any other Lender shall
be required in connection with any such extension).

(c) The Extended Class shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which shall not require the consent of
any Lender other than the Extending Lenders with respect to the Extended Class
established thereby) executed by the Loan Parties, the Administrative Agent and
the Extending Lenders. No Extension Amendment shall provide for any Extended
Class in an aggregate principal amount that is less than $5,000,000 (it being
understood that the actual principal amount thereof provided by the applicable
Lenders may be lower than such minimum amount). In connection with any Extension
Amendment, the Lead Borrower shall, if requested by the Administrative Agent,
deliver an opinion of counsel reasonably acceptable to the Administrative Agent
(i) as to the enforceability of such Extension Amendment, this Agreement as
amended thereby, and such of the other Loan Documents (if any) as may be amended
thereby (in the case of such other Loan Documents as contemplated by the first
sentence of this clause (c)) and covering customary matters and (ii) to the
effect that such Extension Amendment, including the Extended Commitments
provided for therein, does not breach or result in a default under the
provisions of Section 10.01 of this Agreement.

(d) Notwithstanding anything to the contrary contained in this Agreement, (A) on
any date on which any Class of Existing Commitments is converted or exchanged to
extend the related scheduled Maturity Date(s) in accordance with paragraph
(a) above (an “Extension Date”), in the case of the Existing Commitments of each
Extending Lender under any Specified Existing Commitment Class, the aggregate
principal amount of such Existing Commitments shall be deemed reduced by an
amount equal to the aggregate principal amount of Extended Commitments so
converted or exchanged by such Lender on such date (or by any greater amount as
may be agreed by the Borrowers and such Lender), and such Extended Commitments
shall be established as a separate Class of revolving credit commitments from
the Specified Existing Commitment Class and from any other Existing Commitments
(together with any other Extended

 

-100-



--------------------------------------------------------------------------------

Commitments so established on such date) and (B) if, on any Extension Date, any
Existing Loans of any Extending Lender are outstanding under the Specified
Existing Commitment Class, such Loans (and any related participations) shall be
deemed to be converted or exchanged to Extended Loans (and related
participations) of the applicable Class in the same proportion as such Extended
Commitments of such Class to Extending Lender’s Specified Existing Commitment
Class.

(e) In the event that the Administrative Agent determines in its sole discretion
that the allocation of the Extended Commitments of a given Extension Series, in
each case to a given Lender was incorrectly determined as a result of manifest
administrative error in the receipt and processing of an Extension Election
timely submitted by such Lender in accordance with the procedures set forth in
the applicable Extension Amendment, then the Administrative Agent, the Borrowers
and such affected Lender may (and hereby are authorized to), in their sole
discretion and without the consent of any other Lender, enter into an amendment
to this Agreement and the other Loan Documents (each, a “Corrective Extension
Amendment”) within 15 days following the effective date of such Extension
Amendment, as the case may be, which Corrective Extension Amendment shall
(i) provide for the conversion or exchange and extension of Existing Commitments
(and related Applicable Percentage), as the case may be, in such amount as is
required to cause such Lender to hold Extended Commitments (and related
Applicable Percentage) of the applicable Extension Series into which such other
commitments were initially converted or exchanged, as the case may be, in the
amount such Lender would have held had such administrative error not occurred
and had such Lender received the minimum allocation of the applicable Loans or
Commitments to which it was entitled under the terms of such Extension
Amendment, in the absence of such error, (ii) be subject to the satisfaction of
such conditions as the Administrative Agent, the Borrowers and such Lender may
agree (including conditions of the type required to be satisfied for the
effectiveness of an Extension Amendment described in Section 2.16(c)), and
(iii) effect such other amendments of the type (with appropriate reference and
nomenclature changes) described in the penultimate sentence of Section 2.16(c).

(f) No conversion or exchange of Loans or Commitments pursuant to any Extension
Amendment in accordance with this Section 2.16 shall constitute a voluntary or
mandatory payment or prepayment for purposes of this Agreement.

(g) This Section 2.16 shall supersede any provisions in Section 2.12, 2.13 or
10.01 to the contrary. For the avoidance of doubt, any of the provisions of this
Section 2.16 may be amended with the consent of the Required Lenders; provided
that no such amendment shall require any Lender to provide any Extended
Commitments without such Lender’s consent.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY;

APPOINTMENT OF LEAD BORROWER

3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any Loan
Party hereunder or under any other Loan Document shall (except to the extent
required by applicable Law) be made free and clear, of and without reduction or
withholding for, any Taxes; provided that if any Loan Party, the Administrative
Agent or any other applicable withholding agent shall be required by applicable
Law to deduct any Taxes from or in respect of such payments, then (i) if the Tax
in question is an Indemnified Tax or Other Tax the sum payable by the applicable
Loan Party shall be increased as necessary so that after all required deductions
have been made (including deductions applicable to additional sums payable under
this Section 3.01) each Lender (or, in the case of a payment made to an Agent
for its own account, such Agent) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the applicable withholding
agent shall make such deductions and (iii) the applicable withholding agent
shall timely pay the full amount deducted to the relevant Governmental Authority
in accordance with Law.

 

-101-



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.

(c) Indemnification by the Loan Parties. The Loan Parties shall, jointly and
severally, indemnify the Agents and each Lender, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) paid by such Agent or such Lender, as
the case may be, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the Lead
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of the Collateral Agent or a
Lender, shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Loan Party to a Governmental Authority,
the Lead Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to any payments to be made to such
Lender hereunder or under any other Loan Document shall deliver to the Lead
Borrower (with a copy to the Administrative Agent), at the time or times
reasonably requested by the Lead Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by Law or reasonably
requested by the Lead Borrower or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. If
such documentation expires or becomes obsolete or inaccurate in any respect,
such Lender shall deliver promptly to the Lead Borrower and the Administrative
Agent updated or other appropriate documentation or promptly notify the Lead
Borrower and the Administrative Agent in writing of its legal ineligibility to
do so. In addition, any Lender, if requested by the Lead Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by Law
or reasonably requested by the Lead Borrower or the Administrative Agent as will
enable the Lead Borrower or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements.

Without limiting the generality of the foregoing, each Lender shall deliver to
the Lead Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Lead Borrower or the Administrative Agent),
whichever of the following is applicable:

(1) Each U.S. Lender shall deliver to the Lead Borrower and the Administrative
Agent two duly completed copies of IRS Form W-9 (or any successor form),
certifying that such U.S. Lender is exempt from U.S. federal backup withholding,

(2) Each Foreign Lender shall deliver to the Lead Borrower and the
Administrative Agent whichever of the following is applicable:

 

-102-



--------------------------------------------------------------------------------

(i) two duly completed copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E (or any successor form) claiming eligibility for benefits of an income
tax treaty to which the United States is a party, and such other related
documentation as required under the Code,

(ii) two duly completed copies of Internal Revenue Service Form W-8ECI (or any
successor form),

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit G (any such certificate, a
“United States Tax Compliance Certificate”) to the effect that such Foreign
Lender is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of any Borrower within the meaning of
section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code and certifying that no payments
under any Loan Document are effectively connected with such Foreign Lender’s
conduct of a United States trade or business and (y) two duly completed copies
of Internal Revenue Service Form W-8BEN or W-8BEN-E (or any successor form), or

(iv) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or a participating Lender), IRS Form
W-8IMY (or any successor forms) of the Foreign Lender, accompanied by a Form
W-8ECI, W-8BEN or W-8BEN-E, United States Tax Compliance Certificate, Form W-9,
Form W-8IMY or any other required information (or any successor forms) from each
beneficial owner that would be required under this Section 3.01(e) if such
beneficial owner were a Lender, as applicable (provided that if the Foreign
Lender is a partnership (and not a participating Lender) and one or more direct
or indirect partners are claiming the portfolio interest exemption, the United
States Tax Compliance Certificate may be provided by such Foreign Lender on
behalf of such direct or indirect partners), or

(v) any other form prescribed Law as a basis for claiming exemption from or a
reduction in United States federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by Law to permit the Lead
Borrower to determine the withholding or deduction required to be made.

Notwithstanding any other provision of this Section 3.01(e), a Lender shall not
be required to deliver any documentation that such Lender is not legally
eligible to deliver.

Each Lender hereby authorizes the Administrative Agent to deliver to the Loan
Parties and to any successor Administrative Agent any documentation provided by
such Lender to the Administrative Agent pursuant to this Section 3.01(e).

(f) Treatment of Certain Refunds. If and to the extent the Administrative Agent
or any Lender determines in its sole discretion exercised in good faith that it
has received a refund of any Indemnified Taxes or Other Taxes as to which it has
been indemnified by the Loan Parties or with respect to which it has received
amounts pursuant to this Section 3.01, it shall pay to the Lead Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, under this Section 3.01 with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of the Administrative Agent or
Lender, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Loan Parties, upon the request of such Administrative Agent or such
Lender,

 

-103-



--------------------------------------------------------------------------------

agree to repay the amount paid over to the Lead Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to
such Administrative Agent or such Lender in the event that such Administrative
Agent or such Lender is required to repay such refund to such Governmental
Authority. This subsection shall not be construed to require the Administrative
Agent or any Lender to make available its Tax returns (or any other information
relating to its taxes that it deems confidential) to any Loan Party or any other
Person.

(g) FATCA. If a payment made to any Lender under this Agreement or any other
Loan Document would be subject to U.S. federal withholding tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA, such Lender shall deliver to the Administrative Agent and the Lead
Borrower at the time or times prescribed by law and at such time or times
reasonably requested by the Lead Borrower or the Administrative Agent such
documentation prescribed by applicable law and such additional documentation
reasonably requested by the Lead Borrower or the Administrative Agent as may be
necessary for the Lead Borrower and the Administrative Agent to comply with
their FATCA obligations and to determine whether such Lender has not complied
with such Lender’s FATCA obligations and, if necessary, to determine the amount
to deduct and withhold from such payment. Solely for purposes of this
Section 3.01(g), “FATCA” includes any amendments made to FATCA after the date of
this Agreement.

(h) Lenders. For the avoidance of doubt, the term “Lender” shall, for purposes
of this Section 3.01, include any L/C Issuer and any Swing Line Lender.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund LIBOR Rate Loans, or
to determine or charge interest rates based upon the LIBOR Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Lead Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue LIBOR Rate Loans or to Convert Base Rate Loans to LIBOR Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Lead Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrowers shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
Convert all LIBOR Rate Loans of such Lender to Base Rate Loans, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such LIBOR Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such LIBOR Rate Loans. Upon any such
prepayment or Conversion, the Borrowers shall also pay accrued interest on the
amount so prepaid or Converted.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a LIBOR Rate Loan or a Conversion
to or continuation thereof that (a) Dollar deposits are not being offered to
banks in the London interbank market for the applicable amount and Interest
Period of such LIBOR Rate Loan, (b) adequate and reasonable means do not exist
for determining the LIBOR Rate for any requested Interest Period with respect to
a proposed LIBOR Rate Loan, or (c) the LIBOR Rate for any requested Interest
Period with respect to a proposed LIBOR Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Lead Borrower and each Lender. Thereafter, the
obligation of the Lenders to make or maintain LIBOR Rate Loans shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Lead Borrower may
revoke any pending request for a Borrowing of, Conversion to or continuation of
LIBOR Rate Loans or, failing that, will be deemed to have Converted such request
into a request for a Committed Borrowing of Base Rate Loans in the amount
specified therein.

 

-104-



--------------------------------------------------------------------------------

3.04 Increased Costs; Reserves on LIBOR Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBOR Rate) or any L/C Issuer;

(ii) subject any Lender or any L/C Issuer to any Tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any LIBOR Rate Loan made by it, or change the basis of taxation of
payments to such Lender or such L/C Issuer in respect thereof (except for
Indemnified Taxes or Other Taxes indemnifiable under Section 3.01 or any
Excluded Tax); or

(iii) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or LIBOR Rate Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting or maintaining any LIBOR Rate Loan (or
of maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or such L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or each L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer and
delivery of the certificate contemplated by Section 3.04(c), the Borrowers will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or L/C Issuer determines that any Change
in Law affecting such Lender or L/C Issuer or any Lending Office of such Lender
or such Lender’s or L/C Issuer’s holding company, if any, regarding capital or
liquidity requirements has had the effect of reducing the rate of return on such
Lender’s or L/C Issuer’s capital or on the capital of such Lender’s or L/C
Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by such L/C Issuer,
to a level below that which such Lender or L/C Issuer or such Lender’s or L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or L/C Issuer’s policies and the policies of
such Lender’s or L/C Issuer’s holding company with respect to capital adequacy),
then from time to time upon the request of such Lender or L/C Issuer and the
delivery of the certificate contemplated by Section 3.04(c), the Borrowers will
pay to such Lender or L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or L/C Issuer or such Lender’s or L/C
Issuer’s holding company, as the case may be, for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or L/C Issuer
specifying the Change in Law and setting forth the amount or amounts necessary
to compensate such Lender or L/C Issuer or its holding company, as the case may
be, and the method for calculating such amount or amounts as specified in
subsection (a) or (b) of this Section and delivered to the Lead Borrower and the
Administrative Agent shall be conclusive absent manifest error. The Borrowers
shall pay such Lender or L/C Issuer, as the case may be, the amount shown as due
on any such certificate within 10 days after receipt thereof.

 

-105-



--------------------------------------------------------------------------------

(d) Delay in Requests. Failure or delay on the part of any Lender or L/C Issuer
to demand compensation pursuant to the foregoing provisions of this Section
shall not constitute a waiver of such Lender’s or L/C Issuer’s right to demand
such compensation, provided that the Loan Parties shall not be required to
compensate a Lender or L/C Issuer pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than six
months prior to the date that such Lender or L/C Issuer, as the case may be,
notifies the Lead Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, Conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or Convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Lead
Borrower; or

(c) any assignment of a LIBOR Rate Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Lead Borrower pursuant
to Section 10.13;

including any loss or reasonable out-of-pocket expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrowers shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each LIBOR
Rate Loan made by it at the LIBOR Rate for such Loan by a matching deposit or
other borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such LIBOR Rate Loan was in fact so funded. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section and setting forth in reasonable
detail the manner in which such amount or amounts was determined shall be
delivered to the Lead Borrower and shall be conclusive absent manifest error.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use commercially reasonable good faith
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as

 

-106-



--------------------------------------------------------------------------------

applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount or
indemnification payment to any Lender, the Administrative Agent or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
or if any Lender gives notice pursuant to Section 3.02, then the Borrowers may
replace such Lender in accordance with Section 10.13.

3.07 Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

3.08 Designation of Lead Borrower as Borrowers’ Agent.

(a) Each Borrower hereby irrevocably designates and appoints the Lead Borrower
as such Borrower’s agent to obtain Credit Extensions, the proceeds of which
shall be available to each Borrower for such uses as are permitted under this
Agreement. As the disclosed principal for its agent, each Borrower shall be
obligated to each Credit Party on account of Credit Extensions so made as if
made directly by the applicable Credit Party to such Borrower, notwithstanding
the manner by which such Credit Extensions are recorded on the books and records
of the Lead Borrower and of any other Borrower. In addition, each Loan Party
other than the Borrowers hereby irrevocably designates and appoints the Lead
Borrower as such Loan Party’s agent to represent such Loan Party in all respects
under this Agreement and the other Loan Documents.

(b) Each Borrower recognizes that credit available to it hereunder is in excess
of and on better terms than it otherwise could obtain on and for its own account
and that one of the reasons therefor is its joining in the credit facility
contemplated herein with all other Borrowers. Consequently, each Borrower hereby
assumes and agrees to discharge all Obligations of each of the other Borrowers.

(c) The Lead Borrower shall act as a conduit for each Borrower (including
itself, as a “Borrower”) on whose behalf the Lead Borrower has requested a
Credit Extension. Neither the Administrative Agent nor any other Credit Party
shall have any obligation to see to the application of such proceeds therefrom.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension on the Restatement
Effective Date is subject to satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals, telecopies or other electronic image scan transmission (e.g., “pdf”
or “tif” via e-mail) (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party or the Lenders, as applicable, each dated the Restatement Effective Date
(or, in the case of certificates of governmental officials, a recent date before
the Restatement Effective Date) and each in form and substance reasonably
satisfactory to the Administrative Agent:

(i) executed counterparts of this Agreement;

 

-107-



--------------------------------------------------------------------------------

(ii) a Note executed by the Borrowers in favor of each Lender requesting a Note
to the extent requested five (5) Business Days prior to the Restatement
Effective Date;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing (A) the authority of each Loan Party
to enter into this Agreement and the other Loan Documents to which such Loan
Party is a party or is to become a party and (B) the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
such Loan Party is a party or is to become a party;

(iv) copies of each Loan Party’s Organization Documents (or a certification that
such Organization Documents have not been amended since the date such
Organization Documents were previously delivered to the Agents under the
Existing Credit Agreements) and such other documents and certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and that each Loan Party is validly existing, in good
standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to so qualify in
such jurisdiction could not reasonably be expected to have a Material Adverse
Effect;

(v) a certificate signed by a Responsible Officer of the Lead Borrower
certifying as to the conditions set forth in clauses (d) and (h) of this
Section 4.01;

(vi) evidence that the Debt Refinancing shall occur on the Restatement Effective
Date and that all Indebtedness under the Existing NAI Credit Agreements (and all
accrued interest and fees thereunder) shall be paid on the Restatement Effective
Date and all commitments thereunder shall have terminated;

(vii) a solvency certificate signed by the Chief Financial Officer of the Lead
Borrower substantially in the form attached hereto as Exhibit F;

(viii) the Security Agreement and certificates evidencing any stock being
pledged thereunder, together with undated stock powers executed in blank, each
duly executed by the applicable Loan Parties;

(ix) all other Loan Documents set forth on Schedule 4.01;

(x) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect and that the Collateral Agent has
been named as loss payee and additional insured under each United States
insurance policy with respect to such insurance as to which the Collateral Agent
shall have requested to be so named;

(xi) a Borrowing Base Certificate prepared as of the last day of the most recent
Fiscal Month ending at least 20 calendar days prior to the Restatement Effective
Date;

(xii) results of searches or other evidence reasonably satisfactory to the
Agents (in each case dated as of a date reasonably satisfactory to the
Administrative Agent) indicating the absence of Liens on the assets of the Loan
Parties, except for Permitted

 

-108-



--------------------------------------------------------------------------------

Encumbrances and Liens for which termination statements and releases,
satisfactions and releases or subordination agreements reasonably satisfactory
to the Agents are being tendered concurrently with the Restatement Effective
Date or other arrangements reasonably satisfactory to the Administrative Agent
for the delivery of such termination statements and releases, satisfactions and
discharges have been made;

(xiii) Uniform Commercial Code financing statements required by Law or
reasonably requested by the Agents to be filed, registered or recorded to create
or perfect the first priority Liens intended to be created under the Loan
Documents and all such documents and instruments shall have been (or have been
authorized by the Loan Parties to be) so filed, registered or recorded to the
satisfaction of the Administrative Agent;

(xiv) a Committed Loan Notice; and

(xv) a customary legal opinion (including no conflicts with all indentures and
other material debt documents of the Borrower) (A) from Schulte Roth & Zabel
LLP, counsel to the Loan Parties, (B) from Greenberg Traurig LLP, California,
Illinois, Massachusetts and Texas counsel to the Loan Parties, (C) from Bodman
PLC, Michigan counsel to the Loan Parties, (D) from Ice Miller, LLP, Indiana
counsel to the Loan Parties, (E) from Porter Wright Morris & Arthur LLP, Ohio
counsel to the Loan Parties, and (F) Petruccelli, Martin & Haddow LLP, Maine
counsel to the Lead Borrower, in each case addressed to the Agent and each
Lender.

(b) [Reserved]. (c) The Merger shall have been or, substantially concurrently
with the initial borrowing under this Agreement, shall be consummated.

(d) (c) Since the date of the latest balance sheet included in the Audited
Financial Statements, there shall not have occurred any Material Adverse Effect.

(e) (d) The Arrangers shall have received (i) the Audited Financial Statements
and (ii) the Unaudited Financial Statements.

(f) (e) All fees required to be paid on the Restatement Effective Date pursuant
to this Agreement and reasonable and documented out-of-pocket expenses required
to be paid on the Restatement Effective Date pursuant to this Agreement, in each
case to the extent invoiced at least two business days prior to the Restatement
Effective Date, shall have been paid (which amounts may be offset against the
proceeds of the Loans).

(g) (f) The Administrative Agent shall have received at least five (5) Business
Days prior to the Restatement Effective Date all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA PATRIOT Act, that has been reasonably requested by the
Arrangers at least 10 days prior to the Restatement Effective Date.

(h) (g) (A) all representations and warranties contained herein and in the other
Loan Documents shall be true and correct in all material respects (except where
qualified by materiality, in which case such representations and warranties that
are qualified by materiality shall be true and correct in all respects) with the
same effect as though such representations and warranties had been made on and
as of the date hereof, except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and accurate on and as of
such earlier date) and (B) no Default or Event of Default shall exist or have
occurred and be continuing on and as of the date of the making of such Loan and
after giving effect thereto.

 

-109-



--------------------------------------------------------------------------------

(i) (h) The joinder to the Intercreditor Agreement and the Term Loan Documents
shall each have been duly executed and delivered by each party thereto, and
shall be in full force and effect.

(j) Prior to or substantially simultaneously with the initial Credit Extension
on the Restatement Effective Date, the Lead Borrower shall have incurred up to
$1,145,000,000 of additional Term Loans under the Term Loan Credit Agreement.

(k) On the Restatement Effective Date, immediately after giving effect to all
Credit Extensions made (or deemed to have been made) on the Restatement
Effective Date, Excess Availability shall be not less than $1,000,000,000.

4.02 Conditions to All Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension after the initial Credit Extension on the
Restatement Effective Date (other than a Committed Loan Notice requesting only a
Conversion of Committed Loans to the other Type, or a continuation of LIBOR Rate
Loans and other than a Request for Credit Extension on the Rite Aid Acquisition
Closing Date in connection with the Rite Aid Transactions (which shall be
subject to Section 4.03) and of each L/C Issuer to issue each Letter of Credit
after the initial L/C Credit Extensions requested on the Restatement Effective
Date is in each case subject to the following conditions precedent:

(a) The representations and warranties of each Loan Party contained in Article V
or any other Loan Document, shall be true and correct in all material respects
on and as of the date of such Credit Extension, except (i) to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct in all material respects as of such
earlier date, (ii) in the case of any representation and warranty qualified by
materiality, they shall be true and correct in all respects and (iii) for
purposes of this Section 4.02, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

(b) No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the applicable L/C Issuers or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a Conversion of Committed Loans to the other Type or a continuation of
LIBOR Rate Loans) submitted by the Lead Borrower shall be deemed to be a
representation and warranty by the Borrowers that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension. The conditions set forth in this Section 4.02 are
for the sole benefit of the Credit Parties but until the Required Lenders
otherwise direct the Administrative Agent to cease making Committed Loans, the
Lenders will fund their Applicable Percentage of all Loans and L/C Advances and
participate in all Swing Line Loans and Letters of Credit whenever made or
issued, which are requested by the Lead Borrower and which, notwithstanding the
failure of the Loan Parties to comply with the provisions of this Article IV,
are agreed to by the Administrative Agent; provided, however, the making of any
such Loans or the issuance of any Letters of Credit shall not be deemed a
modification or waiver by any Credit Party of the provisions of this Article IV
on any future occasion or a waiver of any rights of the Credit Parties as a
result of any such failure to comply.

 

-110-



--------------------------------------------------------------------------------

4.03 Conditions to Credit Extensions on Rite Aid Acquisition Closing Date. The
obligation of the L/C Issuer and each Lender to make Credit Extensions on the
closing date of the Rite Aid Acquisition is subject to satisfaction of the
following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals, telecopies or other electronic image scan transmission (e.g., “pdf”
or “tif” via e-mail) (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party or the Lenders, as applicable, each dated the Rite Aid Acquistion Closing
Date (or, in the case of certificates of governmental officials, a recent date
before the Rite Aid Acquisition Closing Date) and each otherwise satisfying the
requirements of the Rite Aid Commitment Letter:

(i) executed counterparts of a Joinder Agreement from each Rite Aid Closing Date
Loan Party;

(ii) executed counterparts of a joinder agreement to the Security Agreement from
each Rite Aid Closing Date Loan Party;

(iii) a fully executed Increase Joinder with respect to $1,000,000,000 aggregate
principal amount of Additional Commitments in accordance with Section 2.15;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Rite Aid Closing Date
Loan Party as the Administrative Agent may reasonably require evidencing (A) the
authority of such Person to enter into and perform its obligations under the
Loan Documents that such Person is to become a party to on the Rite Aid
Acquisition Closing Date and (B) the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Person
is to become a party on the Rite Aid Acquisition Closing Date;

(iv) copies of each Rite Aid Closing Date Loan Party’s Organization Documents
and such other documents and certifications as the Administrative Agent may
reasonably require to evidence that each Rite Aid Closing Date Loan Party is
duly organized or formed, and that each Rite Aid Closing Date Loan Party is
validly existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to so qualify in such jurisdiction could not reasonably be expected to
have a Material Adverse Effect;

(v) a certificate signed by a Responsible Officer of the Lead Borrower
certifying as to the conditions set forth in clauses (c) and (g) of this
Section 4.03;

(vi) evidence that the Refinancing (as defined in the Rite Aid Commitment
Letter) shall occur on or prior to the Rite Aid Acquisition Closing Date;

(vii) a solvency certificate signed by the Chief Financial Officer of the Lead
Borrower substantially in the form attached to the Rite Aid Commitment Letter;

 

-111-



--------------------------------------------------------------------------------

(viii) to the extent required by the Rite Aid Commitment Letter, evidence that
all stock certificates of Rite Aid and all stock certificates held by any Rite
Aid Closing Date Loan Parties have, in each case, been delivered to the Term
Loan Agent;

(ix) a Borrowing Base Certificate prepared on a pro forma basis for the Rite Aid
Acquisition as of the last day of the most recent Fiscal Month ending at least
20 calendar days prior to the closing date of the Rite Aid Acquisition (using,
in the case of the Subsidiaries of Rite Aid that become Borrowers on the date of
closing of the Rite Aid Acquisition, information as of the last day of Rite
Aid’s most recent fiscal month ending at least 20 calendar days prior to the
Rite Aid Acquisition Closing Date);

(x) results of searches or other evidence reasonably satisfactory to the Agents
(in each case dated as of a date reasonably satisfactory to the Administrative
Agent) indicating the absence of Liens on the assets of the Rite Aid Closing
Date Loan Parties, except for Permitted Encumbrances and Liens for which
termination statements and releases, satisfactions and releases or subordination
agreements reasonably satisfactory to the Administrative Agent are being
tendered concurrently with the Rite Aid Acquisition Closing Date or other
arrangements reasonably satisfactory to the Administrative Agent for the
delivery of such termination statements and releases, satisfactions and
discharges have been made;

(xi) Uniform Commercial Code financing statements with respect to each Rite Aid
Closing Date Loan Party in appropriate form to be filed, registered or recorded
to create or perfect the Liens intended to be created under the Loan Documents
and all such documents and instruments shall have been (or have been authorized
by the Loan Parties to be) so filed, registered or recorded to the satisfaction
of the Administrative Agent;

(xii) if any Loans are to be funded on the date of the closing date of the Rite
Aid Acquisition, a Committed Loan Notice;

(xiii) a customary legal opinion (including no conflicts with all indentures and
other material debt documents of the Borrower) (A) from Schulte Roth & Zabel
LLP, counsel to the Loan Parties and (B) from Greenberg Traurig LLP, California,
Illinois, Massachusetts and Texas counsel to the Loan Parties, in each case,
addressed to the Agent and each Lender;

(xiv) If the Rite Aid FILO Facility is entered into on the closing date of the
Rite Aid Acquisition, an executed counterpart of the FILO Intercreditor
Agreement; and

(xv) If the Rite Aid Acquisition Bridge/Bond Financing is provided on or prior
to the closing date of the Rite Aid Acquisition, evidence that any Liens on the
ABL Priority Collateral securing such Collateral shall be junior to the Liens
securing the Obligations pursuant to the terms of the Intercreditor Agreement.

(b) The Rite Aid Acquisition shall have been or, substantially concurrently with
the satisfaction of the other conditions set forth in this Section 4.03, shall
be consummated without any modifications, amendments, waivers or consents of the
Rite Aid Acquisition Agreement that would cause a condition to the obligations
of the Initial Lenders (as defined in the Rite Aid Commitment Letter) to provide
the debt financing contemplated by the Rite Aid Commitment Letter.

 

-112-



--------------------------------------------------------------------------------

(c) No Company Material Adverse Effect (as defined in the Rite Aid Acquisition
Agreement) shall have occurred after the date of the Ride Aid Acquisition
Agreement that is continuing.

(d) The financial statements required by paragraphs 5 and 6 of the Conditions
Annex to the Rite Aid Commitment Letter shall have been delivered to the
Administrative Agent to the extent required by the Rite Aid Commitment Letter.

(e) All fees and expenses required to be paid by the Lead Borrower in connection
with the Commitment Letter on the Closing Date, shall have been paid or shall be
paid substantially concurrently to the extent required by the Commitment Letter.

(f) The Administrative Agent shall have received at least three (3) days prior
to the closing date of the Rite Aid Acquisition all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA PATRIOT Act, that has been reasonably requested by the
Administrative Agent at least 10 days prior to the closing date of the Rite Aid
Acquisition.

(g) the Specified Representations (as defined in the Rite Aid Commitment Letter)
in this Agreement and the other Loan Documents and the Specified Acquisition
Agreement Representations (as defined in the Rite Aid Commitment Letter) shall
be true in all material respects.

(h) The Administrative Agent shall have received an appraisal from a third party
appraiser (which appraiser shall be reasonably acceptable to the Administrative
Agents) of the Inventory and Scripts of the Rite Aid Closing Date Loan Parties
to be included in the Borrowing Base and shall have completed a commercial field
examination with respect to the Rite Aid Closing Date Loan Parties.

(k) (A) The sum of (i) Excess Availability on the Rite Aid Acquisition Closing
Date (and on a pro forma basis for the Rite Aid Transactions to occur on the
Closing Date) plus (ii) up to $500,000,000 of cash on hand of the Lead Borrower
and its Restricted Subsidiaries shall be not less than $2,000,000,000 and
(B) the amount of Credit Extensions made under this Agreement on the closing
date of the Rite Aid Acquisition shall not exceed the amount permitted by the
Rite Aid Commitment Letter.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

To induce the Credit Parties to enter into this Agreement and to make Loans and
to issue Letters of Credit hereunder, each Loan Party represents and warrants to
the Administrative Agent and the other Credit Parties that:

5.01 Existence, Qualification and Power. Each Loan Party and each Restricted
Subsidiary thereof (a) is a corporation, limited liability company, partnership
or limited partnership, duly incorporated, organized or formed, validly existing
and, where applicable, in good standing under the Laws of the jurisdiction of
its incorporation, organization or formation, (b) has all requisite power and
authority and all requisite governmental licenses, permits, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, where
applicable, in good

 

-113-



--------------------------------------------------------------------------------

standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect. Schedule 5.01 annexed hereto sets forth, as of
the Restatement Effective Date, each Loan Party’s name as it appears in official
filings in its state of incorporation or organization, its state of
incorporation or organization, organization type, organization number, if any,
issued by its state of incorporation or organization, and its federal employer
identification number.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is or is to be a
party, has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach, termination, or contravention of, or constitute a default under, or
require any payment to be made under (i) any Material Contract or any Material
Indebtedness to which such Person is a party or affecting such Person or the
properties of such Person or any of its Restricted Subsidiaries or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; (c) result in or require
the creation of any Lien upon any asset of any Loan Party (other than Liens in
favor of the Collateral Agent under the Security Documents); or (d) violate any
Law.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document to which
such Person is a party, except for (a) the perfection or maintenance of the
Liens created under the Security Documents (including the first priority nature
thereof) or (b) such as have been obtained or made and are in full force and
effect.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered, will have been, duly executed and delivered by each Loan Party that
is party thereto. This Agreement constitutes, and each other Loan Document when
so delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of AB LLC and its Subsidiaries as of the date thereof and
their results of operations for the period covered thereby in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) to the extent required by GAAP,
show all Material Indebtedness and other liabilities, direct or contingent, of
AB LLC and its Subsidiaries as of the date thereof, including liabilities for
taxes, material commitments and Indebtedness.

(b) The Unaudited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present in all material respects the
financial condition of AB Acquisition LLC and its Subsidiaries, as applicable,
as of the date thereof and their results of operations for the period covered
thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.

 

-114-



--------------------------------------------------------------------------------

(c) Since the Restatement Effective Date, there has been no event or
circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(d) The Consolidated forecasted balance sheets and statements of income and cash
flows of the Albertson’s Group delivered pursuant to Section 6.01(c) were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were reasonable in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, the Loan
Parties’ good faith estimate of its future financial performance (it being
understood that such forecasted financial information is subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Loan Parties, that no assurance is given that any particular forecasts will be
realized, that actual results may differ and that such differences may be
material).

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Loan Parties after commercially reasonable
investigation, threatened in writing, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any of its
Restricted Subsidiaries or against any of its properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby, or (b) except as disclosed in
Schedule 5.06, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

5.07 No Default. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08 Ownership of Property; Liens.

(a) Each of the Loan Parties and each Restricted Subsidiary thereof has good
record and valid title in fee simple to or valid leasehold interests in, all
real property necessary or used in the ordinary conduct of its business, except
for Permitted Encumbrances and such defects in title or failure to have such
title or other interest as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each of the Loan
Parties and each Restricted Subsidiary has good and valid title to, valid
leasehold interests in, or valid licenses or other rights to use all personal
property and assets material to the ordinary conduct of its business, except for
Permitted Encumbrances or as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b) The property of each Loan Party and each of its Subsidiaries is subject to
no Liens, other than Permitted Encumbrances and such defects in title as could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(c) Schedule 7.02 sets forth a complete and accurate list of all Investments of
the type described in clause (b) of the definition of “Permitted Investments”
held by any Loan Party or any Subsidiary of a Loan Party on the Restatement
Effective Date, showing as of the Restatement Effective Date the amount, obligor
or issuer and maturity, if any, thereof.

(d) Schedule 7.03 sets forth a complete and accurate list of all Material
Indebtedness of the type described in clause (a) of the definition of “Permitted
Indebtedness” of each Loan Party or any Restricted Subsidiary of a Loan Party on
the Restatement Effective Date, showing as of the Restatement Effective Date the
amount, obligor or issuer and maturity thereof.

 

-115-



--------------------------------------------------------------------------------

5.09 Environmental Compliance.

(a) Except for any matters that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, no Loan Party or any
Restricted Subsidiary thereof (i) is in violation of any Environmental Law or
has failed to obtain, maintain or comply with any permit, license or other
approval required under any Environmental Law at any material property, (ii) is
subject to any Environmental Liability, (iii) is in receipt of any pending
written notice of claim with respect to any Environmental Liability or (iv) is
presently aware of any basis for any Environmental Liability; and

(b) Except as otherwise set forth on Schedule 5.09, no Loan Party or any
Restricted Subsidiary thereof is undertaking, and no Loan Party or any
Restricted Subsidiary thereof has completed, either individually or together
with other potentially responsible parties, any investigation or assessment or
remedial or response action relating to any actual or threatened release,
discharge or disposal of Hazardous Materials at any site, location or operation,
either voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law, which investigation, assessment, remedial
or response action could not individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

5.10 Taxes. Except for failures that could not reasonably be expected, either
individually or in the aggregate, to result in a Material Adverse Effect, the
Loan Parties and each of their Restricted Subsidiaries have filed all Tax
returns and reports required to be filed, and have paid all Taxes levied or
imposed upon them or their properties, income or assets or otherwise due and
payable (including in the capacity of withholding agent), except those which are
being contested in good faith by appropriate proceedings being diligently
conducted, for which adequate reserves have been provided in accordance with
GAAP, as to which Taxes no Liens (other than Permitted Encumbrances on account
thereof) have has been filed and which contest effectively suspends the
collection of the contested obligation and the enforcement of any Lien securing
such obligation. There is no current, pending or proposed Tax audit, deficiency,
assessment or other claim or proceeding with respect to any Loan Party or any of
their Subsidiaries that, individually, or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.

5.11 ERISA Compliance.

(a) Each Plan is in compliance with the applicable provisions of ERISA, the Code
and other Federal or state Laws, except where non-compliance could not
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect. No Lien imposed under the Code or ERISA exists or is likely to
arise on account of any Plan that individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect.

(b) There are no pending or, to the best knowledge of the Lead Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that individually or in the aggregate could reasonably
be expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or individually or in the aggregate could reasonably
be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur that
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect; (ii) neither any Loan Party nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA) that individually or in the aggregate could
reasonably be expected to have a Material Adverse

 

-116-



--------------------------------------------------------------------------------

Effect; (iii) neither any Loan Party nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and to the best knowledge of the
Lead Borrower, no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan that individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect; and
(iv) neither any Loan Party nor any ERISA Affiliate has engaged in a transaction
that could be subject to Sections 4069 or 4212(c) of ERISA that individually or
in the aggregate could reasonably be expected to have a Material Adverse Effect.

5.12 Subsidiaries; Equity Interests. As of the Restatement Effective Date:
(a) the Loan Parties have no Subsidiaries other than those specifically
disclosed in Part (a) of Schedule 5.12, which Schedule sets forth, as of the
Restatement Effective Date, the legal name, jurisdiction of incorporation or
formation and outstanding Equity Interests of each such Restricted Subsidiary,
(b) all of the outstanding Equity Interests in such Restricted Subsidiaries have
been validly issued, are fully paid and non-assessable, and are owned by a Loan
Party (or a Restricted Subsidiary of a Loan Party) in the amounts specified on
Part (a) of Schedule 5.12 free and clear of all Liens except for Liens in favor
of the Collateral Agent under the Loan Documents and Permitted Encumbrances
which do not have priority over the Liens of the Collateral Agent. Except as set
forth in Schedule 5.12, as of the Restatement Effective Date, there are no
outstanding rights to purchase any Equity Interests in any Restricted
Subsidiary. As of the Restatement Effective Date, the Loan Parties have no
equity investments in any other Person other than those specifically disclosed
in Schedule 7.02. The copies of the Organization Documents of each Loan Party
and each amendment thereto provided pursuant to Section 4.01 are true and
correct copies of each such document, each of which is valid and in full force
and effect as of the Restatement Effective Date.

5.13 Margin Regulations; Investment Company Act.

(a) No Loan Party is engaged or will be engaged, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. None of the proceeds of the
Credit Extensions shall be used directly or indirectly for the purpose of
purchasing or carrying any margin stock, for the purpose of reducing or retiring
any Indebtedness that was originally incurred to purchase or carry any margin
stock or for any other purpose that might cause any of the Credit Extensions to
be considered a “purpose credit” within the meaning of Regulations T, U, or X
issued by the FRB.

(b) None of the Loan Parties, any Person Controlling any Loan Party, or any
Subsidiary is required to be registered as an “investment company” under the
Investment Company Act of 1940.

5.14 Disclosure. Each Loan Party has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, on the Restatement Effective Date,
could reasonably be expected to result in a Material Adverse Effect on the
Restatement Effective Date. No report, financial statement, certificate or other
factual written information furnished in writing by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (excluding projected
financial information, forward-looking statements and general industry or
general economic data) (in each case, as modified or supplemented by other
information so furnished) and taken as a whole, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information, the Loan Parties represent only that such information was
prepared in good faith based upon assumptions believed to

 

-117-



--------------------------------------------------------------------------------

be reasonable at the time (it being understood that such projected financial
information is subject to significant uncertainties and contingencies, many of
which are beyond the control of the Loan Parties, that no assurance is given
that any particular projections will be realized, that actual results may differ
and that such differences may be material).

5.15 Compliance with Laws. Each of the Loan Parties and each Restricted
Subsidiary is in compliance in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

5.16 Intellectual Property; Licenses, Etc.

Except, in each case, as could not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, the Loan Parties and their
Subsidiaries own, or possess the right to use, all of the Intellectual Property
that is reasonably necessary for the operation of their respective businesses as
currently conducted. Except, in each case, as could not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, the
operation of their respective businesses by any Loan Party or any Subsidiary
does not violate, dilute, or misappropriate and has not, in the past three
(3) years infringed, any Intellectual Property rights held by any other Person,
and except as disclosed in Schedule 5.16, no claim or litigation regarding any
of the foregoing is pending or, to the knowledge of the Lead Borrower,
threatened in writing against any Loan Party or Restricted Subsidiary, which,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

5.17 Labor Matters. There are no strikes, lockouts, slowdowns or other labor
disputes against any Loan Party or any Restricted Subsidiary thereof pending or,
to the knowledge of any Loan Party, threatened that individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect. The
hours worked by and payments made to employees of the Loan Parties comply with
the Fair Labor Standards Act and any other applicable federal, state, local or
foreign Law dealing with such matters except to the extent that any such
violation could not individually or in the aggregate reasonably be expected to
have a Material Adverse Effect. No Loan Party or any of its Restricted
Subsidiaries has incurred any liability or obligation under the Worker
Adjustment and Retraining Notification Act or similar state Law that has not
been satisfied that individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect. Except as could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
all payments due from any Loan Party and its Restricted Subsidiaries, or for
which any claim may be made against any Loan Party or any of its Restricted
Subsidiaries, on account of wages and employee health and welfare insurance and
other benefits, have been paid or properly accrued in accordance with GAAP as a
liability on the books of such Loan Party. There are no representation
proceedings pending or, to any Loan Party’s knowledge, threatened to be filed
with the National Labor Relations Board, and no labor organization or group of
employees of any Loan Party or any Restricted Subsidiary has made a pending
demand for recognition that individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect. There are no complaints, unfair
labor practice charges, grievances, arbitrations, unfair employment practices
charges or any other claims or complaints against any Loan Party or any
Restricted Subsidiary pending or, to the knowledge of any Loan Party, threatened
to be filed with any Governmental Authority or arbitrator based on, arising out
of, in connection with, or otherwise relating to the employment or termination
of employment of any employee of any Loan Party or any of its Subsidiaries which
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect. The consummation of the transactions contemplated by the Loan
Documents will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Loan Party or any of its Restricted Subsidiaries is bound that
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

 

-118-



--------------------------------------------------------------------------------

5.18 Security Documents.

(a) The Security Agreement creates in favor of the Collateral Agent, for the
benefit of the Credit Parties referred to therein, a legal, valid, and
enforceable security interest in the Collateral (as defined in the Security
Agreement), the enforceability of which is subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law. Upon the filing of UCC financing
statements in proper form, and delivery to the Collateral Agent of all
possessory collateral required to be delivered by the Security Agreement and/or
the obtaining of “control” (as defined in the UCC) by the Collateral Agent (or,
so long as the Intercreditor Agreement is in effect and the Term Loan Agent is
acting as agent for the Collateral Agent pursuant thereto for purposes of
obtaining possession of or establishing control over certain Collateral, to or
by the Term Loan Agent), the Collateral Agent for the benefit of the Credit
Parties, will have a perfected Lien on, and security interest in, to and under
all right, title and interest of the grantors thereunder in all Collateral
(other than those DDAs for which the Agents have not required a Blocked Account
Agreement) that may be perfected under the UCC (in effect on the date this
representation is made) by filing, recording or registering a financing
statement or by obtaining control or possession, in each case prior and superior
in right to any other Person to the extent required by the Loan Documents,
subject to Permitted Encumbrances having priority under applicable Law.

(b) When the Security Agreement (or a short form thereof) in proper form is
filed in the United States Patent and Trademark Office and the United States
Copyright Office and when financing statements, releases and other filings in
appropriate form are filed in the offices specified on Schedule II of the
Security Agreement, the Collateral Agent shall have a fully perfected Lien on,
and security interest in, all right, title and interest of the applicable Loan
Parties in the Intellectual Property Collateral (as defined in the Security
Agreement) in which a security interest may be perfected by filing, recording or
registering a security agreement, financing statement or analogous document in
the United States Patent and Trademark Office or the United States Copyright
Office, as applicable, in each case prior and superior in right to any other
Person to the extent required by the Loan Documents, subject to Permitted
Encumbrances having priority under applicable Law (it being understood that
subsequent recordings in the United States Patent and Trademark Office and the
United States Copyright Office may be necessary to perfect a Lien on registered
trademarks, trademark applications and copyrights acquired by the Loan Parties
after the Restatement Effective Date).

5.19 Solvency. Immediately after giving effect to the transactions contemplated
by this Agreement, and before and after giving effect to each Credit Extension,
the Loan Parties, on a Consolidated basis, are Solvent. No transfer of property
has been or will be made by any Loan Party and no obligation has been or will be
incurred by any Loan Party in connection with the transactions contemplated by
this Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of any Loan Party.

5.20 Deposit Accounts; Credit Card Arrangements.

(a) Annexed hereto as Schedule 5.20(a) is a list of all DDAs maintained by the
Loan Parties as of the Restatement Effective Date, which Schedule includes, with
respect to each DDA (i) the name and address of the depository; (ii) the account
number(s) maintained with such depository; (iii) a contact person at such
depository, and (iv) the identification of each Blocked Account Bank.

 

-119-



--------------------------------------------------------------------------------

(b) Annexed hereto as Schedule 5.20(b) is a list describing all arrangements as
of the Restatement Effective Date to which any Loan Party is a party with
respect to the processing and/or payment to such Loan Party of the proceeds of
any credit card charges and debit card charges for sales made by such Loan
Party.

5.21 [Reserved].

5.22 [Reserved].

5.23 Material Contracts. Schedule 5.23 sets forth all Material Contracts to
which any Loan Party is a party as of the Restatement Effective Date. The Loan
Parties have delivered true, correct and complete copies of such Material
Contracts to the Administrative Agent on or before the Restatement Effective
Date, subject to confidentiality restrictions contained therein. The Loan
Parties are not in breach or in default of or under any Material Contract which
would reasonably likely result in a Material Adverse Effect and have not
received any written notice of the intention of any other party thereto to
terminate any Material Contract prior to the end of its current term.

5.24 [Reserved].

5.25 Pharmaceutical Laws.

(a) The Loan Parties have obtained all permits, licenses and other
authorizations which are required with respect to the ownership and operations
of their businesses under any Pharmaceutical Law, except where the failure to
obtain such permits, licenses or other authorizations would not reasonably be
expected to have a Material Adverse Effect.

(b) The Loan Parties are in compliance with all terms and conditions of all such
permits, licenses, orders and authorizations, and are also in compliance with
all Pharmaceutical Laws, including all other limitations, restrictions,
conditions, standards, prohibitions, requirements, obligations, schedules and
timetables contained in the Pharmaceutical Laws, except where the failure to
comply with such terms, conditions or laws would not reasonably be expected to
have a Material Adverse Effect.

(c) None of the Loan Parties has any liabilities, claims against it or presently
outstanding notices imposed or based upon any provision of any Pharmaceutical
Law, except for such liabilities, claims, citations or notices which
individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect.

5.26 HIPAA Compliance. To the extent that and for so long as a Loan Party is a
“covered entity” within the meaning of HIPAA, such Loan Party (i) has undertaken
or will promptly undertake all applicable surveys, audits, inventories, reviews,
analyses and/or assessments (including any required risk assessments) of all
areas of its business and operations required by HIPAA; (ii) has developed or
will promptly develop a detailed plan and time line for becoming HIPAA Compliant
(a “HIPAA Compliance Plan”); and (iii) has implemented or will implement those
provisions of such HIPAA Compliance Plan in all material respects necessary to
ensure that such Loan Party is or becomes HIPAA Compliant.

For purposes hereof, “HIPAA Compliant” shall mean that a Loan Party to the
extent legally required (i) is or will use commercially reasonable efforts to be
in compliance in all material respects with each of the applicable requirements
of the so-called “Administrative Simplification” provisions of HIPAA on and as
of each date that any part thereof, or any final rule or regulation thereunder,
becomes effective in accordance with its or their terms, as the case may be
(each such date, a “HIPAA Compliance Date”) and (ii) is not and could not
reasonably be expected to become, as of any date following any such HIPAA

 

-120-



--------------------------------------------------------------------------------

Compliance Date, the subject of any civil or criminal penalty, process, claim,
action or proceeding, or any administrative or other regulatory review, survey,
process or proceeding (other than routine surveys or reviews conducted by any
government health plan or other accreditation entity) that could result in any
of the foregoing or that has or could reasonably be expected to have a Material
Adverse Effect.

5.27 Compliance With Health Care Laws.

(a) Each Loan Party is in compliance with all Health Care Laws, including all
Medicare and Medicaid program rules and regulations applicable to it, except
where the failure to so comply does not have or could not reasonably be expected
to have a Material Adverse Effect. Without limiting the generality of the
foregoing, no Loan Party has received notice of any violation of any provisions
of the Medicare and Medicaid Anti-Fraud and Abuse or Anti-Kickback Amendments of
the Social Security Act (presently codified in Section 1128(B)(b) of the Social
Security Act) or the Medicare and Medicaid Patient and Program Protection Act of
1987.

(b) Each Loan Party has maintained all records required to be maintained by the
Joint Commission on Accreditation of Healthcare Organizations, the Food and Drug
Administration, Drug Enforcement Agency and State Boards of Pharmacy and the
Federal and State Medicare and Medicaid programs as required by the Health Care
Laws or other applicable Law or regulation, except where the failure to maintain
such records does not have or could not reasonably be expected to have a
Material Adverse Effect. Each Loan Party has all necessary permits, licenses,
franchises, certificates and other approvals or authorizations of Governmental
Authority as are required under Health Care Laws and under such HMO or similar
licensure laws and such insurance laws and regulations, as are applicable
thereto, and with respect to those facilities and other businesses that
participate in Medicare and/or Medicaid, to receive reimbursement under Medicare
and Medicaid, except where the failure to obtain could not reasonably be
expected to cause a Material Adverse Effect.

(c) Each Loan Party which is a certified Medicare provider or certified Medicaid
provider has in a timely manner filed all requisite cost reports, claims and
other reports required to be filed in connection with all Medicare and Medicaid
programs due on or before the Restatement Effective Date, all of which are
complete and correct in all material respects. There are no claims to the best
of each Loan Party’s knowledge, actions or appeals pending (and no Loan Party
has filed any claims or reports which should result in any such claims, actions
or appeals) before any Third Party Payor or Governmental Authority, including
without limitation, any Fiscal Intermediary, the Provider Reimbursement Review
Board or the Administrator of HCFA, with respect to any Medicare or Medicaid
cost reports or claims filed by any Loan Party on or before the Restatement
Effective Date. No validation review or program integrity review related to a
Loan Party which could reasonably likely have a Material Adverse Effect has been
conducted by any Third Party Payor or Governmental Authority in connection with
Medicare or Medicare programs, and to the best of each Loan Party’s knowledge,
no such reviews are scheduled, pending or threatened against or affecting any
Loan Party, or any of its assets, or, the consummation of the transactions
contemplated hereby. To the best of each Loan Party’s knowledge, there currently
exist no restrictions, deficiencies, required plans of correction actions or
other such remedial measures with respect to Federal and State Medicare and
Medicaid certifications or licensure against such parties.

(d) Schedule 5.27 hereto sets forth an accurate, complete and current list, as
of the Restatement Effective Date, of all participation agreements of the Loan
Parties with health maintenance organizations, insurance programs, preferred
provider organizations and other Third Party Payors and all such agreements are
in full force and effect and no material default exists thereunder.

5.28 [Reserved].

 

-121-



--------------------------------------------------------------------------------

5.29 Notices from Farm Products Sellers, etc.

(a) The Loan Parties have not, within the one (1) year period prior to the
Restatement Effective Date, received any written notice pursuant to the
applicable provisions of the PASA, PACA, the Food Security Act, the UCC or any
other applicable local laws from (i) any supplier or seller of Farm Products or
(ii) any lender to any such supplier or seller or any other Person with a
security interest in the assets of any such supplier or seller, or (iii) the
Secretary of State (or equivalent official) or other Governmental Authority of
any State, Commonwealth or political subdivision thereof in which any Farm
Products purchased by such Loan Party are produced, in any case advising or
notifying the Loan Parties of the intention of such supplier or seller or other
Person to preserve the benefits of any trust applicable to any assets of the
Loan Parties established in favor of such supplier, seller or other Person under
the provisions of any law or claiming a Lien with respect to any perishable
agricultural commodity or any other Farm Products which may be or have been
purchased by the Loan Parties or any related or other assets of the Loan
Parties.

(b) The Lead Borrower is not a “live poultry dealer” (as such term is defined in
the PASA) or otherwise purchases or deals in live poultry of any type
whatsoever. The Loan Parties do not purchase livestock pursuant to cash sales as
such term is defined in the PASA. The Lead Borrower is not engaged in, and shall
not engage in, raising, cultivating, propagating, fattening, grazing or any
other farming, livestock or agricultural operations.

5.30 USA PATRIOT Act Notice. Each Loan Party is in compliance, in all material
respects, with Patriot Act, to the extent each Loan Party is legally required to
comply with the Patriot Act.

5.31 Office of Foreign Assets Control. Neither the advance of the Loans nor the
use of the proceeds of the Loans, nor the lending, contribution or otherwise
making available such proceeds to any Subsidiary, joint venture partner or other
individual or entity, will be used to fund any activities of or business with
any individual or entity, or in any Designated Jurisdiction, that, at the time
of such funding, is the subject of Sanctions, or in any other manner that will
result in a violation by any individual or entity (including any individual or
entity participating in the transaction, whether as Lender, Arranger,
Administrative Agent, L/C Issuer, Swing Line Lender, or otherwise) of Sanctions.
Neither the Borrowers, nor any of their Subsidiaries, nor, to the knowledge of
the Borrowers and their Subsidiaries, any director, officer, employee, agent,
affiliate or representative thereof, is an individual or entity that is, or is
owned or controlled by any individual or entity that is (i) currently the
subject or target of any Sanctions or (ii) located, organized or resident in a
Designated Jurisdiction.

5.32 Use of Proceeds. On the Restatement Effective Date, the proceeds of the
initial Commitments (in addition to Letters of Credit issued hereunder) will,
subject to the Loan Cap, be used to finance a portion of the Restatement
Effective Date Transactions and for general corporate purposes. Following the
Restatement Effective Date, the Loans will be used by the Albertson’s Group for
working capital (including the purchase of Inventory) and general corporate
purposes (including Permitted Acquisitions and other Investments).

5.33 Anti-Money Laundering. No Borrower or Guarantor, none of its Subsidiaries
and, to the knowledge of senior management of each Borrower or Guarantor, none
of its Affiliates and none of their respective officers, directors, brokers or
agents of such Borrower or Guarantor, such Subsidiary or Affiliate (i) has
violated or is in violation of any applicable anti-money laundering law or
(ii) has engaged or engages in any transaction, investment, undertaking or
activity that conceals the identity, source or destination of the proceeds from
any category of offenses designated in any applicable law, regulation or other
binding measure implementing the “Forty Recommendations” and “Nine Special
Recommendations” published by the Organization for Economic Cooperation and
Development’s Financial Action Task Force on Money Laundering.

 

-122-



--------------------------------------------------------------------------------

5.34 FCPA. No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification claims for which a claim has not been asserted), or any Letter
of Credit shall remain outstanding, the Loan Parties shall, and shall (except in
the case of the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each
Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent, in form and
detail satisfactory to the Administrative Agent:

(a) as soon as available, but in any event within 120 days after the end of each
Fiscal Year of the Lead Borrower, (x) a Consolidated balance sheet of the
Albertson’s Group as at the end of such Fiscal Year, and the related
Consolidated statements of income or operations, Shareholders’ Equity and cash
flows for such Fiscal Year, setting forth in each case in comparative form (for
any period that includes a period prior to the Restatement Effective Date, based
solely on the predecessor entity group on a combined basis which need not be in
accordance with GAAP) the figures for the previous Fiscal Year, all in
reasonable detail and prepared in accordance with GAAP, such Consolidated
statements to be audited and accompanied by a report and unqualified opinion of
a Registered Public Accounting Firm of nationally recognized standing reasonably
acceptable to the Administrative Agent, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit (other than with
respect to an upcoming maturity of any Indebtedness or potential default under
any financial covenant) and (y) a copy of management’s discussion and analysis
with respect to the financial statements of such Fiscal Year, all of which shall
be in form and detail reasonably satisfactory to the Administrative Agent;

(b) as soon as available, but in any event within 60 days after the end of each
of the first three Quarterly Accounting Periods of each Fiscal Year of the Lead
Borrower, (x) a Consolidated balance sheet of the Albertson’s Group as at the
end of such Quarterly Accounting Period and the related Consolidated statements
of income or operations, Shareholders’ Equity and cash flows for such Quarterly
Accounting Period and for the portion of the Lead Borrower’s Fiscal Year then
ended, setting forth in each case in comparative form (for any period that
includes a period prior to the Restatement Effective Date, based solely on the
predecessor entity group on a combined basis which need not be in accordance
with GAAP) the figures for (A) the corresponding Accounting Period of the
previous Fiscal Year and (B) the corresponding portion of the previous Fiscal
Year, all in reasonable detail, such Consolidated statements to be certified by
a Responsible Officer of the Lead Borrower as fairly presenting in all material
respects the financial condition, results of operations, Shareholders’ Equity
and cash flows of the Albertson’s Group as of the end of

 

-123-



--------------------------------------------------------------------------------

such Quarterly Accounting Period in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of purchase accounting adjustments
resulting from the consummation of the Transactions and the absence of footnotes
and that prior Fiscal Year results are not required to be restated for changes
in discontinued operations and (y) a copy of management’s discussion and
analysis with respect to the financial statements of such Quarterly Accounting
Period, all of which shall be in form and detail reasonably satisfactory to the
Administrative Agent;

(c) as soon as available, but in any event within 45 days after the end of each
of the Accounting Periods of each Fiscal Year of Lead Borrower that ends during
a Monthly Reporting Period (other than (x) in the case of an Accounting Period
that coincides with the end of a Quarterly Accounting Period (other than the
last Quarterly Accounting Period of any Fiscal Year), in which case the
financial statements required by this clause (c) shall be due 60 days after the
end of such Accounting Period or (y) an Accounting Period that coincides with
the end of a Fiscal Year), a Consolidated balance sheet of the Lead Borrower as
at the end of such Accounting Period, and the related Consolidated statements of
income or operations, and cash flows for such Accounting Period, and for the
portion of the Lead Borrower’s Fiscal Year then ended, setting forth in each
case in comparative form the figures for (A) the corresponding Accounting Period
of the previous Fiscal Year and (B) the corresponding portion of the previous
Fiscal Year (for any period that includes a period prior to the Restatement
Effective Date, based solely on the predecessor entity group on a combined basis
which need not be in accordance with GAAP), all in reasonable detail, such
Consolidated statements to be certified by a Responsible Officer of the Lead
Borrower as fairly presenting in all material respects the financial condition,
results of operations, and cash flows of the Lead Borrower as of the end of such
Accounting Period in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes and that prior Fiscal Year results are
not required to be restated for changes in discontinued operations; and

(d) as soon as available, but in any event no more than 60 days after the end of
each Fiscal Year of the Lead Borrower (or, in the case of the first Fiscal Year
of the Lead Borrower ended after the Restatement Effective Date, 120 days),
forecasts prepared by management of the Lead Borrower, in form reasonably
satisfactory to the Administrative Agent, of the Loan Cap and the Consolidated
balance sheets and statements of income or operations and cash flows of the
Albertson’s Group on a quarterly basis (except that the Loan Cap shall be
projected on a monthly basis) for the immediately following Fiscal Year
(including the fiscal year in which the Maturity Date occurs); it being
understood and agreed that (i) any forecasts furnished hereunder are subject to
significant uncertainties and contingencies, which may be beyond the control of
the Loan Parties, (ii) no assurance is given by the Loan Parties that the
results or forecast in any such projections will be realized and (iii) the
actual results may differ from the forecasted results set forth in such
projections and such differences may be material.

Notwithstanding the foregoing, the obligations in paragraphs (a), (b) and (c) of
this Section 6.01 may be satisfied with respect to financial information of the
Albertson’s Group by furnishing (A) the applicable consolidated financial
statements of any direct or indirect parent of the Lead Borrower that, directly
or indirectly, holds all of the Equity Interests of the Lead Borrower or (B) in
the case of paragraphs (a) and (b) of this Section 6.01, the Lead Borrower’s (or
any direct or indirect parent thereof, as applicable) Form 10-K or 10-Q, as
applicable, filed with the SEC; provided that, with respect to each of clauses
(A) and (B) (i) such information is accompanied by consolidated information that
explains in reasonable detail the differences between the information relating
to the Lead Borrower (or a parent of the Lead Borrower, if such information
related to such a parent), on the one hand, and the information relating to the
Lead Borrower and its Restricted

 

-124-



--------------------------------------------------------------------------------

Subsidiaries on a standalone basis, on the other hand and (ii), to the extent
such information is in lieu of information required to be provided under this
Section 6.01, such materials are accompanied by a report and opinion of an
independent registered public accounting firm of nationally recognized standing,
which report and opinion shall be prepared in accordance with GAAP and
consistent with the requirements of Section 6.01.

6.02 Certificates; Other Information. Deliver to the Administrative Agent, in
form and detail reasonably satisfactory to the Administrative Agent:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its Registered Public Accounting Firm
certifying such financial statements;

(b) (i) On or prior to the fifteenth (15th) day of each Fiscal Month (or, if
such day is not a Business Day, on the next succeeding Business Day), a
Borrowing Base Certificate showing the Borrowing Base as of the close of
business as of the last day of the immediately preceding Fiscal Month, each
Borrowing Base Certificate to be certified as complete and correct by a
Responsible Officer of the Lead Borrower; provided that at any time that an
Accelerated Borrowing Base Delivery Event has occurred and is continuing, such
Borrowing Base Certificate shall be delivered on Wednesday of each week (or, if
Wednesday is not a Business Day, on the next succeeding Business Day), as of the
close of business on the immediately preceding Saturday, and (ii) within three
(3) Business Days after the consummation of the Disposition of any Collateral
included in the Borrowing Base in connection with the closure of fifteen of more
Stores, a Borrowing Base Certificate showing the Borrowing Base after giving
effect to the consummation of such Disposition;

(c) promptly upon receipt, copies of any detailed audit reports, management
letters or recommendations submitted to the Board of Directors (or the audit
committee of the board of directors) of any Loan Party by its Registered Public
Accounting Firm in connection with the accounts or books of the Loan Parties or
any Restricted Subsidiary, or any audit of any of them;

(d) without duplication of any other reports required hereunder, the financial
and collateral reports described on Schedule 6.02 hereto, at the times set forth
in such Schedule; and

(e) promptly, such additional information regarding the business affairs,
financial condition or operations of any Loan Party or any Restricted
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent (or any Lender acting through the Administrative Agent) may
from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01 or Section 6.02(e)
may (but shall not be required to) be delivered electronically (which may be
filed with the SEC) and if so delivered, shall be deemed to have been delivered
on the date (i) on which the Lead Borrower posts such documents, or provides a
link thereto on the Lead Borrower’s website on the Internet at
www.albertsons.com;www.albertsons.com or www.albertsonscompanies.com or (ii) on
which such documents are posted on the Lead Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent has
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Lead Borrower shall deliver paper
copies of such documents to the Administrative Agent if the Administrative Agent
requests the Lead Borrower to deliver such paper copies until a written request
to cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Lead Borrower shall notify the Administrative Agent (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. The Administrative Agent shall

 

-125-



--------------------------------------------------------------------------------

have no obligation to request the delivery or to maintain copies of the
documents referred to above. The Loan Parties hereby acknowledge that the
Administrative Agent and/or the Arranger will make available to the Lenders and
each L/C Issuer materials and/or information provided by or on behalf of the
Loan Parties hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on Intralinks or another similar electronic system (the
“Platform”).

6.03 Notices. Promptly after any Responsible Officer of the Lead Borrower
obtains knowledge thereof, notify the Administrative Agent:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect;

(c) of the occurrence of any ERISA Event that could reasonably be expected to
have a Material Adverse Effect;

(d) the receipt of any written notice from a supplier, seller, or agent pursuant
to the Food Security Act, PACA or PASA of the intention of such Person to
preserve the benefits of any trust applicable to any assets of any Loan Party
under the provisions of the PASA, PACA or any other statute and such Loan Party
shall promptly provide the Administrative Agent with a true, correct and
complete copy of such notice and other information delivered to or on behalf of
such Loan Party pursuant to the Food Security Act; or

(e) of the commencement of, or any material development in, any litigation or
proceeding affecting the Lead Borrower or any Restricted Subsidiary in each case
that has resulted or would reasonably be expected to result in a Material
Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Lead Borrower setting forth details of the occurrence
referred to therein and stating what action the Lead Borrower has taken and
proposes to take with respect thereto.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (x) all Tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets (including in its capacity as a withholding agent); (y) all lawful claims
(including, without limitation, claims of landlords, warehousemen, customs
brokers, carriers and suppliers, sellers, or agents of Perishable Inventory and
Farm Products) which, if unpaid, would by Law become a Lien upon its property;
and (z) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness, except, in each case, where (a)(i) the validity or amount
thereof is being contested in good faith by appropriate proceedings diligently
conducted, (ii) such Loan Party has set aside on its books adequate reserves
with respect thereto in accordance with GAAP, (iii) such contest effectively
suspends collection of the contested obligation and enforcement of any Lien
securing such obligation, and (iv) no Lien has been filed with respect thereto
(other than Permitted Encumbrances) or (b) the failure to make payment pending
such contest could not reasonably be expected, individually or in the aggregate,
to result in a Material Adverse Effect. Nothing contained herein shall be deemed
to limit the rights of the Agents with respect to determining Reserves pursuant
to this Agreement.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence (and, except to the extent the failure to
do so could not reasonably be expected to have a Material Adverse Effect, good
standing) under the Laws of the jurisdiction of its organization or formation

 

-126-



--------------------------------------------------------------------------------

except in a transaction permitted by Section 7.04 or 7.05; (b) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its Intellectual
Property, except to the extent such Intellectual Property is no longer used or
useful in the conduct of the business of the Loan Parties or that the failure to
do so could not reasonably be expected to have a Material Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear and casualty or
condemnation events excepted; and (b) make all necessary repairs thereto and
renewals and replacements thereof except, in each case of clauses (a) and (b),
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

6.07 Maintenance of Insurance. Maintain insurance substantially consistent with
past practices and as disclosed to the Agents prior to the Restatement Effective
Date (including a program of self-insurance) and as is customarily carried under
similar circumstances by other Persons in the same or similar businesses
operating in the same or similar locations, and as is reasonably acceptable to
the Administrative Agent. Fire and extended coverage or “all-risk” policies
maintained with respect to any Collateral shall be endorsed to include a
lenders’ loss payable clause (regarding personal property), in form and
substance reasonably satisfactory to the Agents, which endorsements shall
provide that none of the Borrowers, the Administrative Agent, the Collateral
Agent, or any other party shall be a coinsurer and such other provisions as the
Agents may reasonably require from time to time to protect the interests of the
Lenders and all first party property insurance covering Collateral shall name
the Collateral Agent as additional insured or loss payee, as applicable, and all
liability insurance shall name the Collateral Agent as additional insured.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a)(i) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted and with respect to
which adequate reserves have been set aside and maintained by the Loan Parties
in accordance with GAAP and (ii) such contest effectively suspends enforcement
of the contested Laws; or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.

6.09 Books and Records; Accountants.

(a) Maintain proper books of record and account, in which full, true and correct
entries in all material respects in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of the Albertson’s Group; and (ii) maintain such books of record and
account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over the Albertson’s
Group.

(b) At all times retain a Registered Public Accounting Firm which is reasonably
satisfactory to the Administrative Agent and shall instruct such Registered
Public Accounting Firm to cooperate with, and be available to, the
Administrative Agent or its representatives to discuss the Loan Parties’
financial performance, financial condition, operating results, controls, and
such other matters, within the scope of the retention of such Registered Public
Accounting Firm, as may be raised by the Administrative Agent; provided that an
officer of the Lead Borrower shall be entitled to participate in any such
discussions.

 

-127-



--------------------------------------------------------------------------------

6.10 Inspection Rights.

(a) Permit representatives and independent contractors of the Administrative
Agent and Collateral Agent to visit and inspect any of its properties, to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss its affairs, finances and accounts with
its directors, officers, and Registered Public Accounting Firm at such
reasonable times during normal business hours upon reasonable advance notice to
the Lead Borrower; provided, however, that unless an Event of Default has
occurred and is continuing, only one visit in any calendar year shall be
permitted and such visit shall be at the Loan Parties’ expense.

(b) Upon the request of the Administrative Agent after reasonable prior notice,
permit the Administrative Agent or professionals (including investment bankers,
consultants, accountants, and lawyers) retained by the Administrative Agent to
conduct commercial finance examinations and other evaluations at the frequency
specified below, including, without limitation, of (i) the Lead Borrower’s
practices in the computation of the Borrowing Base and (ii) the assets included
in the Borrowing Base and related financial information such as, but not limited
to, sales, gross margins, payables, accruals and reserves. The Loan Parties
shall pay the reasonable and documented out-of-pocket fees and expenses of the
Administrative Agent and such professionals with respect to such examinations
and evaluations. Notwithstanding the foregoing, except as provided in the
provisos to this sentence, the Administrative Agent shall be permitted to
conduct one (1) commercial finance examination each Fiscal Year at the Loan
Parties’ expense; provided that, in the event that Excess Availability
Percentage is at any time less than 15% for five (5) consecutive Business Days,
the Administrative Agent shall be permitted to conduct up to two (2) commercial
finance examinations in any twelve-month period at the Borrowers’ expense;
provided further that, at any time an Event of Default has occurred and is
continuing, the Administrative Agent shall be permitted to conduct one
(1) commercial finance examination each Quarterly Accounting Period (and in any
event no more than four each Fiscal Year) at the Borrowers’ expense.
Notwithstanding the foregoing, the Administrative Agent may cause additional
commercial finance examinations to be undertaken (i) as it in its discretion
deems necessary or appropriate, at its own expense or, (ii) if required by Law,
at the expense of the Loan Parties.

(c) Upon the request of the Administrative Agent after reasonable prior notice,
permit the Administrative Agent or professionals (including appraisers) retained
by the Administrative Agent to conduct appraisals of the Collateral, including,
without limitation, the assets included in the Borrowing Base. The Loan Parties
shall pay the reasonable and documented out-of-pocket fees and expenses of the
Administrative Agent and such professionals with respect to such appraisals.
Notwithstanding the foregoing, except as provided in the provisos to this
sentence, the Administrative Agent shall be permitted to conduct up to one
Inventory appraisal and one Scripts appraisal in any twelve-month period at the
Loan Parties’ expense; provided that in the event that the Excess Availability
Percentage is at any time less than or equal to 15% for five (5) consecutive
Business Days, the Administrative Agent shall be permitted to conduct up to two
(2) Inventory appraisals and two (2) Scripts appraisals in any twelve-month
period at the Borrowers’ expense; provided further that if an Event of Default
has occurred and is continuing the Administrative Agent shall be permitted to
conduct one (1) Inventory appraisal and one (1) Scripts appraisal each Quarterly
Accounting Period (and in any event no more than four each Fiscal Year) at the
Borrowers’ expense. Notwithstanding the foregoing, the Administrative Agent may
cause additional appraisals to be undertaken (i) as it in its discretion deems
necessary or appropriate, at its own expense or, (ii) if required by Law, at the
expense of the Loan Parties.

6.11 Additional Loan Parties. Notify the Administrative Agent promptly after any
Person becomes a Subsidiary (other than any Excluded Subsidiary but including
any Unrestricted Subsidiary being reclassified as a Restricted Subsidiary) of
the Lead Borrower, and promptly thereafter (and in any

 

-128-



--------------------------------------------------------------------------------

event within fifteen (15) Business Days) if requested by the Administrative
Agent, (i) cause any such Person to become a Borrower or Guarantor by executing
and delivering to the Administrative Agent a Joinder Agreement to this Agreement
or a counterpart of the Facility Guaranty or such other document as the
Administrative Agent shall deem reasonably appropriate for such purpose,
(ii) subject to the requirements of Section 6.16(b), grant a Lien to the
Collateral Agent on such Person’s assets on the same types of assets which
constitute Collateral under the Security Documents to secure the Obligations,
and (iii) deliver to the Administrative Agent documents of the types referred to
in clauses (iii) and (iv) of Section 4.01(a) and if requested by the
Administrative Agent, favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (a)), and (b) if any
Equity Interests or Indebtedness of such Person are owned by or on behalf of any
Loan Party, to pledge such Equity Interests and promissory notes evidencing such
Indebtedness, in each case in form, content and scope reasonably satisfactory to
the Administrative Agent. In addition, for purposes of compliance with
Section 6.01, any direct or indirect parent entity of the Lead Borrower may
become a guarantor by executing and delivering to the Administrative Agent a
guarantee agreement in a form satisfactory to the Administrative Agent which
shall be executed by the Lead Borrower and such parent; provided that such
parent entity shall not otherwise be deemed to be a “Borrower”, “Guarantor” or
“Loan Party” for any purpose under this Agreement. In no event shall compliance
with this Section 6.11 waive or be deemed a waiver or consent to any transaction
giving rise to the need to comply with this Section 6.11 if such transaction was
not otherwise expressly permitted by this Agreement or constitute or be deemed
to constitute, with respect to any Subsidiary, an approval of such Person as a
Borrower or Guarantor or permit the inclusion of any acquired assets in the
computation of the Borrowing Base.

6.12 Cash Management.

(a) The Loan Parties party to the Existing Albertson’s ABL Credit Agreement
have, and the Loan Parties that become party hereto on the Restatement Effective
Date shall within 90 days after the Restatement Effective Date or such longer
period as the Administrative Agent may reasonably agree:

(i) deliver to the Administrative Agent copies of notifications (each, a “Credit
Card Notification”) which have been executed on behalf of such Loan Party and
delivered to such Loan Party’s credit card clearinghouses and Credit Card
Processors listed on Schedule 5.20(b); and

(ii) enter into a Blocked Account Agreement reasonably satisfactory in form and
substance to the Agents with respect to each DDA maintained with any Blocked
Account Bank (collectively, the “Blocked Accounts”); provided that Blocked
Accounts shall not include (i) deposit accounts specifically and exclusively
used for payroll, payroll taxes and other employee wage and benefit payments to
or for the benefit of any Loan Party’s salaried employees, (ii) any zero balance
account, (iii) any Store Account maintained at a bank at which the Loan Parties
maintain fewer than 25 Store Accounts, (iv) accounts solely used for cash
deposits subject to Permitted Encumbrances, and (v) any deposit account or
lockbox specifically and exclusively for the receipt by the Loan Parties of
Medicare Accounts or Medicaid Accounts, provided that such deposit accounts are
under the control of a Loan Party and such Loan Party has directed payments from
those accounts to the Blocked Accounts.

(b) Deposit all cash proceeds from sales of Inventory in every form, including,
without limitation, cash and checks from each Store (other than Medicare
Accounts and Medicaid Accounts) into the Store Account of such Loan Party used
solely for such purpose in accordance with the then current practices of such
Loan Party, but in any event no less frequently than once every three
(3) Business Days; provided that each Store may retain in such Store funds of up
to an average of $50,000 immediately after

 

-129-



--------------------------------------------------------------------------------

each deposit of funds from such Store into the applicable Store Account. All
collected funds on deposit in the Store Accounts (including Store Accounts
described in clause (iv) of Section 6.12(a)(ii)) shall be sent by wire transfer
or other electronic funds transfer on each Business Day to the Blocked Accounts,
except nominal amounts which are required to be maintained in such Store
Accounts under the terms of such Loan Party’s arrangements with the bank at
which such Store Accounts are maintained (which amounts, together with all
amounts held at the retail store locations and not yet deposited in the Store
Accounts, shall not in the aggregate exceed $150,000,000 (or, following the Rite
Aid Acquisition Closing Date, $200,000,000) (provided that such amount shall be
permanently reduced each time a retail store of any Loan Party is closed or sold
by $50,000 and increased by $50,000 each time a store is opened or acquired
pursuant to any Permitted Acquisition; provided, further, for the avoidance of
doubt no such decrease or increase shall result from the Rite Aid Acquisition or
from any disposition by Rite Aid and its Subsidiaries pursuant to the WBA Asset
Purchase Agreement (as defined in the Rite Aid Acquisition Agreement)) at any
one time, except to the extent from time to time additional amounts may be held
in Stores or the Store Accounts on Saturday, Sunday or other days where the
applicable depository bank is closed, which additional amounts are to be, and
shall be, transferred on the next Business Day to the Blocked Accounts) and
except as the Administrative Agent may otherwise agree.

(c) On or prior to the Restatement Effective Date, establish and maintain a
separate lockbox and deposit account into which the Loan Parties shall promptly
deposit, and shall direct each Fiscal Intermediary or other Third Party Payor in
accordance with the applicable Medicare and Medicaid regulations to directly
remit, all payments in respect of any Medicare Accounts or Medicaid Accounts.
Such separate lockboxes and deposit accounts shall only be used for purposes of
receiving payments in respect of Medicare Accounts and Medicaid Accounts and
shall be under the sole control of the applicable Loan Party; provided, that
(i) the Loan Parties shall authorize, direct and instruct the depository banks
at which such separate lockboxes and deposit accounts are maintained to remit by
federal funds wire transfer all funds received or deposited into such deposit
accounts amounts on deposit in such accounts on a daily basis to one of the
Blocked Accounts, which instructions by Loan Parties to such banks may only be
changed after not less than three (3) Business Days’ prior written notice to
such banks and the Administrative Agent and (ii) any change in such instructions
without the prior written consent of the Administrative Agent shall be an Event
of Default hereunder.

(d) Subject to exceptions for Stores and Store Accounts in clause (b) and
Medicare Accounts and Medicaid Accounts in clause (c) above, ACH or wire
transfer no less frequently than once every Business Day (and whether or not
there are then any outstanding Obligations) to a Blocked Account all proceeds of
Accounts or other Collateral, including all proceeds from sales of Inventory,
all amounts payable to each Borrower from Credit Card Issuers and Credit Card
Processors and all other proceeds of Collateral.

(e) Each Blocked Account Agreement shall require that, after the Blocked Account
Bank’s receipt of written notice from the Collateral Agent given after the
occurrence and during the continuance of a Dominion Trigger Event, the Blocked
Account Bank shall effectuate the ACH or wire transfer no less frequently than
daily (and whether or not there are then any outstanding Obligations) to the
concentration account maintained by the Collateral Agent at Bank of America (the
“Collection Account”) of all funds in such Blocked Account.

(f) The Collection Account shall at all times be under the sole dominion and
control of the Collateral Agent. The Loan Parties hereby acknowledge and agree
that (i) the Loan Parties have no right of withdrawal from the Collection
Account, (ii) the funds on deposit in the Collection Account shall at all times
be collateral security for all of the Obligations and (iii) the funds on deposit
in the Collection Account shall be applied pursuant to Section 8.03 on a daily
basis after the occurrence and during the continuation of

 

-130-



--------------------------------------------------------------------------------

a Dominion Trigger Event. In the event that, notwithstanding the provisions of
this Section 6.12, any Loan Party receives or otherwise has dominion and control
of any such proceeds or collections, such proceeds and collections shall be held
in trust by such Loan Party for the Collateral Agent, shall not be commingled
with any of such Loan Party’s other funds or deposited in any account of such
Loan Party and shall, not later than the Business Day after receipt thereof, be
deposited into the Collection Account or dealt with in such other fashion as
such Loan Party may be instructed by the Collateral Agent.

(g) Upon the request of the Administrative Agent after the occurrence and during
the continuance of a Dominion Trigger Event, cause bank statements and/or other
reports to be delivered to the Administrative Agent not less often than monthly,
accurately setting forth all amounts deposited in each Blocked Account to ensure
the proper transfer of funds as set forth above.

6.13 Information Regarding the Collateral.

(a) Furnish to the Administrative Agent at least fifteen (15) days (or such
shorter period as the Administrative Agent may agree) prior written notice of
any change in: (i) any Loan Party’s legal name; (ii) the location of any Loan
Party’s chief executive office, its principal place of business, any office in
which it maintains books or records relating to Collateral owned by it or any
office or facility at which Collateral owned by it is located (including the
establishment of any such new office or facility, but excluding in-transit
Collateral); (iii) any Loan Party’s organizational structure or jurisdiction of
incorporation or formation; or (iv) any Loan Party’s Federal Taxpayer
Identification Number or organizational identification number assigned to it by
its state of organization. The Loan Parties shall not effect or permit any
change referred to in the preceding sentence unless the Loan Parties have
undertaken all such action, if any, reasonably requested by the Administrative
Agent under the UCC or otherwise that is required in order for the Collateral
Agent to continue at all times following such change to have a valid, legal and
perfected first priority security interest in all the Collateral for its own
benefit and the benefit of the other Credit Parties.

(b) From time to time as may be reasonably requested by the Administrative
Agent, the Lead Borrower shall supplement each Schedule hereto, or any
representation herein or in any other Loan Document, with respect to any matter
arising after the Restatement Effective Date that is required to be set forth or
described in such Schedule or as an exception to such representation or that is
necessary to correct any information in such Schedule or representation which
has been rendered inaccurate thereby (and, in the case of any supplements to any
Schedule, such Schedule shall be appropriately marked to show the changes made
therein). Notwithstanding the foregoing, no supplement or revision to any
Schedule or representation shall be deemed the Credit Parties’ consent to the
matters reflected in such updated Schedules or revised representations nor
permit the Loan Parties to undertake any actions otherwise prohibited hereunder
or fail to undertake any action required hereunder from the restrictions and
requirements in existence prior to the delivery of such updated Schedules or
such revision of a representation; nor shall any such supplement or revision to
any Schedule or representation be deemed the Credit Parties’ waiver of any
Default resulting from the matters disclosed therein.

6.14 Physical Inventories.

(a) Cause not less than two physical inventories to be undertaken, at the
expense of the Loan Parties, in each Fiscal Year and periodic cycle counts, in
each case consistent with past practices, conducted by such inventory takers as
are reasonably satisfactory to the Collateral Agent and following such
methodology as is consistent with the methodology used in the immediately
preceding inventory or as otherwise may be reasonably satisfactory to the
Collateral Agent. The Collateral Agent, at the expense of the Loan Parties, may
participate in and/or observe each scheduled physical count of Inventory which
is

 

-131-



--------------------------------------------------------------------------------

undertaken on behalf of any Loan Party. The Lead Borrower, within 30 days
following the completion of such inventory, shall provide the Collateral Agent
with a reconciliation of the results of such inventory (as well as of any other
physical inventory or cycle counts undertaken by a Loan Party) and shall post
such results to the Loan Parties’ stock ledgers and general ledgers, as
applicable.

(b) Permit the Collateral Agent, in its Permitted Discretion, if any Event of
Default exists, to cause additional such inventories to be taken as the
Collateral Agent determines (each, at the expense of the Loan Parties).

6.15 [Reserved]

6.16 Further Assurances.

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), that may be required
under any Law, or which any Agent may reasonably request, to effectuate the
transactions contemplated by the Loan Documents or to grant, preserve, protect
or perfect the Liens created or intended to be created by the Security Documents
or the validity or priority of any such Lien, all at the expense of the Loan
Parties, provided that no such document, financing statement, agreement,
instrument or action taken shall, in the Loan Parties’ good faith determination,
materially increase the obligations or liabilities of the Loan Parties hereunder
or have any Material Adverse Effect on the Loan Parties.

(b) If any material assets of the type constituting Collateral are acquired by
any Loan Party after the Restatement Effective Date (other than assets
constituting Collateral under the Security Documents that become subject to the
Lien of the Security Documents upon acquisition thereof), notify the Agents
thereof, and the Loan Parties will, within sixty (60) days after such
acquisition, cause such assets to be subjected to a Lien securing the
Obligations and take such actions as shall be reasonably necessary to perfect
such Liens, including actions described in paragraph (a) of this Section 6.16,
all at the expense of the Loan Parties. In no event shall compliance with this
Section 6.16(b) waive or be deemed a waiver or consent to any transaction giving
rise to the need to comply with this Section 6.16(b) if such transaction was not
otherwise expressly permitted by this Agreement or constitute or be deemed to
constitute consent to the inclusion of any acquired assets in the computation of
the Borrowing Base.

6.17 [Reserved].

6.18 [Reserved].

6.19 ERISA. The Lead Borrower will furnish to the Administrative Agent promptly
following receipt thereof, copies of any documents described in Sections 101(k)
or 101(l) of ERISA that the Lead Borrower or any ERISA Affiliate may request
with respect to any Multiemployer Plan; provided that if the Lead Borrower or
any ERISA Affiliate has not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plan, then, upon
reasonable request of the Administrative Agent, the Lead Borrower and/or the
ERISA Affiliate shall promptly make a request for such documents or notices from
such administrator or sponsor and shall provide copies of such documents and
notices to the Administrative Agent promptly after receipt thereof.

6.20 Post-Closing Collateral Actions. The Lead Borrower agrees to deliver or
cause to be delivered such documents and instruments, and take or cause to be
taken such other actions as may be reasonably necessary to provide the perfected
security interests and to satisfy such other conditions within the applicable
time periods set forth on Schedule 6.20, as such time periods may be extended by
the Administrative Agent, in its sole discretion.

 

-132-



--------------------------------------------------------------------------------

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification claims for which a claim has not been asserted), or any Letter
of Credit shall remain outstanding, no Loan Party shall, nor shall it permit any
Restricted Subsidiary to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired; sign or
suffer to exist any security agreement authorizing any Person thereunder to file
a financing statement; sell any of its property or assets subject to an
understanding or agreement (contingent or otherwise) to repurchase such property
or assets with recourse to it or any of its Restricted Subsidiaries; or assign
as security or otherwise transfer as security any accounts or other rights to
receive income, other than, as to all of the above, Permitted Encumbrances.

7.02 Investments. Make any Investments, except Permitted Investments.

7.03 Indebtedness; Disqualified Stock. (a) Create, incur, assume, guarantee,
suffer to exist or otherwise become or remain liable with respect to, any
Indebtedness, except Permitted Indebtedness, or (b) issue Disqualified Stock.

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

(a) (i) any Restricted Subsidiary may merge, amalgamate or consolidate with a
Borrower (including a merger, the purpose of which is to reorganize a Borrower
into a new jurisdiction in the United States); provided that such Borrower (as a
newly recognized entity) shall be the continuing or surviving Person and
(ii) any Restricted Subsidiary may merge, amalgamate or consolidate with one or
more other Restricted Subsidiaries; provided that when any Person that is a Loan
Party is merging with a Restricted Subsidiary, a Loan Party shall be the
continuing or surviving Person;

(b) (i) any Subsidiary that is not a Loan Party may merge, amalgamate or
consolidate with or into any other Subsidiary that is not a Loan Party and
(ii) any Subsidiary may liquidate or dissolve or a Borrower or any Subsidiary
may change its legal form if the Lead Borrower determines in good faith that
such action is in the best interest of Albertson’s Group and if not materially
disadvantageous to the Lenders (it being understood that in the case of any
change in legal form, (x) any Borrower shall remain a Borrower and (y) a
Subsidiary that is a Guarantor will remain a Guarantor unless such Guarantor is
otherwise permitted to cease being a Guarantor hereunder);

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Lead Borrower or to
another Restricted Subsidiary; provided that if the transferor in such a
transaction is a Loan Party, then (i) the transferee must be a Loan Party or
(ii) to the extent constituting an Investment, such Investment must be a
Permitted Investment in or Indebtedness of a Restricted Subsidiary which is not
a Loan Party in accordance with Section 7.02 (other than clause (e) of the
definition of “Permitted Investments”) and Section 7.03, respectively;

 

-133-



--------------------------------------------------------------------------------

(d) so long as no Default exists or would result therefrom, a Borrower may merge
with any other Person; provided that (i) such Borrower shall be the continuing
or surviving corporation or (ii) if the Person formed by or surviving any such
merger or consolidation is not a Borrower (any such Person, the “Successor
Company”), (A) the Successor Company shall be an entity organized or existing
under the Laws of the United States, any state thereof, the District of Columbia
or any territory thereof, (B) the Successor Company shall expressly assume all
the obligations of such Borrower under this Agreement and the other Loan
Documents to which such Borrower is a party pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Agent, (C) each Loan Party,
unless it is the other party to such merger or consolidation, shall have
confirmed that its obligations under the Loan Documents, including the
Guarantee, shall continue to apply to the Successor Company’s obligations under
the Loan Agreements, (D) each Loan Party, unless it is the other party to such
merger or consolidation, shall have by a supplement to the Security Agreement
and other applicable Security Documents confirmed that its obligations
thereunder shall apply to the Successor Company’s obligations under the Loan
Documents, and (E) such Borrower shall have delivered to the Administrative
Agent an officer’s certificate and an opinion of counsel, each stating that such
merger or consolidation and such supplement to this Agreement or any Security
Document comply with this Agreement; provided further that if the foregoing are
satisfied, the Successor Company will succeed to, and be substituted for, such
Borrower under this Agreement;

(e) so long as no Default exists or would result therefrom (in the case of a
merger involving a Loan Party), any Restricted Subsidiary may merge with any
other Person in order to effect an Investment permitted pursuant to
Section 7.02; provided that the continuing or surviving Person shall be a
Restricted Subsidiary or a Borrower, which together with each of its Restricted
Subsidiaries, shall have complied with the requirements of Section 6.11 and
Section 6.16;

(f) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05; and

(g) any merger, dissolution, liquidation, consolidation or Disposition in
connection with the Restatement Effective Date Transactions shall be permitted;
and

(h) any merger, dissolution, liquidation, consolidation or Disposition
contemplated by the Rite Aid Acquisition Agreement or, to the extent not
materially adverse to the Lenders, otherwise in connection with the Rite Aid
Acquisition shall be permitted.

7.05 Dispositions. Make any Disposition, except Permitted Dispositions. To the
extent any Collateral is Disposed of in a Permitted Disposition to any Person
other than any Loan Party and the Net Proceeds therefrom are applied in
accordance with this Agreement, such Collateral shall be sold free and clear of
all Liens created by the Loan Documents.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except that:

(a) each Restricted Subsidiary of a Loan Party may make Restricted Payments to
any Loan Party;

 

-134-



--------------------------------------------------------------------------------

(b) each Restricted Subsidiary of a Loan Party which is not a Loan Party may
make Restricted Payments to another Restricted Subsidiary that is not a Loan
Party;

(c) [Reserved];Restricted Payments pursuant to the Rite Aid Acquisition
Agreement;

(d) Loan Parties and their Restricted Subsidiaries may make Restricted Payments
permitted by Sections 7.02, 7.04 or 7.09;

(e) the Lead Borrower may, and may make a Restricted Payment to any direct or
indirect parent to allow such parent to, repurchase Equity Interests held by a
current or former employee, officer or director upon the termination, retirement
or death of any such employee, officer or director, provided that, as to any
such repurchase, each of the following conditions is satisfied: (i) as of the
date of the payment for such repurchase and after giving effect thereto, no
Dominion Trigger Event shall exist or have occurred and be continuing, (ii) such
repurchase shall be paid with funds legally available therefor, and (iii) the
aggregate amount of all payments for such repurchases in any Fiscal Year shall
not exceed $85,000,000 plus amounts of such repurchases permitted to have been
made in prior Fiscal Years but not made, up to a maximum carry forward amount in
any Fiscal Year of $60,000,000; plus the Net Proceeds received by the Lead
Borrower or any of its Subsidiaries from the sale of Equity Interests (other
than Disqualified Stock) of the Lead Borrower or any direct or indirect parent
of the Lead Borrower (to the extent contributed to the Lead Borrower) to members
of management, directors or consultants of the Lead Borrower or any of its
Subsidiaries, or any direct or indirect parent of the Lead Borrower that occurs
after the Restatement Effective Date other than proceeds of a Cure Amount; plus
the Net Proceeds of key man life insurance policies received by the Lead
Borrower or any other direct or indirect parent of the Lead Borrower (in each
case, to the extent contributed to the Lead Borrower) and their Subsidiaries
after the Restatement Effective Date; less the amount of any Restricted Payments
previously made with the cash proceeds described in clauses (i) and (ii) of this
Section 7.06(e); (provided that cancellation of Indebtedness owing to the Lead
Borrower or any Restricted Subsidiary from members of management, directors,
employees or consultants of the Lead Borrower, or any direct or indirect parent
company or Restricted Subsidiaries in connection with a repurchase of Equity
Interests pursuant to this clause (e) of the Lead Borrower or any direct or
indirect parent company will not be deemed to constitute a Restricted Payment);

(f) if the Payment Conditions are satisfied, a Borrower may declare or pay cash
dividends and distributions to the equity holders of such Borrower;

(g) Loan Parties and their Subsidiaries may declare and make dividend payments
or other Restricted Payments payable (i) solely in Equity Interests (other than
Disqualified Stock not otherwise permitted by Section 7.03) of such Person, or
(ii) with the proceeds of a substantially concurrent sale of Equity Interests
(other than Disqualified Stock) of the Lead Borrower or any direct or indirect
parent thereof (to the extent contributed to a Borrower);

(h) Loan Parties and their Restricted Subsidiaries may make repurchases of
Equity Interests in the Lead Borrower or in any other direct or indirect parent
thereof or any Restricted Subsidiary of the Lead Borrower deemed to occur upon
exercise of stock options or warrants if such Equity Interests represent a
portion of the exercise price of such options or warrants;

(i) (1) with respect to any taxable period ending after the Restatement
Effective Date for which the Lead Borrower is treated as a partnership or a
disregarded entity for U.S. federal income tax purposes, distributions to the
Lead Borrower’s equity owners in an aggregate amount equal to the product of
(A) the taxable income of the Lead Borrower for such taxable period,

 

-135-



--------------------------------------------------------------------------------

reduced by any taxable loss with respect to any prior taxable period ending
after the Restatement Effective Date (not previously taken into account in
determining permitted tax distributions under this clause (i)) to the extent
such taxable loss would have been deductible by the equity owners against such
taxable income if such loss had been incurred in the taxable period in question
(assuming that the equity owners have no items of income, gain, loss, deduction
or credit other than through the Lead Borrower) and (B) the highest combined
marginal U.S. federal, state and local income and Medicare tax rate applicable
to any equity owner (for the avoidance of doubt, including indirect equity
owners whose ownership is through one or more “flow through” entities) of the
Lead Borrower for such taxable period (taking into account the character of the
taxable income in question (long term capital gain, qualified dividend income,
etc.) and the deductibility of state and local income taxes for U.S. federal
income tax purposes (and any applicable limitation thereon)), and (2) with
respect to any taxable period ending before the Restatement Effective Date for
which AB LLC was a partnership for U.S. federal income tax purposes,
distributions to the Lead Borrower’s equity owners in an aggregate amount equal
to the product of (A) any additional taxable income that is allocated for U.S.
federal income tax purposes to persons that are equity owners of the Lead
Borrower after the Restatement Effective Date for such taxable period resulting
from a tax audit adjustment made after the Restatement Effective Date relating
to income generated by the Lead Borrower or any entities that are owned directly
or indirectly by the Lead Borrower (including any predecessors thereof) and
(B) the highest combined marginal U.S. federal, state and local income and
Medicare tax rate applicable to any equity owner of the Lead Borrower for such
taxable period (taking into account the character of the additional taxable
income in question (long term capital gain, qualified dividend income, etc.) and
the deductibility of state and local income taxes for U.S. federal income tax
purposes (and any applicable limitations thereon)) plus any penalties, additions
to tax or interest that may be imposed as a result of such audit adjustment;

(j) the Lead Borrower may make Restricted Payments to any direct or indirect
parent of the Lead Borrower to pay (i) amounts equal to the fees and expenses
(including franchise and similar Taxes) required to maintain the existence of
any direct or indirect parent or holding company of the Lead Borrower, the
customary salary, bonus and other benefits (including indemnification, insurance
and insurance premiums) payable to, and indemnities provided on behalf of,
officers and employees of any direct or indirect parent or holding company of
the Lead Borrower, if applicable, and the general corporate operating and
overhead expenses of any such direct or indirect parent or holding company of
the Lead Borrower, if applicable, in each case to the extent such fees,
expenses, salaries, bonuses, benefits and indemnities are attributable to the
ownership or operation of the Lead Borrower and its Subsidiaries; (ii) for the
avoidance of doubt, subject to Section 7.07, to pay, if applicable, amounts
equal to amounts required for any direct or indirect parent of the Lead
Borrower, to pay interest and/or principal on Indebtedness the proceeds of which
have been permanently contributed to the Lead Borrower or any of its Restricted
Subsidiaries; (iii) amounts necessary to pay customary and reasonable costs and
expenses of financings, acquisitions or offerings of securities of any direct or
indirect parent of such Borrower that are not consummated; (iv) costs (including
all professional fees and expenses) incurred by any direct or indirect parent of
the Lead Borrower in connection with reporting obligations under or otherwise
incurred in connection with compliance with applicable laws, rules or
regulations of any governmental, regulatory or self-regulatory body or stock
exchange, the indenture or any other agreement or instrument relating to
Indebtedness of the Lead Borrower or any Restricted Subsidiary; (v) customary
expenses incurred by any direct or indirect parent of the Lead Borrower in
connection with any public offering or other sale of Equity Interests or
Indebtedness: (A) where the net proceeds of such offering or sale are intended
to be received by or contributed to the Lead Borrower or a Restricted
Subsidiary, (B) in a pro-rated amount of such expenses in proportion to the
amount of such net proceeds intended to be so received or contributed, or
(C) otherwise on an

 

-136-



--------------------------------------------------------------------------------

interim basis prior to completion of such offering so long as direct or indirect
parent of a Borrower shall cause the amount of such expenses to be repaid to the
Lead Borrower or the relevant Restricted Subsidiary out of the proceeds of such
offering promptly if completed; (vi) for the avoidance of doubt, subject to
Section 7.07, to make payments in respect of interest, principal and other
amounts in connection with any Indebtedness, the proceeds of which are
permanently contributed to the Lead Borrower (including any Permitted
Refinancing thereof); and (vii) to permit any direct or indirect parent to pay
any amounts required to be paid by it in connection with or related to its
ownership of the Lead Borrower and its Restricted Subsidiaries;

(k) [Reserved];

(l) Restricted Payments made with the proceeds of substantially concurrent
Excluded Contributions;

(m) Restricted Payments to any direct or indirect parent of the Lead Borrower to
pay fees and expenses of any direct or indirect parent of the Lead Borrower
(other than fees and expenses owned to Affiliates of the Lead Borrower) related
to any unsuccessful equity or debt offering of such parent;

(n) the distribution, as a dividend or otherwise, of shares of Equity Interests
of, or Indebtedness owed to the Lead Borrower or a Restricted Subsidiary of the
Lead Borrower by, Unrestricted Subsidiaries or Excluded Property;

(o) purchases of receivables pursuant to a Receivables Repurchase Obligation,
the payment or distribution of fees, sales, contributions and other transfers of
and purchases of assets pursuant to repurchase obligations, in each case in
connection with a Qualified Receivables Financing; and

(p) distributions required in connection with a Qualified Real Estate Financing
Facility.

7.07 Prepayments of Indebtedness. Prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner any Indebtedness
(other than the Obligations or Indebtedness between Loan Parties), or make any
payment in violation of any subordination terms of any Subordinated
Indebtedness, except (a) payments in respect of the Obligations, (b) regularly
scheduled or mandatory repayments, repurchases, redemptions or defeasances of
Permitted Indebtedness (other than Subordinated Indebtedness), (c) repayments
and prepayments of Subordinated Indebtedness in accordance with and subject to
the subordination terms thereof, (d) voluntary prepayments, repurchases,
redemptions, defeasances or other satisfaction of Permitted Indebtedness as long
as the Adjusted Payment Conditions are satisfied, (e) Permitted Refinancings of
any Indebtedness, (f) payments with respect to Term Loan Facility Indebtedness,
and (g) the conversion of any Indebtedness to Equity Interests (other than
Disqualified Stock) of a Borrower or any other direct or indirect parent of a
Borrower or the repayment of Indebtedness with the proceeds of an issuance of
Equity Interests (other than Disqualified Stock or Preferred Stock) of the Lead
Borrower or any other direct or indirect parent of the Lead Borrower and
(h) prepayments, redemptions, purchases or defeasances as part of the
Refinancing (as defined in the Rite Aid Commitment Letter).

7.08 Change in Nature of Business. Engage in any material line of business other
than a Similar Business.

 

-137-



--------------------------------------------------------------------------------

7.09 Transactions with Affiliates. Directly or indirectly:

(a) Purchase, acquire or lease any property from, or sell, transfer or lease any
property to, any officer, shareholder, director or other Affiliate of the Lead
Borrower or any Restricted Subsidiary involving aggregate consideration in
excess of $50,000,000 for a single transaction or series of related
transactions, except:

(i) on fair and reasonable terms that are not materially less favorable to the
Lead Borrower and its Restricted Subsidiaries, taken as a whole, as would be
obtainable by the Lead Borrower or its Restricted Subsidiaries with a Person
other than an Affiliate at the time of such transaction (or, if earlier, at the
time such transaction is contractually agreed),

(ii) Real Estate leased by the Lead Borrower and its Restricted Subsidiaries
from the Real Estate Subsidiaries,

(iii) Real Estate leased by the Lead Borrower and its Restricted Subsidiaries
from the Sponsor (or its Affiliates) on the Restatement Effective Date;

(iv) Permitted Dispositions and Permitted Investments;

(v) transactions between or among the Lead Borrower and its Restricted
Subsidiaries or any Person that becomes a Restricted Subsidiary or is merged or
consolidated with a Restricted Subsidiary as a result of such transaction;

(vi) transactions to effect the Transactions, the Safeway Transactions, the
Eastern Division Transactions and the Restatement Effective Date Transactions;

(vii) transactions for which the board of directors has received a written
opinion from an Independent Financial Advisor to the effect that the financial
terms of such transaction are fair, from a financial standpoint, to the
Albertson’s Group or not less favorable to the Albertson’s Group than could
reasonably be expected to be obtained at the time in an arm’s-length transaction
with a Person who was not an Affiliate;

(viii) any agreement (other than with Sponsor) as in effect as of the
Restatement Effective Date and set forth on Schedule 7.09 or any amendment
thereto (so long as any such agreement together with all amendments thereto,
taken as a whole, is not more disadvantageous to the Lenders in any material
respect than the original agreement as in effect on the Restatement Effective
Date) or any transaction contemplated thereby;

(ix) (i) the issuance of Equity Interests (other than Disqualified Stock) of a
Borrower to any director, officer, employee or consultant thereof, (ii) the
issuance of the Equity Interests of the Lead Borrower and the granting of
registration rights and other customary rights in connection therewith or
(iii) any contribution to the capital of the Lead Borrower or any Restricted
Subsidiary, as applicable;

(x) (x) transactions with Affiliates that are customers, clients, suppliers or
purchasers or sellers of goods or services, in each case in the ordinary course
of business and otherwise in compliance with the terms of this Agreement, which
are fair to the Albertson’s Group in the reasonable determination of the board
of directors or the senior management of the Lead Borrower, and are on terms at
least as favorable as might reasonably have been obtained at such time from an
unaffiliated party and (y) transactions with joint ventures and Unrestricted
Subsidiaries in the ordinary course of business;

 

-138-



--------------------------------------------------------------------------------

(xi) the existence of, or the performance by the Albertson’s Group of its
obligations under the terms of any stockholders agreement (including any
registration rights agreement or purchase agreement related thereto) to which it
is a party as of the Restatement Effective Date and any amendment thereto or
similar agreements which it may enter into thereafter; provided, however, that
the existence of, or the performance by the Albertson’s Group of its obligations
under any future amendment to any such existing agreement or under any similar
agreement entered into after the Restatement Effective Date shall only be
permitted by this clause (xi) to the extent that the terms of any such existing
agreement together with all amendments thereto, taken as a whole, or new
agreement are not otherwise more disadvantageous to the Lenders in any material
respect than the original agreement as in effect on the Restatement Effective
Date;

(xii) transactions between the Loan Parties or any of their Restricted
Subsidiaries and any Person that is an Affiliate solely due to the fact that a
director of such Person is also a director of the Lead Borrower or any other
direct or indirect parent of a Borrower; provided, however, that such director
abstains from voting as a director of such Borrower or such direct or indirect
parent of such Borrower, as the case may be, on any matter involving such other
Person;

(xiii) [Reserved];

(xiv) transactions pursuant to Section 7.04 and 7.06;

(xv) transactions required pursuant to contingent value rights agreements
entered into in connection with the Safeway Merger Agreement;

(xvi) [Reserved];

(xvii) pledges of Equity Interests of Unrestricted Subsidiaries;

(xviii) transactions entered into in good faith which provide for shared
employees, services and/or facilities arrangements and which provide cost
savings and/or other operational efficiencies;

(xix) [Reserved];

(xx) [Reserved];

(xxi) any purchases by the Lead Borrower’s Affiliates of Indebtedness or
Disqualified Stock of a Borrower or any of its Restricted Subsidiaries the
majority of which Indebtedness or Disqualified Stock is purchased by Persons who
are not the Lead Borrower’s Affiliates; provided that such purchases by the Lead
Borrower’s Affiliates are on the same terms as such purchases by such Persons
who are not the Lead Borrower’s Affiliates;

(xxii) transactions contractually agreed to between an Unrestricted Subsidiary
with an Affiliate prior to the day such Unrestricted Subsidiary is redesignated
as a Restricted Subsidiary and not entered into in contemplations thereof; and

 

-139-



--------------------------------------------------------------------------------

(xxiii) transactions permitted by clause (b) below.

(b) make any payments (whether by dividend, loan or otherwise) to any officer,
shareholder, director or other Affiliate of a Borrower or any Restricted
Subsidiary in excess of $50,000,000 for a single payment or series of related
payments, including, without limitation, on account of management, consulting or
other fees for management or similar services, or pay or reimburse expenses
incurred by any officer, shareholder, director or other Affiliate of such
Borrower or such Restricted Subsidiary, except:

(i) reasonable compensation to, and indemnity provided on behalf of, current,
former and future officers, employees and directors for services rendered to
such Borrower or such Restricted Subsidiary in the ordinary course of business
(including the issuances of securities or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment
arrangements, stock option and stock ownership plans or similar employee benefit
plans approved by the Board of Directors of any direct or indirect parent of a
Borrower or of a Restricted Subsidiary, as appropriate, in good faith);

(ii) [Reserved];

(iii) payments by such Borrower or a Restricted Subsidiary to Sponsor or an
Affiliate of Sponsor for the reasonable out-of-pocket costs of actual and
necessary reasonable out-of-pocket legal and accounting, insurance, marketing
financial and similar types of services paid for by Sponsor or such Affiliate on
behalf of such Borrower or a Restricted Subsidiary;

(iv) any payments required to be made pursuant to an agreement (other than with
Sponsor) as in effect as of the Restatement Effective Date and listed on
Schedule 7.09, or any amendment thereto (so long as any such agreement together
with all amendments thereto, taken as a whole, is not more disadvantageous to
the Lenders in any material respect than the original agreement as in effect on
the Restatement Effective Date) or any transaction contemplated thereby;

(v) [Reserved];

(vi) amounts payable pursuant to employment and severance arrangements between
Albertson’s Group and their respective current, former and future officers and
employees in the ordinary course of business and transactions pursuant to stock
option plans and employee benefit plans and arrangements in the ordinary course
of business and payments or loans (or cancellation of loans) to employees or
consultants in the ordinary course of business which are approved by a majority
of the Board of Directors of the Lead Borrower in good faith;

(vii) payments by the Albertson’s Group to the Sponsor made for any financial
advisory, financing, underwriting or placement services or in respect of other
investment banking activities, including, without limitation, in connection with
acquisitions or divestitures, which payments are approved by a majority of the
Board of Directors of the Lead Borrower or any other direct or indirect parent
of the Lead Borrower in good faith;

(viii) amounts payable pursuant to each Management Services Agreement, including
any guarantees of compensation to Service Provider Personnel (as defined in the
applicable Management Services Agreement) up to the amounts payable thereunder;

 

-140-



--------------------------------------------------------------------------------

(ix) the Restatement Effective Date of Transaction Payments;

(x) [Reserved];Restricted Payments pursuant to the Rite Aid Acquisition
Agreement;

(xi) payments resulting from transactions for which the board of directors has
received a written opinion from an Independent Financial Advisor to the effect
that the financial terms of such transaction are fair, from a financial
standpoint, to the Albertson’s Group or not less favorable to the Albertson’s
Group than could reasonably be expected to be obtained at the time in an
arm’s-length transaction with a Person who was not an Affiliate;

(xii) payments permitted pursuant to Section 7.02 and 7.06 and, in the case of
Section 7.06(i), the entering into of any tax sharing agreement or arrangement
with respect to any such payments;

(xiii) sales and purchase arrangements, joint purchasing arrangements and other
service agreements in the ordinary course of business between, on the one hand,
the Lead Borrower and its Restricted Subsidiaries and, on the other hand, any
Person under common control with the Lead Borrower and its Subsidiaries, for the
sale and purchase, at cost, of inventory, equipment and supplies, and leases
between such Persons and the Lead Borrower or any of its Restricted Subsidiaries
and are on terms at least as favorable as might reasonably have been obtained at
such time from an unaffiliated party;

(xiv) payments between or among the Lead Borrower and its Restricted
Subsidiaries; and

(xv) payments pursuant to any agreement, arrangement or transaction permitted
under clause (a) above; and

(xvi) transactions pursuant to the Rite Aid Acquisition Agreement.

7.10 Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document and other than
restrictions in any documentation governing any Permitted FILO Indebtedness that
are not materially more restrictive, taken as a whole, than the provisions of
this Agreement and the other Loan Documents) that (a) limits the ability (i) of
any Restricted Subsidiary to make Restricted Payments or other distributions to
any Loan Party or to otherwise transfer property to or invest in a Loan Party,
(ii) of any Loan Party to Guarantee the Obligations, (iii) of any Restricted
Subsidiary to make or repay loans to a Loan Party, or (iv) of the Loan Parties
or any Restricted Subsidiary to create, incur, assume or suffer to exist Liens
on property of such Person in favor of the Collateral Agent; or (b) requires the
grant of a Lien to secure an obligation of such Person if a Lien is granted to
secure another obligation of such Person, other than, in each case,
(i) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of such Loan Party or any Restricted Subsidiary,
(ii) customary restrictions on dispositions of real property interests found in
reciprocal easement agreements of such Loan Party or any Restricted Subsidiary,
(iii) any provision in an agreement for a Disposition permitted hereunder that
limits the transfer of or the imposition of any Lien on the assets to be
disposed of thereunder, (iv) any provision in an agreement relating to Permitted
Indebtedness described in clauses (a), (c) and (g) of the definition thereof
that restricts Liens on property financed by or securing such Indebtedness,
(v) any other provision in any agreement relating to Permitted Indebtedness that
is no more restrictive or burdensome than the comparable provision in this
Agreement (except that this proviso shall not apply to contractual restrictions
described in clause (a)(iv) or (b) above),

 

-141-



--------------------------------------------------------------------------------

(vi) any encumbrance or restriction contained in any agreement of a Person
acquired in a Permitted Investment, which encumbrance or restriction was in
existence at the time of such Permitted Investment (but not created in
connection therewith or in contemplation thereof) and which encumbrance or
restriction is not applicable to any Person or the properties or assets of any
Person, other than the Person or the property and assets of the Person so
acquired, (vii) customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures to the extent such joint
ventures are permitted hereunder, (viii) contractual obligations in existence on
the Restatement Effective Date and the extension or continuation thereof,
provided that any such encumbrances or restrictions contained in such extension
or continuation are no less favorable to the Agents and Lenders than those
encumbrances and restrictions under or pursuant to the contractual obligations
so extended or continued, (ix) customary restrictions pursuant to any Qualified
Receivables Financing, (x) the Term Loan Credit Agreement as in effect on the
Restatement Effective Date and Permitted Refinancings thereof provided the
encumbrances contained therein are no more restrictive than those set forth in
the Term Loan Credit Agreement as in effect on the Restatement Effective Date,
(xi) represent Indebtedness of a Restricted Subsidiary of the Lead Borrower
which is not a Loan Party which is permitted by Section 7.03 to the extent
applying only to such Restricted Subsidiary, (xii) are negative pledges and
restrictions on Liens in favor of any holder of Indebtedness permitted under
clauses (c), (g) and (u) of the definition of Permitted Indebtedness but solely
to the extent any negative pledge relates to the property financed by such
Indebtedness, (xiii) are restrictions on cash or other deposits imposed by
customers under contracts entered into in the ordinary course of business or
(xiv) arise in connection with cash or other deposits permitted under clauses
(c), (d), (t), (u), (w), (z) or (aa) of the definition of Permitted Encumbrances
or clauses (a), (i) and (k) of the definition of Permitted Investments and in
all instances limited to such cash or deposit.

7.11 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, (a) to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
in violation of Regulation U of the FRB or to extend credit to others for the
purpose of purchasing or carrying margin stock in violation of Regulation U of
the FRB or to refund Indebtedness originally incurred for such purpose or
(b) for any purposes other than (i) on the Restatement Effective Date, to
finance a portion of the Restatement Effective Date Transactions and to pay fees
and expenses in connection therewith and (ii) following the Restatement
Effective Date, for working capital purposes (including the purchase of
Inventory), general corporate purposes (including Permitted Acquisitions and
other Investments) and any other purpose not prohibited by the terms of this
Agreement.

7.12 Amendment of Material Documents.

(a)(i)Amend, modify or waive any of a Loan Party’s rights under its Organization
Documents in a manner materially adverse to the Credit Parties; or (ii) amend,
modify or waive any document governing any Material Indebtedness (other than on
account of any Permitted Refinancing) to the extent that such amendment,
modification or waiver would result in a Default or Event of Default under any
of the Loan Documents or would be reasonably likely to have a Material Adverse
Effect.

(b) Amend, modify or waive the Transition Services Agreement or the Safeway
Services Agreement, in each case, to the extent that such amendment,
modification or waiver would result in a Default or Event of Default or would
reasonably be expected to have a Material Adverse Effect.

(c) Amend, modify or waive the documentation governing any Permitted FILO
Indebtedness in any manner that would be materially adverse to the Lenders.

7.13 Fiscal Year/Quarter. Change the Fiscal Year or Quarterly Accounting Periods
of any Loan Party, or the accounting policies or reporting practices of the Loan
Parties, except as required by

 

-142-



--------------------------------------------------------------------------------

GAAP; provided, however, that the Loan Parties may, upon written notice to the
Agent from the Lead Borrower, change their Quarterly Accounting Periods and
Fiscal Year to any other quarterly accounting periods and fiscal year reasonably
acceptable to the Administrative Agent, in which case the Lead Borrower and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary to reflect such changes.

7.14 Deposit Accounts; Credit Card Processors. (a) Open new DDAs or Blocked
Accounts unless the Loan Parties shall have delivered to the Administrative
Agent appropriate Blocked Account Agreements consistent with the provisions of,
and to the extent required by, Section 6.12 and otherwise reasonably
satisfactory to the Administrative Agent, or (b) enter into any agreements with
Credit Card Processor other than the ones expressly contemplated herein or in
Section 6.12 hereof unless the Loan Parties shall have delivered to the
Administrative Agent appropriate Credit Card Notifications consistent with the
provisions of Section 6.12 and reasonably satisfactory to the Administrative
Agent.

7.15 [Reserved]Limitations on Activities of Rite Aid.

From and after consummation of the Rite Aid Acquisition, for so long as any Rite
Aid Existing Notes remain outstanding, Rite Aid shall not engage in any material
operating or business activities; provided that the following shall be permitted
in any event: (i) its ownership of the Equity Interests of its Subsidiaries and
activities incidental thereto, (ii) the maintenance of its legal existence
(including the ability to incur fees, costs and expenses relating to such
maintenance), (iii) the performance of its obligations with respect to the Loan
Documents, any other Indebtedness of Rite Aid and any other agreement to which
it party (including under leases for locations operated by its Subsidiaries),
(iv) financing activities, including the issuance of securities, incurrence of
debt, payment of dividends, making contributions to the capital of its
Subsidiaries and guaranteeing the obligations of the Lead Borrower and its
Subsidiaries, (v) participating in tax, accounting and other administrative
matters as a member of the consolidated group of the Lead Borrower and its
Subsidiaries, (vi) holding any property (other than accounts receivable (other
than intercompany obligations from the Lead Borrower or a Subssidiary),
inventory or Scripts and, for the avoidance of doubt, Rite Aid shall not be
permitted to operate any property pursuant to this clause (vi)) cash or cash
equivalents; provided that Rite Aid shall not hold cash, cash equivalents,
investment property and deposits in excess of $10,000,000 except to the extent
such cash, cash equivalents, investment property or deposits are intended to
make a payment (other than to the Lead Borrower of any of its Subsidiaries) to
be made by Rite Aid within ten (10) Business Days which payment is otherwise
permitted by this Agreement, (vii) providing indemnification to officers,
managers and directors, (viii) the performance of its obligations under and in
connection with its Organizational Documents and any other agreements to which
it is party thereto, and (ix) any activities related, complementary or
incidental to the foregoing. Nothing in this Section 7.15 shall restrict the
Lead Borrower or any of its Subsidiaries from making payments on behalf of Rite
Aid.

7.16 Consolidated Fixed Charge Coverage Ratio. The Borrowers will not permit the
Consolidated Fixed Charge Coverage Ratio for any Measurement Period to be lower
than 1.00 to 1.00; provided that such Consolidated Fixed Charge Coverage Ratio
will only be tested upon the occurrence of a Covenant Trigger Event, as of the
last day of the Measurement Period ending immediately prior to the date on which
such Covenant Trigger Event shall have occurred and shall continue to be tested
as of the last day of each Measurement Period thereafter until such Covenant
Trigger Event is no longer continuing; provided further that the results of
operation and indebtedness of any Unrestricted Subsidiaries shall not be taken
into account for purposes of compliance with this Section 7.16.

 

-143-



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. The occurrence and continuance of any of the following
(after giving effect to the giving of any notice or any passage of time or both,
if any, specified below with respect to such event or condition) shall
constitute an Event of Default:

(a) Non-Payment. The Borrowers or any other Loan Party fails to pay when and as
required to be paid herein, (i) any amount of principal of any Loan or any L/C
Obligation, or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) any interest on any Loan or other Obligation or fee due
hereunder, or any other amount payable hereunder or under any other Loan
Document, and such failure under this clause (ii) continues for five
(5) Business Days after the payment was due; or

(b) Specific Covenants. (i) Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.03, 6.05(a), 6.07, 6.10,
6.11, or 6.12 or Article VII or (ii) any Loan Party fails to perform or observe
any term, covenants of agreement contained in Section 6.02(b) and such failure
continues unremedied for three (3) consecutive Business Days (or one
(1) Business Day if an Accelerated Borrowing Base Delivery Event has occurred
and is continuing); or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of the date such Loan Party obtains
knowledge of a breach of any such covenant or agreement or the Lead Borrower’s
receipt of notice from the Administrative Agent of any such breach; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith (including, without limitation,
any Borrowing Base Certificate) shall be incorrect or misleading in any material
respect (or, if already subject to qualification by materiality, in any respect)
when made or deemed made; or

(e) Cross-Default. Any Loan Party (i) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Material Indebtedness (after giving effect to the
expiration of any applicable grace periods), or (ii) after the expiration of all
grace periods relating thereto, fails to observe or perform any other agreement
or condition relating to any such Material Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs (after giving effect to the expiration of any applicable grace
periods), the effect of which default or other event is to cause, or to permit
the holder or holders of such Material Indebtedness or the beneficiary or
beneficiaries of any Guarantee thereof (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (iii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract or
such similar term used) resulting from (A) any event of default under such Swap
Contract as to which a Loan Party is the Defaulting Party (as defined in

 

-144-



--------------------------------------------------------------------------------

such Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which a Loan Party is an Affected Party (as so defined or such
similar term used) and, in either event, the Swap Termination Value owed by the
Loan Party as a result thereof is greater than $150,000,000; or

(f) Insolvency Proceedings, Etc. Any Loan Party institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or a proceeding shall be commenced or a petition filed, without the
application or consent of such Person, seeking or requesting the appointment of
any receiver, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer is appointed and the appointment continues undischarged,
undismissed or unstayed for 60 calendar days or an order or decree approving or
ordering any of the foregoing shall be entered; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due in the ordinary course of business, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issuance or levy; or

(h) Judgments. There is entered against any Loan Party (i) one or more final
judgments or orders for the payment of money in an aggregate amount (as to all
such judgments and orders) exceeding $150,000,000 and such judgments or orders
shall continue unsatisfied or unstayed for a period of 30 consecutive days (to
the extent not covered by independent third-party insurance as to which the
insurer is rated at least “A” by A.M. Best Company, has been notified of the
potential claim and does not dispute coverage; it being agreed that a
“reservation of rights letter” or similar notice shall not in and of itself
constitute a dispute of coverage), or (ii) any one or more non-monetary
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) such judgment or order, by reason of a pending appeal or otherwise, shall
not have been satisfied, vacated, discharged, stayed or bonded for a period of
30 consecutive days; or

(i) ERISA. (i) An ERISA Event shall occur with respect to a Pension Plan or
Multiemployer Plan which has resulted in or could reasonably be expected to
result in liability of any Loan Party under Title IV of ERISA to a Pension Plan,
Multiemployer Plan or the PBGC which would be reasonably likely to result in a
Material Adverse Effect, or (ii) a Loan Party or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan which would be reasonably likely to result
in a Material Adverse Effect; or

(j) Invalidity of Loan Documents. (i) Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder, ceases to be in full force
and effect; or any Loan Party contests in any manner the validity or
enforceability of any material provision of any Loan Document; or any Loan Party
denies that it has any or further liability or obligation under any material
provision of any

 

-145-



--------------------------------------------------------------------------------

Loan Document, or purports to revoke, terminate or rescind any material
provision of any Loan Document or seeks to avoid, limit or otherwise adversely
affect any Lien purported to be created under any Security Document; or (ii) any
Lien purported to be created under any Security Document shall cease to be
(other than pursuant to the terms thereof), or shall be asserted by any Loan
Party or any other Person not to be, a valid and perfected Lien on any
Collateral (other than an immaterial portion of the Collateral not of the type
included in the Borrowing Base), with the priority required by the applicable
Security Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Cessation of Business. Except as otherwise expressly permitted hereunder,
the Loan Parties, taken as a whole, shall take any action to liquidate all or
substantially all of their personal property assets utilized in the operation of
their Stores, or employ an agent or other third party to conduct a program of
closings, liquidations or “Going-Out-Of-Business” sales of its retail business;
or

(m) Guaranty. The termination or attempted termination of any Facility Guaranty
except as expressly permitted hereunder or under any other Loan Document.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent may, or, at the request of the Required
Lenders shall, take any or all of the following actions:

(a) declare the Commitments of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Loan Parties;

(c) require that the Loan Parties Cash Collateralize the L/C Obligations; and

(d) whether or not the maturity of the Obligations shall have been accelerated
pursuant hereto, proceed to protect, enforce and exercise all rights and
remedies of the Credit Parties under this Agreement, any of the other Loan
Documents or Law, including, but not limited to, by suit in equity, action at
law or other appropriate proceeding, whether for the specific performance of any
covenant or agreement contained in this Agreement and the other Loan Documents
or any instrument pursuant to which the Obligations are evidenced, and, if such
amount shall have become due, by declaration or otherwise, proceed to enforce
the payment thereof or any other legal or equitable right of the Credit Parties;

provided, however, that upon the entry of an order for relief (or similar order)
with respect to any Loan Party or any Restricted Subsidiary thereof under any
Debtor Relief Laws, the obligation of each Lender to make Loans and any
obligation of each L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Loan Parties to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

-146-



--------------------------------------------------------------------------------

No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), subject to the
Intercreditor Agreement, any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order;

First, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting fees, indemnities, expenses and other amounts payable
under Section 10.04 (including fees, charges and disbursements of counsel to the
Administrative Agent and the Collateral Agent and amounts payable under Article
III) payable to the Administrative Agent and the Collateral Agent, each in its
capacity as such;

Second, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting indemnities, expenses and other amounts (other than
principal, interest and fees) payable to the Lenders and each L/C Issuer
(including amounts payable under Section 10.04 to the respective Lenders and
each L/C Issuer and amounts payable under Article III), ratably among them in
proportion to the amounts described in this clause Second payable to them;

Third, (i) to the extent not previously reimbursed by the Lenders, to payment to
the Agents of that portion of the Obligations constituting principal and accrued
and unpaid interest on any Permitted Overadvances and (ii) to the payment of all
2037 ASC Debentures Obligations;

Fourth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, payment to the Swing Line Lender of that portion of the
Obligations constituting accrued and unpaid interest on the Swing Line Loans;

Fifth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, to payment to the Swing Line Lender of that portion of the
Obligations constituting unpaid principal of the Swing Line Loans;

Sixth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings and other Obligations, and fees
(including Letter of Credit Fees), ratably among the Lenders and each L/C Issuer
in proportion to the respective amounts described in this clause Sixth payable
to them;

Seventh, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and each
L/C Issuer in proportion to the respective amounts described in this clause
Seventh held by them;

Eighth, to the Administrative Agent for the account of the applicable L/C
Issuers, to Cash Collateralize that portion of L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit;

Ninth, to payment of all other Obligations (including without limitation the
cash collateralization of unliquidated indemnification obligations as provided
in Section 10.04(g), but excluding any Other Liabilities), ratably among the
Credit Parties in proportion to the respective amounts described in this clause
Ninth held by them;

 

-147-



--------------------------------------------------------------------------------

Tenth, to payment of that portion of the Obligations arising from Cash
Management Services, ratably among the Credit Parties in proportion to the
respective amounts described in this clause Tenth held by them;

Eleventh, to payment of all other Obligations arising from Bank Products
(including Swap Contracts), ratably among the Credit Parties in proportion to
the respective amounts described in this clause Eleventh held by them; and

Last, the balance, if any, after all of the Obligations and the 2037 ASC
Debenture Obligations have been indefeasibly paid in full, to the Loan Parties
or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Seventh above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

All payments required to be made pursuant to the foregoing provisions in respect
of the 2037 ASC Debentures Obligations shall be paid to or at the direction of
the trustee under the ASC Indenture. If at any time any moneys collected or
received by the Administrative Agent are distributable to the trustee under the
ASC Indenture, and if such trustee shall notify the Administrative Agent in
writing that no provision is made under the ASC Indenture for the application by
such trustee of such moneys (whether because the ASC Indenture does not
effectively provide that amounts are due and payable or otherwise) and that the
ASC Indenture does not effectively provide for the receipt and the holding by
such trustee of such moneys pending the application thereof, then the
Administrative Agent, after receipt of such moneys pending the application
thereof, and receipt of such notification, shall at the direction of the trustee
under the ASC Indenture, invest such amounts in Cash Equivalents maturing within
90 days after they are acquired by the Administrative Agent or, in the absence
of such direction, hold such moneys uninvested and shall hold all such amounts
so distributable and all such investments and the net proceeds thereof in trust
solely for the trustee under the ASC Indenture (in its capacity as trustee) and
for no other purpose until such time as such trustee shall request in writing
the delivery thereof by the Administrative Agent for application pursuant to the
2037 ASC Debentures. The Administrative Agent shall not be responsible for any
diminution in funds resulting from any such investment or any liquidation or any
liquidation thereof prior to maturity.

8.04 Cure Rights.

(a) Notwithstanding anything to the contrary contained in this Article VIII, in
the event that the Borrowers fail to comply with the requirements of
Section 7.16 with respect to any Measurement Period for which such covenant is
required to be tested, until the expiration of the 10th day subsequent to the
later of (x) the first day of the applicable Covenant Trigger Event or (y) the
date the certificate calculating the Consolidated Fixed Charge Coverage Ratio
for such Measurement Period is required to be delivered pursuant to
Section 6.01(b) (the “Cure Expiration Date”), the Lead Borrower shall have the
right to issue Permitted Cure Securities for cash or otherwise receive cash
contributions (collectively, the “Cure Right”), and upon receipt by the Lead
Borrower of such cash in return for its Permitted Cure Securities and the
contribution of such proceeds to a Borrower, as applicable, (the “Cure Amount”)
pursuant to the exercise by the Lead Borrower of such Cure Right, the
Consolidated Fixed Charge Coverage Ratio under Section 7.16 shall be
recalculated giving effect to the following pro forma adjustments:

 

-148-



--------------------------------------------------------------------------------

(i) Consolidated EBITDA of the last Quarterly Accounting Period of such
Measurement Period shall be increased for such Measurement Period and any
subsequent Measurement Period that contains such Quarterly Accounting Period,
solely for the purpose of measuring the Consolidated Fixed Charge Coverage Ratio
under Section 7.16 and not for any other purpose under this Agreement, by an
amount equal to the Cure Amount;

(ii) if, after giving effect to the foregoing pro forma adjustments, the
Borrowers shall then be in compliance with Section 7.16, the Borrowers shall be
deemed to have satisfied the requirements of Section 7.16 as of the relevant
date of determination with the same effect as though there had been no failure
to comply therewith at such date, and the applicable breach or default of
Section 7.16 that had occurred shall be deemed cured for purposes of this
Agreement.

(b) Notwithstanding anything herein to the contrary, (i) in each twelve month
period there shall be at least two Quarterly Accounting Periods with respect to
which the Cure Right is not exercised, (ii) there shall be no more than five
Cure Rights exercised during the term of this Agreement, (iii) the Cure Amount
shall be no greater than the amount required for purposes of complying with
Section 7.16 and (iv) all Cure Amounts shall be disregarded for purposes of
determining any baskets or ratios with respect to the other covenants contained
in the Loan Documents.

(c) Notwithstanding anything to the contrary contained in Section 8.01 and
Section 8.02, (A) upon receipt of the Cure Amount (and designation thereof) by
the Lead Borrower, the requirements of Section 7.16 shall be deemed satisfied
and complied with as of the end of the relevant Quarterly Accounting Period with
the same effect as though there had been no failure to comply with the
requirements of Section 7.16 and any Event of Default under Section 7.16 (and
any other Default as a result thereof) shall be deemed not to have occurred for
purposes of the Loan Documents, and (B) neither the Administrative Agent nor any
Lender may exercise any rights or remedies under Section 8.02 (or under any
other Loan Document) on the basis of any actual or purported Event of Default
under Section 7.16 (and any other Default as a result thereof) until and unless
the Cure Expiration Date has occurred without the Cure Amount having been
contributed and designated; provided that during the period set forth in this
clause (B), an Event of Default shall nevertheless be deemed to have occurred
and be continuing for all other purposes under the Loan Documents (including
restrictions on Borrowings).

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority.

(a) Each of the Lenders (in its capacities as a Lender), Swing Line Lender and
each L/C Issuer hereby irrevocably appoints Bank of America to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and each L/C Issuer, and no Loan Party or
any Restricted Subsidiary thereof shall have rights as a third party beneficiary
of any of such provisions.

(b) Each of the Lenders (in its capacities as a Lender), Swing Line Lender and
each L/C Issuer hereby irrevocably appoints Bank of America as Collateral Agent
and authorizes the Collateral Agent to act as the agent of such Lender, Swing
Line Lender and L/C Issuer for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Collateral Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Collateral Agent pursuant to Section 9.05 for purposes of holding or enforcing
any Lien on

 

-149-



--------------------------------------------------------------------------------

the Collateral (or any portion thereof) granted under the Security Documents, or
for exercising any rights and remedies thereunder at the direction of the
Collateral Agent), shall be entitled to the benefits of all provisions of this
Article IX and Article X, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents, as if
set forth in full herein with respect thereto.

9.02 Rights as a Lender. The Persons serving as the Agents hereunder shall have
the same rights and powers in their capacity as a Lender as any other Lender and
may exercise the same as though they were not the Administrative Agent or the
Collateral Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent or the Collateral Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Loan Parties or any
Restricted Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent or the Collateral Agent hereunder and without any duty to
account therefor to the Lenders.

9.03 Exculpatory Provisions. The Agents shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Agents:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
or the Collateral Agent, as applicable, is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that no Agent shall be required to take any action that, in
its respective opinion or the opinion of its counsel, may expose such Agent to
liability or that is contrary to any Loan Document or Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Loan Parties or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent, the Collateral Agent or any of its Affiliates in any capacity.

No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a final and non-appealable judgment of a
court of competent jurisdiction.

The Agents shall not be deemed to have knowledge of any Default unless and until
notice describing such Default is given to such Agent by the Loan Parties, a
Lender or an L/C Issuer. In the event that the Agents obtains such actual
knowledge or receives such a notice, the Agents shall give prompt notice thereof
to each of the other Credit Parties. Upon the occurrence of an Event of Default,
the Agents shall take such action with respect to such Default or Event of
Default as shall be reasonably directed by the Required Lenders. Unless and
until the Agents shall have received such direction, the Agents may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to any such Default or Event of Default as it shall deem advisable in
the best interest of the Credit Parties. In no event shall the Agents be
required to comply with any such directions to the extent that any Agent
believes that its compliance with such directions would be unlawful.

 

-150-



--------------------------------------------------------------------------------

The Agents shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Agents.

9.04 Reliance by Agents. Each Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including, but not
limited to, any electronic message, Internet or intranet website posting or
other distribution) believed by it to be genuine and to have been signed, sent
or otherwise authenticated by the proper Person. Each Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or an L/C Issuer, the Administrative
Agent may presume that such condition is satisfactory to such Lender or an L/C
Issuer unless the Administrative Agent shall have received written notice to the
contrary from such Lender or an L/C Issuer prior to the making of such Loan or
the issuance of such Letter of Credit. Each Agent may consult with legal counsel
(who may be counsel for any Loan Party), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

9.05 Delegation of Duties. Each Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by such Agent. Each Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Agents and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as such Agent.

9.06 Resignation of Agents. Any Agent may at any time give written notice of its
resignation to the Lenders, each L/C Issuer and the Lead Borrower. Upon receipt
of any such notice of resignation, the Required Lenders shall have the right,
subject to the approval of the Lead Borrower (as long as no Event of Default
then exists), to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 60 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may on
behalf of the Lenders and each L/C Issuer with the approval of the Lead Borrower
(as long as no Event of Default then exists), appoint a successor Administrative
Agent or Collateral Agent, as applicable, meeting the qualifications set forth
above; provided that if the Administrative Agent or the Collateral Agent shall
notify the Lead Borrower and the Lenders that no qualifying Person has accepted
such appointment within 60 days after the retiring Agent gives notices of its
resignation, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and

 

-151-



--------------------------------------------------------------------------------

under the other Loan Documents (except that in the case of any Collateral held
by the Collateral Agent on behalf of the Lenders or each L/C Issuer under any of
the Loan Documents, the retiring Collateral Agent shall continue to hold such
collateral security until such time as a successor Collateral Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and each L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent or Collateral Agent, as applicable, hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Agent, and the retiring Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Lead Borrower and such successor. After the retiring Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while the retiring
Agent was acting as Administrative Agent or Collateral Agent hereunder.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Agents or any other Lender or any of their Related Parties and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and each L/C
Issuer also acknowledges that it will, independently and without reliance upon
the Agents or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder. Except as provided in Section 9.12,
the Agents shall not have any duty or responsibility to provide any Credit Party
with any other credit or other information concerning the affairs, financial
condition or business of any Loan Party that may come into the possession of the
Agents.

9.08 No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the Bookrunners,
Arrangers, Syndication Agents or the Co-Documentation Agents listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, Collateral Agent, a Lender or an L/C
Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Loan Parties) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, each L/C
Issuer, the Administrative Agent and the other Credit Parties (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, each L/C Issuer, the Administrative Agent, such Credit Parties and
their respective agents and counsel and all other amounts due the Lenders, each
L/C Issuer, the Administrative Agent and such Credit Parties under Sections
2.03(i), 2.03(j) and 2.03(k) as applicable, 2.09 and 10.04) allowed in such
judicial proceeding; and

 

-152-



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and each L/C Issuer
to make such payments to the Administrative Agent and, if the Administrative
Agent shall consent to the making of such payments directly to the Lenders and
each L/C Issuer, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or L/C Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or L/C Issuer in any such proceeding.

9.10 Collateral and Guaranty Matters. The Credit Parties irrevocably authorize
and direct the Agents, and Agents shall:

(a) release any Lien on any property granted to or held by the Collateral Agent
under any Loan Document (i) upon termination of the Aggregate Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations for which no claim has been asserted) and the expiration or
termination of all Letters of Credit (unless cash collateralized or supported by
back-to-back letters of credit reasonably satisfactory to the applicable L/C
Issuers), (ii) at the time the property subject to such Lien is disposed of or
to be disposed of in connection with any disposition permitted hereunder or
under any other Loan Document to a Person that is not a Loan Party, or (iii) if
approved, authorized or ratified in writing by the Applicable Lenders in
accordance with Section 10.01;

(b) to the extent determined by the Agents in their discretion, subordinate any
Lien on any property granted to or held by the Collateral Agent under any Loan
Document to the holder of any Lien on such property that is permitted by clause
(h) of the definition of “Permitted Encumbrances”;

(c) release any Guarantor from its obligations under the Facility Guaranty and
each other applicable Loan Document if (i) such Person ceases to be a Restricted
Subsidiary as a result of a transaction permitted hereunder (including its
designation as an Unrestricted Subsidiary) or becomes an Excluded Subsidiary or
(ii) is the parent holding company of a Real Estate Subsidiary party to a
Qualified Real Estate Financing Facility if such guarantee is prohibited by the
terms of such Qualified Real Estate Financing Facility; provided that no such
release shall occur if such Guarantor continues to be a guarantor in respect of
any Term Loan Facility Indebtedness, Permitted First Priority Refinancing Debt,
Permitted Junior Priority Refinancing Debt, or Permitted Unsecured Refinancing
Debt or any Permitted Refinancing of any of the foregoing (each as defined in
and incurred in compliance with the terms of the Term Loan Credit Agreement);
and

(d) release any Borrower (other than the Lead Borrower) from its obligation if
such Person ceases to be a wholly owned Subsidiary of the Lead Borrower as a
result of a transaction permitted hereunder (including its designation as an
Unrestricted Subsidiary) so long as (i), at the time of such release, no Event
of Default shall exist, (ii) another Borrower shall become liable for the
respective portion of such Borrower’s obligations and (iii) after such Person
joins this Agreement as a Borrower, no Event of Default shall exist.

 

-153-



--------------------------------------------------------------------------------

Upon request by any Agent at any time, the Applicable Lenders will confirm in
writing such Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Facility Guaranty and each other Loan Document pursuant to
this Section 9.10. In each case as specified in this Section 9.10, the Agents
will, at the Loan Parties’ expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Security Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Facility
Guaranty and each other applicable Loan Document, in each case in accordance
with the terms of the Loan Documents and this Section 9.10.

9.11 Notice of Transfer. The Agents may deem and treat a Lender party to this
Agreement as the owner of such Lender’s portion of the Obligations for all
purposes, unless and until, and except to the extent, an Assignment and
Assumption shall have become effective as set forth in Section 10.06.

9.12 Reports and Financial Statements. By signing this Agreement, each Lender:

(a) agrees to furnish the Administrative Agent promptly upon the furnishing of
any Bank Product or Cash Management Service and thereafter at such frequency as
the Administrative Agent may reasonably request with a summary of all Other
Liabilities due or to become due to such Lender. In connection with any
distributions to be made hereunder, the Administrative Agent shall be entitled
to assume that no amounts are due to any Lender on account of Other Liabilities
unless the Administrative Agent has received written notice thereof from such
Lender;

(b) is deemed to have requested that the Administrative Agent furnish such
Lender, promptly after they become available, copies of all financial statements
required to be delivered by the Lead Borrower hereunder and all Borrowing Base
Certificates, commercial finance examinations and appraisals of the Collateral
received by the Agents (collectively, the “Reports”);

(c) expressly agrees and acknowledges that the Administrative Agent makes no
representation or warranty as to the accuracy of the Reports, and shall not be
liable for any information contained in any Report;

(d) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agents or any other party performing any audit
or examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties’ books and records, as well as
on representations of the Loan Parties’ personnel;

(e) agrees to keep all Reports confidential in accordance with the provisions of
Section 10.07 hereof; and

(f) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agents and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any Credit Extensions that the indemnifying Lender has made or
may make to the Borrowers, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a Loan or Loans; and (ii) to pay and protect,
and indemnify, defend, and hold the Agents and any such other Lender preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other

 

-154-



--------------------------------------------------------------------------------

amounts (including attorney costs) incurred by the Agents and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

9.13 Agency for Perfection. Each Lender hereby appoints each other Lender as
agent for the purpose of perfecting Liens for the benefit of the Agents and the
Lenders, in assets which, in accordance with Article 9 of the UCC or any other
Law of the United States can be perfected only by possession or control. Should
any Lender (other than the Agents) obtain possession or control of any such
Collateral, such Lender shall notify the Agents thereof, and, promptly upon the
Collateral Agent’s request therefor shall deliver such Collateral to the
Collateral Agent or otherwise deal with such Collateral in accordance with the
Collateral Agent’s instructions.

9.14 Indemnification of Agents. The Lenders shall indemnify the Agents, each L/C
Issuer and any Related Party, as the case may be (to the extent not reimbursed
by the Loan Parties and without limiting the obligations of Loan Parties
hereunder), ratably according to their Applicable Percentages, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against any Agent in
any way relating to or arising out of this Agreement or any other Loan Document
or any action taken or omitted to be taken by any Agent in connection therewith;
provided, that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct as determined by a final and nonappealable judgment of a
court of competent jurisdiction.

9.15 Relation Among Lenders. The Lenders are not partners or co-venturers, and
no Lender shall be liable for the acts or omissions of, or (except as otherwise
set forth herein in case of the Agents) authorized to act for, any other Lender.

9.16 Defaulting Lender.

(a) If for any reason any Lender shall become a Defaulting Lender, then, in
addition to the rights and remedies that may be available to the other Credit
Parties, the Loan Parties or any other party at law or in equity, and not at
limitation thereof, (i) subject to Section 10.01 only with respect to the
increase or extension of such Lender’s Commitment, such Defaulting Lender’s
right to participate in the administration of, or decision-making rights related
to, the Obligations, this Agreement or the other Loan Documents shall be
suspended during the pendency of such failure or refusal, (ii) a Defaulting
Lender shall be deemed to have assigned any and all payments due to it from the
Loan Parties, whether on account of outstanding Loans, interest, fees or
otherwise, to the remaining non-Defaulting Lenders for application to, and
reduction of, their proportionate shares of all outstanding Obligations until,
as a result of application of such assigned payments the Lenders’ respective
Applicable Percentages of all outstanding Obligations shall have returned to
those in effect immediately prior to such delinquency and without giving effect
to the nonpayment causing such delinquency, and (iii) at the option of the
Administrative Agent, any further amount payable to such Defaulting Lender
hereunder (whether on account of principal, interest, fees or otherwise) shall,
in lieu of being distributed to such Defaulting Lender, be retained by the
Administrative Agent as cash collateral for future funding obligations of the
Defaulting Lender in respect of any Loan or existing or future participating
interest in any Swing Line Loan or Letter of Credit. The Defaulting Lender’s
decision-making and participation rights and rights to payments as set forth in
clauses (i) and (ii) hereinabove shall be restored only upon the payment by the
Defaulting Lender of its Applicable Percentage of any Obligations, any
participation obligation, or expenses as to which it is delinquent, together
with interest thereon at the rate set forth in Section 2.13(c) hereof from the
date when originally due until the date upon which any such amounts are actually
paid.

 

-155-



--------------------------------------------------------------------------------

(b) The non-Defaulting Lenders shall also have the right, but not the
obligation, in their respective, sole and absolute discretion, to cause the
termination and assignment, without any further action by the Defaulting Lender
for no cash consideration (pro rata, based on the respective Commitments of
those Lenders electing to exercise such right), of the Defaulting Lender’s
Commitment to fund future Loans. Upon any such assignment of the Applicable
Percentage of any Defaulting Lender, the Defaulting Lender’s share in future
Credit Extensions and its rights under the Loan Documents with respect thereto
shall terminate on the date of assignment, and the Defaulting Lender shall
promptly execute all documents reasonably requested to surrender and transfer
such interest, including, if so requested, an Assignment and Assumption.

(c) Each Defaulting Lender shall indemnify the Administrative Agent and each
non-Defaulting Lender from and against any and all loss, damage or expenses,
including but not limited to reasonable attorneys’ fees and funds advanced by
the Administrative Agent or by any non-Defaulting Lender, on account of a
Defaulting Lender’s failure to timely fund its Applicable Percentage of a Loan
or to otherwise perform its obligations under the Loan Documents.

(d) If any L/C Obligations exist at the time a Lender becomes a Defaulting
Lender then:

(i) all or any part of such Defaulting Lender’s Applicable Percentage of such
L/C Obligations shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
any non-Defaulting Lender’s outstanding Loans plus such Lender’s Applicable
Percentage of all L/C Obligations plus such Lender’s Applicable Percentage of
outstanding Swing Line Loans at such time does not exceed such non-Defaulting
Lender’s Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
written notice by the Administrative Agent, Cash Collateralize for the benefit
of each L/C Issuer such Defaulting Lender’s Applicable Percentage of the L/C
Obligations (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.03(g) for so
long as such L/C Obligations are outstanding;

(iii) if the Borrowers Cash Collateralize any portion of such Defaulting
Lender’s Applicable Percentage of the L/C Obligations pursuant to clause
(ii) above, the Borrowers shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 2.03(i) with respect to such Defaulting
Lender’s Applicable Percentage of the L/C Obligations during the period such
portion of the L/C Obligations are Cash Collateralized;

(iv) if the non-Defaulting Lenders’ Applicable Percentage of the L/C Obligations
are reallocated pursuant to clause (i) above, then the fees payable to the
Lenders pursuant to Section 2.03(i) and Section 2.09(a) shall be adjusted in
accordance with such non-Defaulting Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s Applicable Percentage of
the L/C Obligations are neither reallocated nor Cash Collateralized pursuant to
clause (i) or (ii) above, then, without prejudice to any rights or remedies of
the applicable L/C Issuers or any other Lender hereunder, all Letter of Credit
Fees payable under Section 2.03(i) with respect to such Defaulting Lender’s
Applicable Percentage thereof shall be payable to the applicable L/C Issuers
until and to the extent that such L/C Obligations are reallocated and/or Cash
Collateralized; and

 

-156-



--------------------------------------------------------------------------------

(e) So long as a Lender is a Defaulting Lender, each L/C Issuer shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
Applicable Percentage of the L/C Obligations will be one hundred percent
(100%) covered by the Commitments of the non-Defaulting Lenders in accordance
with Section 9.16(d)(i) and/or cash collateral will be provided by the Borrowers
in accordance with Section 2.03(g), and participating interests in any newly
issued or increased Letter of Credit shall be allocated among non-Defaulting
Lenders in a manner consistent with Section 9.16(d)(i) (and such Defaulting
Lender shall not participate therein).

(f) In the event that the Administrative Agent, the Lead Borrower and the
applicable L/C Issuers each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Lenders’ Applicable Percentages of the L/C Obligations shall be readjusted to
reflect the inclusion of such Lender’s Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Applicable Percentage.

9.17 Withholding Tax. To the extent required by applicable Laws, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. Without limiting or expanding the
provisions of Section 3.01, each Lender shall indemnify and hold harmless the
Administrative Agent against, and shall make payable in respect thereof within
10 days after demand therefor, any and all Taxes and any and all related losses,
claims, liabilities and expenses (including fees, charges and disbursements of
any counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the IRS or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from any
amounts paid to or for the account of such Lender for any reason (including,
without limitation, because the appropriate form was not delivered or not
properly executed, or because such Lender failed to notify the Administrative
Agent of a change in circumstance that rendered the exemption from, or reduction
of withholding Tax ineffective). A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.17. The agreements in
this Section 9.17 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations. For the avoidance of doubt, the term
“Lender” shall, for purposes of this Section 9.17, include any L/C Issuer and
any Swing Line Lender.

9.18 Intercreditor Agreements. The Administrative Agent and Collateral Agent are
hereby authorized to enter into the Intercreditor Agreement, the FILO
Intercreditor Agreement and any other usual and customary intercreditor
agreements to the extent contemplated by the terms hereof, and the parties
hereto acknowledge that each such intercreditor agreement is binding upon them.
Each Lender (a) hereby agrees that it will be bound by and will take no actions
contrary to the provisions of the intercreditor agreements and (b) hereby
authorizes and instructs the Administrative Agent and Collateral Agent to enter
into the Intercreditor Agreement, the FILO Intercreditor Agreement and the usual
and customary intercreditor agreements and to subject the Liens on the
Collateral securing the Obligations to the provisions thereof. In addition, but
in conformance with the terms hereof, each Lender hereby authorizes the
Administrative Agent and the Collateral Agent to enter into (i) any amendments
to any intercreditor agreements, and (ii) any other intercreditor arrangements,
in the case of clauses (i), and (ii) to the extent required to give effect to
the establishment of intercreditor rights and privileges as contemplated and
required by Section 7.01 of this Agreement. Each Lender waives any conflict of
interest, now contemplated or arising hereafter, in connection therewith and
agrees not to assert against any Agent or any of its affiliates any claims,
causes of action, damages or liabilities of whatever kind or nature relating
thereto.

 

-157-



--------------------------------------------------------------------------------

9.19 9.19 Disqualified Institutions. The Administrative Agent shall not be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions of this Agreement
relating to Disqualified Institutions. Without limiting the generality of the
foregoing, the Administrative Agent shall not (x) be obligated to ascertain,
monitor or inquire as to whether any Lender or Participant or prospective Lender
or Participant is a Disqualified Institution or (y) have any liability with
respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, to any Disqualified
Institution.Disqualified Institutions. The Administrative Agent shall not be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions of this Agreement
relating to Disqualified Institutions. Without limiting the generality of the
foregoing, the Administrative Agent shall not (x) be obligated to ascertain,
monitor or inquire as to whether any Lender or Participant or prospective Lender
or Participant is a Disqualified Institution or (y) have any liability with
respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, to any Disqualified Institution.

9.20 ERISA Representation.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Agents and the Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Lead Borrower or any other Loan Party, that at least one of the following is and
will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

 

-158-



--------------------------------------------------------------------------------

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless subclause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in subclause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Agents and the Arrangers and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Lead Borrower or any other Loan
Party, that:

(i) none of the Agent or the Arrangers or any of their respective Affiliates is
a fiduciary with respect to the assets of such Lender (including in connection
with the reservation or exercise of any rights by any Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v) no fee or other compensation is being paid directly to any Agent or Arranger
or any their respective Affiliates for investment advice (as opposed to other
services) in connection with the Loans, the Letters of Credit, the Commitments
or this Agreement.

(c) The Agents and Arrangers hereby informs the Lenders that each such Person is
not undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Letters of Credit, the Commitments
and this Agreement, (ii) may recognize a gain if it extended the Loans, the
Letters of Credit or the Commitments for an amount less than the amount being
paid for an interest in the Loans, the Letters of Credit or the Commitments by
such Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees,

 

-159-



--------------------------------------------------------------------------------

utilization fees, minimum usage fees, letter of credit fees, fronting fees,
deal-away or alternate transaction fees, amendment fees, processing fees, term
out premiums, banker’s acceptance fees, breakage or other early termination fees
or fees similar to the foregoing.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by any Loan Party
therefrom, shall be effective unless in writing signed by the Administrative
Agent (at the direction of the Required Lenders) and the Required Lenders (or
the Administrative Agent, with the consent of the Required Lenders), and the
Lead Borrower or the applicable Loan Party, as the case may be, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(b) as to any Lender, postpone any date fixed by this Agreement or any other
Loan Document for any scheduled payment (including the Maturity Date) of
principal, interest, fees or other amounts due hereunder or under any of the
other Loan Documents (but, for clarity, not including any mandatory payment
required by Section 2.05(e)) without the written consent of such Lender;

(c) as to any Lender, reduce the principal of, or the rate of interest specified
herein on, any Loan or L/C Borrowing, or (subject to clause (v) of the second
proviso to this Section 10.01) any fees or other amounts payable hereunder or
under any other Loan Document, or increase any advance rate, without the written
consent of each Lender; provided, however, that only the consent of the Required
Lenders of the relevant Class shall be necessary to amend the definition of
“Default Rate” or to waive any obligation of the Borrowers to pay interest or
Letter of Credit Fees at the Default Rate;

(d) as to any Lender, change Section 2.13 or Section 8.03 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of such Lender, provided that only the consent of the Required Lenders
shall be necessary to permit the extensions of maturity pursuant to
Section 2.16;

(e) change any provision of this Section or the definition of “Required
Lenders,” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

(f) except as expressly permitted hereunder or under any other Loan Document,
release, or limit the liability of, any Loan Party without the written consent
of each Lender;

(g) except for Permitted Dispositions or as provided in Section 9.10, release
all or substantially all of the Collateral from the Liens of the Security
Documents or release all or substantially all of the value of the Guarantees
without the written consent of each Lender;

 

-160-



--------------------------------------------------------------------------------

(h) change the definition of the term “Borrowing Base” or any component
definition thereof if as a result thereof the amounts available to be borrowed
by the Borrowers would be increased without the written consent of Lenders
holding at least 66 2⁄3% of the Total Outstandings and Aggregate Commitments,
provided that the foregoing shall not limit the discretion of the Administrative
Agent to change, establish or eliminate any Reserves;

(i) modify the definition of “Permitted Overadvance” so as to increase the
amount thereof or, except as otherwise provided in such definition, the time
period for a Permitted Overadvance without the written consent of each Lender;

(j) except as expressly permitted herein or in any other Loan Document,
subordinate the Obligations hereunder or the Liens granted hereunder or under
the other Loan Documents, to any other Indebtedness or Lien, as the case may be
without the written consent of each Lender;

(k) modify the definition of (1) “Eligible Assignee” to the extent that such
amendment increases the percentage of Loans permitted to be held by a Sponsor
Affiliated Lender, or (ii) “Sponsor Affiliated Lender,” in each case, without
the written consent of each Lender; and

(l) amend any provision hereof (including Section 10.06) in a manner that
restricts a Lender’s ability to assign its right or obligations without the
consent of such Lender.

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of such L/C Issuer (including, without limitation,
any increase in such L/C Issuer Sublimit of such L/C Issuer) under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) no amendment, waiver or consent shall, unless in writing and
signed by the Collateral Agent in addition to the Lenders required above, affect
the rights or duties of the Collateral Agent under this Agreement or any other
Loan Document, (v) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto and
(vi) any waiver, amendment or modification of this Agreement that by its terms
affects the rights or duties under this Agreement of Lenders holding Loans or
Commitments of a particular Class (but not the Lenders holding Loans or
Commitments of any other Class) may be effected by an agreement or agreements in
writing entered into by the Borrowers and the requisite percentage in interest
of the affected Class of Lenders that would be required to consent thereto under
this Section if such Class of Lenders were the only Class of Lenders hereunder
at the time.

Notwithstanding anything to the contrary herein, (a) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender, and (b) the Lead Borrower shall be
permitted to appoint one or more Restricted Subsidiaries that are Domestic
Subsidiaries as “Borrowers” hereunder, in each case with the consent of, and
pursuant to an amendment reasonably satisfactory to, the Administrative Agent
which appropriately incorporates such Borrowers into this Agreement and the
other Loan Documents which amendment shall not require the consent of any other
Lender.

If any Lender does not consent (a “Non-Consenting Lender”) to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the consent of each Lender and that has been approved by the Required
Lenders, the Lead Borrower may replace such Non-Consenting Lender with respect
to the Class of Loans or Commitments that is subject to the related consent,
waiver or amendment in

 

-161-



--------------------------------------------------------------------------------

accordance with Section 10.13; provided that such amendment, waiver, consent or
release can be effected as a result of the assignment contemplated by such
Section (together with all other such assignments required by the Lead Borrower
to be made pursuant to this paragraph).

10.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Loan Parties, the Agents, any L/C Issuer or the Swing Line Lender,
to the address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or L/C Issuer pursuant to Article II if
such Lender or L/C Issuer, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Lead Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE

 

-162-



--------------------------------------------------------------------------------

BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM. In no event shall the Agents or any of their Related Parties
(collectively, the “Agent Parties”) have any liability to any Loan Party, any
Lender, any L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Loan Parties’ or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to any Loan Party, any
Lender, any L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Loan Parties, the Agents, each L/C
Issuer and the Swing Line Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Lead Borrower, the Agents, each L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.

(e) Reliance by Agents, L/C Issuer and Lenders. The Agents, each L/C Issuer and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices and Swing Line Loan Notices) purportedly given
by or on behalf of the Loan Parties even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Agents, each L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Loan Parties. All telephonic notices to and other telephonic communications with
the Agents may be recorded by the Agents, and each of the parties hereto hereby
consents to such recording.

10.03 No Waiver; Cumulative Remedies. No failure by any Credit Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges provided herein and in the other Loan Documents
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether any Credit Party may have had notice or
knowledge of such Default at the time.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrowers shall pay (a) all reasonable and
documented out-of-pocket expenses incurred by the Agents, the Arrangers and
their respective Affiliates in connection with this Agreement and the other Loan
Documents, including without limitation (i) the reasonable and

 

-163-



--------------------------------------------------------------------------------

documented fees, charges and disbursements of (A) outside counsel for the Agents
and their Affiliates limited to one law firm and any local counsel reasonably
deemed necessary by the Agents, (B) outside consultants for the Agents,
(C) appraisers, (D) commercial finance examiners, and (E) all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of the Obligations, (ii) in connection with (A) the syndication of the credit
facilities provided for herein, (B) the preparation, negotiation,
administration, management, execution and delivery of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (C) the enforcement or protection of their rights
in connection with this Agreement or the Loan Documents or efforts to preserve,
protect, collect, or enforce the Collateral or in connection with any proceeding
under any Debtor Relief Laws, or (D) any workout, restructuring or negotiations
in respect of any Obligations, and (b) with respect to each L/C Issuer and its
Affiliates, all reasonable out-of-pocket expenses incurred in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder; and (c) all reasonable and documented
out-of-pocket expenses incurred by the Credit Parties who are not the Agents, an
L/C Issuer or any Affiliate of any of them, after the occurrence and during the
continuance of an Event of Default, provided that such Credit Parties shall be
entitled to reimbursement for no more than one counsel representing all such
Credit Parties (absent a conflict of interest in which case the Credit Parties
may engage and be reimbursed for additional counsel).

(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Agents (and any sub-agent thereof), each Arranger, each other Credit Party, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless (on an
after-Tax basis) from, any and all losses, claims, causes of action, damages,
liabilities, settlement payments, costs, and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by any
Borrower or any other Loan Party or any Affiliate or equityholder thereof
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the Agents
(and any sub-agents thereof) and their Related Parties only, the administration
of this Agreement and the other Loan Documents, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by an L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
any Loan Party or any of its Restricted Subsidiaries, or any Environmental
Liability related in any way to any Loan Party or any of its Restricted
Subsidiaries, (iv) any claims of, or amounts paid by any Credit Party to, a
Blocked Account Bank or other Person which has entered into a control agreement
with any Credit Party hereunder, or (v) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Borrower or any other Loan Party or any of the Loan Parties’
directors, shareholders or creditors, and regardless of whether any Indemnitee
is a party thereto, in all cases, whether or not caused by or arising, in whole
or in part, out of the comparative, contributory or sole negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the bad faith, gross
negligence, willful misconduct or material breach of the obligations under any
Loan Document of such Indemnitee (but without limiting the obligations of the
Loan Parties as to any other Indemnitee) or (y) result from a claim brought by a
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrowers or such Loan Party has obtained a final and nonappealable judgment
in its

 

-164-



--------------------------------------------------------------------------------

favor on such claim as determined by a court of competent jurisdiction or
(z) result from a cause of action brought by an Indemnitee against any other
Indemnitee (other than (i) claims against an Indemnitee in its capacity or
fulfilling its role as an Agent, L/C Issuer, Swing Line Lender or an arranger or
a similar role and (ii) claims resulting directly or indirectly from acts or
omissions of any Loan Party; provided that, the Loan Parties’ obligation with
respect to fees and expenses of counsel, shall be limited to the reasonable and
reasonably documented fees, disbursements and other charges of out-of-pocket
fees and legal expenses of one firm of counsel for all Indemnitees and, if
necessary, one firm of local counsel in each appropriate jurisdiction and one
firm of special counsel, in each case for all Indemnitees (and, in the case of
an actual or perceived conflict of interest where the Indemnitee affected by
such conflict informs the Lead Borrower of such conflict and thereafter, retains
its own counsel, of another firm of counsel for such affected Indemnitee)).

(c) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Law, the Loan Parties shall not assert, and hereby waive, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof; provided that the foregoing shall not limit any Loan Party’s indemnity
obligations to the extent special, indirect, consequential or punitive damages
are included in any third party claim in connection with which such Indemnitee
is entitled to receive indemnification hereunder. No Indemnitee shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(d) Payments. All amounts due under this Section shall be payable on demand
(accompanied by back-up documentation to the extent available).

(e) Survival. The agreements in this Section shall survive the resignation of
any Agent or L/C Issuer, the assignment of any Commitment or Loan by any Lender,
the replacement of any Lender, the termination of the Aggregate Commitments and
the repayment, satisfaction or discharge of all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Loan Parties is made to any Credit Party, or any Credit Party exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Credit Party in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
the Agents upon demand its Applicable Percentage (without duplication) of any
amount so recovered from or repaid by the Agents, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the Federal Funds Rate from time to time in effect. The obligations of the
Lenders and each L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

-165-



--------------------------------------------------------------------------------

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder or under any other
Loan Document without the prior written consent of the Administrative Agent and
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of subsection Section 10.06(d), or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of
Section 10.06(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Credit Parties) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund with
respect to a Lender, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans of any
Class outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default pursuant to Sections 8.01(a), (f) or (g) has
occurred and is continuing, the Lead Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed); provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

 

-166-



--------------------------------------------------------------------------------

(A) the consent of the Lead Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default pursuant
to Sections 8.01(a), (f) or (g) has occurred and is continuing at the time of
such assignment or (2) such assignment is to a Lender, an Affiliate of a Lender
or an Approved Fund with respect to such Lender; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Commitment if such assignment is to a Person that is not a Lender, an Affiliate
of such Lender or an Approved Fund with respect to such Lender; and

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500, provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it shall not
be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, and 10.04 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal and interest amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the Loan
Parties, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Lead Borrower,
any L/C Issuer, and, with respect to such Lender’s interest only, any Lender at
any reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Loan Parties or the Administrative Agent, any L/C Issuer or the
Swing Line Lender, sell participations to any Person that is an Eligible
Assignee (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Loan

 

-167-



--------------------------------------------------------------------------------

Parties, the Agents, the Lenders and each L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any Participant shall agree in writing to
comply with all confidentiality obligations set forth in Section 10.07 as if
such Participant was a Lender hereunder.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (a), (b),
(c) or (g) of the first proviso to Section 10.01 that affects such Participant.
Subject to subsection (e) of this Section, the Loan Parties agree that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations of such Sections and Section 3.06
and 10.13, and it being understood that the documentation required under
Section 3.01(e) shall be delivered solely to the participating Lender) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.06(b). To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.13 as though
it were a Lender. If a Lender sells a participation pursuant to
Section 10.06(d), that Lender shall (acting solely for this purpose as a
non-fiduciary agent of the Borrowers) maintain a register on which is entered
the name and address of each Participant and the principal and interest amounts
of each Participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”). The entries in the Participant Register
shall be conclusive absent manifest error, and the Borrowers and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary; provided that no Lender shall have
the obligation to disclose all or a portion of a Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any loans or other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary in connection with
a Tax audit or other proceeding to establish that any loans are in registered
form for U.S. federal income tax purposes.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, except to the extent that a Participant’s right to a
greater payment results from a Change in Law after the Participant becomes a
Participant.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central bank having jurisdiction over such Lender; provided that no such pledge
or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Law, including the Federal Electronic Signatures in Global and National
Commerce Act, the New York State Electronic Signatures and Records Act, or any
other similar state laws based on the Uniform Electronic Transactions Act.

 

-168-



--------------------------------------------------------------------------------

(h) Resignation as L/C Issuer or Swing Line Lender after Assignment or
Resignation. Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, or resigns as Agent in accordance with the provisions of
Section 9.06, Bank of America may, (i) upon 30 days’ notice to the Lead Borrower
and the Lenders, resign as L/C Issuer and/or (ii) with duplication of any notice
required under Section 9.06, upon 30 days’ notice to the Lead Borrower, resign
as Swing Line Lender. In the event of any such resignation as L/C Issuer or
Swing Line Lender, the Lead Borrower shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Lead Borrower to appoint any such successor
shall affect the resignation of Bank of America as L/C Issuer or Swing Line
Lender, as the case may be. If Bank of America resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of an L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). Upon the
appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America and the
Lead Borrower to effectively assume the obligations of Bank of America with
respect to such Letters of Credit. Any resignation by Bank of America as
Administrative Agent pursuant to this Section shall also constitute its
resignation as L/C Issuer and Swing Line Lender.

10.07 Treatment of Certain Information; Confidentiality. Each of the Credit
Parties agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates, Approved
Funds, and to its and its Affiliates’ and Approved Funds’ respective partners,
directors, officers, employees, agents, funding sources, attorneys, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by Laws or regulations or by any
subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Loan Party and its obligations, (g) with
the consent of the Lead Borrower or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to any Credit Party or any of their respective
Affiliates on a non-confidential basis from a source other than the Loan Parties
(only if such Credit Party has no knowledge that such source itself is not in
breach of a confidentiality obligation).

For purposes of this Section, “Information” means all information received from
the Loan Parties or any Subsidiary thereof relating to the Loan Parties or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to any Credit Party on a non-confidential basis
prior to disclosure by the Loan Parties or any Subsidiary thereof (provided that
if such information is furnished by a source known to such Credit Party to be
subject to a confidentiality obligation, such source, to the knowledge of such
Credit Party, is not in violation of such Obligation by such disclosure),
provided that, in the case of information received from any Loan Party or any
Subsidiary after the Restatement Effective Date, such information is clearly
identified at the time of delivery as confidential. Any Person

 

-169-



--------------------------------------------------------------------------------

required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with Law, including Federal and state securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing or if any Lender shall have been served with a trustee process or
similar attachment relating to property of a Loan Party, each Lender, each L/C
Issuer and each of their respective Affiliates is hereby authorized at any time
and from time to time, after obtaining the prior written consent of the
Administrative Agent or the Required Lenders, to the fullest extent permitted by
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) or other property at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrowers or any other Loan Party against any and all of the
Obligations now or hereafter existing under this Agreement or any other Loan
Document to such Lender or L/C Issuer, regardless of the adequacy of the
Collateral, and irrespective of whether or not such Lender or L/C Issuer shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrowers or such Loan Party may be contingent
or unmatured or are owed to a branch or office of such Lender or L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, each L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, each L/C Issuer or their
respective Affiliates may have. Each Lender and each L/C Issuer agrees to notify
the Lead Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by Law (the “Maximum Rate”). If the Administrative Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrowers. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy, pdf or other electronic
transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement.

 

-170-



--------------------------------------------------------------------------------

10.11 Survival. All representations and warranties made hereunder and in any
other Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof. Such representations and warranties have been or will be relied
upon by the Credit Parties, regardless of any investigation made by any Credit
Party or on their behalf and notwithstanding that any Credit Party may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder (other than contingent indemnity obligations for which
claims have not been made) shall remain unpaid or unsatisfied or any Letter of
Credit shall remain outstanding. Further, the provisions of Sections 3.01, 3.04,
3.05 and 10.04 and Article IX shall survive and remain in full force and effect
regardless of the repayment of the Obligations, the expiration or termination of
the Letters of Credit and the Commitments or the termination of this Agreement
or any provision hereof. In connection with the termination of this Agreement
and the release and termination of the security interests in the Collateral, the
Agents may require such indemnities and collateral security as they shall
reasonably deem necessary or appropriate to protect the Credit Parties against
(x) loss on account of credits previously applied to the Obligations that may
subsequently be reversed or revoked, (y) any obligations that may thereafter
arise with respect to the Other Liabilities, and (z) any Obligations that may
thereafter arise under Section 10.04 hereof.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(a) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);

(b) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(c) such assignment does not conflict with applicable law.

 

-171-



--------------------------------------------------------------------------------

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

In connection with any such replacement, if any such Lender does not execute and
deliver to the Administrative Agent a duly executed Assignment and Assumption
reflecting such replacement within two (2) Business Days of the date on which
the assignee Lender executes and delivers such Assignment and Assumption to such
Lender, then such Lender shall be deemed to have executed and delivered such
Assignment and Assumption without any action on the part of such Lender. Such
purchase and sale shall be effective on the date of the payment of such amount
to such Lender.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES THEREOF.

(b) SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE LOAN PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE LOAN PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT PARTY MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE LOAN PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.

 

-172-



--------------------------------------------------------------------------------

(e) ACTIONS COMMENCED BY LOAN PARTIES. EACH LOAN PARTY AGREES THAT ANY ACTION
COMMENCED BY ANY LOAN PARTY ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT
SOLELY IN A COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AS THE
ADMINISTRATIVE AGENT MAY ELECT IN ITS SOLE DISCRETION AND CONSENTS TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS WITH RESPECT TO ANY SUCH ACTION.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby, the Loan Parties each acknowledge and
agree that: (i) the credit facility provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Loan Parties,
on the one hand, and the Credit Parties, on the other hand, and each of the Loan
Parties is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, each Credit Party is and has been acting solely as a principal and
is not the financial advisor, agent or fiduciary, for the Loan Parties or any of
their respective Affiliates, stockholders, creditors or employees or any other
Person; (iii) none of the Credit Parties has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of the Loan Parties with respect to
any of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether any of the Credit Parties
has advised or is currently advising any Loan Party or any of its Affiliates on
other matters) and none of the Credit Parties has any obligation to any Loan
Party or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Credit Parties and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Loan Parties and their respective Affiliates, and none of the
Credit Parties has any obligation to disclose any of such interests by virtue of
any advisory, agency or fiduciary relationship; and (v) the Credit Parties have
not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and each of the Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate. Each of the
Loan Parties hereby waives and releases, to the fullest extent permitted by law,
any claims that it may have against each of the Credit Parties with respect to
any breach or alleged breach of agency or fiduciary duty.

 

-173-



--------------------------------------------------------------------------------

10.17 USA Patriot Act. Each Lender and the Administrative Agent (for itself and
not on behalf of any Lender), which are subject to the Patriot Act (as
hereinafter defined) hereby notifies the Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify each Loan
Party in accordance with the Patriot Act.

10.18 Time of the Essence. Time is of the essence of the Loan Documents.

10.19 Press Releases.

(a) Each Credit Party executing this Agreement agrees that neither it nor its
Affiliates will in the future issue any press releases or other public
disclosure using the name of Administrative Agent or its Affiliates or referring
to this Agreement or the other Loan Documents without at least two (2) Business
Days’ prior notice to Administrative Agent and without the prior written consent
of Administrative Agent unless (and only to the extent that) such Credit Party
or Affiliate is required to do so under Law and then, in any event, such Credit
Party or Affiliate will consult with Administrative Agent before issuing such
press release or other public disclosure.

(b) Each Loan Party consents to the publication by Administrative Agent or any
Lender of advertising material relating to the financing transactions
contemplated by this Agreement using any Loan Party’s name, product photographs,
logo or trademark upon the Lead Borrower’s approval, not to be unreasonably
delayed or withheld. Administrative Agent or such Lender shall provide a draft
reasonably in advance of any advertising material to the Lead Borrower for
review and comment prior to the publication thereof. The Administrative Agent
reserves the right to provide to industry trade organizations information
necessary and customary for inclusion in league table measurements.

10.20 Additional Waivers.

(a) The Obligations are the joint and several obligation of each Loan Party. To
the fullest extent permitted by Law, the obligations of each Loan Party shall
not be affected by (i) the failure of any Credit Party to assert any claim or
demand or to enforce or exercise any right or remedy against any other Loan
Party under the provisions of this Agreement, any other Loan Document or
otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, this Agreement or any other Loan
Document, or (iii) the failure to perfect any security interest in, or the
release of, any of the Collateral or other security held by or on behalf of the
Collateral Agent or any other Credit Party.

(b) The obligations of each Loan Party shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations after the termination of
the Commitments), including any claim of waiver, release, surrender, alteration
or compromise of any of the Obligations, and shall not be subject to any defense
or setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Loan Party hereunder shall not be discharged or impaired or otherwise
affected by the failure of any Agent or any other Credit Party to assert any
claim or demand or to enforce any remedy under this Agreement, any other Loan
Document or any other agreement, by any waiver or modification of any provision
of any thereof, any default, failure or delay, willful or otherwise, in the
performance of any of the Obligations, or by any other act or omission that may
or might in any manner or to any extent vary the risk of any Loan Party or that
would otherwise operate as a discharge of any Loan Party as a matter of law or
equity (other than the indefeasible payment in full in cash of all the
Obligations after the termination of the Commitments).

 

-174-



--------------------------------------------------------------------------------

(c) To the fullest extent permitted by Law, each Loan Party waives any defense
based on or arising out of any defense of any other Loan Party or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any other Loan Party, other than
the indefeasible payment in full in cash of all the Obligations and the
termination of the Commitments. The Collateral Agent and the other Credit
Parties may, at their election, foreclose on any security held by one or more of
them by one or more judicial or non-judicial sales, accept an assignment of any
such security in lieu of foreclosure, compromise or adjust any part of the
Obligations, make any other accommodation with any other Loan Party, or exercise
any other right or remedy available to them against any other Loan Party,
without affecting or impairing in any way the liability of any Loan Party
hereunder except to the extent that all the Obligations have been indefeasibly
paid in full in cash and the Commitments have been terminated. Each Loan Party
waives any defense arising out of any such election even though such election
operates, pursuant to Law, to impair or to extinguish any right of reimbursement
or subrogation or other right or remedy of such Loan Party against any other
Loan Party, as the case may be, or any security.

(d) Each Loan Party is obligated to repay the Obligations as joint and several
obligors under this Agreement. Upon payment by any Loan Party of any
Obligations, all rights of such Loan Party against any other Loan Party arising
as a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior indefeasible payment in full in cash of all the
Obligations and the termination of the Commitments. In addition, any
indebtedness of any Loan Party now or hereafter held by any other Loan Party is
hereby subordinated in right of payment to the prior indefeasible payment in
full of the Obligations and no Loan Party will demand, sue for or otherwise
attempt to collect any such indebtedness. If any amount shall erroneously be
paid to any Loan Party on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness of any
Loan Party, such amount shall be held in trust for the benefit of the Credit
Parties and shall forthwith be paid to the Administrative Agent to be credited
against the payment of the Obligations, whether matured or unmatured, in
accordance with the terms of this Agreement and the other Loan Documents.
Subject to the foregoing, to the extent that any Borrower shall, under this
Agreement as a joint and several obligor, repay any of the Obligations
constituting Loans made to another Borrower hereunder or other Obligations
incurred directly and primarily by any other Borrower (an “Accommodation
Payment”), then the Borrower making such Accommodation Payment shall be entitled
to contribution and indemnification from, and be reimbursed by, each of the
other Borrowers in an amount, for each of such other Borrowers, equal to a
fraction of such Accommodation Payment, the numerator of which fraction is such
other Borrower’s Allocable Amount and the denominator of which is the sum of the
Allocable Amounts of all of the Borrowers. As of any date of determination, the
“Allocable Amount” of each Borrower shall be equal to the maximum amount of
liability for Accommodation Payments which could be asserted against such
Borrower hereunder without (a) rendering such Borrower “insolvent” within the
meaning of Section 101 (31) of the Bankruptcy Code, Section 2 of the Uniform
Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent
Conveyance Act (“UFCA”), (b) leaving such Borrower with unreasonably small
capital or assets, within the meaning of Section 548 of the Bankruptcy Code,
Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving such Borrower
unable to pay its debts as they become due within the meaning of Section 548 of
the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the UFCA.

10.21 No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

 

-175-



--------------------------------------------------------------------------------

10.22 Attachments. The exhibits, schedules and annexes attached to this
Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein, except that in the event of any
conflict between any of the provisions of such exhibits and the provisions of
this Agreement, the provisions of this Agreement shall prevail.

10.23 Conflict of Terms. Except as otherwise provided in this Agreement or any
of the other Loan Documents by specific reference to the applicable provisions
of this Agreement, if any provision contained in this Agreement conflicts with
any provision in any of the other Loan Documents (other than the Intercreditor
Agreements), the provision contained in this Agreement shall govern and control.

10.24 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or L/C Issuer that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(A) a reduction in full or in part or cancellation of any such liability;

(B) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(C) the variation of the terms of such liability in connection with the exercise
of the write-down and conversion powers of any EEA Resolution Authority.

 

-176-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

LEAD BORROWER: ALBERTSON’S COMPANIES, LLC By:  

 

  Name:Paul Rowan   Title:  Executive Vice President, General Counsel &
Secretary

Signature Page to Second A&R Albertson’s LLC Credit Agreement (ABL)



--------------------------------------------------------------------------------

CO-BORROWERS: SPIRIT ACQUISITION HOLDINGS LLC By:  

 

  Name: Susan McMillan   Title: Group Vice President, Legal UNITED SUPERMARKETS,
L.L.C. By:  

 

  Name: Susan McMillan   Title: Group Vice President, Legal NEW ALBERTSONS, INC.
By:  

 

  Name:   Title:

Signature Page to Second A&R Albertsons Credit Agreement (ABL)



--------------------------------------------------------------------------------

GUARANTORS:

Signature Page to Second A&R Albertsons Credit Agreement (ABL)



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent, as Collateral Agent, as a
Lender, as an L/C Issuer and as Swing Line Lender By:  

 

  Name:   Title:

Signature Page to Second A&R Albertsons Credit Agreement (ABL)